Exhibit 10.01

EXECUTION VERSION

CREDIT AGREEMENT

among

TENNECO INC.,

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,

Other Subsidiary Borrowers from Time to Time Parties Hereto,

The Several Lenders

from Time to Time Parties Hereto,

BRANCH BANKING AND TRUST COMPANY, CAPITAL ONE, NATIONAL

ASSOCIATION, CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

CITIZENS BANK, N.A., COMMERZBANK AG, NEW YORK BRANCH, FIFTH THIRD

BANK, HSBC BANK USA, N.A., KBC BANK N.V., MIZUHO BANK, LTD., PNC BANK,

NATIONAL ASSOCIATION, ROYAL BANK OF CANADA, SUMITOMO MITSUI

BANKING CORPORATION, TD BANK N.A., U.S. BANK NATIONAL ASSOCIATION,

ING BANK NV DUBLIN BRANCH, SANTANDER BANK, N.A., BNP PARIBAS,

SUNTRUST BANK and INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED,

NEW YORK BRANCH,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of October 1, 2018

 

 

 

JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE,

FENNER & SMITH INCORPORATED, CITIGROUP GLOBAL MARKETS INC., WELLS

FARGO SECURITIES, LLC and MUFG BANK, LTD.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page  

SECTION 1. 

  

DEFINITIONS

     1  

1.1

   Defined Terms      1  

1.2

   Other Definitional Provisions      52  

1.3

   Currency Conversion      54  

1.4

   Pro Forma Calculations      54  

SECTION 2. 

  

AMOUNT AND TERMS OF LOANS AND COMMITMENTS

     54  

2.1

   Tranche B Term Commitments      54  

2.2

   Procedure for Tranche B Term Loan Borrowing      54  

2.3

   Tranche A Term Commitments      55  

2.4

   Procedure for Tranche A Term Loan Borrowing      55  

2.5

   Repayment of Term Loans      55  

2.6

   Revolving Commitments      57  

2.7

   Procedure for Revolving Loan Borrowing      57  

2.8

   Swingline Commitments      58  

2.9

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      59  

2.10

   Commitment Fees, etc.      61  

2.11

   Termination or Reduction of Revolving Commitments      61  

2.12

   Optional Prepayments      62  

2.13

   Mandatory Prepayments      62  

2.14

   Conversion and Continuation Options      64  

2.15

   Limitations on Eurodollar Tranches      65  

2.16

   Interest Rates and Payment Dates      66  

2.17

   Computation of Interest and Fees      66  

2.18

   Inability to Determine Interest Rate      67  

2.19

   Pro Rata Treatment and Payments      69  

2.20

   Requirements of Law      70  

2.21

   Taxes      73  

2.22

   Indemnity      76  

2.23

   Change of Lending Office      76  

2.24

   Replacement of Lenders      77  

2.25

   Foreign Currency Exchange Rate      77  

2.26

   Extension of the Facilities      78  

2.27

   Incremental Loan Extensions      81  

2.28

   Defaulting Revolving Lenders      84  

2.29

   Designation of Subsidiary Borrowers      87  

2.30

   MIRE Events      89  

2.31

   Replacement Facilities      89  



--------------------------------------------------------------------------------

SECTION 3. 

  

LETTERS OF CREDIT

     92  

3.1

   L/C Commitments      92  

3.2

   Procedure for Issuance of Letter of Credit      93  

3.3

   Fees and Other Charges      93  

3.4

   L/C Participations      93  

3.5

   Reimbursement Obligation of the Borrower      95  

3.6

   Obligations Absolute      95  

3.7

   Letter of Credit Payments      96  

3.8

   Applications      97  

SECTION 4. 

  

REPRESENTATIONS AND WARRANTIES

     97  

4.1

   Financial Condition      97  

4.2

   No Change      97  

4.3

   Existence; Compliance with Law      97  

4.4

   Power; Authorization; Enforceable Obligations      97  

4.5

   No Legal Bar      98  

4.6

   Litigation      98  

4.7

   No Default      98  

4.8

   Ownership of Property; Liens      98  

4.9

   Intellectual Property      99  

4.10

   Taxes      99  

4.11

   Federal Regulations      99  

4.12

   Labor Matters      99  

4.13

   ERISA      99  

4.14

   Investment Company Act; Other Regulations      100  

4.15

   Subsidiaries      100  

4.16

   Use of Proceeds      100  

4.17

   Environmental Matters      100  

4.18

   Accuracy of Information, etc.      101  

4.19

   Security Documents      102  

4.20

   Solvency      103  

4.21

   Anti-Corruption Laws and Sanctions      103  

4.22

   EEA Financial Institutions      103  

SECTION 5. 

  

CONDITIONS PRECEDENT

     103  

5.1

   Conditions to the Closing Date      103  

5.2

   Conditions to Each Extension of Credit      106  

5.3

   Additional Conditions Applicable to the Foreign Subsidiary Borrowers      106
 

SECTION 6. 

  

AFFIRMATIVE COVENANTS

     107  

6.1

   Financial Statements      108  

6.2

   Certificates; Other Information      109  

6.3

   Payment of Taxes      110  

 

2



--------------------------------------------------------------------------------

6.4

   Maintenance of Existence; Compliance      110  

6.5

   Maintenance of Property; Insurance      110  

6.6

   Inspection of Property; Books and Records; Discussions      110  

6.7

   Notices      110  

6.8

   Environmental Laws      111  

6.9

   Additional Collateral, etc.      111  

6.10

   Designation of Subsidiaries      116  

6.11

   Post-Closing Real Estate Deliverables      116  

6.12

   Post-Closing Obligations      118  

SECTION 7. 

  

NEGATIVE COVENANTS

     118  

7.1

   Financial Condition Covenants      119  

7.2

   Indebtedness      119  

7.3

   Liens      123  

7.4

   Fundamental Changes      127  

7.5

   Disposition of Property      128  

7.6

   Restricted Payments      131  

7.7

   [Intentionally Omitted]      132  

7.8

   Investments      132  

7.9

   [Reserved]      136  

7.10

   Transactions with Affiliates      136  

7.11

   Sales and Leasebacks      137  

7.12

   Changes in Fiscal Periods      137  

7.13

   Negative Pledge Clauses      137  

7.14

   Lines of Business      138  

7.15

   Optional Payments and Modifications of Subordinated Indebtedness      138  

7.16

   Use of Proceeds      138  

7.17

   Special Purpose Finance Subsidiaries      139  

7.18

   Spinco      139  

SECTION 8. 

  

EVENTS OF DEFAULT

     139  

SECTION 9. 

  

THE AGENTS

     143  

9.1

   Appointment      143  

9.2

   Delegation of Duties      143  

9.3

   Exculpatory Provisions      143  

9.4

   Reliance by Administrative Agent      144  

9.5

   Notice of Default      144  

9.6

   Non-Reliance on Agents and Other Lenders      144  

9.7

   Indemnification      145  

9.8

   Agent in Its Individual Capacity      145  

9.9

   Successor Administrative Agent      145  

9.10

   Co-Documentation Agents      146  

 

3



--------------------------------------------------------------------------------

9.11

   Certain ERISA Matters      146  

SECTION 10. 

  

MISCELLANEOUS

     148  

10.1

   Amendments and Waivers      148  

10.2

   Notices      152  

10.3

   No Waiver; Cumulative Remedies      153  

10.4

   Survival of Representations and Warranties      153  

10.5

   Payment of Expenses and Taxes      153  

10.6

   Successors and Assigns; Participations and Assignments      155  

10.7

   Adjustments; Set-off      158  

10.8

   Counterparts      159  

10.9

   Severability      159  

10.10

   Integration      159  

10.11

   GOVERNING LAW      159  

10.12

   Submission To Jurisdiction; Waivers      159  

10.13

   Acknowledgments      161  

10.14

   Releases of Guarantees and Liens      161  

10.15

   Confidentiality      162  

10.16

   WAIVERS OF JURY TRIAL      163  

10.17

   USA Patriot Act      163  

10.18

   No Fiduciary Duty      163  

10.19

   Usury      164  

10.20

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      164
 

10.21

   Conversion of Currencies      165  

10.22

   Separate Obligations      165  

10.23

   Several Obligations      166  

10.24

   Intercreditor Agreement      166  

 

4



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

   Commitments

1.1B

   Mortgaged Property

1.1C

   Existing Letters of Credit

1.1D

   Permitted Cash Pooling Agreements

4.1

   Material Obligations

4.4

   Consents, Authorizations, Filings and Notices

4.15

   Subsidiaries

4.19(a)

   Financing Statements/Filing Offices

4.19(b)

   Mortgage Filing Jurisdictions

6.12

   Post-Closing Obligations

7.2(d)

   Existing Indebtedness

7.3(f)

   Existing Liens

7.3(m)

   Existing Receivables Financing

7.5

   Dispositions

7.8(h)

   Existing Investments

7.10

   Transactions with Affiliates EXHIBITS:

A-1

  

Form of Guarantee Agreement

A-2

  

Form of Collateral Agreement

B

  

Form of Compliance Certificate

C

  

Form of Closing Certificate

D

  

Form of Joinder Agreement

E

  

Form of Assignment and Assumption

F

  

Form of Exemption Certificate

G

  

Solvency Certificate

 

 

5



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 1, 2018 (this “Agreement”), among TENNECO
INC., a Delaware corporation (the “Company”), TENNECO AUTOMOTIVE OPERATING
COMPANY INC., a Delaware corporation and a Subsidiary of the Company (“TAOC”),
any other Subsidiary Borrowers (as defined herein) from time to time parties
hereto, the several banks and other financial institutions or entities from time
to time parties to this Agreement (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent.

RECITALS

WHEREAS, pursuant to the Membership Interest Purchase Agreement (together with
all exhibits and disclosure schedules thereto, the “Purchase Agreement”) dated
as of April 10, 2018 among the Company, Federal-Mogul LLC (the “Target”),
American Entertainment Properties Corp. (the “Seller”), and Icahn Enterprises
L.P., the Company will purchase from the Seller all of the issued and
outstanding membership interests of the Target (the “Membership Interest
Purchase”);

WHEREAS, no later than the business day immediately following the Membership
Interest Purchase, the Target will merge with and into the Company, the Target
will cease to exist and the Company will continue as the surviving entity in the
merger (the “Merger”, collectively with the Membership Interest Purchase, the
“Acquisition”).

WHEREAS, in connection therewith, the Borrowers have requested that,
simultaneously with the consummation of the Acquisition, the Lenders extend
credit to the Borrowers in the form of senior secured credit facilities in an
aggregate amount of $4,900,000,000 comprised of (i) a $1,700,000,000 term loan A
facility, (ii) a $1,700,000,000 term loan B facility and (iii) a $1,500,000,000
revolving credit facility, the proceeds of which will be used, among other
things, to finance in part the Acquisition; and

WHEREAS, the Lenders are willing to extend such credit to the Borrowers on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus  1⁄2 of 1% and (c) the Eurodollar
Rate for a Eurodollar Loan with a one-month interest period commencing on such
day plus 1%. Any change in the ABR due to a change in the Prime Rate, the NYFRB
Rate or such Eurodollar Rate shall be effective as of the opening of business on
the day of such change in the Prime Rate, the NYFRB Rate or such Eurodollar
Rate, respectively. If ABR is being used as an alternate rate of interest
pursuant to Section 2.18 hereof, then ABR shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.



--------------------------------------------------------------------------------

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“ABR Swingline Commitment”: the obligation of the ABR Swingline Lender to make
ABR Swingline Loans pursuant to Section 2.8 in an aggregate principal amount at
any one time outstanding not to exceed $75,000,000.

“ABR Swingline Lender”: as the context may require, either (i) JPMCB, in its
capacity as the lender of U.S. Swingline Loans, or (ii) JPMorgan Chase Bank,
N.A., London Branch, an affiliate of JPMCB, in its capacity as the lender of
U.K. Swingline Loans.

“ABR Swingline Loans”: as defined in Section 2.8.

“Acquisition”: as defined in the recitals hereto.

“Additional Lender”: any bank, financial institution or other entity, other than
an Ineligible Institution, that makes a Replacement Term Loan or commitments
under a Replacement Revolving Facility pursuant to Section 2.31.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: JPMCB, together with its affiliates, as the arranger of
the Commitments and as the administrative agent for the Lenders under this
Agreement and the other Loan Documents, together with any of its successors.

“Affected Foreign Currency”: as defined in Section 2.18(a)(iii).

“Affiliate”: as to any Person, any other Person that, at any time, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise. Notwithstanding the foregoing, no portfolio company owned by Icahn
Enterprises L.P. or by an Affiliate of Icahn Enterprises L.P. shall be
considered an “Affiliate” of the Borrower and its subsidiaries.

“Agents”: the collective reference to the Co-Documentation Agents and the
Administrative Agent.

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 10.21(b).

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“All-in Yield”: the yield of Indebtedness, whether in the form of interest rate,
margin, commitment or ticking fees, original issue discount, upfront fees, index
floors or otherwise, in each case, payable generally to the applicable lenders;
provided that original issue discount and upfront fees shall be equated to
interest rate assuming a four-year life to maturity; provided further that
“All-in Yield” shall not include arrangement fees, structuring fees, consent
fees or other fees in each case not paid to the applicable lenders generally.

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Creditor”: as defined in Section 10.21(b).

“Applicable Intercreditor Agreement”: the Intercreditor Agreement (which shall,
in the case of and in connection with any incurrence of Other First Lien
Obligations (as defined in the Intercreditor Agreement) after the Closing Date
other than the Obligations, be amended to include an acknowledgment by the
applicable Authorized Representatives and the Collateral Trustee (each as
defined in the Intercreditor Agreement) that the Administrative Agent is and
shall be the sole Major Non-Controlling Authorized Representative) or another
intercreditor agreement reasonably satisfactory to the Administrative Agent.

“Applicable Margin”: (a) for each Type of Revolving Loan, Swingline Loan and
Tranche A Term Loan, the rate per annum set forth under the relevant column
heading below:

 

     ABR Loans     Eurodollar Loans
or Overnight
LIBOR Loans  

Revolving Loans and Swingline Loans

     0.75 %      1.75 % 

Tranche A Term Loans

     0.75 %      1.75 % 

provided that from and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter ending after the Closing Date, the
Applicable Margin with respect to Revolving Loans, Swingline Loans and Tranche A
Term Loans will be determined pursuant to the Pricing Grid; and

 

3



--------------------------------------------------------------------------------

(b) for each Type of Tranche B Term Loan, a rate per annum equal to (i) at any
time that the Company’s corporate family rating is Ba3 (with a stable outlook)
or higher from Moody’s and BB- (with a stable outlook) or higher from S&P, (x)
2.75% for Tranche B Term Loans that are Eurodollar Loans and (y) 1.75% for
Tranche B Term Loans that are ABR Loans and (ii) at all other times, (x) 3.00%
for Tranche B Term Loans that are Eurodollar Loans and (y) 2.00% for Tranche B
Term Loans that are ABR Loans. For purposes of the foregoing, if any rating
established by Moody’s or S&P shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change.

“Applicable Minimum Amount”: in the case of Revolving Loans, an amount equal to
(x) if such Loans are denominated in Pounds Sterling, £5,000,000 or a whole
multiple of £1,000,000 in excess thereof or (y) if such Loans are denominated in
Euro, €5,000,000 or a whole multiple of €1,000,000 in excess thereof.

“Applicable Prepayment Percentage”: with respect to any prepayment of the Term
Loans required pursuant to Section 2.13(b) in connection with any Asset Sale or
Recovery Event (i) if the Senior Secured Leverage Ratio is less than 2.25 to 1.0
as of the last day of the most recently ended fiscal quarter for which financial
statements are available, 50% or (ii) otherwise, 100%.

“Application”: with respect to an Issuing Lender, an application, in such form
as such Issuing Lender may specify from time to time, requesting such Issuing
Lender to issue or amend a Letter of Credit.

“Arrangers”: JPMorgan Chase Bank, N.A., Barclays Bank PLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc., Wells Fargo
Securities, LLC and MUFG Bank, Ltd.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding (i) any such Disposition permitted by clause (a), (b), (c),
(d), (e), (f), (g), (i), (j), (n), (o), (p), (r), (s), (t) or (bb) of
Section 7.5 and (ii) any such Dispositions of Capital Stock or assets of
Immaterial Subsidiaries not exceeding, in the aggregate over the life of the
Facilities, 5% of Consolidated Total Assets of the Company and its Subsidiaries
or 5% of Consolidated EBITDA for the period of twelve consecutive fiscal months
most recently ended for which financial statements are available (it being
understood that any such Disposition permitted to be excluded pursuant to this
clause (ii) at the time such Disposition was made shall continue to be permitted
to be excluded notwithstanding that the limitations specified in this clause
(ii) for exclusion may no longer be satisfied thereafter)) that yields Net Cash
Proceeds to the Company or any of its Subsidiaries in excess of $50,000,000.

“Assignee”: as defined in Section 10.6(c).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Assignor”: as defined in Section 10.6(c).

“Auto-Extension Letter of Credit”: as defined in Section 3.1(a).

 

4



--------------------------------------------------------------------------------

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.10(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: (a) with respect to the Tranche A Term Facility and the Tranche B
Term Facility, the Company and (b) with respect to the Revolving Facility, the
Company, TAOC and each other Subsidiary Borrower. The Company, TAOC and the
other Subsidiary Borrowers are referred to herein collectively as the
“Borrowers”.

“Borrowing Date”: any Business Day specified by the applicable Borrower as a
date on which such Borrower requests the relevant Lenders to make Loans
hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans or Overnight LIBOR
Loans, such day is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market; provided further that (x) when used
in connection with an Overnight LIBOR Loan or a Foreign Currency Revolving Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general

 

5



--------------------------------------------------------------------------------

business in London and (y) when used in connection with Eurodollar Loans
denominated in Euro, the term “Business Day” shall also exclude any day on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer System
(which utilizes a single shared platform and which was launched on November 19,
2007 (TARGET2)) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is not open for settlement of payment in Euro.

“Calculation Date”: with respect to each Foreign Currency, the last day of each
calendar month (or, if such day is not a Business Day, the next succeeding
Business Day) and such other days from time to time as the Administrative Agent
shall designate as a “Calculation Date” during the continuation of a Default;
provided that (i) the second Business Day preceding each Borrowing Date (or in
the case of Eurodollar Loans denominated in Pounds Sterling, on the Borrowing
Date) with respect to, and each date of any continuation of, any Foreign
Currency Revolving Loan which is a Eurodollar Loan shall also be a “Calculation
Date” with respect to such Foreign Currency and (ii) subject to Section 2.12,
the Borrowing Date with respect to any other Foreign Currency Revolving Loan
shall also be a Calculation Date with respect to such Foreign Currency.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that,
notwithstanding any change in GAAP after June 12, 2018 that would require
obligations that would be classified and accounted for as an operating lease
under GAAP as existing on the Closing Date to be classified and accounted for as
capital leases or otherwise reflected on the consolidated balance sheet of the
Company and its Subsidiaries, such obligations shall continue to be treated as
operating leases for all purposes under this Agreement.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof or any

 

6



--------------------------------------------------------------------------------

United States branch of a foreign bank, in each case having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Financial Services LLC (together with any
successor thereto, “S&P”), P-2 by Moody’s Investors Service, Inc. (together with
any successor thereto, “Moody’s”) or F2 by Fitch, or carrying an equivalent
rating by a nationally recognized rating agency, if all of the three named
rating agencies cease publishing ratings of commercial paper issuers generally,
and maturing within one year from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated (i) in the
case of any such state, commonwealth, territory, political subdivision or taxing
authority, at least A by S&P, A by Moody’s or A by Fitch or (ii) in the case of
a foreign government, at least BBB- by S&P, Baa3 by Moody’s or BBB- by Fitch;
(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition;
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA or
Aaa, as applicable, by any two of S&P, Moody’s and Fitch and (iii) have
portfolio assets of at least $5,000,000,000; (i) debt securities of an issuer
rated at least A-1 by S&P, P-1 by Moody’s or F1 by Fitch, or carrying an
equivalent rating by a nationally recognized rating agency; or (j) solely in
respect of the ordinary course cash management activities of the Foreign
Subsidiaries, (i) equivalents of the investments described in clause (a) above
to the extent guaranteed by any member state of the European Union or the
country in which the Foreign Subsidiary operates, (ii) equivalents of the
investments described in clause (b) above issued, accepted or offered by any
commercial bank organized under the laws of a member state of the European Union
or the jurisdiction of organization of the applicable Foreign Subsidiary having
at the acquisition thereof combined capital and surplus of not less than
$250,000,000 and (iii) without limiting the foregoing sub-clauses (i) and (ii)
of this clause (j), investments equivalent to those referenced in clauses
(a) through (f) above denominated in foreign currencies and customarily used by
Persons for cash management purposes to the extent guaranteed, issued, accepted
or offered by (x) any country in which such Foreign Subsidiary operates or is
organized or (y) any commercial bank organized under the laws of the
jurisdiction in which such Foreign Subsidiary operates or is organized, as
applicable, in each case without regard to any minimum rating or capital
requirement specified in clauses (a) through (i) above, in an aggregate
outstanding amount not to exceed at any time $15,000,000.

“Cash Management Obligations”: the collective reference to (a) any obligation of
the Company or any of its Subsidiaries in respect of (i) overdrafts and related
liabilities owed to any Lender (or any Affiliate of a Lender) that arise from
treasury, depositary or cash pooling or management services including in
connection with any automated clearing house transfers of funds or any similar
transactions and (ii) credit, debit, travel and expense, corporate purchasing
and/or other purchasing cards issued by any Lender (or any Affiliate of a
Lender) to or for the benefit or

 

7



--------------------------------------------------------------------------------

account of the Company or any of its Subsidiaries or their respective employees
and (b) any Supplemental Cash Management Obligations. For the avoidance of
doubt, the parties agree that (A) any obligation of the Company or its
Subsidiaries to a Lender (or its Affiliate) under any Cash Pooling Agreement to
which such Lender (or its Affiliate) is a party constitutes a “Cash Management
Obligation” for purposes hereof and (B) any Cash Management Obligation that was
permitted to be entered into or designated as a Cash Management Obligation under
this Agreement at the time such obligation was entered into or so designated
shall continue to be secured by the Collateral even though a limitation under
this Agreement may be exceeded solely as a result of a change in the currency
exchange rates from the currency exchange rates applicable at the time such Cash
Management Obligation was entered into or designated.

“Cash Pooling Agreement”: any agreement, substantially in the form of (a) the
Cash Pooling Agreement dated October 8, 2016 between Tenneco Management (Europe)
Limited and Citibank, N.A. (the “Existing Pooling Agreement”), by and among
Company and/or any of its Subsidiaries, on the one hand, and one or more banks
or similar financing institutions, on the other hand, together with any
documents evidencing or governing any obligations relating thereto (including
any guarantee agreements and security documents contemplated by or customary in
connection with the Existing Pooling Agreement) or (b) any other cash pooling
arrangement or agreement listed in Schedule 1.1D, in each case as such
agreements may be amended (including any amendment and restatement thereof),
supplemented or otherwise modified from time to time, including any agreement
extending the maturity of, refinancing, replacing or otherwise restructuring, in
whole or in part, obligations (or adding Foreign Subsidiaries as additional
parties or other Subsidiaries as guarantors thereunder) under any such agreement
or any successor or replacement agreement and whether by the same or any other
bank or similar financing institution or group of banks or similar financing
institutions; provided that any such amendment, restatement, supplement or
modification, extension, refinancing, replacement or other agreement is limited
to the provision of a cash management system or systems for the Foreign
Subsidiaries of the Company and will not create any Indebtedness, or Lien on the
property, of the Company or any of its Subsidiaries for any other purpose. The
Cash Pooling Agreements provide a cash management system for Foreign
Subsidiaries of the Company, and obligations of Foreign Subsidiaries thereunder
may be guaranteed by the Company and its Domestic Subsidiaries; provided,
however, that neither the Company nor any of its Domestic Subsidiaries may grant
a security interest in the Collateral or their other assets for the purpose of
such guarantee except to the extent the secured party is a Lender (or any
Affiliate of a Lender).

“CFC”: each Person that is a “controlled foreign corporation” as defined in
Section 957 of the Code.

“CFC Holding Company”: a Person, substantially all of the assets of which
consist of Capital Stock or debt that is treated as equity for United States
federal income tax purposes of (a) one or more CFCs or (b) one or more CFC
Holding Companies.

“Change of Control”: as defined in Section 8(k).

“Closing Date”: October 1, 2018.

 

8



--------------------------------------------------------------------------------

“Closing Date Refinancing”: the repayment, redemption, defeasance, discharge or
termination of all Indebtedness of the Borrowers and their Subsidiaries under
the Existing Company Credit Agreement and all third party Indebtedness for
borrowed money of the Target and its Subsidiaries (other than the Target Notes
and Indebtedness of the Target or any of its Subsidiaries permitted to remain
outstanding or be incurred prior to the Closing Date under the Purchase
Agreement), including, in each case, the termination of all commitments in
respect thereof and the release of all related guarantees and security
interests.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: Branch Banking and Trust Company, Capital One,
National Association, Canadian Imperial Bank of Commerce, New York Branch,
Citizens Bank, N.A., Commerzbank AG, New York Branch, Fifth Third Bank, HSBC
Bank USA, N.A., KBC Bank N.V., Mizuho Bank, Ltd., PNC Bank, National
Association, Royal Bank of Canada, Sumitomo Mitsui Banking Corporation, TD Bank
N.A., U.S. Bank National Association, ING Bank NV Dublin Branch, Santander Bank,
N.A., BNP Paribas, SunTrust Bank and Industrial and Commercial Bank of China
Limited, New York Branch.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document; provided
that, for so long as such assets are not subject to any Liens securing the
Target Notes, the Excluded Real Property shall not constitute Collateral;
provided, further, that in no event shall any Company Stock constitute
Collateral.

“Collateral Agreement”: the Collateral Agreement dated as of October 1, 2018
executed and delivered by each Borrower and each Subsidiary Guarantor pursuant
to this Agreement, a copy of which is attached hereto as Exhibit A-2, as the
same may be amended, supplemented or otherwise modified from time to time.

“Collateral Trust Agreement”: the Amended and Restated Collateral Trust
Agreement, dated as of April 15, 2014 (as amended, supplemented or otherwise
modified from time to time, including pursuant to the Collateral Trustee
Resignation and Appointment Agreement), among the Company, Federal-Mogul
Holdings Corporation, its Subsidiaries party thereto, the Administrative Agent,
Citibank, N.A., as Collateral Trustee, and the other parties thereto.

“Collateral Trustee Resignation and Appointment Agreement”: the Collateral
Trustee Resignation and Appointment, Joinder, Assumption and Designation
Agreement, dated as of the Closing Date, among Wilmington Trust, National
Association, Bank of America, N.A., the Administrative Agent, the Loan Parties
party thereto, and the other parties thereto.

“Collateral Trustee”: Wilmington Trust, National Association, as Collateral
Trustee under the Collateral Trust Agreement.

“Commitment”: as to any Lender, the sum of the Tranche A Term Commitment, the
Tranche B Term Commitment and the Revolving Commitment of such Lender.

 

9



--------------------------------------------------------------------------------

“Commitment Fee Rate”: 0.30% per annum; provided that on and after the first
Adjustment Date occurring after the completion of the first full fiscal quarter
ending after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the Pricing Grid.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group that includes the Company and that is treated as a
single employer under Section 414 of the Code.

“Company”: as defined in the preamble hereto.

“Company Stock”: Capital Stock of the Company that constitutes “margin stock”
within the meaning of Regulation U.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period;
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

(a) income tax expense,

(b) Consolidated Interest Expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees, charges and
expenses associated with Indebtedness (including with respect to the Loans and
Indebtedness incurred in connection with the Transactions and any Permitted
Refinancing Indebtedness of any Unsecured Notes and the transactions in
connection therewith),

(c) depreciation and amortization expense and impairment charges,

(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs,

(e) any extraordinary expenses or losses, determined in accordance with GAAP,

(f) unusual or non-recurring non-cash expenses or losses (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business),

(g) all premiums and interest rate hedge termination costs in connection with
any purchase or redemption of the Unsecured Notes,

(h) any other non-cash charges (excluding any such charge that constitutes an
accrual of or a reserve for cash charges for any future period),

(i) restructuring charges and related charges,

 

10



--------------------------------------------------------------------------------

(j) pro forma adjustments, pro forma cost savings, operating expense reductions
and cost synergies, in each case, related to any Specified Transaction
consummated by the Company or any of its Subsidiaries and projected by the
Company in good faith to result from actions taken or expected to be taken (in
the good faith determination of the Company) within 18 months after the date any
such Specified Transaction is consummated, and any “run rate” cost savings,
operating expense reductions and synergies projected by the Company in good
faith to result from actions either taken or expected to be taken within 18
months after the date of determination to take such action; provided that
(A) such cost savings and synergies are reasonably identifiable and factually
supportable, (B) no cost savings, operating expense reductions or synergies
shall be added pursuant to this clause (j) to the extent duplicative of any
expenses or charges relating to such cost savings, operating expense reductions
or synergies that are included in clause (a) through (i) above or (k) through
(q) below (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken), and (C) the share
of any such cost savings, expenses and charges with respect to a joint venture
that are to be allocated to the Company or any of the Subsidiaries shall not
exceed the total amount thereof for any such joint venture multiplied by the
percentage of income of such joint venture expected to be included in
Consolidated EBITDA for the relevant Test Period,

(k) any costs, expenses, fees, fines, penalties, judgments, legal settlements
and other amounts associated with any restructuring, litigation, claim,
proceeding or investigation related to or undertaken by the Company or any of
its subsidiaries, together with any related provision for taxes,

(l) consulting fees and advisory fees incurred and taxes incurred or accrued in
connection with the Acquisition,

(m) non-cash expenses resulting from any employee benefit or management
compensation plan or grant of stock and stock options or other equity and
equity-based interests to employees of the Company or any Subsidiary pursuant to
a written plan or agreement (including expenses arising from the grant of stock
and stock options prior to the Closing Date) or the treatment of such options or
other equity and equity-based interests under variable plan accounting,

(n) consulting fees, advisory fees, financing fees incurred and taxes incurred
or accrued in connection with the Spin-Off,

(o) costs and expenses incurred in connection with the preparation, negotiation
and delivery of the Loan Documents,

(p) non-recurring transaction fees and expenses incurred, or amortization
thereof, in connection with, to the extent permitted hereunder, any Investment,
any issuance of debt or equity, any Disposition, any casualty event or any
amendments or waivers of the Loan Documents, and refinancing, refunding,
renewals or extensions permitted hereunder in connection therewith, in each
case, whether or not consummated, and

 

11



--------------------------------------------------------------------------------

(q) cash expenses relating to customary earn outs and similar obligations with a
finite duration to the extent constituting Indebtedness; provided that the
aggregate amount of all adjustments pursuant to the foregoing clauses (f), (i),
(j) and (k) shall not exceed (x) 20% of Consolidated EBITDA during the first
four full fiscal quarters following the Closing Date, (y) 17.5% of Consolidated
EBITDA during the fifth through eighth full fiscal quarters following the
Closing Date and (z) 15% of Consolidated EBITDA thereafter (such percentage, in
each case, calculated before any amounts are added to Consolidated EBITDA
pursuant to clauses (f), (i), (j) and (k)), and

minus, to the extent taken into account in calculating Consolidated Net Income
for such period, the sum of (a) interest income, (b) any extraordinary income or
gains, determined in accordance with GAAP, (c) unusual or non-recurring non-cash
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business) and (d) any
non-cash income, all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of a
Financial Covenant, if during such Reference Period the Company or any
Subsidiary shall have made a Material Acquisition or a Material Disposition,
Consolidated EBITDA for such Reference Period shall be calculated on a Pro Forma
Basis as if such Material Acquisition or Material Disposition occurred on the
first day of such Reference Period.

In addition, for purposes of calculating any Financial Covenant, Consolidated
EBITDA for any period prior to the Spin-Off shall be increased (but not by more
than $45,000,000 in any fiscal year) by the amount of aftermarket acquisition
costs of the Company and its Subsidiaries to the extent such costs otherwise
reduce Consolidated EBITDA for such period. In addition, in the event that any
Permitted Sale/Leaseback results in the Company or a Subsidiary entering into an
operating lease, then Consolidated EBITDA for any period shall be deemed to be
increased by the amount of lease payments under such operating lease made during
such period.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”: for any period, total interest expense of the
Company and its Subsidiaries for such period determined in accordance with GAAP
(excluding, to the extent otherwise included in such interest expense, (i) all
premiums and interest rate hedge termination costs in connection with any
purchase or redemption of the Unsecured Notes, (ii) any fees, including upfront
fees, and any other fees and expenses associated or paid in connection with this
Agreement or the consummation of the Transaction, (iii) annual agency fee, paid
to the Administrative Agent, (iv) fees and expenses associated with any
Investment permitted pursuant to Section 7.8 or any issuance of Capital Stock or
Indebtedness permitted hereunder (whether or not consummated), (v) any interest
component relating to the accretion or accrual of discounted liabilities and
(vi) any writeoff of unamortized debt issuance costs upon any prepayment of the
Unsecured Notes), net of interest income. Notwithstanding the foregoing, in the
event that Company or a Subsidiary has entered into an operating lease in
connection with a Permitted Sale/Leaseback, then Consolidated Interest Expense
for any period shall be deemed to be increased by the interest component of
lease payments under such operating lease made during such period (as determined
based on the applicable schedule setting forth the components of lease payments
delivered pursuant to Section 7.11).

 

12



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt plus (to the extent not included in Consolidated
Total Debt) the Domestic Receivables Program Amount (excluding any portion of
the Domestic Receivables Program Amount that constitutes an off-balance sheet
true sale transaction with customary limited recourse based upon the
collectability of the receivables sold and without any guarantee by the Company
or any of its Subsidiaries) on such day to (b) Consolidated EBITDA for such
period. Notwithstanding the foregoing, in the event that the Company or a
Subsidiary has entered into an operating lease in connection with a Permitted
Sale/Leaseback then for purposes of calculating the Consolidated Leverage Ratio
on any day, Consolidated Total Debt shall be deemed to be increased by the
remaining unamortized principal component of such operating lease (as determined
based on the applicable schedule setting forth the components of lease payments
delivered pursuant to Section 7.11). For purposes of calculating the
Consolidated Leverage Ratio, any Indebtedness (“New Indebtedness”) incurred to
refinance existing Indebtedness of the Company (“Existing Indebtedness”) shall
be excluded in calculating Consolidated Total Debt, as long as and to the extent
(i) such Existing Indebtedness shall still be outstanding as of the calculation
date and shall have been counted for purposes of calculating the Consolidated
Leverage Ratio, (ii) the Company shall have begun a tender offer or solicitation
to purchase such Existing Indebtedness or shall have irrevocably called such
Existing Indebtedness for payment and (iii) proceeds of such New Indebtedness
are used to repay the Existing Indebtedness within 60 days after the incurrence
thereof.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions,
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary and (d) any goodwill or other asset impairment charges,
write-offs or write-downs or amortization of intangibles; provided that solely
for purposes of Section 7.6, non-cash restructuring charges of the Company and
its Subsidiaries which would otherwise reduce Consolidated Net Income shall be
added back to Consolidated Net Income (and, for avoidance of doubt, any cash
payment made in respect of such non-cash restructuring charges shall be included
in calculating Consolidated Net Income for the period in which such payment is
made). For the avoidance of doubt, the proceeds from the Spin-Off received by
the Company and its Subsidiaries shall not increase Consolidated Net Income.

“Consolidated Net Leverage Ratio”: at the last day of any period, the ratio of
(a) Consolidated Total Debt plus (to the extent not included in Consolidated
Total Debt) the Domestic Receivables Program Amount (excluding any portion of
the Domestic Receivables Program Amount that constitutes an off-balance sheet
true sale transaction with customary limited recourse based upon the
collectability of the receivables sold and without any guarantee by the Company
or any of its Subsidiaries) on such day, less the aggregate amount of
unrestricted cash and cash

 

13



--------------------------------------------------------------------------------

equivalents of the Company and its Subsidiaries (such amount of unrestricted
cash and cash equivalents not to exceed (x) prior to the consummation of the
Spin-Off, $500,000,000 and (y) from and after the consummation of the Spin-Off,
an amount equal to 30% of Consolidated EBITDA for the most recently ended period
of four fiscal quarters for which financial statements have been delivered
pursuant to Section 6.1) to (b) Consolidated EBITDA for such period.
Notwithstanding the foregoing, in the event that the Company or a Subsidiary has
entered into an operating lease in connection with a Permitted Sale/Leaseback
then for purposes of calculating the Consolidated Net Leverage Ratio on any day,
Consolidated Total Debt shall be deemed to be increased by the remaining
unamortized principal component of such operating lease (as determined based on
the applicable schedule setting forth the components of lease payments delivered
pursuant to Section 7.11). For purposes of calculating the Consolidated Net
Leverage Ratio, any New Indebtedness incurred to refinance Existing Indebtedness
shall be excluded in calculating Consolidated Total Debt, as long as and to the
extent (i) such Existing Indebtedness shall still be outstanding as of the
calculation date and shall have been counted for purposes of calculating the
Consolidated Net Leverage Ratio, (ii) the Company shall have begun a tender
offer or solicitation to purchase such Existing Indebtedness or shall have
irrevocably called such Existing Indebtedness for payment and (iii) proceeds of
such New Indebtedness are used to repay the Existing Indebtedness within 60 days
after the incurrence thereof.

“Consolidated Scheduled Funded Debt Payments”: as of any date for the applicable
Excess Cash Flow Period with respect to the Company and its Subsidiaries on a
consolidated basis, the sum of all scheduled payments of principal made in cash
during such period on Consolidated Total Debt that constitutes Funded Debt
(including the implied principal component of payments due on Capital Lease
Obligations during such period).

“Consolidated Total Assets”: at any date, all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Company and its Subsidiaries at
such date.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than Indebtedness permitted by Section 7.2(gg) to the extent
such Indebtedness is used (x) to repay other Indebtedness of the Company and its
Subsidiaries existing prior to the incurrence of such Indebtedness or (y) to
finance a dividend to the Company to repay other Indebtedness of the Company and
its Subsidiaries existing prior to the incurrence of such Indebtedness) of the
Company and its Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP.

“Contingent Purchase Price Obligations”: any earnout obligations or similar
deferred or contingent purchase price obligations of the Borrower or any of its
Subsidiaries incurred or created in connection with any acquisition to the
extent such obligations are a liability on the consolidated balance sheet of the
Borrower in accordance with GAAP.

“Continuing Directors”: the directors of the Company on the Closing Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Company is recommended or approved by
at least a majority of the then Continuing Directors.

 

14



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, any Issuing Lender, any Swingline
Lender or any other Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that (a) in the case of any Revolving Lender, has (i) failed to fund any
portion of its Revolving Loans or participations in Letters of Credit or
Swingline Loans within three Business Days of the date required to be funded by
it hereunder and such failure is continuing, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding has not been
satisfied, (ii) notified the Company or any Credit Party in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (iii) failed, within five Business Days
after receipt of request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit and Swingline Loans; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent or (iv) otherwise failed to pay over to any Credit Party
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or (b) in the
case of any Lender, (i) has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, unless, in
the case of any Lender referred to in this clause (b), (x) the Company and the
Administrative Agent shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder or (y) with respect to any Lender subject to an appointment
referred to in this clause (b), such appointment is made by a Governmental
Authority or instrumentality thereof under or based on the law in the country
where such Lender is subject to home jurisdiction, if applicable law requires
that such appointment not be disclosed or (ii) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action; provided, that
a Lender will not qualify as a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in a Defaulting Lender or
any Person controlling a Defaulting Lender, or the exercise of control over such
Lender or any Person controlling such Lender, by a Governmental Authority or an
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

15



--------------------------------------------------------------------------------

“Disposition”: with respect to any property or right, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (other
than any transaction for purposes of collateral or security to the extent
permitted hereunder). The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Dollar Equivalent”: at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

“Dollar Revolving Loans”: as defined in Section 2.6(a).

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Borrower”: the Company and any Domestic Subsidiary Borrower.

“Domestic Funding Office”: the Administrative Agent’s office located at 500
Stanton Christiana Road, Ops 2, Floor 3, Newark, DE 19713, or such other office
as may be designated by the Administrative Agent by written notice to the
Company and the Lenders.

“Domestic Loan Party”: each Domestic Borrower and each other Loan Party that is
a Domestic Subsidiary.

“Domestic Obligations”: as defined in Section 10.22.

“Domestic Receivables Program Amount”: at any time, the aggregate principal
amount of proceeds received by the Company and its domestic Subsidiaries from
parties outside of the Company’s consolidated group and which remain outstanding
at such time in connection with a Permitted Receivables Financing, together with
the aggregate funded amount relating to all factoring programs, in each case of
the Company and its domestic Subsidiaries.

“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.

“Domestic Subsidiary Borrower”: any Subsidiary Borrower that is a Domestic
Subsidiary.

“ECF Calculation Year”: as defined in “Excess Cash Flow”.

“ECF Percentage”: 50%; provided, that, with respect to the first full fiscal
year of the Company ending after the Closing Date and each fiscal year
thereafter, the ECF Percentage shall be reduced to (a) 25% if the Senior Secured
Leverage Ratio as of the last day of such fiscal year is less than 2.0 to 1.0
but greater than 1.5 to 1.0 and (b) 0% if the Senior Secured Leverage Ratio as
of the last day of such fiscal year is not greater than 1.5 to 1.0.

“ECF Threshold”: as defined in Section 2.13(c).

 

16



--------------------------------------------------------------------------------

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU”: Economic and Monetary Union as contemplated in the Treaty.

“Environmental Laws”: as to any Person, any and all foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro”: the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty and, in respect
of all payments to be made under this Agreement in Euro, means immediately
available, freely transferable funds.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for the relevant currency for a period equal in length to such Interest
Period as displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period (or, in the case of any Eurodollar Loan denominated in Pounds
Sterling, on the first day of such Interest Period); provided that if the
applicable Screen Rate shall be less than zero,

 

17



--------------------------------------------------------------------------------

such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that, if the applicable Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the relevant currency, then the Eurodollar Rate shall be the Interpolated
Rate at such time. “Interpolated Rate” means, at any time, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate for the
longest period (for which that Screen Rate is available in the relevant
currency) that is shorter than the Impacted Interest Period and (b) the
applicable Screen Rate for the shortest period (for which that Screen Rate is
available for the relevant currency) that exceeds the Impacted Interest Period,
in each case, at such time; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year, an amount equal to:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Asset Sale or Recovery Events or the incurrence by the
Company or any Subsidiary of any Indebtedness (other than any Indebtedness
permitted to be incurred under Section 7.2);

(ii) depreciation, depletion, amortization and other non-cash charges, expenses
or losses, including the non-cash portion of interest expense or any deferred
tax expense, deducted in determining such consolidated net income or loss for
such fiscal year;

(iii) the sum of (x) the amount, if any, by which Net Working Capital decreased
during such fiscal year (except as a result of (i) the reclassification of items
from short-term to long-term or vice-versa or (ii) the Spin-Off) and (y) the net
amount, if any, by which the consolidated deferred revenues of the Company and
its consolidated Subsidiaries increased during such fiscal year;

(iv) income tax expense, including penalties and interest, to the extent
deducted in determining Consolidated Net Income for such period; and

(v) cash inflows in respect of Hedge Agreements during such fiscal year to the
extent they exceed the amount of expenditures expensed in determining
Consolidated Net Income for such period; minus

 

18



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) the amount of all non-cash gains included in arriving at such Consolidated
Net Income for such fiscal year;

(ii) the sum of (x) the amount, if any, by which Net Working Capital increased
during such fiscal year (except as a result of (i) the reclassification of items
from long-term to short-term or vice-versa or (ii) the Spin-Off) and (y) the net
amount, if any, by which the consolidated deferred revenues of the Company and
its consolidated Subsidiaries decreased during such fiscal year;

(iii) the sum of, in each case except to the extent financed with Long-Term
Indebtedness, (x) the aggregate amount of Restricted Payments by the Company
made in cash for such fiscal year pursuant to Section 7.6(b) or 7.6(f), (y) the
aggregate amount of cash consideration paid during such fiscal year by the
Company and its consolidated Subsidiaries to make acquisitions permitted by
Section 7.8(j) and other Investments permitted pursuant to Section 7.8(d), (g)
or (q) (including contracted acquisitions permitted by Section 7.8(j) and other
Investments permitted pursuant to Section 7.8(d), (g) or (q) so long as (1) such
amounts are contractually committed by December 31 of the applicable fiscal year
for which Excess Cash Flow is being calculated (the “ECF Calculation Year”), (2)
such amounts are utilized (and, for the avoidance of doubt, shall not be
deducted when used) during the fiscal year immediately following such ECF
Calculation Year and (3) any amounts not utilized during the fiscal year
immediately following such ECF Calculation Year shall be included in the
calculation of Excess Cash Flow for the fiscal year immediately following such
ECF Calculation Year) and (z) payments in cash made by the Company and its
consolidated Subsidiaries with respect to any noncash charges added back
pursuant to clause (a)(ii) above in computing Excess Cash Flow for any prior
fiscal year;

(iv) Consolidated Scheduled Funded Debt Payments (except to the extent financed
with the proceeds of Funded Debt other than revolving Indebtedness);

(v) (x) income taxes, including penalties and interest, and (y) payments and
other contributions to employee pension benefit, retirement or similar plans, in
each case paid in cash during such period;

(vi) the aggregate amount of voluntary or mandatory permanent principal payments
or mandatory repurchases of (A) Indebtedness for borrowed money and (B) the
principal component of payments in respect of Capital Lease Obligations (in each
case, excluding the Consolidated Scheduled Funded Debt Payments and Revolving
Commitments);

(vii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash during such period that are required to be made in
connection with any prepayment or satisfaction and discharge of Indebtedness
(except to the extent financed with the proceeds of Funded Debt other than
revolving Indebtedness) to the extent that the amount so prepaid, satisfied or
discharged is not deducted from Consolidated Net Income for purposes of
calculating Excess Cash Flow);

 

19



--------------------------------------------------------------------------------

(viii) cash payments made (to the extent not deducted in arriving at
Consolidated Net Income) in satisfaction of noncurrent liabilities (excluding
payments of Indebtedness for borrowed money) not made directly or indirectly
using proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period;

(ix) to the extent not deducted in arriving at Consolidated Net Income, cash
fees, expenses and purchase price adjustments incurred in connection with, to
the extent permitted hereunder, any Investment, asset disposition, equity
issuance or debt issuance (whether or not consummated); and

(x) cash expenditures in respect of Hedge Agreements during such fiscal year to
the extent they exceed the amount of expenditures expensed in determining
Consolidated Net Income for such period.

“Excess Cash Flow Application Date”: for any prepayment pursuant to
Section 2.13(c), the date no later than five Business Days after the earlier of
(A) the date on which financial statements of the Company referred to in
Section 6.1(a) for the fiscal year with respect to which such prepayment is made
are required to be delivered to the Administrative Agent and (B) the date the
financial statements referred to in clause (A) above are actually delivered.

“Excess Cash Flow Period”: any fiscal year of the Company, commencing with the
first full fiscal year ending after the Closing Date.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Exchange Act Report”: collectively, the Annual Report of the Company on Form
10-K for the year ended December 31, 2017 and Current Reports on Form 8-K of the
Company filed with or furnished to the SEC subsequent to December 31, 2017, but
prior to the Closing Date, in each case, as amended or supplemented prior to the
Closing Date.

“Exchange Rate”: on any day, with respect to any currency, the rate at which
such currency may be exchanged into any other currency, as set forth at
approximately 11:00 A.M., London time, on such date as provided by ICE Data
Services. In the event that such rate is not provided by ICE Data Services, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Administrative Agent (and the Administrative Agent agrees to promptly notify the
Company of the identity of any such service), or, in the event no such service
is selected, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 A.M., Local Time, on such date for the purchase of
the relevant currency for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Company, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Assets”: as defined in the Collateral Agreement.

 

20



--------------------------------------------------------------------------------

“Excluded Real Property”: the real property located at (a) 929 Anderson Road,
Litchfield, Michigan 49252 and (b) 1111 Izaak Walton Rd., Seward, Nebraska
68434; provided that such real property shall not constitute Excluded Real
Property if such real property is pledged or mortgaged to secure other
Indebtedness.

“Excluded Subsidiary”: (i) any Foreign Subsidiary, (ii) any other Subsidiary if
and at such time as the Company and its Subsidiaries own Capital Stock
representing less than 80% of the ordinary voting power of such other
Subsidiary, (iii) any Immaterial Subsidiary, (iv) any Finance Subsidiary or any
Special Purpose Finance Subsidiary, (v) any CFC Holding Company, (vi) any
Domestic Subsidiary that is a Subsidiary of a CFC, (vii) any Unrestricted
Subsidiary, (viii) any Subsidiary that is prohibited by applicable law existing
on the Closing Date or by applicable law or contractual obligation existing at
the time of the formation or acquisition by the Company (or any of its
Subsidiaries) of such Subsidiary (so long as such contractual obligation is not
entered into in contemplation of such formation or acquisition) from providing a
guarantee under the Guarantee Agreement or from having a Lien on its Capital
Stock to secure the Obligations, as the context may require, for so long as such
prohibition exists, or if such guarantee or such Lien, as the context may
require, would require governmental (including regulatory) consent, approval,
license or authorization unless such consent, approval, license or authorization
has been received, (ix) any Subsidiary that is a not-for-profit organization,
(x) Spinco and its Subsidiaries after the earlier of (A) the incurrence of
Indebtedness pursuant to Section 7.2(gg) or (B) consummation of the Spin-Off and
(xi) any other Subsidiary with respect to which, in the reasonable judgment of
the Company, the burden or cost (including any adverse tax consequence) of
providing a guarantee under the Guarantee Agreement or a Lien on its Capital
Stock to secure the Obligations, as the context may require, will outweigh the
benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation”: with respect to any Guarantor (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

“Existing Company Credit Agreement”: the Fifth Amended and Restated Credit
Agreement, dated as of May 12, 2017, among the Borrowers, the banks and other
financial institutions from time to time parties thereto, JPMorgan Chase Bank,
N.A., as administrative agent, and the other parties thereto (as amended,
modified or supplemented from time to time on or prior to the Closing Date).

 

21



--------------------------------------------------------------------------------

“Existing Indebtedness”: as defined in the definition of “Consolidated Leverage
Ratio”.

“Existing Letters of Credit”: the Letters of Credit (as defined in the Existing
Company Credit Agreement) and the Letters of Credit (as defined under the
Existing Target Credit Agreement) in each case outstanding on the Closing Date
immediately prior to the effectiveness of this Agreement. Schedule 1.1C contains
a list of the Existing Letters of Credit.

“Existing Receivables Financing”: (a) each receivables financing transaction
existing on the Closing Date and set forth on Schedule 7.3(m) attached hereto
and (b) each receivables financing transaction entered into after the Closing
Date which satisfies the criteria for a Permitted Receivables Financing.

“Existing Target Credit Agreement”: Term Loan and Revolving Credit Agreement,
dated as of December 27, 2007, by and among the Target, Bank of America, N.A.,
as Revolving Administrative Agent, Citibank, N.A., as Tranche B Term
Administrative Agent, Credit Suisse AG, as Tranche C Term Administrative Agent
and the lenders party thereto (as amended, modified or supplemented from time to
time on or prior to the Closing Date).

“Existing Unsecured Notes”: as defined in Section 7.2(f).

“Extended Commitment”: as defined in Section 2.26(a).

“Extended Credit”: as defined in Section 2.26(a).

“Extended Loan”: as defined in Section 10.1(d).

“Extension”: as defined in Section 2.26(a).

“Extension Offer”: as defined in Section 2.26(a).

“Facility”: each of (a) the Tranche A Term Loans (the “Tranche A Term
Facility”), (b) the Tranche B Term Loans (the “Tranche B Term Facility”), (b)
the Revolving Commitments and the extensions of credit made thereunder (the
“Revolving Facility”) and (c) each other credit facility that may be added to
this Agreement after the date hereof.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any of
the foregoing, or any treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

22



--------------------------------------------------------------------------------

“Finance Subsidiary”: Tenneco Automotive RSA Company, Federal-Mogul Transaction
LLC and any other Wholly Owned Subsidiary of the Company that is formed for the
sole purpose of engaging in Permitted Receivables Financings.

“Financial Covenant”: any of the Consolidated Interest Coverage Ratio, the
Consolidated Leverage Ratio, the Consolidated Net Leverage Ratio and the Senior
Secured Leverage Ratio.

“Fitch”: Fitch Ratings Inc., together with any successor thereto.

“Fixed Incremental Amount”: as defined in Section 2.27.

“Flood Laws”: collectively, (i) the National Flood Insurance Reform Act of 1994
(which comprehensively revised the National Flood Insurance Act of 1968 and the
Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

“Foreign Currencies”: (i) Euro and Pounds Sterling and (ii) such other
currencies that the Company may from time to time request subject to the
approval of the Administrative Agent and each Revolving Lender.

“Foreign Currency Revolving Loans”: as defined in Section 2.6(a).

“Foreign Guarantor”: as defined in Section 6.9(g)(ii).

“Foreign Loan Party”: each Foreign Subsidiary Borrower and each Foreign
Guarantor.

“Foreign Obligations”: as defined in Section 10.22.

“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Foreign Subsidiary Borrower”: any Subsidiary Borrower which is a Foreign
Subsidiary.

“Funded Debt”: with respect to any Person, all Indebtedness for borrowed money
of such Person that (x) by its terms matures more than one year from the date of
its creation or (y) matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, and shall in any event include Indebtedness in respect of the Loans.

 

23



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Company and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of the definition of
“Applicable Prepayment Percentage” or any Financial Covenant, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 4.1; provided that, if the
Company notifies the Administrative Agent within one year after the
effectiveness of any applicable Accounting Change (as defined below) that the
Company requests an amendment to any provision hereof to eliminate the effect of
such Accounting Change or in the application thereof on the operation of such
provision (or if the Required Lenders notify the Company within one year after
the effectiveness of any such Accounting Change that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such Accounting Change or in
the application thereof, then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such Accounting Change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. “Accounting Change” refers to a change
after the date hereof in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange, any self-regulatory organization (including the
National Association of Insurance Commissioners) and any applicable
supranational bodies (such as the European Union or the European Central Bank).

“Guarantee Agreement”: the Guarantee Agreement dated as of October 1, 2018
executed and delivered by each Borrower and each Subsidiary Guarantor pursuant
to this Agreement, a copy of which is attached hereto as Exhibit A-1, as the
same may be amended, supplemented or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which obligation the
guaranteeing person has issued a reimbursement, counter indemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make

 

24



--------------------------------------------------------------------------------

payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.

“Guarantors”: the collective reference to the Subsidiary Guarantors and any
other Person that guarantees payment of all or a portion of the Obligations
(including, for the avoidance of doubt, the Company and any Foreign Guarantor).

“Hart County Facility”: the facility formerly owned by TAOC located in Hart
County, Georgia.

“Hart County Facility IDB Transaction”: (i) the transfer by TAOC of the Hart
County Facility to the Hart County Industrial Building Authority in exchange for
$42,000,000 of industrial development bond financing, (ii) the lease back by
TAOC of the Hart County Facility and (iii) all related transactions.

“Hedge Agreements”: all interest rate swaps, caps, collar, forward, future or
option agreements or similar arrangements dealing with interest rates, currency
exchange rates, the exchange of nominal interest obligations or commodities, in
each case either generally or under specific contingencies, or any other
arrangement constituting a Swap Agreement.

“Immaterial Subsidiaries”: at any time, Subsidiaries of the Company (i) having
aggregate total assets (as determined in accordance with GAAP) in an amount of
less than 7.5% of Consolidated Total Assets of the Company and its Subsidiaries
as of the last day of the immediately preceding fiscal quarter for which
financial statements are available and (ii) contributing in the aggregate less
than 7.5% to Consolidated EBITDA for the period of twelve consecutive fiscal
months most recently ended for which financial statements are available. In the
event that total assets of all Immaterial Subsidiaries exceed 7.5% of
Consolidated Total Assets as of the last day of the immediately preceding fiscal
quarter for which financial statements are available or the total contribution
to Consolidated EBITDA of all Immaterial Subsidiaries exceeds 7.5% of
Consolidated EBITDA for the relevant period, as the case may be, the Company
will designate Subsidiaries which would otherwise constitute Immaterial
Subsidiaries to be excluded as Immaterial Subsidiaries until such 7.5%
thresholds are met.

“Incremental Availability Amount”: as defined in Section 2.27.

 

25



--------------------------------------------------------------------------------

“Incremental Equivalent Debt”: Indebtedness in an amount not to exceed the then
available Incremental Availability Amount incurred by any Loan Party consisting
of the issuance of one or more series of senior secured notes or loans, junior
lien loans or notes, subordinated loans or notes or senior unsecured loans or
notes (in each case in respect of the issuance of notes, whether issued in a
public offering, Rule 144A or other private placement or purchase or otherwise)
or any bridge financing in lieu of the foregoing, or secured or unsecured
“mezzanine” debt, in each case, to the extent secured, subject to (x) with
respect to Incremental Equivalent Debt secured on a junior basis to the
Obligations, a customary “junior lien” intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent and (y) with
respect to Incremental Equivalent Debt secured on a pari passu basis with the
Obligations, an Applicable Intercreditor Agreement; provided that such
Incremental Equivalent Debt shall be subject to the requirements set forth in
Section 2.27 applicable to Incremental Term Facilities mutatis mutandis, except
that (a) such Incremental Equivalent Debt shall not be subject to the
requirements set forth Section 2.27(a)(vii) (other than with respect to any
Incremental Equivalent Debt in the form of term loans secured by the Collateral
on a pari passu basis with the Term Loans, which shall be subject to
Section 2.27(a)(vii) mutatis mutandis) and (b) the requirements set forth in
Section 2.27(a)(v) shall not apply to any Incremental Equivalent Debt consisting
of a customary bridge facility so long as, subject to customary conditions, such
bridge facility automatically converts into long-term debt satisfying the
requirements set forth in Section 2.27(a)(v) mutatis mutandis.

“Incremental Facility”: as defined in Section 2.27.

“Incremental Revolving Facility”: as defined in Section 2.27.

“Incremental Term Facility”: as defined in Section 2.27.

“Incremental Tranche A Term Facility”: as defined in Section 2.27.

“Incremental Tranche B Term Facility”: as defined in Section 2.27.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than any
such obligations incurred in the ordinary course of such Person’s business
maturing less than one year from the creation thereof), including Contingent
Purchase Price Obligations solely to the extent satisfying the definition
thereof, (c) all obligations of such Person evidenced by notes, bonds (excluding
surety bonds), debentures or other similar instruments (other than an operating
lease, synthetic lease or similar arrangement), (d) for the purposes of Sections
7.2 and 8(e) only, all indebtedness created or arising under any conditional
sale or other title retention agreement (other than an operating lease) with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) for the purposes of Sections 7.2
and 8(e) only, all Capital Lease Obligations of such Person; provided that
Capital Lease Obligations of such Person arising from Permitted Sale/Leasebacks
shall be Indebtedness for purposes of any Financial Covenant and related defined
terms, (f) for the purposes of Sections 7.2 and 8(e) only, all obligations of
such Person, contingent or otherwise, as an account party under acceptances,
surety bonds or similar arrangements (other than obligations arising out of
endorsements of instruments for deposit or collection in the ordinary course of
business), (g) all unpaid reimbursement obligations of such Person in respect of
drawings under letters of credit and surety bonds and, for purposes of Sections
7.2 and 8(e) only, the face amount of all letters of credit issued for the
account of such Person, (h) for the purposes of Sections 7.2 and 8(e) only, all

 

26



--------------------------------------------------------------------------------

Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) without limitation of the
foregoing, all obligations of the kind referred to in clauses (a) through (h)
above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation;
provided that the amount of any such obligation shall be deemed to be the lesser
of the face principal amount thereof and the fair market value of the property
subject to such Lien and (j) for the purposes of Sections 7.2 and 8(e) only, all
obligations of such Person in respect of Hedge Agreements; provided that, for
purposes of Sections 7.2 and 8(e), the amount of “Indebtedness” included with
respect to any such Hedge Agreement shall be based on the net termination value
thereof. Notwithstanding the foregoing, (i) obligations of the Company and its
Subsidiaries in respect of bankers’ acceptances issued through the Company, its
Subsidiaries or any joint ventures thereof in the People’s Republic of China up
to an aggregate amount at any time outstanding of $50,000,000 shall not
constitute Indebtedness, (ii) overdrafts by the Company and its Subsidiaries in
the ordinary course of business in connection with cash management (and not
working capital) and (iii) trade letter of credit with a maturity of less than
180 days issued in the ordinary course of business shall not constitute
Indebtedness.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Ineligible Institutions”: as defined in Section 10.6(b).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: all rights, priorities and privileges, whether arising
under United States, multinational or foreign laws or otherwise, relating to
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes and other intellectual property,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

“Intercreditor Agreement”: the Pari Passu Intercreditor Agreement, dated as of
March 30, 2017 (as amended, supplemented or otherwise modified from time to
time, including pursuant to Joinder No. 2, dated as of the Closing Date, among
the Administrative Agent, Citibank, N.A., as Collateral Trustee, and the other
parties thereto (the “Intercreditor Joinder”)), among Citibank, N.A., as
Collateral Trustee, Wilmington Trust, National Association, the Administrative
Agent and the Loan Parties party thereto.

“Interest Payment Date”: (a) as to any ABR Loan, the second Business Day of each
January, April, July and October to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of

 

27



--------------------------------------------------------------------------------

such Interest Period and the last day of such Interest Period, (d) as to any
Overnight LIBOR Loan, on the last day of each interval of up to five Business
Days (as specified by the applicable Borrower on the Borrowing Date) commencing
from the date such Overnight LIBOR Loan is made and (e) as to any Loan (other
than any Revolving Loan that is an ABR Loan and any ABR Swingline Loan), the
date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (i) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week, or one, two, three or six months
thereafter, as selected by the applicable Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto, or any
other period agreed upon between the applicable Borrower and the Lenders;
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one week or one,
two, three or six months thereafter, as selected by the applicable Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, in the case of Loans denominated in Dollars, and 11:00 A.M.,
London time, in the case of Foreign Currency Revolving Loans, three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(A) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(B) no Borrower may select an Interest Period under a particular Facility that
would extend beyond the Revolving Termination Date, in the case of the Revolving
Facility, or beyond the Tranche A Final Maturity Date, in the case of the
Tranche A Term Facility;

(C) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month unless such Interest Period has a duration of less than one
month; and

(D) the applicable Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

“Investments”: as defined in Section 7.8.

“IRS”: as defined in Section 2.21(e).

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce under
Publication No. 590 (or such later version thereof as may be in effect at the
time of issuance).

 

28



--------------------------------------------------------------------------------

“Issuing Lender”: (i) JPMCB, Barclays Bank PLC, Bank of America, N.A., Citibank,
N.A., MUFG Bank, Ltd. and Wells Fargo Bank, N.A. or (ii) any other Lender (which
may act through its affiliates) requested by the Company and reasonably
acceptable to the Administrative Agent which agrees to act as an Issuing Lender
hereunder, in each case its capacity as issuer of any Letter of Credit. Each
reference herein to “Issuing Lender” shall be deemed to be a reference to the
relevant Issuing Lender.

“Joinder Agreement”: as defined in Section 2.29(a).

“Joint Venture”: any Person in which the Company and/or its Subsidiaries hold
less than a majority of the Capital Stock, and which does not constitute a
Subsidiary of the Company, whether direct or indirect.

“JPMCB”: JPMorgan Chase Bank, N.A.

“Judgment Currency”: as defined in Section 10.21(b).

“Knowledge” or to the “Knowledge”: of any Loan Party or any Subsidiaries of any
Loan Party, the actual knowledge, after reasonable good faith investigation, of
a Responsible Officer of such Loan Party or such Subsidiary; provided, however,
that, solely with respect to the Target or any of the properties, assets,
liabilities or obligations thereof, and solely with respect to all periods
occurring prior to the Closing Date, such term means the actual knowledge,
assuming the accuracy of the representations and warranties contained in the
Purchase Agreement and after the Company’s diligent investigation in the
acquisition of the Target and the other transactions contemplated by the
Purchase Agreement, of a Responsible Officer of such Loan Party or such
Subsidiary.

“L/C Commitment”: means, as to any Revolving Lender, the obligation of such
Revolving Lender to issue Letters of Credit pursuant to Section 3 in an
aggregate undrawn, unexpired face amount plus the aggregate unreimbursed drawn
amount thereof at any time not to exceed the amount set forth under the heading
“L/C Commitment” opposite such Revolving Lender’s name on Schedule 1.1A or in
the Assignment and Assumption pursuant to which such Revolving Lender becomes a
party hereto, in each case, as the same may be changed from time to time
pursuant to the terms hereof.

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time (with respect to any Existing Letters
of Credit in a Foreign Currency, based on the Dollar Equivalent thereof) plus
(b) the aggregate amount of all payments, made by an Issuing Lender pursuant to
a Letter of Credit, that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time (with respect to any Existing Letters of Credit
in a Foreign Currency, based on the Dollar Equivalent thereof). The L/C Exposure
of any Lender at any time shall be, with respect to such Lender, such Lender’s
applicable percentage of the total L/C Exposure at such time.

“L/C Fee Payment Date”: the second Business Day of each January, April, July or
October and the last day of the Revolving Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(with respect to any Existing Letters of Credit in a Foreign Currency, based on
the Dollar Equivalent thereof) and (b) the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed

 

29



--------------------------------------------------------------------------------

pursuant to Section 3.5 (with respect to any Existing Letters of Credit in a
Foreign Currency, based on the Dollar Equivalent thereof). For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, or a Letter of Credit subject to UCP600
allows extension of the expiration date of such Letter of Credit for reasons of
Force Majeure stated in Article 36 of UCP600, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“L/C Participants”: with respect to any Letter of Credit issued by an Issuing
Lender, the collective reference to all the Revolving Lenders other than the
Issuing Lender with respect to such Letter of Credit.

“Latest Maturity Date”: mean, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan.

“LCA Test Date”: as defined in Section 2.27.

“Lender Affiliate”: (a) with respect to any Lender (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“LIBOR Swingline Commitment”: the obligation of the LIBOR Swingline Lender to
make LIBOR Swingline Loans pursuant to Section 2.8 in an aggregate principal
amount at any one time outstanding not to exceed $75,000,000.

“LIBOR Swingline Lender”: Wells Fargo Bank, N.A., in its capacity as the lender
of LIBOR Swingline Loans.

“LIBOR Swingline Loans”: as defined in Section 2.8.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement (including any conditional sale
or other title retention agreement and any capital lease having substantially
the same economic effect as any of the foregoing).

“Limited Condition Transaction”: any acquisition, investment or certain
repayments, repurchases and redemptions of indebtedness, and any related
transactions and events, the consummation of which by the Company or any of its
Subsidiaries is not expressly conditioned on the availability of, or on
obtaining, third party financing.

 

30



--------------------------------------------------------------------------------

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee Agreement, the Security
Documents and the Notes, as the same may be amended, modified or supplemented
from time to time.

“Loan Parties”: each Borrower and each Subsidiary of the Company that is a party
to a Loan Document.

“Local Time”: means (i) New York City time in the case of a Loan, Borrowing
disbursement denominated in Dollars and (ii) London time in the case of a Loan,
Borrowing disbursement denominated in a Foreign Currency (or any such other
local time as otherwise notified to or communicated by the Administrative
Agent).

“Long-Term Indebtedness”: any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Total Revolving
Extensions of Credit (excluding Revolving Extensions of Credit held by
Defaulting Lenders) under the Revolving Facility, the aggregate unpaid principal
amount of the Tranche A Term Loans or the aggregate unpaid principal amount of
the Tranche B Term Loans, as the case may be, outstanding under such Facility or
in the case of the Revolving Facility, prior to any termination of the Revolving
Commitments, the holders (other than Defaulting Lenders) of more than 50% of the
Total Revolving Commitments (excluding Revolving Commitments of Defaulting
Lenders).

“Material Acquisition”: any acquisition, or a series of related acquisitions by
the Company or any Subsidiary, of (a) Capital Stock in any Person if, after
giving effect thereto, such Person will become a Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person; provided that the aggregate consideration therefor
(including Indebtedness assumed in connection therewith, all obligations in
respect of deferred purchase price (including obligations under any purchase
price adjustment, as estimated in good faith by the Company, but excluding
earnout, contingent payment or similar payments) and all other consideration
payable in connection therewith (including payment obligations in respect of
noncompetition agreements or other arrangements representing acquisition
consideration)) exceeds $100,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the Transaction or
(b) the business, property, operations or financial condition of the Company and
its Subsidiaries taken as a whole.

 

31



--------------------------------------------------------------------------------

“Material Disposition”: any Disposition, or a series of related Dispositions, of
(a) all or substantially all the issued and outstanding Capital Stock in any
Person that are owned by the Company or any Subsidiary or (b) assets comprising
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) the
Company or any Subsidiary; provided that the aggregate consideration therefor
(including Indebtedness assumed by the transferee in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment, as estimated in good faith by the Company, but
excluding earnout, contingent payment or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $100,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Rate”: as defined in Section 10.19.

“Membership Interest Purchase”: as defined in the recitals hereto.

“Merger”: as defined in the recitals hereto.

“Minimum Extension Condition”: as defined in Section 2.26(b).

“MIRE Event”: if there are any Mortgaged Properties at such time, any increase,
extension or renewal of any of the Commitments or Loans (including any
Incremental Facilities hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Loan or (iii) the issuance,
renewal or extension of Letters of Credit).

“Moody’s”: as defined in the definition of “Cash Equivalents”.

“Mortgaged Properties”: the real properties subject to the Mortgages designated
in part (a) of Schedule 1.1B and any other real properties required to be
mortgaged pursuant to Section 6.9; provided that “Mortgaged Properties” shall
not include any real property listed in part (b) of Schedule 1.1B to the extent
(x) such real property is Disposed of as a result of the Spin-Off on or prior to
the date that is 14 months after the Closing Date (or such later date as the
Administrative Agent may agree in its discretion) and (y) such real property is
not pledged or mortgaged to secure other Indebtedness prior to the Spin-Off;
provided further that if (x) such real property is not Disposed of as a result
of the Spin-Off on or prior to the date that is 14 months after the Closing Date
(or such later date as the Administrative Agent may agree in its discretion),
(y) the Company publicly announces its intent to abandon the Spin-Off or
(z) such real property is pledged or mortgaged to secure other Indebtedness
prior to the Spin-Off, then such real property shall be a Mortgaged Property on
the earliest to occur of the circumstances described in the foregoing clauses
(x), (y) and (z).

 

32



--------------------------------------------------------------------------------

“Mortgages”: each mortgage, deed of trust, deed to secure debt, trust deed or
any other security document entered into by the owner of a Mortgaged Property in
favor of the Collateral Trustee for the benefit of the Administrative Agent and
the Lenders creating a lien on such Mortgaged Property in such form as
reasonably agreed between the Borrower and the Administrative Agent, as the same
may be amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale, any Recovery Event
or the Spin-Off, the proceeds thereof (or, with respect to the Spin-Off, in
connection therewith) in the form of cash and Cash Equivalents (including any
such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness (for the avoidance of doubt, not including Indebtedness incurred
pursuant to Section 7.2(gg)) secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event or the
Spin-Off, as applicable (other than any Lien pursuant to a Security Document)
and other fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other fees and expenses
actually incurred in connection therewith.

“Net Working Capital”: at any date of determination, (a) the consolidated
current assets of the Company and its consolidated Subsidiaries as of such date
(excluding cash and Cash Equivalents) minus (b) the consolidated current
liabilities of the Company and its consolidated Subsidiaries as of such date
(excluding current liabilities in respect of Indebtedness). Net Working Capital
at any date may be a positive or negative number. Net Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative.

“New Indebtedness”: as defined in the definition of “Consolidated Leverage
Ratio”.

“New York Process Agent”: as defined in Section 10.12(b).

“Non-Excluded Taxes”: Taxes imposed on or with respect to any payment made by or
on account of any obligation of the Borrower under any Loan Document, other than
Taxes that are (i) taxes imposed on or measured by overall net income (however
denominated), franchise taxes, and branch profits taxes (A) imposed as a result
of the Administrative Agent or any Lender being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such tax (or any political
subdivision thereof) or (B) imposed on the Administrative Agent or any Lender as
a result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof

 

33



--------------------------------------------------------------------------------

or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced, this Agreement or any other Loan Document, or sold or assigned
an interest in this Agreement or any Loan Document), (ii) attributable to a
Lender’s failure to comply with the requirements of paragraph (e) or (f) of
Section 2.21, (iii) United States withholding taxes imposed on amounts payable
to or for the account of a Lender at the time the Lender becomes a party to this
Agreement or changes its lending office, except to the extent that such Lender’s
assignor (if any) was entitled, at the time of assignment, or such Lender before
it changed its lending office was entitled to receive additional amounts from a
Borrower pursuant to Section 2.21 or (iv) any withholding Taxes imposed pursuant
to FATCA.

“Non-Extension Notice Date”: as defined in Section 3.1(a).

“Non-PP&E Collateral Assets”: as defined in Section 2.13(g).

“Non-U.S. Lender”: as defined in Section 2.21(e).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Designation”: as defined in Section 2.29(a).

“Notice Period”: as defined in Section 2.30.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m., New York City time, on such day received to
the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Objecting Lender”: as defined in Section 2.29(b).

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrowers, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrowers to the Administrative Agent or to any Lender (or,
in the case of Hedge Agreements or Cash Management Obligations, any affiliate of
any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document (including,
for the avoidance of doubt, any guarantee of Cash Management Obligations and
Lender Hedge Agreements (as defined in the Guarantee Agreement) in each case
arising under the Guarantee

 

34



--------------------------------------------------------------------------------

Agreement), the Letters of Credit, Cash Management Obligations, any Hedge
Agreement entered into with any Lender or any affiliate of any Lender or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrowers pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder (exclusive of any franchise tax or any tax assessment on
the overall net income of a recipient) or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes imposed with respect to an assignment (other
than an assignment request by the Borrower).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings in Dollars by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight LIBOR Loans”: Loans the rate of interest applicable to which is based
upon the Overnight LIBOR Rate.

“Overnight LIBOR Rate”: the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select
(or, in the case of LIBOR Swingline Loans, the overnight rate for Dollars
determined by the LIBOR Swingline Lender from such service as the LIBOR
Swingline Lender may select); provided that if such overnight rate for Dollars
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

“Participant”: as defined in Section 10.6(b).

“Participant Register”: as defined in Section 10.6(b).

“Participating Member State”: each state so described in any EMU legislation.

“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
on October 26, 2001 or any subsequent legislation that amends, supplements or
supersedes such Act.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Credit Agreement Refinancing Indebtedness”: any (a) Permitted Pari
Passu Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, existing Term Loans (including any successive Permitted Credit
Agreement Refinancing Indebtedness) (“Refinanced Term Debt”); provided that:

 

35



--------------------------------------------------------------------------------

(i) such exchanging, extending, renewing, replacing or refinancing Indebtedness
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Term Debt except by an amount equal to unpaid
accrued or capitalized interest thereon, any make-whole payments or premium
(including tender premium) applicable thereto or paid in connection therewith,
any swap breakage costs and other termination costs related to Hedge Agreements,
plus upfront fees and original issue discount on such exchanging, extending,
renewing, replacing or refinancing Indebtedness, plus other customary fees and
expenses in connection with such exchange, modification, refinancing, refunding,
renewal, replacement or extension,

(ii) such Indebtedness does not require any scheduled payment of principal
(including pursuant to a sinking fund obligation) other than nominal
amortization or mandatory redemption or redemption at the option of the holders
thereof or similar prepayment (other than (w) upon the occurrence of an asset
sale or other disposition or casualty event (subject to reinvestment rights that
are in the aggregate no less favorable to the Borrowers than those under this
Agreement and, in the case of Permitted Junior Secured Refinancing Debt and
Permitted Unsecured Refinancing Debt, to rights in respect of the application of
the Net Cash Proceeds thereof to the prior repayment of, or offer to repay, the
Term Loans), (x) upon the occurrence of a change of control event, (y) customary
acceleration rights following an event of default and (z) upon the incurrence of
Indebtedness that is not permitted thereunder) prior to the date that is 180
days after the then Latest Maturity Date of, and the weighted average life to
maturity of such Indebtedness is not less than 180 days longer than the weighted
average life to maturity of, the Term Loans in the tranche being prepaid (or, if
the Refinanced Term Debt is Permitted Credit Agreement Refinancing Indebtedness,
the Term Loans in the tranche that was prepaid with such Refinanced Term Debt),

(iii) the terms and conditions of such Indebtedness (other than (w) as provided
in the foregoing clause (ii), (x) interest rate, fees, funding discounts, rate
floors), and other pricing terms, redemption, prepayment or other premiums,
optional prepayment terms and redemption terms (subject to the foregoing clause
(ii)) and subordination terms, (y) covenants or other provisions applicable only
to periods after the then Latest Maturity Date at the time of incurrence of such
Indebtedness and (z) any financial maintenance covenant to the extent that such
financial maintenance covenant is also added to the Loan Documents for the
benefit of the Lenders) and are substantially identical to, or, taken as a
whole, no more favorable to the lenders or holders providing such Indebtedness,
than those set forth in the Loan Documents are to the Lenders (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Company has determined in good faith that such terms and conditions satisfy
the requirement of this clause (iii) shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
notifies the Company within such five Business Day period that it disagrees with
such determination (including a description of the basis upon which it
disagrees); and provided further that the Borrowers and the Administrative Agent
shall be permitted to amend the terms of this Agreement and the other Loan
Documents to provide for such terms more favorable to the Lenders as may be
necessary in order to satisfy the condition set forth in the immediately
preceding proviso, without the requirement for the consent of any Lender or any
other Person (a “Permitted Credit Agreement Refinancing Indebtedness
Amendment”),

 

36



--------------------------------------------------------------------------------

(iv) such Indebtedness is not guaranteed by any Persons other than the
Guarantors and

(v) such Refinanced Term Debt shall be repaid (in the case of Refinanced Term
Debt consisting of Term Loans), defeased or satisfied and discharged, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Permitted Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.

“Permitted Credit Agreement Refinancing Indebtedness Amendment”: as set forth in
the definition of “Permitted Credit Agreement Refinancing Indebtedness”.

“Permitted Junior Secured Refinancing Debt”: any secured Indebtedness incurred
by a Borrower in the form of one or more series of second-lien secured notes or
second-lien secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second-priority basis to the Obligations and is not secured by
any property or assets of any Borrowers or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Permitted Credit Agreement
Refinancing Indebtedness, (iii) the security agreements relating to such
Indebtedness are substantially similar to or the same as the Security Documents
and (iv) such Indebtedness shall be subject to a “junior lien” intercreditor
agreement between or among the Administrative Agent and the representative for
the holders of such Permitted Junior Secured Refinancing Debt in form and
substance reasonably satisfactory to the Administrative Agent. Permitted Junior
Secured Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Pari Passu Secured Refinancing Debt”: any secured Indebtedness
incurred by a Borrower in the form of one or more series of senior secured notes
or loans; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of any Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes
Permitted Credit Agreement Refinancing Indebtedness, (iii) the security
agreements relating to such Indebtedness are substantially similar to or the
same as the Security Documents, (iv) such Indebtedness shall be subject to an
Applicable Intercreditor Agreement between or among the Administrative Agent and
the representative for the holders of such Permitted Pari Passu Secured
Refinancing Debt in form and substance reasonably satisfactory to the
Administrative Agent and (v) the All-in Yield of Permitted Pari Passu Secured
Refinancing Debt in the form of loans will not be more than 0.50% higher than
the corresponding All-in Yield applicable to the Relevant Existing Facility
unless the All-in Yield with respect to such Relevant Existing Facility is
adjusted to be equal to the All-in Yield with respect to the relevant Permitted
Pari Passu Secured Refinancing Debt minus 0.50%; provided, further, that in
determining the applicable All-in Yield: (w) original issue discount or upfront
fees paid by the relevant Borrower in connection with the Relevant Existing
Facility (based on a four-year average life to maturity or lesser remaining life
to maturity), shall be included, (x) any amendments to the Applicable Margin
that became effective subsequent to the Closing Date but prior to the time of
the addition of the relevant Permitted Pari

 

37



--------------------------------------------------------------------------------

Passu Secured Refinancing Debt shall be included, (y) arrangement, commitment,
structuring and underwriting fees and any amendment fees paid or payable to the
Arrangers (or their Affiliates) in their respective capacities as such in
connection with the Relevant Existing Facility or to one or more arrangers (or
their affiliates) in their capacities as such applicable to the relevant
Permitted Pari Passu Secured Refinancing Debt shall be excluded to the extent
such amounts are not shared generally with other lenders and (z) if the relevant
Permitted Pari Passu Secured Refinancing Debt include any interest rate floor
that is greater than that applicable to the Relevant Existing Facility, and such
floor is applicable to the Relevant Existing Facility on the date of
determination, the excess amount shall be equated to interest margin for
determining the applicable All-in Yield. Permitted Pari Passu Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Receivables Financing”: (a) any sale by the Company or a Subsidiary
of accounts receivable and related assets to a Finance Subsidiary intended to be
(and which shall be treated for the purposes hereof as) a true sale transaction
with customary limited recourse based upon the collectibility of the receivables
sold and the corresponding sale or pledge of such accounts receivable and
related assets (or an interest therein) by the Finance Subsidiary, in each case
without any guarantee of the collectability of such accounts receivable by the
Company or any other Subsidiary thereof (other than by such Finance Subsidiary)
(any such financing, a “Securitization Financing”); provided, however, that the
terms, conditions and structure (including the legal and organizational
structure of the Finance Subsidiary and the restrictions imposed on its
activities) of and the documentation incident to any such Securitization
Financings entered into after the date hereof must be reasonably acceptable to
the Administrative Agent; provided that the terms, conditions and structure of
and the amendment documentation incident to any Existing Receivables Financing
that is a Securitization Financing and any further amendments, waivers,
supplements, extensions, renewals or other modifications to the terms,
conditions and structure of any such Securitization Financing, are and will be
deemed to be acceptable to the Administrative Agent, so long as such
modifications do not expand the scope of the assets transferred to the Finance
Subsidiary included in such Securitization Financing or change the legal or
organizational structure of the Finance Subsidiary, including the special
purpose nature of its activities, except as may be permitted in the underlying
documentation for such Securitization Financing as in effect as of the date
hereof and (b) (i) any sale by the Company or a Domestic Subsidiary of accounts
receivable and related assets under a factoring agreement that is intended to be
(and which shall be treated for the purposes hereof as) a true sale transaction
with customary limited recourse based upon collectibility of the receivables
sold, without any guarantee by the Company and any other Subsidiary thereof of
the collectability of such accounts receivable and (ii) any sale or financing by
any Foreign Subsidiary to or with local buyers or lenders of accounts receivable
and related assets in the ordinary course of business, in each case without any
guarantee by the Company or any Domestic Subsidiary. The aggregate principal
amount of the proceeds received from parties outside of the Company’s
consolidated group and which remains outstanding in all transactions described
in the preceding clauses (a) and (b) will not exceed (I) at any time prior to
the consummation of the Spin-Off, the greater of (x) $1,500,000,000 and (y) 10%
of the consolidated revenues of the Company and its Subsidiaries for the most
recently ended period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 6.1 and (II) at any time from
and after the consummation of the Spin-Off, 10% of the consolidated revenues of
the Company and its Subsidiaries for the most recently ended period of four
consecutive fiscal quarters for which financial statements have been delivered
pursuant to Section

 

38



--------------------------------------------------------------------------------

6.1. In addition to accounts receivables and their proceeds, the related assets
transferred in a Permitted Receivables Financing may include (A) any collateral
for transferred receivables (other than any interest in goods the sale of which
gave rise to such receivables) and any agreements supporting or securing payment
of transferred receivables, (B) any service contracts or other agreements
associated with such receivables and records relating to such receivables,
(C) any bank account or lock box maintained primarily for the purpose of
receiving collections of transferred receivables and (D) proceeds of all of the
foregoing.

“Permitted Refinancing Indebtedness”: with respect to any Indebtedness (the
“Original Indebtedness”) of the Company, Indebtedness (“Refinancing
Indebtedness”) of the Company which satisfies the following conditions: (i) if
the Original Indebtedness is subordinated in right of payment to the
Obligations, the Refinancing Indebtedness (including permitted guarantees
thereof described in clause (v) below) is at least as subordinated in right of
payment and otherwise to the Obligations as is the Original Indebtedness,
(ii) if the Original Indebtedness is secured, the Refinancing Indebtedness is
unsecured or, if the Refinancing Indebtedness is secured, the intercreditor
arrangements with respect to such Refinancing Indebtedness (including
subordination of liens) are at least as favorable to the holders of the
Obligations as are those applicable to the Original Indebtedness, (iii) the
principal amount of the Refinancing Indebtedness is no greater than the sum of
the principal amount of the Original Indebtedness being refinanced plus any fees
and premiums arising in connection with such refinancing, (iv) the Refinancing
Indebtedness has no required (scheduled and mandatory) principal payments prior
to the date which is 91 days after the Tranche A Final Maturity Date (or, if
later, 91 days after the then scheduled final maturity date of any Incremental
Facility) (other than pursuant to change of control and asset sale covenants
substantially similar to those in the Original Indebtedness or that, in the
reasonable judgment of the Company, are at least as favorable to the Company and
its Subsidiaries as are the corresponding terms of similar Indebtedness issued
by similarly-situated issuers after taking into account the then-prevailing
market conditions) and (v) if required to be guaranteed, the Refinancing
Indebtedness is guaranteed only by Subsidiaries which have guaranteed payment of
the Obligations pursuant to subordination (if applicable) and guarantee
provisions at least as favorable to the holders of the Obligations as are those
in the Original Indebtedness.

“Permitted Sale/Leasebacks”: as defined in Section 7.11.

“Permitted Term Loan Refinancing Indebtedness”: (a) Permitted Pari Passu Secured
Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt and
(c) Permitted Unsecured Refinancing Debt and, in each case, any Permitted
Refinancing Indebtedness in respect thereof.

“Permitted Unsecured Refinancing Debt”: any unsecured Indebtedness incurred by a
Borrower in the form of one or more series of unsecured notes or loans; provided
that (i) such Indebtedness is not secured by any property or assets of any
Borrower or any Subsidiary and (ii) such Indebtedness constitutes Permitted
Credit Agreement Refinancing Indebtedness. Permitted Unsecured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

 

39



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any “employee benefit plan” (as defined by
Section 3(3) of ERISA) that is subject to Title IV of ERISA and in respect of
which the Company or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations”: 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA, as amended from time to time.

“Post-Spin EBITDA Percentage”: a percentage equal to (a) the amount of
Consolidated EBITDA attributable to the portion of the business of the Company
and its Subsidiaries remaining after the Spin-Off immediately after giving Pro
Forma Effect to the Spin-Off over (b) total Consolidated EBITDA of the Company
and its Subsidiaries for the last four fiscal quarter period ended prior to the
Spin-Off for which financial statements are available.

“Pounds Sterling”: the lawful currency of the United Kingdom of Great Britain
and Northern Ireland.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Forma Adjustment”: for any Test Period, any adjustment to Consolidated
EBITDA made in accordance with clause (j) of the definition of that term.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect”: with respect
to compliance with any test or covenant hereunder required by the terms of this
Agreement to be made on a Pro Forma Basis, that (a) to the extent applicable,
the Pro Forma Adjustment shall have been made (subject, for the avoidance of
doubt, to the limitations set forth in the definition of Consolidated EBITDA)
and (b) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of (or commencing with) the first
day of the applicable period of measurement in such test or covenant: (i) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction (A) in the case of a Material
Disposition of all or substantially all Capital Stock in any Subsidiary or the
Company or any division, product line, or facility used for operations of the
Company or any of the Subsidiaries or the designation of a Subsidiary as an
Unrestricted Subsidiary, shall be excluded, and (B) in the case of an
acquisition permitted hereunder or Investment described in the definition of
“Specified Transaction” or designation of an Unrestricted

 

40



--------------------------------------------------------------------------------

Subsidiary as a Subsidiary, shall be included, (ii) any prepayment, repayment,
retirement, redemption, satisfaction discharge or defeasance of Indebtedness,
(iii) any Indebtedness incurred or assumed by the Company or any of the
Subsidiaries in connection therewith and (iv) if any such Indebtedness has a
floating or formula rate, such Indebtedness shall be deemed to have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness as at the relevant date of determination (taking into account
any hedging obligations applicable to such Indebtedness if such hedging
obligation has a remaining term in excess of 12 months); provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause
(a) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with (and
subject to applicable limitations included in) the definition of Consolidated
EBITDA and give effect to operating expense reductions that are reasonably and
factually supportable or (ii) otherwise consistent with the definition of Pro
Forma Adjustment.

“Properties”: as defined in Section 4.17(a).

“Proposed Foreign Subsidiary Borrower”: as defined in Section 2.29(b).

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Purchase Agreement”: as defined in the recitals hereto.

“Qualified Capital Stock”: Capital Stock of the Company in respect of which no
scheduled, mandatory or required payments are due (other than payments in kind)
prior to the date which is 91 days after the Latest Maturity Date (or, if later,
91 days after the then scheduled final maturity date of any Incremental
Facility).

“Ratio Based Incremental Amount”: as defined in Section 2.27.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Company or any of its Subsidiaries.

“Refinanced Facility”: as defined in Section 10.1(b)(ii).

“Refunded Swingline Loans”: as defined in Section 2.9.

“Register”: as defined in Section 10.6(d).

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

41



--------------------------------------------------------------------------------

“Reimbursement Obligation”: the obligation of the applicable Borrower to
reimburse an Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans pursuant
to Section 2.13(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event resulting in the receipt
of Net Cash Proceeds by the Company or a Subsidiary in respect of which the
Company has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Company (directly or indirectly through a Subsidiary) intends and expects to use
all or a specified portion of the Net Cash Proceeds of an Asset Sale or Recovery
Event to acquire assets useful in its business. The Company may deliver a
Reinvestment Notice quarterly after the end of each applicable fiscal quarter
with the Compliance Certificate delivered pursuant to Section 6.2(b) rather than
at the time of receipt of the related Net Cash Proceeds.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Company’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months (or 18 months, in the event that the
Company or any of its Subsidiaries shall have entered into a binding commitment
to reinvest such Reinvested Deferred Amount in fixed assets useful in the
business of the Company or any of its Subsidiaries within 12 months after such
Reinvestment Event) after such Reinvestment Event and (b) the date on which the
Company shall have determined not to acquire assets useful in the Company’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

“Relevant Existing Facility”: (a) with respect to any Replacement Term Loans or
Permitted Pari Passu Secured Refinancing Debt in the form of a tranche A term
facility (i.e., a term loan facility having amortization, tenor and other terms
customary for the term loan A market, as reasonably determined by the
Administrative Agent and the Company), the Tranche A Term Facility and (b) with
respect to any Replacement Term Loans or Permitted Pari Passu Secured
Refinancing Debt in the form of a tranche B term facility (i.e., a term loan
facility with a tenor of six years or longer which has nominal amortization of
1% per annum prior to final maturity), the Tranche B Term Facility.

“Remainco”: the Company and its Subsidiaries that remain Subsidiaries of the
Company after giving effect to the Spin-Off.

“Remainco Business”: the assets and liabilities of the Company and its
Subsidiaries other than the Spinco Business.

“Replacement Facility”: as defined in Section 2.31(a).

 

42



--------------------------------------------------------------------------------

“Replacement Facility Amendment”: as defined in Section 2.31(c).

“Replacement Facility Closing Date”: as defined in Section 2.31(c).

“Replacement Revolving Facility”: as defined in Section 2.31(a).

“Replacement Term Loan”: as defined in Section 10.1(b)(ii).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Repricing Event”: (i) any prepayment, repayment or replacement of the Tranche B
Term Loans, in whole or in part, with the proceeds of any new or replacement
tranche of term loans (or commitments in respect of any new or replacement
tranche of term loans) with an All-in Yield less than the All-in Yield
applicable to such portion of the Tranche B Term Loans (as such comparative
yields are determined in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practices) and (ii) any amendment
to the Loan Documents which reduces the All-in Yield applicable to the Tranche B
Term Loans, but in each case excluding any prepayment, repayment, replacement or
amendment occurring in connection with a Change of Control, the Spin-Off or a
Transformative Acquisition.

“Requested Amendment”: as defined in Section 10.1(c).

“Required Lenders”: at any time, the holders (other than Defaulting Lenders) of
more than 50% of the sum of (i) the aggregate unpaid principal amount of the
Term Loans (excluding Term Loans held by Defaulting Lenders) then outstanding
and (ii) the Total Revolving Commitments (excluding Revolving Commitments of
Defaulting Lenders) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit (excluding Revolving
Extensions of Credit held by Defaulting Lenders) then outstanding.

“Required Pro Rata Lenders”: at any time, the holders (other than Defaulting
Lenders) of more than 50% of the sum of (i) the aggregate unpaid principal
amount of the Tranche A Term Loans (excluding Tranche A Term Loans held by
Defaulting Lenders) then outstanding and (ii) the Total Revolving Commitments
(excluding Revolving Commitments of Defaulting Lenders) then in effect or, if
the Revolving Commitments have been terminated, the Total Revolving Extensions
of Credit (excluding Revolving Extensions of Credit held by Defaulting Lenders)
then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reset Date”: as defined in Section 2.25(a).

 

43



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Company or any other applicable Loan Party, but in any event,
with respect to financial matters, the chief financial officer, Treasurer and
Controller of the Company or such Loan Party, as the case may be.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Revolving Lender, if any, to make Revolving Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount (based
on, in the case of Foreign Currency Revolving Loans, the Dollar Equivalent of
such Foreign Currency Revolving Loans) not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The initial amount of the Total Revolving Commitments is $1,500,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount (based on, in the
case of Foreign Currency Revolving Loans, the Dollar Equivalent of such Foreign
Currency Revolving Loans) of all Revolving Loans held by such Lender then
outstanding, (b) such Lender’s L/C Exposure and (c) such Lender’s Swingline
Exposure.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans, including each Lender that became a party hereto as of the
Closing Date.

“Revolving Loans”: as defined in Section 2.6(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Revolving Extensions of Credit then
outstanding).

“Revolving Termination Date”: the date which is the earlier to occur of (a) the
fifth anniversary of the Closing Date and (b) the date on which the Revolving
Commitments are terminated.

“RMB Lenders”: as defined in Section 10.1(f).

“RMB Tranche”: as defined in Section 10.1(f).

 

44



--------------------------------------------------------------------------------

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United National Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“S&P”: as defined in the definition of “Cash Equivalents”.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Documents”: the collective reference to the Collateral Agreement, the
Intercreditor Agreement, any other Applicable Intercreditor Agreement, the
Mortgages and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Seller”: as defined in the recitals hereto.

“Senior Secured Leverage Ratio”: as of the last day of any period, the ratio of
(x) the sum of all outstanding Indebtedness under this Agreement, any other
secured Indebtedness of the Company and its Subsidiaries, and Capital Lease
Obligations plus the Domestic Receivables Program Amount (excluding any portion
of the Domestic Receivables Program Amount that constitutes an off-balance sheet
true sale transaction with customary limited recourse based upon the
collectability of the receivables sold and without any guarantee by the Company
or any of its Subsidiaries) as of such day, less the aggregate amount of
unrestricted cash and cash equivalents of the Company and its Subsidiaries (such
amount of unrestricted cash and cash equivalents not to exceed (I) prior to
consummation of the Spin-Off, $500,000,000 and (II) from and after the
consummation of the Spin-Off, an amount equal to 30% of the Consolidated EBITDA
for the most recently ended period of four fiscal quarters for which financial
statements have been delivered pursuant to Section 6.1) to (y) Consolidated
EBITDA for such period. Notwithstanding the foregoing, in the event that the
Company or a Subsidiary has entered into an operating lease in connection with a
Permitted Sale/Leaseback then for purposes of calculating the Senior Secured
Leverage Ratio on any day, the amount described in clause (x) shall be deemed to
be increased by

 

45



--------------------------------------------------------------------------------

the remaining unamortized principal component of such operating lease (as
determined based on the applicable schedule setting forth the components of
lease payments delivered pursuant to Section 7.11). For purposes of calculating
the Senior Secured Leverage Ratio, any New Indebtedness incurred to refinance
Existing Indebtedness shall be excluded, as long as and to the extent (i) such
Existing Indebtedness shall still be outstanding as of the calculation date and
shall have been counted for purposes of calculating the Senior Secured Leverage
Ratio, (ii) the Company shall have begun a tender offer or solicitation to
purchase such Existing Indebtedness or shall have irrevocably called such
Existing Indebtedness for payment and (iii) proceeds of such New Indebtedness
are used to repay the Existing Indebtedness within 60 days after the incurrence
thereof.

“Single Employer Plan”: any Plan that is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature in
the ordinary course of business. For purposes of this definition, (i) “debt”
means liability on a “claim,” and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.

“Special Purpose Finance Subsidiary”: a special purpose entity organized under
the laws of any state of the United States of America that is formed by the
Company or any of its Subsidiaries for the purpose of incurring Indebtedness the
proceeds of which will be placed in escrow, pending the use of such proceeds, to
effect transactions that at the time such proceeds are released from escrow are
permitted hereunder.

“Specified Change of Control”: a “Change of Control” (however denominated) as
defined in any Unsecured Note Agreement or in any other instrument or agreement
evidencing or creating Indebtedness with an aggregate principal amount of
$100,000,000 or more.

“Specified Purchase Agreement Representations”: such of the representations made
by or with respect to the Target and its Subsidiaries in the Purchase Agreement
as are material to the interests of the Lenders, but only to the extent that the
making of any such representation is a condition to the Company’s obligations to
close under the Purchase Agreement or the Company has the right to terminate its
obligations under the Purchase Agreement or to decline to consummate the
Membership Interest Purchase as a result of a breach of such representations in
the Purchase Agreement.

 

46



--------------------------------------------------------------------------------

“Specified Representations”: those representations and warranties made by the
Loan Parties in Sections 4.3(a) and (b), 4.4, 4.5(a), 4.11, 4.14, 4.19, 4.20 and
4.21 (with respect to Section 4.21, limited to the last sentence thereof).

“Specified Transaction”: with respect to any period, any Investment,
Disposition, incurrence, assumption or repayment of Indebtedness (including the
incurrence of Incremental Facilities), Restricted Payment, designation of a
Subsidiary as an Unrestricted Subsidiary or of an Unrestricted Subsidiary as a
Subsidiary or other event that by the terms of this Agreement requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis”.

“Spin-Off”: the Disposition of Spinco in whole or in part in one or more
transactions.

“Spinco”: one or more Subsidiaries of the Company whose assets (and the assets
of any of its or their Subsidiaries) consist substantially entirely of the
Spinco Business.

“Spinco Business”: a material portion of the assets and liabilities of the “Ride
Performance” segment and its “Aftermarket” segment, including any “Clean Air”
portion of the after-market business, substantially consistent with the
presentation of such segments contained in the Quarterly Report of the Company
on Form 10-Q for the quarter ended March 31, 2018, together with the “Motorparts
segment” of Federal-Mogul LLC substantially consistent with the presentation of
such segment contained in the Consolidated Financial Statements of Federal-Mogul
LLC included as Exhibit 99.1 to the Company’s Current Report on Form 8-K on
May 9, 2018.

“Stub Debt”: debentures of the Company and its Subsidiaries issued and
outstanding on the date hereof and described in the financial statements of the
Company referred to in Section 4.1.

“Subordinated Indebtedness”: of any Person, any Indebtedness of such Person that
is contractually subordinated in right of payment to any other Indebtedness of
such Person.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified (i) all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company, (ii) each Finance Subsidiary shall be deemed not
to be a Subsidiary of the Company for purposes of Sections 7.2, 7.3, 7.4, 7.5,
7.10 and 7.13 or the definition of Immaterial Subsidiaries and
(iii) Unrestricted Subsidiaries shall be deemed not to be Subsidiaries of the
Company for any and all purposes of this Agreement and the other Loan Documents.
The term “Subsidiary” shall not include any Special Purpose Finance Subsidiary
for purposes of Section 7.1 only for so long as the proceeds of the Indebtedness
incurred by such Special Purpose Finance Subsidiary are held in escrow.

 

47



--------------------------------------------------------------------------------

“Subsidiary Borrower”: (i) TAOC and (ii) any Subsidiary of the Company that
becomes a party hereto pursuant to Section 2.29 until such time as such
Subsidiary Borrower is removed as a party hereto pursuant to Section 2.29.

“Subsidiary Designation”: as defined in Section 6.10.

“Subsidiary Guarantor”: each Subsidiary of the Company other than any Excluded
Subsidiary.

“Subsidiary Holding Company”: as defined in Section 7.4(b).

“Supplemental Cash Management Obligations”: obligations of the Company and its
Subsidiaries in respect of working capital and long term credit agreements, bank
issued guarantees, credit facilities supporting letters of credit and/or bank
issued guarantees, any arrangements relating to bilateral letters of credit
(including standby and documentary letters of credit) and bank guarantees,
demand deposit and trust or operating account relationships, in each case
provided by any Lender (or any Affiliate of a Lender) in an aggregate amount of
up to $450,000,000 at any time. Notwithstanding the foregoing (i) an obligation
shall constitute a Supplemental Cash Management Obligation only if the Company
has designated such obligation as a Supplemental Cash Management Obligation in
writing to the Administrative Agent (a copy of which the Administrative Agent
shall promptly provide to the Lenders), (ii) no obligation shall constitute a
Supplemental Cash Management Obligation if its treatment as such would violate
any material Contractual Obligation of the Company and its Subsidiaries and
(iii) no more than $450,000,000 of obligations shall constitute Supplemental
Cash Management Obligations at any time (subject to the operation of
Section 1.2(g) and clause (B) of the definition of Cash Management Obligations).

“Suspension Period”: the period commencing with the occurrence of a Suspension
Period Event and ending on the first date on which the requirements of a
Suspension Period Event are no longer satisfied.

“Suspension Period Event”: collectively, (a) the Tranche B Term Facility is no
longer outstanding and the Company and its subsidiaries have no other secured
Indebtedness outstanding (other than (x) Capital Lease Obligations, (y) purchase
money debt and (z) other secured Indebtedness permitted to be incurred pursuant
to Section 7.2(b), (d), (g), (i), (m), (n) (solely to the extent the Liens
securing such Indebtedness are limited to the assets of the applicable Foreign
Subsidiary), (p) (solely to the extent the Liens securing such Indebtedness are
permitted pursuant to Section 7.3(r)), (q), (r), (s) (solely to the extent the
Liens securing such Indebtedness are limited to the proceeds of the applicable
Indebtedness incurred by the Special Purpose Finance Subsidiary and are
applicable only while such proceeds are placed in escrow), (x), (y), (z) (solely
to the extent the Liens are limited to cash and Cash Equivalents securing the
letter of credit supporting such Indebtedness and the amount of the cash and
Cash Equivalents subject to such Lien is not materially greater than the stated
amount of such letter of credit), (cc) (solely to the extent the Liens securing
such Indebtedness are limited to the shares or assets of the applicable Turkish
Joint Venture) and (dd)) and (b) two or more of the corporate credit and/or
corporate family ratings of the Company are higher than or equal to BBB- from
S&P, BBB- from Fitch and/or Baa3 from Moody’s (in each case, with a stable or
positive outlook).

 

48



--------------------------------------------------------------------------------

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Swingline Exposure”: means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) such Lender’s applicable percentage of the
total Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such Lender outstanding at such time (to the extent that
the other Lenders shall not have funded their participations in such Swingline
Loans).

“Swingline Lenders”: each ABR Swingline Lender and each LIBOR Swingline Lender.

“Swingline Loans”: each ABR Swingline Loan and each LIBOR Swingline Loan.

“Swingline Participation Amount”: as defined in Section 2.9.

“2024 Notes”: as defined in Section 7.2(f).

“2026 Notes”: as defined in Section 7.2(f).

“TAOC”: as defined in the preamble hereto.

“Target”: as defined in the recitals hereto.

“Target Indentures”: the Target March 2017 Indenture and/or the Target June 2017
Indenture, as the context may require.

“Target June 2017 Indenture”: the Indenture, dated as of June 29, 2017 (as
amended, restated, supplemented or otherwise modified), among Target,
Federal-Mogul Financing Corporation, the guarantors named therein, The Bank of
New York Mellon, London Branch, and The Bank of New York Mellon SA/NV,
Luxembourg Branch.

“Target March 2017 Indenture”: the Indenture, dated as of March 30, 2017 (as
amended, restated, supplemented or otherwise modified), among Target,
Federal-Mogul Financing Corporation, the guarantors named therein, Wilmington
Trust, National Association, The Bank of New York Mellon, London Branch, and The
Bank of New York Mellon (Luxembourg) S.A.

 

49



--------------------------------------------------------------------------------

“Target Notes”: the 4.875% Senior Secured Notes due 2022, 5.000% Senior Secured
Notes due 2024 and Floating Rate Senior Secured Notes due 2024, in each case, of
the Target existing on the Closing Date.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lenders”: the Tranche A Term Lenders, the Tranche B Term Lenders and any
other Lender which holds a Term Loan.

“Term Loans”: the Tranche A Term Loans, Tranche B Term Loans and any term loans
made under an Incremental Facility.

“Test Date Financial Statements”: as defined in Section 2.27(d).

“Test Period”: each period of four consecutive fiscal quarters of the Company.

“Title Company”: as defined in Section 6.11(b).

“Title Policy”: as defined in Section 6.11(b).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The Total Revolving Commitments may be
increased or reduced from time to time pursuant to Sections 2.27 and 2.11,
respectively.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Tranche A Final Maturity Date”: the date which is the fifth anniversary of the
Closing Date; provided, however, if such date is not a Business Day, the Tranche
A Final Maturity Date shall be the next preceding Business Day.

“Tranche A Term Commitment”: as to any Tranche A Term Lender, the obligation of
such Tranche A Term Lender to make a Tranche A Term Loan to the Borrower
pursuant to Section 2.3.

“Tranche A Term Lender”: each Lender that holds a Tranche A Term Loan or a
Tranche A Term Commitment.

“Tranche A Term Loan”: as defined in Section 2.3. The initial aggregate amount
of the Tranche A Term Loans is $1,700,000,000, and on the Closing Date, each
Tranche A Term Lender will hold a Tranche A Term Loan in an amount equal to the
amount set forth opposite its name on Schedule 1.1A, or as may subsequently be
set forth in the Register from time to time, as the same may be adjusted from
time to time pursuant to this Agreement.

 

50



--------------------------------------------------------------------------------

“Tranche A Term Percentage”: as to any Tranche A Term Lender at any time, the
percentage which the aggregate principal amount of such Lender’s Tranche A Term
Loan then outstanding constitutes of the aggregate principal amount of all of
the Tranche A Term Loans then outstanding.

“Tranche B Final Maturity Date”: the date which is the seventh anniversary of
the Closing Date; provided, however, if such date is not a Business Day, the
Tranche B Final Maturity Date shall be the next preceding Business Day.

“Tranche B Term Commitment”: as to any Tranche B Term Lender, the obligation of
such Tranche B Term Lender to make a Tranche B Term Loan to the Borrower
pursuant to Section 2.1.

“Tranche B Term Lender”: each Lender that holds a Tranche B Term Loan or a
Tranche B Term Commitment.

“Tranche B Term Loan”: as defined in Section 2.1. The initial aggregate amount
of the Tranche B Term Loans is $1,700,000,000, and on the Closing Date, each
Tranche B Term Lender will hold a Tranche B Term Loan in an amount equal to the
amount set forth opposite its name on Schedule 1.1A, or as may subsequently be
set forth in the Register from time to time, as the same may be adjusted from
time to time pursuant to this Agreement.

“Tranche B Term Percentage”: as to any Tranche B Term Lender at any time, the
percentage which the aggregate principal amount of such Lender’s Tranche B Term
Loan then outstanding constitutes of the aggregate principal amount of all of
the Tranche B Term Loans then outstanding.

“Transactions”: collectively, (i) the Acquisition, (ii) the entering into, and
creating security interests in Collateral under, the Loan Documents and the use
of the proceeds of the Loans pursuant thereto, (iii) the Closing Date
Refinancing and (iv) the payment of fees and expenses incurred in connection
with the foregoing clauses (i) through (iii).

“Transferee”: any Assignee or Participant.

“Transformative Acquisition”: any material acquisition or investment by the
Company or any of its Subsidiaries in or with a third party that is either
(a) not permitted by the terms of the Loan Documents immediately prior to the
signing or consummation of such acquisition or investment or (b) if permitted by
the terms of the Loan Documents immediately prior to the signing or consummation
of such acquisition or investment, would not provide the Company and its
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation.

“Treaty”: the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.

 

51



--------------------------------------------------------------------------------

“Turkish Joint Ventures”: Federal Mogul Powertrain Otomotiv A.S. and/or
Federal-Mogul Investment Ltd., as the context may require.

“Type”: as to any Loan, its nature as an ABR Loan, a Eurodollar Loan or an
Overnight LIBOR Loan.

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce Publication No. 600
(or such later version thereof as may be in effect at the time of issuance).

“U.K. Swingline Loan”: as defined in Section 2.8.

“United States” and “U.S.”: the United States of America.

“Unrestricted Subsidiary”: (a) any Subsidiary of the Company that is designated
as an Unrestricted Subsidiary by the Company pursuant to Section 6.10 subsequent
to the Closing Date and (b) any subsidiary of an Unrestricted Subsidiary.

“Unsecured Note Agreement”: any indenture, credit agreement or similar document
governing any Unsecured Notes, and all material related agreements.

“Unsecured Notes”: unsecured Indebtedness of the Company permitted by
Section 7.2(f) or (l).

“U.S. Swingline Loan”: as defined in Section 2.8.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Company.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Company and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under

 

52



--------------------------------------------------------------------------------

GAAP, (ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), and (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Codification
825 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein.

(f) Pro forma calculations required to be made pursuant to this Agreement shall
be made in accordance with the assumptions believed by the Company to be
reasonable and factually supportable and to give effect to actions and results
that are expected to occur within a reasonable period of time after the
occurrence of the event requiring such pro forma calculations. The Company will
provide to the Administrative Agent a reasonably detailed description of such
pro forma calculations (including the assumptions therefor).

(g) Notwithstanding anything to the contrary herein, no Default shall arise as a
result of any limitation set forth in Dollars in Section 7 (or in any defined
term used therein) being exceeded solely as a result of changes in currency
exchange rates from the currency exchange rates applicable at the time or times
the related transaction was entered into or designated as a Cash Management
Obligation or Supplemental Cash Management Obligation, as applicable; provided
that, for purposes of determining whether a new transaction or designation
complies with any such limitation set forth in Dollars in Section 7 (or in any
defined term used therein), the then current currency exchange rates shall be
applied to all previous transactions or designations made in reliance on such
limitation.

(h) The headings, subheadings and table of contents used herein or in any other
Loan Document are solely for convenience of reference and shall not constitute a
part of any such document or affect the meaning, construction or effect of any
provision thereof.

 

53



--------------------------------------------------------------------------------

1.3 Currency Conversion.

(a) If more than one currency or currency unit are at the same time recognized
by the central bank of any country as the lawful currency of that country, then
(i) any reference in the Loan Documents to, and any obligations arising under
the Loan Documents in, the currency of that country shall be translated into or
paid in the currency or currency unit of that country designated by the
Administrative Agent and (ii) any translation from one currency or currency unit
to another shall be at the official rate of exchange recognized by the central
bank for conversion of that currency or currency unit into the other, rounded up
or down by the Administrative Agent as it deems appropriate in its reasonable
discretion.

(b) If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent determines such amendment to be necessary to reflect the change in
currency and to put the Lenders and the Loan Parties in the same position, so
far as possible, that they would have been in if no change in currency had
occurred.

1.4 Pro Forma Calculations. For purposes of determining compliance with any test
or covenant contained in this Agreement with respect to any period during which
any Specified Transaction occurs, Consolidated EBITDA, the Consolidated Interest
Coverage Ratio, the Consolidated Leverage Ratio, the Consolidated Net Leverage
Ratio and the Senior Secured Leverage Ratio shall be calculated with respect to
such period on a Pro Forma Basis, giving effect to such Specified Transaction.

SECTION 2. AMOUNT AND TERMS OF LOANS AND COMMITMENTS

2.1 Tranche B Term Commitments. Subject to the terms and conditions hereof, each
Tranche B Term Lender severally agrees to make a term loan denominated in
Dollars (a “Tranche B Term Loan”) to the Borrower on the Closing Date in the
amount set forth under the heading “Tranche B Term Loan” opposite such Tranche B
Term Lender’s name on Schedule 1.1A. The Tranche B Term Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.14.

2.2 Procedure for Tranche B Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, one Business Day
prior to the anticipated Closing Date in the case of ABR Loans or three Business
Days prior to the anticipated Closing Date in the case of Eurodollar Loans)
requesting that the Tranche B Term Lenders make the Tranche B Term Loans on the
Closing Date and specifying (i) the amount and the Type of Loans to be borrowed,
(ii) the anticipated Closing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each such borrowing shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Upon receipt of such notice of borrowing the
Administrative Agent shall promptly notify each Tranche B Term Lender thereof.
Each Tranche B Term Lender will make the amount of its Tranche B Term Loan
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 2:00 p.m., New York City time, on the Closing Date. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Tranche B Term Lenders and in like funds as received by the Administrative
Agent.

 

54



--------------------------------------------------------------------------------

2.3 Tranche A Term Commitments. Subject to the terms and conditions hereof, each
Tranche A Term Lender severally agrees to make a term loan denominated in
Dollars (a “Tranche A Term Loan”) to the Borrower on the Closing Date in the
amount set forth under the heading “Tranche A Term Loan” opposite such Tranche A
Term Lender’s name on Schedule 1.1A. The Tranche A Term Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.4 and 2.14.

2.4 Procedure for Tranche A Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, one Business Day
prior to the anticipated Closing Date in the case of ABR Loans or three Business
Days prior to the anticipated Closing Date in the case of Eurodollar Loans)
requesting that the Tranche A Term Lenders make the Tranche A Term Loans on the
Closing Date and specifying (i) the amount and the Type of Loans to be borrowed,
(ii) the anticipated Closing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each such borrowing shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Upon receipt of such notice of borrowing the
Administrative Agent shall promptly notify each Tranche A Term Lender thereof.
Each Tranche A Term Lender will make the amount of its Tranche A Term Loan
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 2:00 p.m., New York City time, on the Closing Date. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Tranche A Term Lenders and in like funds as received by the Administrative
Agent.

2.5 Repayment of Term Loans.

(a) The Tranche A Term Loan of each Tranche A Term Lender shall be repaid (i) in
19 consecutive quarterly installments, commencing March 31, 2019, each of which
shall be in an amount equal to such Lender’s Tranche A Term Percentage
multiplied by the amount set forth below opposite each installment (as such
payments may be reduced from time to time as a result of the application of
prepayments in accordance with Section 2.12 or 2.13 or increased as a result of
any increase in the amount of such Tranche A Term Loans pursuant to
Section 2.27) and (ii) on the Tranche A Final Maturity Date, the remainder of
the principal amount of the Tranche A Term Loans outstanding on such date,
together in each case with accrued but unpaid interest on the principal amount
to be paid to but excluding the date of such payment:

 

55



--------------------------------------------------------------------------------

Installment

   Amount  

March 31, 2019

   $ 21,250,000  

June 30, 2019

   $ 21,250,000  

September 30, 2019

   $ 21,250,000  

December 31, 2019

   $ 21,250,000  

March 31, 2020

   $ 21,250,000  

June 30, 2020

   $ 21,250,000  

September 30, 2020

   $ 21,250,000  

December 31, 2020

   $ 21,250,000  

March 31, 2021

   $ 31,875,000  

June 30, 2021

   $ 31,875,000  

September 30, 2021

   $ 31,875,000  

December 31, 2021

   $ 31,875,000  

March 31, 2022

   $ 42,500,000  

June 30, 2022

   $ 42,500,000  

September 30, 2022

   $ 42,500,000  

December 31, 2022

   $ 42,500,000  

March 31, 2023

   $ 42,500,000  

June 30, 2023

   $ 42,500,000  

September 30, 2023

   $ 42,500,000  

(b) The principal amount of the Tranche B Term Loan of each Tranche B Term
Lender shall be repaid (i) on the last Business Day of each March, June,
September and December prior to the Tranche B Final Maturity Date, commencing
March 31, 2019, in each case, in an amount equal to 0.25% of the original
principal amount of the Tranche B Term Loans (as such payments may be reduced
from time to time as a result of the application of prepayments in accordance
with Section 2.12 or 2.13 or increased as a result of any increase in the amount
of such Tranche B Term Loans pursuant to Section 2.27) and (ii) on the Tranche B
Final Maturity Date, the remainder of the principal amount of the Tranche B Term
Loans outstanding on such date, together in each case with accrued but unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

 

56



--------------------------------------------------------------------------------

2.6 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees (i) to make revolving credit loans denominated in Dollars (“Dollar
Revolving Loans”) to the Borrowers and (ii) to make revolving credit loans
denominated in one or more Foreign Currencies (“Foreign Currency Revolving
Loans”; together with the Dollar Revolving Loans, the “Revolving Loans”) to the
Borrowers, in each case from time to time at such Borrower’s request during the
Revolving Commitment Period in an aggregate principal amount (based on, in the
case of Foreign Currency Revolving Loans, the Dollar Equivalent of such Foreign
Currency Revolving Loans) at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations with respect
to Letters of Credit then outstanding and (ii) the aggregate principal amount of
the Swingline Loans then outstanding does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period each Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Dollar Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the applicable Borrower and
notified to the Administrative Agent in accordance with Sections 2.7 and/or
2.14. The Foreign Currency Revolving Loans shall be Eurodollar Loans.

(b) Each Borrower shall repay all outstanding Revolving Loans made to such
Borrower on the Revolving Termination Date; provided, for the avoidance of
doubt, that nothing in this Section 2.6(b) creates any obligation for (i) any
Foreign Subsidiary Borrower to repay any Obligation of any Domestic Borrower or
(ii) any Domestic Borrower to repay any Obligation of any Foreign Subsidiary
Borrower.

2.7 Procedure for Revolving Loan Borrowing.

(a) Each Borrower may borrow Dollar Revolving Loans under the Revolving
Commitments during the Revolving Commitment Period on any Business Day prior to
the Revolving Termination Date; provided that such Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent (a) prior to 12:00 Noon, New York City time, three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) prior to 12:00 Noon, New York City time, on the requested Borrowing Date, in
the case of ABR Loans), specifying (i) the amount and the Type of Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of such Type of Loan and the respective lengths of
the initial Interest Period therefor. Each such borrowing of Dollar Revolving
Loans shall be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or
a whole multiple thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that the Swingline Lenders and the Issuing Lenders may
request, on behalf of the applicable Borrower, borrowings of Dollar Revolving
Loans under the Revolving Commitments that are ABR Loans (or, in the case of
LIBOR Swingline Loans, Eurodollar Loans) in other amounts pursuant to
Section 2.9(c) and the proviso of Section 3.5, respectively. Upon receipt of any
such notice of borrowing under the Revolving Facility from a Borrower, the
Administrative Agent shall promptly notify each Lender under the Revolving
Facility thereof. In the case of a borrowing under the Revolving Facility, each
Revolving Lender will make the amount of its Revolving Percentage of such
borrowing of Dollar Revolving Loans available to the Administrative Agent for
the account of such Borrower at the Domestic Funding Office prior to 2:00 p.m.,
New York City time, on the Borrowing Date requested by such Borrower or
requested by a Swingline Lender or an Issuing Lender on behalf of the applicable
Borrower as contemplated by the second preceding sentence in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to such Borrower by the Administrative Agent crediting the account of
such Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 

57



--------------------------------------------------------------------------------

(b) Each Borrower may borrow Foreign Currency Revolving Loans under the
Revolving Commitments during the Revolving Commitment Period on any Business Day
prior to the Revolving Termination Date; provided that such Borrower shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 11:00 A.M., London time, three Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Loans)
specifying (i) the amount and the Type of Foreign Currency Revolving Loans to be
borrowed and the Foreign Currency with respect thereto, (ii) the requested
Borrowing Date and (iii) the initial Interest Periods with respect thereto. Upon
receipt of any such notice of borrowing under the Revolving Facility from a
Borrower, the Administrative Agent shall promptly notify each Lender under the
Revolving Facility thereof. Each borrowing of Foreign Currency Revolving Loans
shall be in a minimum amount equal to the Applicable Minimum Amount for the
relevant Foreign Currency. Each Lender shall make the amount of its Revolving
Percentage of such borrowing of Foreign Currency Revolving Loans available to
the Administrative Agent for the account of the relevant Borrower by wire
transfer of immediately available funds in the relevant Foreign Currency by
12:00 Noon, London time, on the Borrowing Date requested by such Borrower to the
account of the Administrative Agent most recently designated by it for such
purposes by notice to the Lenders. The Administrative Agent will make such
Foreign Currency Revolving Loans available to the relevant Borrower promptly
crediting the amounts so received, in like funds, to the account of the relevant
Borrower specified in such notice of borrowing from such Borrower.

(c) Each Lender may, at its option, make any Loan available to any Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of such Borrower to repay such Loan in accordance with the terms of this
Agreement.

2.8 Swingline Commitments.

(a) Subject to the terms and conditions hereof, the ABR Swingline Lender agrees
to make a portion of the credit otherwise available to a Borrower under the
Revolving Commitments by making swing line loans to such Borrower in the United
Kingdom (“U.K. Swingline Loans”) or in the United States (“U.S. Swingline Loans”
and, together with U.K. Swingline Loans, the “ABR Swingline Loans”) in Dollars;
provided that the ABR Swingline Lender shall not be required to make (but may
elect, in its sole discretion, to make) any ABR Swingline Loan if such ABR
Swingline Loan would result in (i) the aggregate principal amount of outstanding
ABR Swingline Loans made by the ABR Swingline Lender exceeding the ABR Swingline
Lender’s ABR Swingline Commitment, or (ii) the ABR Swingline Lender’s Revolving
Extensions of Credit exceeding its Revolving Commitment; provided further that
no Borrower shall request, and the ABR Swingline Lender shall not make, any ABR
Swingline Loan if, after giving effect to the making of such ABR Swingline Loan,
(x) the aggregate amount of the Available Revolving Commitments would be less
than zero or (y) the aggregate amount of all ABR Swingline Loans would exceed
$100,000,000. During the Revolving Commitment Period, each Borrower may use the
ABR Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. U.S. Swingline Loans shall be
ABR Loans only. U.K. Swingline Loans shall be Overnight LIBOR Loans only.

 

58



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions hereof, the LIBOR Swingline Lender
agrees to make a portion of the credit otherwise available to a Borrower under
the Revolving Commitments by making swing line loans to such Borrower in the
United States in Dollars (the “LIBOR Swingline Loans”); provided that the
aggregate principal amount of LIBOR Swingline Loans made by the LIBOR Swingline
Lender will not result in (i) the aggregate principal amount of outstanding
LIBOR Swingline Loans made by the LIBOR Swingline Lender exceeding the LIBOR
Swingline Lender’s LIBOR Swingline Commitment, or (ii) the LIBOR Swingline
Lender’s Revolving Extensions of Credit exceeding its Revolving Commitment;
provided further that no Borrower shall request, and the LIBOR Swingline Lender
shall not make, any LIBOR Swingline Loan if, after giving effect to the making
of such LIBOR Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero. During the Revolving Commitment Period,
each Borrower may use the LIBOR Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. LIBOR
Swingline Loans shall be Overnight LIBOR Loans only.

(c) The applicable Borrower shall repay to the applicable Swingline Lender the
then unpaid principal amount of each Swingline Loan no later than the Revolving
Termination Date; provided, for the avoidance of doubt, that nothing in this
Section 2.8(b) creates any obligation for (i) any Foreign Subsidiary Borrower to
repay any Obligation of any Domestic Borrower or (ii) any Domestic Borrower to
repay any Obligation of any Foreign Subsidiary Borrower.

2.9 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever a Borrower desires that the ABR Swingline Lender make ABR Swingline
Loans, it shall give the ABR Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
ABR Swingline Lender not later than 1:00 p.m. New York City time (in the case of
U.S. Swingline Loans) or 1:00 p.m. London time (in the case of U.K. Swingline
Loans), on the proposed Borrowing Date), specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period). Each borrowing under the ABR Swingline
Commitment shall be in an amount equal to $100,000 or a whole multiple of
$100,000 in excess thereof. Not later than 3:00 p.m. New York City time (in the
case of U.S. Swingline Loans) or 3:00 p.m. London time (in the case of U.K.
Swingline Loans), on the Borrowing Date specified in a notice in respect of ABR
Swingline Loans, the ABR Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the ABR Swingline Loan to be made by the ABR
Swingline Lender. The Administrative Agent shall make the proceeds of such ABR
Swingline Loan available to the applicable Borrower on such Borrowing Date by
depositing such proceeds in the account of the applicable Borrower with the
Administrative Agent on such Borrowing Date in immediately available funds.

 

59



--------------------------------------------------------------------------------

(b) Whenever a Borrower desires that the LIBOR Swingline Lender make LIBOR
Swingline Loans, it shall give the Administrative Agent and the LIBOR Swingline
Lender irrevocable telephonic notice confirmed promptly in writing (which
telephonic notice must be received by the Administrative Agent and the LIBOR
Swingline Lender not later than 12:30 p.m. New York City time on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period). Each borrowing under the LIBOR Swingline Commitment shall be in an
amount equal to $100,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 p.m. New York City time on the Borrowing Date specified in a
notice in respect of LIBOR Swingline Loans, the LIBOR Swingline Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the LIBOR Swingline Loan to
be made by the LIBOR Swingline Lender. The Administrative Agent shall make the
proceeds of such LIBOR Swingline Loan available to the applicable Borrower on
such Borrowing Date by depositing such proceeds in the account of the applicable
Borrower with the Administrative Agent on such Borrowing Date in immediately
available funds.

(c) Each Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the applicable Borrower (which hereby
irrevocably directs each Swingline Lender to act on its behalf), on one Business
Day’s notice given by such Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
made by such Swingline Lender (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay such Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
a.m., New York City time, one Business Day after the date of such notice. The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to such Swingline Lender for application by such Swingline
Lender to the repayment of the Refunded Swingline Loans. Each Borrower
irrevocably authorizes each Swingline Lender to charge such Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Revolving Lenders are not sufficient to repay
in full such Refunded Swingline Loans; provided, for the avoidance of doubt,
that nothing in this Section 2.9(c) creates any obligation for (i) any Foreign
Subsidiary Borrower to repay any Obligation of any Domestic Borrower or (ii) any
Domestic Borrower to repay any Obligation of any Foreign Subsidiary Borrower.

(d) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.9(c), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the applicable Borrower or if
for any other reason, as determined by the applicable Swingline Lender in its
sole discretion, Revolving Loans may not be made as contemplated by
Section 2.9(c), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.9(c), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans made by such Swingline Lender by paying to such Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Percentage times (ii) the sum of the aggregate principal amount of
Swingline Loans made by such Swingline Lender then outstanding that were to have
been repaid with such Revolving Loans.

 

60



--------------------------------------------------------------------------------

(e) Whenever, at any time after a Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, such Swingline
Lender receives any payment on account of the applicable Swingline Loans, such
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans made by such Swingline
Lender then due); provided, however, that in the event that such payment
received by such Swingline Lender is required to be returned, such Revolving
Lender will return to such Swingline Lender any portion thereof previously
distributed to it by such Swingline Lender.

(f) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.9(c) and to purchase participating interests pursuant to
Section 2.9(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or any Borrower may have against any
Swingline Lender, any Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or the failure to satisfy any of
the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of any Borrower; (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

2.10 Commitment Fees, etc.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily Available Revolving Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
on the second Business Day of each January, April, July and October and on the
Revolving Termination Date, commencing on the first of such dates to occur after
the Closing Date.

(b) The Borrowers agree to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Company and the
Administrative Agent.

2.11 Termination or Reduction of Revolving Commitments. The Company shall have
the right, upon not less than three Business Days’ notice (or shorter notice
period approved by the Administrative Agent) to the Administrative Agent, to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such partial reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect. Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments.

 

61



--------------------------------------------------------------------------------

2.12 Optional Prepayments.

(a) The Borrowers may at any time and from time to time prepay the Loans (other
than Foreign Currency Revolving Loans), in whole or in part, without premium or
penalty (except as set forth below), upon notice delivered to the Administrative
Agent (a) at least three Business Days (or shorter notice period approved by the
Administrative Agent) prior thereto in the case of Eurodollar Loans and (b) on
the same Business Day in the case of ABR Loans or Overnight LIBOR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans, ABR Loans or Overnight LIBOR Loans; provided,
that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, such Borrower shall also pay any amounts
owing pursuant to Section 2.22. The Borrowers may at any time and from time to
time prepay Foreign Currency Revolving Loans, in whole or in part, without
premium or penalty, upon notice delivered to the Administrative Agent, not later
than 11:00 A.M., London time, three Business Days prior to the date of
prepayment in the case of Eurodollar Loans, which notice shall specify the date,
amount, Type and Foreign Currency of such Loan to be prepaid; provided, that if
a Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Company shall also pay any amounts owing pursuant
to Section 2.22. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and ABR Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Tranche A Term Loans and Dollar Revolving Loans shall be
in an aggregate principal amount of $1,000,000 or a whole multiple thereof.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $100,000 or a whole multiple thereof. Partial prepayments of Foreign Currency
Revolving Loans shall be in a minimum principal amount equal to the Applicable
Minimum Amount for the relevant Foreign Currency. Any optional prepayments of
the Term Loans shall be applied to the remaining installments thereof in the
direct order of maturity.

(b) If a Repricing Event occurs on or prior to the date that is six months after
the Closing Date, a 1.00% prepayment premium shall be paid on the principal
amount of the Tranche B Term Loans prepaid, repaid, assigned or subject to an
amendment (including to any Lenders that do not consent to such amendment and
are required to assign their loans in connection with such amendment) in each
case in connection with such Repricing Event.

2.13 Mandatory Prepayments.

(a) If any Indebtedness shall be incurred by the Company or any of its
Subsidiaries after the Closing Date (excluding (i) the proceeds of a Permitted
Receivables Financing, and (ii) any other permitted Indebtedness incurred in
accordance with Section 7.2), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such issuance or incurrence toward the
prepayment of the Term Loans as set forth in Section 2.13(d).

 

62



--------------------------------------------------------------------------------

(b) If on any date the Company or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof (or will be delivered concurrently
with the next Compliance Certificate to be delivered pursuant to
Section 6.2(b)), the Applicable Prepayment Percentage of such Net Cash Proceeds
shall be applied on such date toward the prepayment of the Term Loans as set
forth in Section 2.13(d); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.13(d).

(c) In the event that for any fiscal year of the Company (commencing with the
first full fiscal year ending after the Closing Date), there shall be Excess
Cash Flow, the Company shall, on the relevant Excess Cash Flow Application Date,
prepay Tranche B Term Loans in an aggregate amount equal to the ECF Percentage
of such Excess Cash Flow less (i) the aggregate amount of voluntary prepayments,
redemptions and repurchases of (A) Term Loans (including Loans under Incremental
Term Facilities), Incremental Equivalent Debt, Permitted Refinancing
Indebtedness and any other Indebtedness permitted under Section 7.2, in each
case under this sub-clause (A), to the extent such debt is secured on a pari
passu basis with the Term Loans and (B) the Loans under the Revolving Facility
(including Loans under any Incremental Revolving Facility) (to the extent
(I) accompanied by a permanent reduction of the corresponding Revolving
Commitment or (II) in respect of amounts initially used to fund on the Closing
Date certain additional original issue discount or upfront fees), in the case of
each of clause (A) and clause (B), made during such fiscal year (without
duplication in the next fiscal year) or, at the Company’s election, after the
end of such fiscal year and prior to the time such Excess Cash Flow prepayment
is due, and other than to the extent that any such prepayment, redemption or
repurchase is funded with the proceeds of Long-Term Indebtedness and (ii) the
aggregate amount of any Capital Expenditures (including contracted but not yet
consummated and planned Capital Expenditures) made during such fiscal year
(without duplication in the next fiscal year) or, at the Company’s election,
after the end of such fiscal year and prior to the time such Excess Cash Flow
prepayment is due, and other than to the extent that any such Capital
Expenditure is funded with the proceeds of Long-Term Indebtedness; provided
that, with respect to each fiscal year, a prepayment shall only be required
under this Section 2.13(c) if the applicable prepayment under this
Section 2.13(c) for such fiscal year is greater than $25,000,000 (the “ECF
Threshold”); provided further that only amounts in excess of the ECF Threshold
shall be required to be applied to prepay Tranche B Term Loans under this
Section 2.13(c).

(d) The application of any prepayment pursuant to Section 2.13(a) or (b) shall
be made ratably to the Term Loans based on the outstanding respective principal
amounts thereof. The application of any prepayment pursuant to Section 2.13(c)
shall be applied solely to the Tranche B Term Loans. Partial prepayments of the
Term Loans pursuant to this Section 2.13 shall be applied to the remaining
installments thereof in the direct order of maturity. The application of any
prepayment of Term Loans pursuant to this Section 2.13 shall be made, first, to
ABR Loans and second, to Eurodollar Loans. Each prepayment of the Loans under
this Section 2.13 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

63



--------------------------------------------------------------------------------

(e) If at any time the Total Revolving Extensions of Credit exceeds the Total
Revolving Commitments (including as a result of a change in the Exchange Rate
for the purchase of Dollars with a Foreign Currency) for a period of ten
consecutive Business Days, the Borrowers shall, within one Business Day of
notice thereof from the Administrative Agent, prepay the Revolving Loans in an
amount equal to the amount of such excess or cash collateralize L/C Obligations
in respect of any Letters of Credit to the extent necessary to eliminate any
such excess.

(f) Notwithstanding any other provisions of Section 2.13, to the extent any or
all of the Net Cash Proceeds from any Asset Sale or Recovery Event received by a
Foreign Subsidiary or Excess Cash Flow attributable to Foreign Subsidiaries are
prohibited or delayed by any applicable local law (including financial
assistance, corporate benefit restrictions on upstreaming of cash intra group
and the fiduciary and statutory duties of the directors of such Foreign
Subsidiary) from being repatriated or passed on to or used for the benefit of
the Company or any applicable Domestic Subsidiary (the Company hereby agreeing
to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation as
long as such repatriation does not create a material adverse tax consequence) or
if the Company has determined in good faith that repatriation of any such amount
to the Company or any applicable Domestic Subsidiary would have material adverse
tax consequences with respect to such amount, the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
prepay Term Loans at the times provided in this Section 2.13 but may be retained
by the applicable Foreign Subsidiary for so long, but only so long, as the
applicable local law will not permit repatriation or the passing on to or
otherwise using for the benefit of the Company or the applicable Domestic
Subsidiary, or the Company believes in good faith that such material adverse tax
consequence would result, and once such repatriation of any of such affected Net
Cash Proceeds or Excess Cash Flow is permitted under the applicable local law or
the Company determines in good faith that such repatriation would no longer
would have such material adverse tax consequences, such repatriation will be
promptly effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional taxes payable or reasonably estimated
to be payable as a result thereof) to the prepayment of the applicable Term
Loans as otherwise required pursuant to this Section 2.13.

(g) Notwithstanding anything to the contrary in this Section 2.13, to the extent
any assets that are sold in an Asset Sale do not constitute PP&E Collateral as
defined under the Target Indentures as in effect on the Closing Date (“Non-PP&E
Collateral Assets”) and the Net Cash Proceeds from any such Asset Sale of
Non-PP&E Collateral Assets are required to be used to make a mandatory
prepayment under this Section, then a pro rata amount of such Net Cash Proceeds
may be used to ratably prepay, repay, redeem, reduce or purchase (or offer to
prepay, repay, redeem, reduce or purchase) obligations under the Target Notes in
accordance with the Target Indentures (and the amount of any such mandatory
prepayment under this Section 2.13 shall be reduced by a like amount).

2.14 Conversion and Continuation Options.

(a) Any Borrower may elect from time to time to convert Eurodollar Loans
denominated in Dollars to ABR Loans by giving the Administrative Agent at least
two Business Days’ prior irrevocable notice of such election, provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. Any Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans denominated in Dollars

 

64



--------------------------------------------------------------------------------

by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice of such election (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan under a
particular Facility may be converted into a Eurodollar Loan denominated in
Dollars when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan which is a Term Loan shall be continued as such upon the
expiration of the then current Interest Period with respect thereto unless the
applicable Borrower gives irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of a different length of the next Interest Period to be
applicable to such Loans or elects to convert such Loan to an ABR Loan; provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations; and
provided, further, that if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Any Eurodollar Loan which is
a Revolving Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the applicable Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no Eurodollar Loan denominated in Dollars under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations; and provided, further, that if the applicable Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans
denominated in Dollars shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period and, if the applicable Borrower shall
fail to give such notice of continuation of a Foreign Currency Revolving Loan
which is a Eurodollar Loan, such Foreign Currency Revolving Loan shall be
automatically continued for an Interest Period of one month. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.15 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans (based on, in the case of Foreign Currency Revolving Loans, the
Dollar Equivalent of such Foreign Currency Revolving Loans) comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than 20 Eurodollar Tranches shall
be outstanding at any one time.

 

65



--------------------------------------------------------------------------------

2.16 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Each Overnight LIBOR Loan shall bear interest at a rate per annum equal to
the Overnight LIBOR Rate plus the Applicable Margin.

(d) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amounts shall bear interest at a rate
per annum equal to (x) in the case of overdue amounts in respect of any Loan,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of overdue amounts in
respect of any Reimbursement Obligation, the rate applicable to ABR Loans under
the Revolving Facility plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans under the
relevant Facility plus 2% (or, in the case of any such other amounts that do not
relate to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%) (unless such overdue amount is denominated in a
Foreign Currency, in which case such overdue amount shall bear interest of a
rate per annum equal to the highest rate then applicable under this Agreement to
Foreign Currency Revolving Loans in such currency plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).

(e) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.

2.17 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed and that interest on
any Foreign Currency Revolving Loan denominated in Pounds Sterling shall be
calculated on the basis of a 365-day year for actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Company and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Company and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

66



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.17(a).

2.18 Inability to Determine Interest Rate.

(a) If prior to the first day of any Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate (including because the Screen Rate is not
available or published on a current basis) for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, or

(iii) the Administrative Agent determines (which determination shall be
conclusive and binding upon the Borrowers) that deposits in the applicable
currency are not generally available, or cannot be obtained by the Lenders, in
the applicable market (any Foreign Currency affected by the circumstances
described in Section 2.18(a)(i), (ii) or (iii) is referred to as an “Affected
Foreign Currency”),

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) pursuant to clause (a) or (b) of this Section 2.18 in
respect of Eurodollar Loans denominated in Dollars, (1) any ABR Loans under the
relevant Facility that were to have been converted on the first day of such
Interest Period to Eurodollar Loans with an Interest Period having the duration
of such Interest Period shall be continued as ABR Loans and (2) any Eurodollar
Loans requested to be made under the relevant Facility with an Interest Period
having the duration of such Interest Period shall be made as Eurodollar Loans
having an Interest Period with the shortest available duration described in the
definition of “Interest Period” or, in the absence of any such available
duration, as ABR Loans and (y) in respect of any Foreign Currency Revolving
Loans which are Eurodollar Loans, then (i) any such Foreign Currency Revolving
Loans in an Affected Foreign Currency requested to be made on the first day of
such Interest Period shall not be made and (ii) any such outstanding Foreign
Currency Revolving Loans in an Affected Foreign Currency shall be due and
payable on the first day of such Interest Period. Until such notice has been
withdrawn by the Administrative Agent (and the Administrative Agent agrees to
promptly withdraw such notice after it becomes aware (by receipt of notice or
otherwise) that the circumstances described in clause (a), (b) or (c) above
cease to exist), no further Eurodollar Loans denominated in Dollars or Foreign
Currency Revolving Loans which are Eurodollar Loans in an Affected Foreign
Currency shall be made or continued as such, nor shall the relevant Borrower
have the right to convert ABR Loans to Eurodollar Loans denominated in Dollars.

 

67



--------------------------------------------------------------------------------

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) of this Section 2.18 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i) of
this Section 2.18 have not arisen but either (w) the supervisor for the
administrator of the Screen Rate has made a public statement that the
administrator of the Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Screen Rate), (x) the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.18(b), only to the extent the Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any requests for the conversion of any Loans to, or
continuation of any Loans as, a Eurodollar Loans shall be ineffective, (y) if
any borrowing request requests a Eurodollar Loan in Dollars, such borrowing
shall be made as an ABR Loan and (z) in respect of any Foreign Currency
Revolving Loans which are Eurodollar Loans, (I) if any borrowing request
requests a Foreign Currency Revolving Loan in an Affected Foreign Currency, such
Foreign Currency Revolving Loan shall not be made and (II) any outstanding
Foreign Currency Revolving Loan in an Affected Foreign Currency shall be due and
payable on the first day of such Interest Period.

 

68



--------------------------------------------------------------------------------

2.19 Pro Rata Treatment and Payments.

(a) Each borrowing by a Borrower from the Revolving Lenders hereunder, each
payment by a Borrower on account of any commitment fee and any reduction of the
Revolving Commitments shall be made pro rata according to the respective
Revolving Percentages of the Revolving Lenders.

(b) [RESERVED].

(c) Each payment (including each prepayment) by a Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders, except as otherwise provided in
Section 2.28.

(d) Each payment (including each prepayment) by the Borrower on account of
principal of and interest and premium, if any, on the Tranche A Term Loans shall
be made pro rata according to the respective outstanding principal amounts of
the Tranche A Term Loans then held by the Tranche A Term Lenders. The amount of
each principal prepayment of the Tranche A Term Loans shall be applied to reduce
the then remaining installments of the Tranche A Term Loans in the direct order
of maturity. Amounts prepaid on account of the Tranche A Term Loans may not be
reborrowed.

(e) All payments (including prepayments) to be made by a Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at its Domestic Funding Office, in Dollars and in immediately
available funds (or, (i) in the case of payments in respect of U.K. Swingline
Loans, prior to 12:00 Noon, London time, on the due date thereof to the
applicable Swingline Lender at the Funding Office, in Dollars and in immediately
available funds and (ii) in the case of principal or interest relating to
Foreign Currency Revolving Loans, prior to 12:00 Noon, London time, on the due
date thereof to the Administrative Agent, for the account of the Lenders, at its
Funding Office, in the relevant Foreign Currency and in immediately available
funds). The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, (i) in the case of amounts denominated
in Dollars, such amount with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate or (ii) in the

 

69



--------------------------------------------------------------------------------

case of amounts denominated in Foreign Currencies, such amount with interest
thereon at a rate determined by the Administrative Agent to be the cost to it of
funding such amount, in each case for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover (i) in the case
of amounts denominated in Dollars, such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the applicable Borrower or (ii) in the case of amounts denominated in Foreign
Currencies, such amount with interest thereon at a rate determined by the
Administrative Agent to be the cost to it of funding such amount, on demand,
from the applicable Borrower.

(g) Unless the Administrative Agent shall have been notified in writing by the
applicable Borrower prior to the date of any payment being made hereunder that
the applicable Borrower will not make such payment to the Administrative Agent,
the Administrative Agent may assume that the applicable Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the applicable Borrower within three Business Days of
such required date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, (i) in the case of amounts denominated in Dollars,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate and (ii) in the case of amounts denominated
in Foreign Currencies, such amount with interest thereon at a rate per annum
determined by the Administrative Agent to be the cost to it of funding such
amount. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against any Borrower.

(h) Nothing in this Section 2.19 creates any obligation for (i) any Foreign
Subsidiary Borrower to repay any Obligation of any Domestic Borrower or (ii) any
Domestic Borrower to repay any Obligation of any Foreign Subsidiary Borrower.

2.20 Requirements of Law(a) .

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Credit Party with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject such Credit Party to any Tax (except for Non-Excluded Taxes
and Taxes described in clauses (i) through (iv) of the definition of
Non-Excluded Taxes ) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement (including any insurance charge or other
assessment, but other than any reserve requirement contemplated by
Section 2.20(e)) against assets held by, deposits or other liabilities in or for
the account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, any office of such Credit Party or any Letter of Credit
or participation therein; or

 

70



--------------------------------------------------------------------------------

(iii) shall impose on such Credit Party or the London interbank market any other
condition, cost or expense affecting this Agreement or the Loans made by such
Credit Party or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Credit
Party, by an amount that such Credit Party deems to be material, of making,
converting into, continuing or maintaining Loans or issuing or participating in
Letters of Credit or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrowers shall promptly pay such Credit
Party, upon its demand and delivery of the calculation of such amount, any
additional amounts necessary to compensate such Credit Party for such increased
cost or reduced amount receivable. If any Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Company (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled together with a calculation of such amount
claimed; provided that failure or delay on the part of any Credit Party to
demand compensation pursuant to this Section 2.20(a) shall not constitute a
waiver of such Credit Party’s right to demand such compensation; provided
further that the Borrowers shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than three months prior to the
date that such Lender notifies the Company of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such three-month period shall
be extended to include the period of such retroactive effect.

(b) If any Credit Party shall have determined that the adoption of or any change
in any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Credit Party, or any
corporation controlling such Credit Party with any request or directive
regarding capital or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the Closing Date shall
have the effect of reducing the rate of return on such Credit Party’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Credit Party’s or such corporation’s policies
with respect to capital adequacy or liquidity) by an amount deemed by such
Lender to be material, then from time to time, after submission by such Credit
Party to the Company (with a copy to the Administrative Agent) of a written
request therefor, the Borrowers shall pay to such Credit Party such additional
amount or amounts as will compensate such Credit Party for such reduction;
provided that the Borrowers shall not be required to compensate a Lender
pursuant to this paragraph for any amounts incurred more than three months prior
to the date that such Lender notifies the Company of such Lender’s intention to
claim compensation therefor; provided further that the Borrower shall be
required to make such payment only if the respective Lender certifies that it
generally requires similarly situated borrowers in comparable syndicated credit
facilities to which it is a lender to make similar payments; and provided
further that, if the circumstances giving rise to such claim have a retroactive
effect, then such three-month period shall be extended to include the period of
such retroactive effect.

 

71



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority), or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a change in a Requirement
of Law, regardless of the date enacted, adopted or issued.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Credit Party to the Company (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrowers pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(e) Eurocurrency Liabilities. Each Borrower shall pay to each Lender, without
duplication, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurodollar Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financing regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of any Eurodollar Loans of such Borrower, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Company shall have received at least ten days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or cost
from such Lender; provided further that the Borrower shall be required to make
such payment only if the respective Lender certifies that it generally requires
similarly situated borrowers in comparable syndicated credit facilities to which
it is a lender to make similar payments. If a Lender fails to give notice ten
days prior to the relevant Interest Payment Date, such additional interest shall
be due and payable ten days from receipt of such notice.

(f) Notwithstanding any other provision of this Agreement, if, after the date
hereof, (i)(A) the adoption of any law, rule or regulation after the date of
this Agreement, (B) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (C) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, shall
make it unlawful for any such Lender to make or maintain any Foreign Currency
Revolving Loan or to give effect to its obligations as contemplated hereby with
respect to any Foreign Currency Revolving Loan, or (ii) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls, but excluding conditions otherwise covered by this Section 2.20) or
currency exchange rates which would make it impracticable for the Lenders to
make or maintain Foreign Currency Revolving Loans denominated in the relevant
currency to, or for the account of, any Borrower, then, by written notice to the
Company and to the Administrative Agent:

 

72



--------------------------------------------------------------------------------

(i) such Lender or Lenders may declare that Foreign Currency Revolving Loans (in
the affected currency or currencies) will not thereafter (for the duration of
such unlawfulness) be made by such Lender or Lenders hereunder (or be continued
for additional Interest Periods), whereupon any request for a Foreign Currency
Revolving Loan (in the affected currency or currencies) or to continue a Foreign
Currency Revolving Loan (in the affected currency or currencies), as the case
may be, for an additional Interest Period shall, as to such Lender or Lenders
only, be of no force and effect, unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Foreign Currency Revolving
Loans (in the affected currency or currencies) made by it be converted to ABR
Loans or Loans denominated in Dollars, as the case may be (unless repaid by the
relevant Borrower as described below), in which event all such Foreign Currency
Revolving Loans (in the affected currency or currencies) shall be converted to
ABR Loans or Loans denominated in Dollars, as the case may be, as of the
effective date of such notice as provided in this Section 2.20(f) and at the
Exchange Rate on the date of such conversion or, at the option of the relevant
Borrower, repaid on the last day of the then current Interest Period with
respect thereto or, if earlier, the date on which the applicable notice becomes
effective.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the converted Foreign Currency Revolving Loans of such Lender shall
instead be applied to repay the ABR Loans or Loans denominated in Dollars, as
the case may be, made by such Lender resulting from such conversion. For
purposes of this Section 2.20(f), a notice to the Company by any Lender shall be
effective as to each Foreign Currency Revolving Loan made by such Lender, if
lawful, on the last day of the Interest Period, if any, currently applicable to
such Foreign Currency Revolving Loan; in all other cases such notice shall be
effective on the date of receipt thereof by the Company.

2.21 Taxes.

(a) All payments made by or on behalf of any Loan Party under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any Taxes, except as required by applicable
law. If any such Taxes are required to be deducted or withheld from any amounts
payable to any Credit Party, as determined in good faith by the applicable
withholding agent, (i) such amounts shall be paid to the relevant Governmental
Authority in accordance with applicable law and (ii) if such Taxes are
Non-Excluded Taxes or Other Taxes, the amounts so payable by the applicable Loan
Party to the Credit Party shall be increased to the extent necessary to yield to
such Credit Party (after such deduction or withholding of all Non-Excluded Taxes
and Other Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement as if such withholding or
deduction had not been made.

 

73



--------------------------------------------------------------------------------

(b) In addition, the applicable Borrower shall pay, severally and not jointly,
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent, timely reimburse
it for any Other Taxes.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by a Borrower, as
promptly as possible thereafter such Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by such
Borrower showing payment thereof. If (i) a Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority,
or (ii) any Non-Excluded Taxes or Other Taxes are imposed directly upon the
Administrative Agent or any Lender, such Borrower shall indemnify the
Administrative Agent and the Lenders for such Non-Excluded Taxes or Other Taxes
and any reasonable expenses that may become payable by the Administrative Agent
or any Lender as a result of any such failure, in the case of (i), or any direct
imposition, in the case of (ii), whether or not such Non-Excluded Taxes or Other
Taxes were correctly or legally imposed or asserted by the Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the applicable Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for any Taxes (i) attributable to such Lender (but
only to the extent that the applicable Borrower has not already indemnified the
Administrative Agent for such Non-Excluded Taxes or Other Taxes and without
limiting the obligation of such Borrower to do so) or (ii) attributable to such
Lender’s failure to comply with the provisions of Section 10.6(b) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) (i) Each Lender (or Transferee) that is a “United States person” as defined
in Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent two properly completed and duly signed copies of U.S.
Internal Revenue Service (“IRS”) Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax. Each Lender
(or Transferee) that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(i) two copies of IRS Form W-8BEN, W-8BEN-E, W-8ECI or Form W-8IMY (together
with any applicable underlying IRS forms), (ii) in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit F and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments

 

74



--------------------------------------------------------------------------------

by under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon the request of any Borrower or the Administrative Agent.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation under this
Section 2.21(f) shall not be required if in the Lender’s reasonable judgment
such completion, execution, or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Each Lender shall deliver such forms,
certifications and other documentations required under Sections 2.21(e) and
2.21(f) upon the expiration, inaccuracy, or obsolescence of any such forms,
certifications or other documentations previously delivered by such Lender or
shall promptly notify the relevant Borrower and the Administrative Agent if it
determines that it is no longer legally able to provide such forms,
certifications or other documentations to such Borrower (or any other forms,
certifications or documentations adopted by the Governmental Authorities for
such purpose).

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.21 (including by the payment of additional amounts
pursuant to this Section 2.21), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified

 

75



--------------------------------------------------------------------------------

party the amount paid over pursuant to this Section 2.21(g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.21(g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.21(g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.21(g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) For purposes of this Section 2.21, the term “Lender” includes any Issuing
Lender and the term “applicable law” includes FATCA.

(i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.22 Indemnity. Each Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by such Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurodollar Loans after such Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
payment of Eurodollar Loans (including pursuant to Sections 2.24 or 10.1(c)) on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid or returned,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or return or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Company by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Sections 2.20 or 2.21 with respect to
such Lender, it will, if requested by the Company, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the good faith judgment of such Lender, (i) would eliminate or reduce
the amounts payable pursuant to Section 2.20 or Section 2.21, as the case may
be, in the future, (ii) would not

 

76



--------------------------------------------------------------------------------

subject such Lender to (A) any unreimbursed cost or expense or (B) significant
investment of time or effort and (iii) would not otherwise be disadvantageous to
such Lender, and provided, further, that nothing in this Section shall affect or
postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.20 or 2.21. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation.

2.24 Replacement of Lenders. The Company shall be permitted, at its sole expense
and effort, to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.20 or Section 2.21 or (b) has become a Defaulting
Lender or an Objecting Lender hereunder or, pursuant to Section 2.20(f), is
unable to make any particular type of Loans, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.23 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.20 or
Section 2.21, (iv) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (v) the applicable Borrower shall be liable to such
replaced Lender under Section 2.22 for any losses suffered or expenses incurred
by such Lender if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the applicable Borrower shall be obligated to pay
the registration and processing fee referred to therein) or pursuant to other
procedures agreed upon by the Company and the Administrative Agent including
deemed assignments upon payment to the replaced Lender of amounts required to be
paid to it pursuant to this Section 2.24, (viii) until such time as such
replacement shall be consummated, the applicable Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.20 or 2.21, as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that any Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

2.25 Foreign Currency Exchange Rate.

(a) No later than 12:00 Noon, London time, on each Calculation Date with respect
to a Foreign Currency, the Administrative Agent shall determine the Exchange
Rate as of such Calculation Date with respect to such Foreign Currency; provided
that, upon receipt of a borrowing request for Foreign Currency Revolving Loans,
the Administrative Agent shall determine the Exchange Rate with respect to the
relevant Foreign Currency on the related Calculation Date (it being acknowledged
and agreed that the Administrative Agent shall use such Exchange Rate for the
purposes of determining compliance with Section 2.6 with respect to such
borrowing request). The Exchange Rates so determined shall become effective on
the relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Section 2.20(f), 10.21 and any other provision expressly requiring the use
of a current Exchange Rate) be the Exchange Rates employed in converting any
amounts between Dollars and Foreign Currencies.

 

77



--------------------------------------------------------------------------------

(b) No later than 5:00 P.M., London time, on each Reset Date, the Administrative
Agent shall determine the aggregate amount of the Dollar Equivalents of the
principal amounts of the relevant Foreign Currency Loans then outstanding (after
giving effect to any Foreign Currency Loans to be made or repaid on such date).

(c) The Administrative Agent shall promptly notify the Company and the Lenders
of each determination of an Exchange Rate hereunder.

2.26 Extension of the Facilities.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
applicable Borrower to all Lenders under any Facility holding Term Loans or
Revolving Commitments with a like maturity date, on a pro rata basis (based on
the aggregate Term Loans or Revolving Commitments with a like maturity date) and
on the same terms to each such Lender, the Borrowers are hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s applicable Term Loans or Revolving Commitment to a date that is at
least one year later than the maturity date of such Term Loans or Revolving
Commitments being extended and otherwise modify the terms of such Term Loans or
Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing or decreasing the interest rate or fees payable in
respect of such Term Loans or Revolving Commitments (and related outstandings))
(each, an “Extension”, and each group of Term Loans or Revolving Commitments, as
so extended, as well as the original Term Loans or Revolving Commitments not so
extended, being a “tranche”; it being understood that any Extended Credits (as
defined below) shall constitute a separate tranche of Term Loans or Revolving
Commitments from the tranche of Term Loans or Revolving Commitments from which
they were converted), so long as the following terms are satisfied: (i) no
Default or Event of Default shall have occurred and be continuing at the time
the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity and related
provisions including call protection (which shall be set forth in the relevant
Extension Offer), the applicable Term Loan or Revolving Commitment of any Lender
that agrees to an Extension with respect to such Term Loan or Revolving
Commitment extended pursuant to an Extension (an “Extended Credit”), and the
related outstandings, shall be a Term Loan or Revolving Commitment (or related
outstandings, as the case may be) with covenants, representations and warranties
and events of default that are the same as those applicable to the original Term
Loan or Revolving Commitments (and related outstandings) from which they were
extended and other terms substantially similar to those applicable to the
original Term Loan or Revolving Commitments (and related outstandings) from
which they were extended; provided that (1) the borrowing and repayment (except
for (A) payments of interest and fees at different rates on Extended Commitments
(and related outstandings), (B) repayments required upon the maturity date of
the non-extending Revolving Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments) of Loans with respect
to Extended Commitments after the applicable Extension date shall be made on a
pro rata basis with all other Revolving Commitments, (2) in the case of
Extensions of Revolving Commitments (“Extended Commitments”), the repayment of
Loans with respect to, and termination of, Extended Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolving Commitments, except that the Borrower shall be permitted to
permanently repay and

 

78



--------------------------------------------------------------------------------

terminate commitments of any such tranche on a greater than a pro rata basis as
compared to any other tranche with a later maturity date than such tranche,
(3) assignments and participations of Extended Credits and the related
outstandings shall be governed by the same assignment and participation
provisions applicable to Revolving Commitments and Revolving Loans and (4) at no
time shall there be Revolving Commitments hereunder (including Extended
Commitments and any original Revolving Commitments) which have more than two
different maturity dates, (iii) the weighted average life to maturity of any
Term Loans constituting an Extended Credit shall be no less than 180 days longer
than the remaining weighted average life to maturity of the tranche of Term
Loans extended thereby, (iv) any Term Loans constituting an Extended Credit may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension Offer (provided
that if the applicable extending Term Lenders have the ability to decline
mandatory prepayments, any such mandatory prepayment that is not accepted by the
applicable extending Term Lenders shall be applied to the non-extended Term
Loans of the tranche being extended), (v) if the aggregate principal amount of
Term Loans or Revolving Commitments in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Commitments, as the case may be,
offered to be extended by the applicable Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Commitments (and the related
outstandings) of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (vi) if the aggregate principal amount of Term Loans or
Revolving Commitments in respect of which Lenders shall have accepted the
relevant Extension Offer shall be less than the maximum aggregate principal
amount of Term Loans or Revolving Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Borrower may
require each Lender that does not accept such Extension Offer to assign pursuant
to Section 10.6 its pro rata share of the outstanding Loans, Revolving
Commitments and/or participations in Letters of Credit (as applicable) offered
to be extended pursuant to such Extension Offer to one or more assignees which
have agreed to such assignment and to extend the applicable maturity date;
provided that (1) each Lender that does not respond affirmatively within 15 days
of the date the offering document in respect of an Extension Offer is delivered
to the Lenders shall be deemed not to have accepted such Extension Offer,
(2) each assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts), (3) the processing and recordation fee specified in Section 10.6(e)
shall be paid by the applicable Borrower or such assignee and (4) the assigning
Lender shall continue to be entitled to the rights under Section 10.5 for any
period prior to the effectiveness of such assignment, (vii) all documentation in
respect of such Extension shall be consistent with the foregoing and (viii) any
applicable Minimum Extension Condition (as defined below) shall be satisfied
unless waived by the Borrower.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.26, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.12 or Section 2.13 and
(ii) each Extension Offer shall specify the minimum amount of Term Loans or
Revolving Commitments to be tendered, which shall be a minimum amount approved
by the Administrative Agent (a “Minimum Extension

 

79



--------------------------------------------------------------------------------

Condition”); provided that the applicable Borrower may waive the Minimum
Extension Condition. The Administrative Agent and the Lenders hereby consent to
the transactions contemplated by this Section 2.26 (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Sections 2.11, 2.12, 2.13, 2.19 and 10.7) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.26.

(c) The consent of the Administrative Agent shall be required to effectuate any
Extension, such consent not to be unreasonably withheld. No consent of any
Lender shall be required to effectuate any Extension, other than (A) the consent
of each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments or Term Loans (or a portion thereof) (or, in the case of
an Extension pursuant to clause (vi) of Section 2.26(a), the consent of the
assignee agreeing to the assignment of one or more Revolving Commitments or Term
Loans, the Revolving Loans or Term Loans and/or participations in Letters of
Credit) and (B) in the case of Extended Commitments, the consent of each Issuing
Lender, which consent shall not be unreasonably withheld or delayed. All
Extended Commitments and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Commitments and
Term Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.26. In
addition, if so provided in such amendment and with the consent of the Issuing
Lenders, participations in Letters of Credit expiring on or after the Revolving
Termination Date with respect to Revolving Commitments not so extended shall be
re-allocated from Lenders holding Revolving Commitments to Lenders holding
Revolving Commitments extended pursuant to such amendment in accordance with the
terms of such amendment; provided, however, that such participation interests
shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including
the commission applicable thereto) shall be adjusted accordingly.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.26.

 

80



--------------------------------------------------------------------------------

2.27 Incremental Loan Extensions.

(a) The applicable Borrower(s) may at any time or from time to time after the
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request an increase to the Tranche A Term Facility, the Tranche B Term Facility
or the Revolving Facility or request the addition of one or more incremental
term loan facilities (each, an “Incremental Facility”) in an aggregate amount of
up to the sum of (x) an amount determined on a Pro Forma Basis for the most
recent determination period and calculated on the date of incurrence (as if such
Incremental Facility became effective on the first day of such determination
period and (A) in the case of an Incremental Facility consisting of an increase
in the Revolving Facility, assuming full utilization of the Revolving Facility,
(B) excluding any amount incurred contemporaneously under clause (y), (C) giving
effect to other permitted Pro Forma Adjustments and any permanent repayment of
Indebtedness after the beginning of the relevant determination period but prior
to or simultaneous with such borrowing and (D) disregarding the proceeds of any
Incremental Facility in any netting calculations in determining compliance with
such ratio), after giving effect to such Incremental Facility and the use of
proceeds thereof, such that the Senior Secured Leverage Ratio does not exceed
2.0 to 1.0 as of the last day of the most recently ended fiscal quarter for
which financial statements are available (the “Ratio Based Incremental Amount”)
plus (y) an additional amount not to exceed, in the aggregate over the life of
the Facilities, the greater of (i) 50% of Consolidated EBITDA determined on a
Pro Forma Basis for the most recently ended period of four fiscal quarters and
(ii) $1,000,000,000 (minus the amount of any Incremental Equivalent Debt
incurred in reliance on the Fixed Incremental Amount) (the “Fixed Incremental
Amount” and, together with the Ratio Based Incremental Amount, the “Incremental
Availability Amount”); provided that:

(i) no Lender will be required to participate in any such Incremental Facility,
and the Borrowers shall be entitled to seek an Incremental Facility from other
lenders that are not Ineligible Institutions;

(ii) subject to Section 2.27(d) below, no Default or Event of Default exists or
would exist after giving effect thereto (or, in the event that such Incremental
Facility is used to finance a Limited Condition Transaction, notwithstanding
Section 5.2(b) hereof, such condition shall be that no Event of Default exists
solely at the time of the execution and delivery by the relevant parties of the
acquisition agreement or other similar document having similar effect related to
such Limited Condition Transaction);

(iii) on a Pro Forma Basis after giving effect to the incurrence of any such
Incremental Facility (assuming full utilization of the Revolving Facility in the
case of an Incremental Facility consisting of an increase in the Revolving
Facility, and after giving effect to other permitted Pro Forma Adjustments and
any permanent repayment of Indebtedness after the beginning of the relevant
determination period but prior to or simultaneous with such borrowing), the
Company is in compliance with the financial covenants set forth in Section 7.1
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available (it being understood that
the proceeds of any Incremental Facility will be disregarded in any netting
calculations in determining compliance with such ratios);

(iv) subject to Section 2.27(d) below, each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (and in all respects if any such
representation and warranty is qualified by materiality) on and as of such date
as if made on and as of such date (except to the extent any such representation
and warranty expressly relates to an earlier date, in which case it was true and
correct in all material respects as of such earlier date);

 

81



--------------------------------------------------------------------------------

(v) (a) with respect to any Incremental Facility consisting of a tranche B term
facility (i.e., a term loan facility with a tenor of six years or longer which
has nominal amortization of 1% per annum prior to final maturity) (an
“Incremental Tranche B Term Facility”), the maturity date of such Incremental
Tranche B Term Facility shall be no earlier than the Tranche B Final Maturity
Date (or the then scheduled final maturity date of any other then existing
Incremental Tranche B Term Facility) and the weighted average life to maturity
of any such Incremental Tranche B Term Facility shall not be less than the
remaining weighted average life to maturity of the Tranche B Term Facility or
any other then existing Incremental Tranche B Term Facility and (b) with respect
to any Incremental Facility consisting of a tranche A term facility (i.e., a
term loan facility having amortization, tenor and other terms customary for the
term loan A market, as reasonably determined by the Administrative Agent and the
Company) (an “Incremental Tranche A Term Facility”), the maturity date of such
Incremental Tranche A Term Facility shall be no earlier than the Tranche A Final
Maturity Date (or the then scheduled final maturity date of any other then
existing Incremental Tranche A Term Facility) and the weighted average life to
maturity of any such Incremental Tranche A Term Facility shall not be less than
the remaining weighted average life to maturity of the Tranche A Term Facility
or any other then existing Incremental Tranche A Term Facility;

(vi) subject to clause (v) above, (A) the amortization schedule applicable to
any Incremental Facility constituting an term loan facility (an “Incremental
Term Facility”) shall be determined by the Borrower and the applicable lenders
providing such incremental term loans and (B) any Incremental Term Facility may
provide for the ability of the lenders providing such incremental term facility
to participate on a pro rata basis or less than a pro rata basis in any
voluntary or mandatory prepayments of the Tranche A Term Loans (with respect to
any Incremental Tranche A Term Facility) or Tranche B Term Loans (with respect
to any Incremental Tranche B Term Facility);

(vii) the yield applicable to any Incremental Term Facility shall be determined
by the Company and the applicable lenders providing such Incremental Term
Facility; provided that the All-in Yield (whether in the form of interest rate
margins, original issue discount, upfront fees or LIBOR/ABR floors) applicable
to any Incremental Tranche B Term Facility will not be more than 0.50% points
higher than the corresponding All-in Yield (giving effect to interest rate
margins, original issue discount, upfront fees and LIBOR/ABR floors) for the
Tranche B Term Facility, unless the interest rate margins with respect to the
Tranche B Term Facility are increased by an amount equal to the difference
between the All-in Yield with respect to the Incremental Tranche B Term Facility
and the corresponding All-in Yield on the Tranche B Term Facility minus 0.50%;
provided further that, with respect to any Incremental Tranche A Term Facility,
the All-in Yield (whether in the form of interest rate margins, original issue
discount, upfront fees or LIBOR/ABR floors) applicable to any Incremental
Tranche A Term Facility will not be more than 0.50% higher than the
corresponding All-in Yield (giving effect to interest rate margins, original
issue discount, upfront fees and LIBOR/ABR floors) for the Tranche A Term
Facility, unless the interest rate margins with respect to the Tranche A Term
Facility are increased by an amount equal to the difference between the All-in
Yield with respect to the Incremental Tranche A Term Facility and the
corresponding All-in Yield on the Tranche A Term Facility minus 0.50%; and

 

82



--------------------------------------------------------------------------------

(viii) any Incremental Facility constituting an increase to the Revolving
Facility (an “Incremental Revolving Facility”) shall be on the same terms as,
and pursuant to documentation applicable to, the Revolving Facility (including
the maturity date in respect thereof),

(ix) any Incremental Term Facility shall be on terms and pursuant to
documentation to be agreed upon by the applicable Borrower(s) and the lenders
under such Incremental Facility; provided that (1) except to the extent
permitted by clause (v), (vi) or (vii) above, to the extent such terms are not
consistent with the terms in respect of the Tranche A Term Facility or the
Tranche B Term Facility, as applicable, they shall be no more restrictive, when
taken as a whole, to the Loan Parties than those under the Tranche A Term
Facility or the Tranche B Term Facility, as applicable (except for covenants or
other provisions applicable only to periods after the latest final maturity date
of the Tranche A Term Facility or the Tranche B Term Facility, as applicable)
and (2) to the extent such documentation is not consistent with the
documentation in respect of the Tranche A Term Facility or the Tranche B Term
Facility, as applicable, it shall be reasonably satisfactory to the
Administrative Agent.

(b) The applicable Borrower may elect to use any component (or one or more
components) of the Incremental Availability Amount in its sole discretion, and
if there is availability under the Ratio Based Incremental Amount at any time
that an Incremental Facility is incurred, and the applicable Borrower does not
otherwise make an election, such Borrower will be deemed to have elected to use
the Ratio Based Incremental Amount.

(c) In connection with any Incremental Facility, the applicable Borrower(s)
shall provide the Administrative Agent with such related Notes, certificates and
opinions as the Administrative Agent may reasonably request. Appropriate
adjustments shall be made in the payments of interest to reflect the funding
date of such Incremental Facility. Notwithstanding anything to the contrary in
Section 10.1, this Agreement and the other Loan Documents may be amended from
time to time with the consent of only the Administrative Agent and the
applicable Borrower(s) to the extent necessary to implement the provisions of
this Section (including to reflect each Incremental Facility and the funding
thereof). Each Incremental Facility shall be entitled to share in the Collateral
and guarantees on a pari passu basis with the other Facilities.

(d) Notwithstanding anything herein to the contrary, in the event that any
Incremental Facility is used to finance a Limited Condition Transaction,
(w) there shall be no requirement for any Borrower to satisfy any of the
conditions listed in clause (a)(ii) or (a)(iv) of this Section 2.27 or in
Section 5.2 (including the absence of any default or the bring-down of the
representations and warranties) unless otherwise required by (and which
thereafter may be waived by) the lenders providing the proposed Incremental
Facility; (x) notwithstanding clause (a)(iv) of this Section 2.27 or
Section 5.2(a) hereof, the representations and warranties included in the
conditions precedent to the extension of credit under such Incremental Facility
shall be limited

 

83



--------------------------------------------------------------------------------

solely to customary “specified representations” and those representations
included in the acquisition agreement or other document having similar effect
related to such Limited Condition Transaction that are material to the interests
of the lenders providing such Incremental Facility and only to the extent that
the Company or its applicable Subsidiary has the right to terminate its
obligations (or decline to consummate the acquisition) under such agreement as a
result of a breach of such representations and (y) the calculation of the Ratio
Based Incremental Amount and the determination of compliance with the
requirements set forth in Section 2.27(a)(ii) and (iii) shall, at the election
of the applicable Borrower, be made solely at the time of the execution and
delivery by the applicable parties of the acquisition agreement or other similar
definitive document having similar effect related to such Limited Condition
Transaction (the “LCA Test Date”), giving Pro Forma Effect to such acquisition
and the other transactions to be entered into in connection therewith (including
any incurrence of Indebtedness, the use of proceeds thereof or of any related
transactions, and any acquired consolidated net income), as if they had occurred
on such date of determination using the available historical financial
statements for the most recent fiscal quarter ended prior to the LCA Test Date
for which such information is available of all entities or assets to be acquired
(which, if GAAP-compliant historical financial statements are not available, may
be audited IFRS-compliant financial statements) (the “Test Date Financial
Statements”) and the consolidated financial statements of the Company; provided
that, if the applicable Borrower has so elected to calculate the Senior Secured
Leverage Ratio on the LCA Test Date, then in connection with any subsequent
calculation of any ratio or basket availability with respect to the incurrence
of any Indebtedness or Liens or the making of any Investments, Restricted
Payments, restricted prepayments of Indebtedness, Dispositions or fundamental
changes (but in no event with respect to the calculation of any Financial
Covenant for purposes of determining compliance with Section 7.1 or the
determination of the Applicable Margin, the Commitment Fee Rate or for any other
purpose under any Loan Document not specified above), in each case, on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
basket shall be required to be satisfied on a Pro Forma Basis based on the Test
Date Financial Statements in the same manner described above (i) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness, the use of proceeds thereof or of any
related transactions, and any acquired consolidated net income) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness,
the use of proceeds thereof or of any related transaction, and any acquired
consolidated net income) have not been consummated.

The provision of this Section 2.27 shall supersede any provisions of
Section 2.19 and 10.1 of this Agreement to the contrary.

2.28 Defaulting Revolving Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the Available Revolving Commitment
(if any) of such Defaulting Lender pursuant to Section 2.10(a);

 

84



--------------------------------------------------------------------------------

(b) if there are any Swingline Loans outstanding or Letters of Credit
outstanding at the time such Revolving Lender becomes a Defaulting Lender then:

(i) all or any part of such outstanding Swingline Loans or outstanding Letters
of Credit shall be reallocated among the Revolving Lenders that are not
Defaulting Lenders in accordance with their respective Revolving Percentages but
only to the extent the sum of all outstanding Revolving Extensions of Credit of
the Revolving Lenders that are not Defaulting Lenders does not exceed the total
of all Revolving Commitments of the Revolving Lenders that are not Defaulting
Lenders (for the avoidance of doubt, no Lender shall be required to make
Revolving Extensions of Credit in excess of its Revolving Commitment);

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Revolving Percentage of the outstanding Swingline Loans (after giving
effect to any partial reallocation pursuant to clause (i) above) and (y) second,
(1) if a drawing is made under any Letter of Credit, such Borrower shall
reimburse the applicable Issuing Lender in accordance with Section 3.5 and
(2) if a Letter of Credit is requested by such Borrower in accordance with
Section 3.2 during any period where there is a Defaulting Lender that is a
Revolving Lender, such Borrower shall enter into an arrangement reasonably
satisfactory to the applicable Issuing Lender to cover in whole or in part
(which such arrangement may include cash collateralization) the exposure of the
applicable Issuing Lender related to the participating interests of such
Defaulting Lender in such newly issued Letter of Credit (after giving effect to
any partial reallocation pursuant to clause (i) above) for so long as such
Lender is a Defaulting Lender or until such Lender is replaced pursuant to
Section 2.24;

(iii) if and so long as a Borrower cash collateralizes any portion of such
Defaulting Lender’s Revolving Percentage of outstanding Letters of Credit
pursuant to clause (ii) above, then such Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 3.3 with respect thereto;

(iv) upon any reallocation described in clause (i) above, the fees payable to
the Revolving Lenders pursuant to Sections 2.10(a) and 3.3 shall be adjusted
accordingly to re-allocate such fees among the Revolving Lenders which are not
Defaulting Lenders; and

(v) if any such Defaulting Lender’s Revolving Percentage of outstanding Letters
of Credit is neither cash collateralized nor reallocated pursuant to clause
(i) above, then, without prejudice to any rights or remedies of the applicable
Issuing Lender or any Lender hereunder, all letter of credit fees payable under
Section 3.3 with respect to such Defaulting Lender’s Revolving Percentage of
outstanding Letters of Credit shall be payable to the relevant Issuing Lender
until such cash collateralization and/or reallocation occurs;

 

85



--------------------------------------------------------------------------------

(c) no Swingline Lender shall be required to fund any Swingline Loan and no
Issuing Lender shall be required to issue, amend or increase any Letter of
Credit, unless it is reasonably satisfied that the related exposure will be
covered in whole or in part by the Revolving Commitments of the Revolving
Lenders that are not Defaulting Lenders and/or cash collateral or other
arrangements will be provided by each applicable Borrower in accordance with
clause (b)(ii) above, and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be (i) allocated
among the Revolving Lenders that are not Defaulting Lenders and/or (ii) covered
by arrangements made by each applicable Borrower pursuant to clause (b)(ii)
above in a manner consistent with clauses (b)(i) and (ii) (and any such
Defaulting Lenders shall not participate therein);

(d) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or the Majority Facility Lenders under the Revolving Facility have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 10.1); provided, that this clause
(d) shall not apply in the case of an amendment, waiver or other modification
requiring the consent of all Lenders or each Lender affected thereby; and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 10.7 but
excluding Section 2.24) shall, in lieu of being distributed to such Defaulting
Lender and without duplication, be retained by the Administrative Agent in a
segregated interest-bearing account reasonably satisfactory to the
Administrative Agent and the applicable Borrower(s) and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to any Issuing Lender or any Swingline Lender hereunder, (iii) third, if
so determined by the Administrative Agent or requested by an Issuing Lender or a
Swingline Lender, held in such account as cash collateral for existing or
(unless such Defaulting Lender has no remaining unutilized Revolving Commitment)
future funding obligations of such Defaulting Lender in respect of any existing
or (unless such Defaulting Lender has no remaining unutilized Revolving
Commitment) future participation in any Swingline Loan or Letter of Credit,
(iv) fourth, to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the applicable Borrower(s), unless
such Defaulting Lender has no remaining unutilized Revolving Commitment, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any Revolving Loans under this Agreement, (vi) sixth, to
the payment of any amounts owing to any Issuing Lender or any Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by
such Issuing Lender or such Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the applicable
Borrower(s) as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower(s) against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, provided, that, with respect to this clause (viii), if
such payment is (A) a prepayment of the principal amount

 

86



--------------------------------------------------------------------------------

of any Revolving Loans or Reimbursement Obligations as to which a Defaulting
Lender has funded its participation and (B) made at a time when the conditions
set forth in Section 5.2 are satisfied, such payment shall be applied solely to
prepay the Revolving Loans of, and Reimbursement Obligations owed to, all
Revolving Lenders that are not Defaulting Lenders under the Revolving Facility
pro rata prior to being applied to the prepayment of any Revolving Loans of, or
Reimbursement Obligations owed to, any Defaulting Lender. On the Revolving
Termination Date, any remaining amounts not previously applied (except for
amounts in connection with clause (vii) above) shall be returned to the
applicable Defaulting Lender.

In the event that the Administrative Agent, the applicable Borrower(s), each
Issuing Lender and each Swingline Lender each reasonably determines that any
such Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then (i) the outstanding Swingline Loans and
outstanding Letters of Credit of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Percentage and (ii) any arrangements made by the applicable
Borrower(s) pursuant to clause (b)(ii) above shall be terminated and any cash
collateral or arrangement provided by such Borrower(s) in accordance thereto
will be terminated or promptly returned to such Borrower(s), as applicable.

The provisions of this Agreement relating to funding, payment and other matters
with respect to the Revolving Facility may be adjusted by the Administrative
Agent, with the consent of the Borrowers (such consent not to be unreasonably
withheld), to the extent necessary to give effect to the provisions of this
Section 2.28. The provisions of this Section 2.28 may not be amended,
supplemented or modified without, in addition to consents required by
Section 10.1, the prior written consent of the Administrative Agent, the
Swingline Lenders, the Issuing Lenders, the Borrowers and any Defaulting
Lenders.

2.29 Designation of Subsidiary Borrowers.

(a) The Company shall be permitted, so long as no Default or Event of Default
shall have occurred and be continuing:

(i) to designate any Subsidiary of the Company as a Subsidiary Borrower under
the Revolving Facility upon (A) 10 Business Days prior written notice to the
Lenders (such notice to contain the name, primary business address and taxpayer
identification number of such Subsidiary) (a “Notice of Designation”), (B) the
execution and delivery by the Company, such Subsidiary and the Administrative
Agent of a Joinder Agreement, substantially in the form of Exhibit D (a “Joinder
Agreement”), providing for such Subsidiary to become a Subsidiary Borrower,
(C) compliance by the Company and such Subsidiary Borrower with Section 6.9(g),
(D) the agreement and acknowledgment by the Company and each other Borrower that
the Guarantee Agreement and the Collateral Agreement each cover the Obligations
of such Subsidiary, (E) delivery by the Company or such Subsidiary of all
documentation and information as is reasonably requested in writing by the
Lenders at least three days prior to the anticipated effective date of such
designation required by U.S. regulatory authorities under applicable “know your
customer” and anti-

 

87



--------------------------------------------------------------------------------

money laundering rules and regulations, including the PATRIOT Act, and (F) the
delivery to the Administrative Agent of (1) corporate or other applicable
resolutions, incorporation or other applicable constituent documents, officer’s
certificates and legal opinions in respect of such Subsidiary in each case
reasonably equivalent to comparable documents delivered on the Closing Date and
(2) such other documents with respect thereto as the Administrative Agent shall
reasonably request; and

(ii) to remove any Subsidiary as a Subsidiary Borrower upon execution and
delivery by the Company to the Administrative Agent of a written notification to
such effect and repayment in full of all Loans made to such Subsidiary Borrower,
cash collateralization of all L/C Obligations in respect of any Letters of
Credit issued for the account of such Subsidiary Borrower and repayment in full
of all other amounts owing by such Subsidiary Borrower under this Agreement and
the other Loan Documents (it being agreed that any such repayment shall be in
accordance with the other terms of this Agreement).

(b) Notwithstanding anything to the contrary in this Agreement, a Lender shall
not be required to make a Loan as part of any borrowing by or to issue or
acquire a participation in any Letter of Credit issued for the account of, a
Foreign Subsidiary with respect to which the Company has delivered a Notice of
Designation (a “Proposed Foreign Subsidiary Borrower”) if the making of such
Loan or the issuance by such Lender or the acquisition by such Lender (or, if
such Lender is the Issuing Lender, the acquisition by any other Lender) of a
participation in, such Letter of Credit would violate any law or regulation
(including any violation of any law or regulation due to an absence of
licensing) to which such Lender is subject. As soon as practicable after
receiving a Notice of Designation from the Company in respect of a Proposed
Foreign Subsidiary Borrower, and in any event no later than seven Business Days
after the date of such Notice of Designation, any Lender that is restricted by
any law or regulation (including due to an absence of licensing) to which such
Lender is subject from extending credit (including, for the avoidance of doubt,
making Loans, issuing Letters of Credit or acquiring participations in Letters
of Credit) under this Agreement to such Proposed Foreign Subsidiary Borrower
directly or through a Lender Affiliate as set forth in Section 2.29(c) (an
“Objecting Lender”) shall so notify the Company and the Administrative Agent in
writing. With respect to each Objecting Lender that has not withdrawn such
notice, the Company shall, effective on or before the date that such Proposed
Foreign Subsidiary Borrower shall have the right to borrow hereunder, either
(A) exercise its rights with respect to such Objecting Lender pursuant to
Section 2.24 or (B) cancel its request to designate such Proposed Foreign
Subsidiary Borrower as a Subsidiary Borrower hereunder.

(c) In addition to the foregoing requirements, if the Company shall deliver a
Notice of Designation with respect to a Proposed Foreign Subsidiary Borrower,
any Lender may, with notice to the Administrative Agent and the Company, fulfill
its Commitment by causing a Lender Affiliate to act as the Lender in respect of
such Proposed Foreign Subsidiary Borrower. Additionally, (x) such Lender’s
obligations under this Agreement shall remain unchanged, (y) such Lender shall
remain solely responsible to the other parties hereto for the performance of
those obligations, and (z) the Company, any other Borrower, the Administrative
Agent, the Lenders, the Issuing Lenders and the Swingline Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

88



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender) to enter into
such amendments to the Security Documents and/or such new Security Documents as
are necessary or advisable, as reasonably determined by the Administrative
Agent, in order to effect the provisions of Section 6.9(g).

(e) If Spinco or any of its Subsidiaries is designated as a “Subsidiary
Borrower” hereunder, Spinco or any of its Subsidiaries shall repay any
outstanding Loans incurred by Spinco or any of its Subsidiaries prior to the
earlier to occur of (x) the incurrence of Indebtedness pursuant to
Section 7.2(gg) or (y) consummation of the Spin-Off, and shall cease to be a
Subsidiary Borrower at such time.

2.30 MIRE Events. Notwithstanding the foregoing, no MIRE Event may be closed
until the date that is (a) if there are no Mortgaged Properties in a “special
flood hazard area”, 10 Business Days or (b) if there are any Mortgaged
Properties in a “special flood hazard area”, 30 days (in each case, the “Notice
Period”), after the Administrative Agent has delivered to the Lenders the
following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (B) evidence of
the receipt by the applicable Loan Parties of such notice; and (iii) if required
by Flood Laws, evidence of required flood insurance; provided that any such MIRE
Event may be closed prior to the Notice Period if the Administrative Agent shall
have received confirmation from each applicable Lender that such Lender has
completed any necessary flood insurance due diligence to its reasonable
satisfaction.

2.31 Replacement Facilities.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrowers may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request to replace all or a portion of the Term Loans under any
Facility with one or more additional tranches of term loans under this Agreement
(the “Replacement Term Loans”) or replace all of the Revolving Facility with a
new revolving credit facility under this Agreement (the “Replacement Revolving
Facility”; each such replacement facility, a “Replacement Facility”); provided
that (a) at the time of each such request and upon the effectiveness of each
Replacement Facility Amendment no Default or Event of Default has occurred and
is continuing or shall result therefrom and (b) the Administrative Agent has
consented (such consent not to be unreasonably withheld, delayed or conditioned)
in writing to the incurrence of such Replacement Facility. Each tranche of
Replacement Term Loans shall not exceed the principal amount of the Term Loans
being replaced (plus the amount of fees, expenses and original issue discount
incurred in connection with such Replacement Term Loans). The amount of each
Replacement Revolving Facility shall not exceed the amount of the Revolving
Facility being replaced (plus the amount of fees and expenses incurred in
connection with such Replacement Revolving Facility). The Net Cash Proceeds of
any Replacement Term Loans shall be applied only to prepay the Term Loans of the
tranche of Term Loans which such Replacement Term Loans are replacing (plus the
amount of fees, expenses and original issue discount incurred in connection with
such Replacement Term Loans).

 

89



--------------------------------------------------------------------------------

(b) Any Replacement Term Loans (i) shall rank pari passu in right of payment and
security with the Obligations in respect of the Revolving Commitments and the
other Term Loans pursuant to the relevant Replacement Facility Amendment (which
shall be reasonably satisfactory to the Administrative Agent), (ii) for purposes
of prepayments, shall be treated substantially the same as (or, to the extent
set forth in the relevant Replacement Facility Amendment, less favorably than)
the Term Loans being replaced and (iii) other than amortization, maturity date
and pricing (interest rate, fees, funding discounts and prepayment premiums) (as
set forth in the relevant Replacement Facility Amendment) shall have the same
terms (or, to the extent set forth in the relevant Replacement Facility
Amendment, less favorable terms or more favorable term (if such more favorable
terms benefit all Term Lenders)) as the Term Loans being replaced, or such other
terms as are reasonably satisfactory to the Administrative Agent and the
Borrowers; provided that (A) any Replacement Term Loans shall not have a final
maturity date earlier than the date which is 180 days after the final scheduled
maturity date of the Term Loans being replaced, (B) any Replacement Term Loans
shall not have a weighted average life to maturity that is less than 180 days
later than the weighted average life to maturity of the then remaining Term
Loans under the applicable tranche and (C) principal of and interest on any Term
Loans being replaced with Replacement Term Loans shall be paid in full on the
Replacement Facility Closing Date for the applicable Replacement Term Loans,
(D) the Term Loans of each Lender under the replaced tranche shall be prepaid
ratably and (E) in the case of a refinancing of Term Loans with Replacement Term
Loans, All-in Yield of the Replacement Term Loans will not be more than 0.50%
higher than the corresponding All-in Yield applicable to the Relevant Existing
Facility unless the All-in Yield with respect to such Relevant Existing Facility
is adjusted to be equal to the All-in Yield with respect to the relevant
Replacement Term Loans minus 0.50%; provided, further, that in determining the
applicable All-in Yield: (w) original issue discount or upfront fees paid by the
relevant Borrower in connection with the Relevant Existing Facility (based on a
four-year average life to maturity or lesser remaining life to maturity), shall
be included, (x) any amendments to the Applicable Margin that became effective
subsequent to the Closing Date but prior to the time of the addition of the
relevant Replacement Term Loans shall be included, (y) arrangement, commitment,
structuring and underwriting fees and any amendment fees paid or payable to the
Arrangers (or their Affiliates) in their respective capacities as such in
connection with the Relevant Existing Facility or to one or more arrangers (or
their affiliates) in their capacities as such applicable to the relevant
Replacement Term Loans shall be excluded to the extent such amounts are not
shared generally with other lenders and (z) if the relevant Replacement Term
Loans include any interest rate floor that is greater than that applicable to
the Relevant Existing Facility, and such floor is applicable to the Relevant
Existing Facility on the date of determination, the excess amount shall be
equated to interest margin for determining the applicable All-in Yield. The
principal of and interest on any outstanding Revolving Loans and Swingline Loans
under any replaced Revolving Facility, together with all fees owed by the
Borrowers under such Revolving Facility, shall be paid in full and all
outstanding Letters of Credit will be replaced or continued on terms reasonably
satisfactory to the Lenders under such Revolving Facility, in each case on the
Replacement Facility Closing Date for such Facility. Any Replacement Revolving
Facility shall be on the terms and pursuant to the documentation applicable to
the Revolving Commitments (other than maturity date and pricing (interest rate,
fees, funding discounts and prepayment premiums)) or on such other terms
reasonably acceptable to the Administrative Agent and the

 

90



--------------------------------------------------------------------------------

Borrowers, as set forth in the relevant Replacement Facility Amendment. In
addition, the terms and conditions applicable to any Replacement Facility may
provide for additional or different covenants or other provisions that are
agreed between the Borrowers and the Lenders under such Replacement Facility and
applicable only during periods after the then Latest Maturity Date that is in
effect on the date such Replacement Facility is issued, incurred or obtained or
the date on which all non-refinanced Obligations (excluding Obligations in
respect of any Hedge Agreements and contingent reimbursement and indemnification
obligations, in each case, which are not due and payable) are paid in full.

(c) Each notice from the Borrowers pursuant to this Section 2.31 shall set forth
the requested amount and proposed terms of the relevant Replacement Term Loans
and/or Replacement Revolving Facility. Any Additional Lender that elects to
extend Replacement Term Loans or commitments under a Replacement Revolving
Facility shall be reasonably satisfactory to the Borrowers and (unless such
Additional Lender is already a Lender or an Affiliate of a Lender) the
Administrative Agent, and, if not already a Lender, shall become a Lender under
this Agreement pursuant to a Replacement Facility Amendment. Each Replacement
Facility shall become effective pursuant to an amendment (each, a “Replacement
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by each applicable Borrower, such Additional Lender or
Additional Lenders and the Administrative Agent. No Replacement Facility
Amendment shall require the consent of any Lenders or any other Person other
than each applicable Borrower, the Administrative Agent and the Additional
Lenders with respect to such Replacement Facility Amendment. No Lender shall be
obligated to provide any Replacement Term Loans or commitment for any
Replacement Revolving Facility, unless it so agrees. Commitments in respect of
any Replacement Term Loans or Replacement Revolving Facility shall become
Commitments under this Agreement. A Replacement Facility Amendment may, without
the consent of any other Lenders or any other Person, effect such amendments to
any Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the applicable Borrower(s), to effect the provisions of
this Section 2.31 (including to provide for class voting provisions applicable
to the Additional Lenders on terms comparable to the provisions of
Section 10.1). The effectiveness of any Replacement Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Additional
Lenders party thereto, be subject to the satisfaction or waiver on the date
thereof (each, a “Replacement Facility Closing Date”) of each of the conditions
set forth in Section 5.2 (it being understood that all references to the date of
making any extension of credit in Section 5.2 shall be deemed to refer to the
Replacement Facility Closing Date). The proceeds of any Replacement Term Loans
will be used solely to repay the replaced Facility (or replaced portion
thereof). To the extent reasonably requested by the Administrative Agent, the
effectiveness of a Replacement Facility Amendment may be conditioned on the
Administrative Agent’s receipt of customary legal opinions with respect thereto,
board resolutions and officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 5.1, with
respect to the Loan Parties. No Replacement Revolving Facility may be
implemented unless such Replacement Revolving Facility has provisions reasonably
satisfactory to the Administrative Agent with respect to Letters of Credit and
Swing Line Loans then outstanding under the Revolving Facility being replaced.
Only one Revolving Facility shall be in effect at any time (provided that
multiple tranches of Revolving Commitments may be outstanding thereunder on the
terms applicable thereto pursuant to this Agreement and any applicable amendment
implementing an Incremental Facility or an Extension or a Replacement Facility
Amendment), and any Replacement Revolving Facility shall form a part of the
Revolving Facility under the Loan Documents. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
any of the transactions effected pursuant to this Section 2.31.

 

91



--------------------------------------------------------------------------------

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitments.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the Revolving Lenders set forth in this Section 3, agrees
to issue letters of credit (provided that Barclays Bank PLC shall only be
required to issue standby letters of credit) (“Letters of Credit”) for the
account of any Borrower (or for the joint and several account of any Borrower
and any Subsidiary) on any Business Day in such form as may be approved from
time to time by such Issuing Lender; provided that such Issuing Lender shall
have no obligation to issue any Letter of Credit if, after giving effect to such
issuance, the then outstanding L/C Obligations of such Issuing Lender would
exceed such Issuing Lender’s L/C Commitment then in effect (it being understood
that, notwithstanding Bank of America, N.A.’s L/C Commitment then in effect,
Bank of America, N.A. and the Company agree that Bank of America, N.A. shall
remain the Issuing Lender in respect of the Existing Letters of Credit);
provided further that no Issuing Lender shall issue any Letter of Credit if,
after giving effect to such issuance, (i) the aggregate amount of the Available
Revolving Commitments would be less than zero or (ii) the aggregate undrawn
amount of outstanding Letters of Credit and unpaid Reimbursement Obligations
under the Revolving Facility would exceed $200,000,000. Each Letter of Credit
shall (i) be denominated in Dollars (other than any Existing Letter of Credit
denominated in a Foreign Currency) and (ii) expire (or be subject to termination
by notice from the relevant Issuing Lender to the beneficiary thereof) no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving Termination Date;
provided that any Letter of Credit with a one-year term may provide for the
automatic extension thereof for additional one-year periods (each, an
“Auto-Extension Letter of Credit”) (which shall in no event extend beyond the
applicable date referred to in clause (y) above except to the extent cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the relevant Issuing Lender and the applicable Borrower); provided that any such
Auto-Extension Letter of Credit must, if requested by the Issuing Lender, permit
the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. If a Borrower requests a
commercial letter of credit, such commercial letter of credit shall be subject
to such additional terms as the Issuing Lender may reasonably require.

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

(c) On the Closing Date, the Existing Letters of Credit will automatically,
without any action on the part of any Person, be deemed to be Letters of Credit
issued hereunder on the Closing Date for the account of the Company for all
purposes of this Agreement and the other Loan Documents.

 

92



--------------------------------------------------------------------------------

3.2 Procedure for Issuance of Letter of Credit. Any Borrower may from time to
time request that any Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Upon receipt of any Application, the relevant Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
relevant Issuing Lender and the applicable Borrower. The relevant Issuing Lender
shall furnish a copy of such Letter of Credit to the applicable Borrower
promptly following the issuance thereof. The relevant Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

3.3 Fees and Other Charges.

(a) Each applicable Borrower will pay a fee on all outstanding Letters of Credit
(with respect to any Existing Letters of Credit denominated in a Foreign
Currency, based on the Dollar Equivalent thereof) issued for the account of such
Borrower (or for the joint and several account of such Borrower and any
Subsidiary) at a per annum rate equal to the Applicable Margin then in effect
with respect to Eurodollar Loans under the Revolving Facility, shared ratably
among the Revolving Lenders. Such fees shall be payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date. In addition, each applicable
Borrower shall pay to the relevant Issuing Lender for its own account a fronting
fee in an amount per annum separately agreed with such Issuing Lender on the
undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender for the account of such Borrower (or for the joint and several account of
such Borrower and any Subsidiary), payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date.

(b) In addition to the foregoing fees, each applicable Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued for the account of such Borrower (or for the joint and several
account of such Borrower and any Subsidiary).

3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce such Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own

 

93



--------------------------------------------------------------------------------

account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under each Letter of
Credit issued hereunder and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
for such Issuing Lender is not reimbursed in full by the applicable Borrower in
accordance with the terms of this Agreement such L/C Participant shall pay to
such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount in Dollars equal to such L/C Participant’s Revolving
Percentage (determined, in the case of any Existing Letter of Credit denominated
in a Foreign Currency, on the date such draft is drawn) of the amount of such
draft, or any part thereof, that is not so reimbursed (whether or not the
conditions to borrowing set forth in Section 5.2 are satisfied) (based on, in
the case of any Existing Letter of Credit denominated in a Foreign Currency, the
Dollar Equivalent of the amount of such draft, or any part thereof, that is not
so reimbursed). Each L/C Participant’s obligation to purchase participating
interests pursuant to this Section 3.4(a) shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant or
any Borrower may have against any Issuing Lender, any Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or the failure to satisfy any of the other conditions specified in
Section 5; (iii) any adverse change in the condition (financial or otherwise) of
any Borrower; (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any other Loan Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
relevant Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the relevant Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the applicable
Borrower or otherwise, including proceeds of collateral applied thereto by such
Issuing Lender), or any payment of interest on account thereof, such Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

 

94



--------------------------------------------------------------------------------

3.5 Reimbursement Obligation of the Borrower. Each applicable Borrower agrees to
reimburse the relevant Issuing Lender in Dollars (in the case of any Existing
Letter of Credit denominated in a Foreign Currency, in an amount equal to the
Dollar Equivalent of such draft) no later than the first Business Day following
each date on which such Issuing Lender notifies such Borrower of the date and
amount of a draft presented under any Letter of Credit issued for the account of
such Borrower (or for the joint and several account of such Borrower and any
Subsidiary) and paid by such Issuing Lender for the amount of (a) such draft so
paid and (b) any taxes, fees, charges or other costs or expenses incurred by
such Issuing Lender in connection with such payment; provided, that such
reimbursement obligation of such Borrower shall be deemed to be satisfied when
the Revolving Lenders have funded Revolving Loans in the amount of such draft so
paid to reimburse such Lender in accordance with the following procedures:
(A) the applicable Issuing Lender shall also notify the Administrative Agent of
the amount to be so reimbursed, (B) such Borrower shall automatically be deemed
to have requested a borrowing of Revolving Loans to be made as ABR Loans in the
amount of such reimbursement obligation, and (C) the Administrative Agent shall
have notified each Revolving Lender of the same and the amount to be funded by
such Revolving Lender, which amount with respect to such Revolving Lender shall
equal its Revolving Percentage of such reimbursement obligation (which shall be
funded by such Revolving Lender whether or not the conditions to borrowing set
forth in Section 5.2 are satisfied). Each such payment shall be made to the
relevant Issuing Lender at its address for notices specified herein in lawful
money of the United States and in immediately available funds. Interest shall be
payable on any and all amounts remaining unpaid by the applicable Borrower under
this Section from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.16(b) and (ii) thereafter, Section 2.16(c).

3.6 Obligations Absolute. Each applicable Borrower’s obligations under this
Section 3 shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances and irrespective of (i) any lack of validity or enforceability
of any Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Lender under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of any setoff, counterclaim or defense to
payment that any Borrower may have or may have had against any Issuing Lender,
any beneficiary of a Letter of Credit or any other Person, (v) any waiver by the
Issuing Lender of any requirement that exists for the Issuing Lender’s
protection and not the protection of any Borrower or any waiver by the Issuing
Lender which does not in fact materially prejudice the applicable Borrower,
(vi) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft, or (vii) any payment
made by the Issuing Lender in respect of an otherwise complying item presented
after the date specified as the expiration date of, or the date by which
documents must be received

 

95



--------------------------------------------------------------------------------

under, such Letter of Credit if presentation after such date is authorized by
the Uniform Commercial Code, the ISP or the UCP, as applicable. Each applicable
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will promptly notify the Issuing Lender. Each Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.

Each Borrower also agrees with each Issuing Lender that such Issuing Lender
shall not be responsible for, and such Borrower’s Reimbursement Obligations
under Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuing Lender. Each Borrower agrees that any action
taken or omitted by any Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, unless taken or omitted with gross
negligence or willful misconduct as found by a final and nonappealable decision
of a court of competent jurisdiction, shall be binding on such Borrower and
shall not result in any liability of such Issuing Lender to such Borrower. The
foregoing shall not be construed to excuse any Issuing Lender from liability to
the applicable Borrower to the extent of any direct damages (as opposed to
consequential, special, indirect or punitive damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Lender’s failure to
exercise the agreed standard of care as found by a final and nonappealable
decision of a court of competent jurisdiction in determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that each Issuing Lender shall have
exercised the agreed standard of care in the absence of gross negligence or
willful misconduct on the part of such Issuing Lender as found by a final and
nonappealable decision of a court of competent jurisdiction.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall, within a period
stipulated by the terms and conditions of such Letter of Credit following its
receipt of such draft, examine such draft. The Issuing Lender shall, promptly
after such examination, notify the applicable Borrower of the date and amount of
such draft. The responsibility of the relevant Issuing Lender to any Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in substantial compliance with the terms of such Letter of Credit. The
relevant Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

96



--------------------------------------------------------------------------------

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Company and, as to itself, each other Borrower, hereby represent and warrant to
the Administrative Agent and each Lender that:

4.1 Financial Condition. The (a) audited consolidated balance sheets of the
Company as at December 31, 2016 and December 31, 2017, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates and (b) unaudited consolidated balance sheet of the Company as at
June 30, 2018, and the related unaudited consolidated statements of income and
cash flows for the three-month period ended on such date, in each case, present
fairly in all material respects the consolidated financial condition of the
Company as at such date, and the consolidated results of its operations and its
consolidated cash flows for the applicable annual or quarterly period then ended
(subject, in the case of such quarterly statements, to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).

4.2 No Change. Since December 31, 2017 there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each of the Company and its Subsidiaries
(a) is (except in the case of any Immaterial Subsidiary) duly organized, validly
existing and in good standing (to the extent such concept is relevant in the
applicable jurisdiction) under the laws of the jurisdiction of its organization,
(b) has the corporate or other organizational power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other entity and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except, in the case of clauses
(c) and (d), to the extent that the failure to be qualified or comply would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate or other organizational power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of each Borrower, to borrow hereunder. Each Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of each Borrower, to authorize the borrowings on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Transaction

 

97



--------------------------------------------------------------------------------

and the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the other Loan Documents,
except (i) consents, authorizations, filings and notices described in Schedules
4.4, 4.19(a) and 4.19(b), which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect or will have been
obtained or made and be in full force and effect on the Closing Date or
(ii) where the failure to obtain such consent or authorization, or failure to
file or provide notice would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) the
Certificate of Incorporation and By-Laws or other organizational or governing
documents of the Company or any of its Subsidiaries and (b) any other
Requirement of Law or any material Contractual Obligation of the Company or any
of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents and other than Liens securing
the Target Notes). No Requirement of Law or Contractual Obligation applicable to
the Company or any of its Subsidiaries would reasonably be expected to have a
Material Adverse Effect.

4.6 Litigation. Except as disclosed in the Exchange Act Report, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the Knowledge of any Borrower, threatened by or
against the Company or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. (a) Neither the Company nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that would reasonably be expected to have a Material Adverse Effect.
(b) No Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of the Company and its Subsidiaries
(other than Foreign Subsidiaries, as to which no representation is made) has
title in fee simple to, or a valid leasehold interest in, all its material real
property, including the Mortgaged Properties, and good title to, or a valid
leasehold interest in, all its other property and rights, except where such
failure would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and none of such property is subject to any Lien except as
permitted by Section 7.3.

 

 

98



--------------------------------------------------------------------------------

4.9 Intellectual Property. The Company and each of its Subsidiaries owns, or is
licensed to use, all material Intellectual Property necessary for the conduct of
its business as currently conducted. No claim has been asserted and is pending
by any Person challenging or questioning the use of any Intellectual Property or
the validity of any Intellectual Property, nor does any Borrower know of any
valid basis for any such claim except where such claim would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. No use of Intellectual Property by the Company and its Subsidiaries
infringes on the rights of any Person, except where such use would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

4.10 Taxes. Each of the Company and each of its Subsidiaries has filed or caused
to be filed all Federal, state and other material tax returns that are required
to be filed and has paid all Taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property and all other Taxes
imposed on it or any of its property by any Governmental Authority (other than
any amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Company or such Subsidiary, as the
case may be). Except as, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, no Tax Lien has been filed, and, to the
Knowledge of any Borrower, no claim is being asserted, with respect to any such
Tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the Regulations of the
Board; provided that the proceeds of the Loans may be used to acquire Company
Stock in compliance with Regulation U. If requested by any Lender or the
Administrative Agent, each applicable Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Company or any of its Subsidiaries pending or, to the
Knowledge of the Company, threatened; (b) hours worked by and payment made to
employees of the Company and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from the Company or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Company or the relevant
Subsidiary.

4.13 ERISA. During the five-year period prior to the date on which this
representation is made, (a) neither a Reportable Event which could give rise to
a material liability nor an “accumulated funding deficiency” or “failure to meet
the minimum funding standards” (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred with respect to any Single Employer Plan, and
(b) each Single Employer Plan has complied in all material respects with the
applicable provisions of ERISA and the Code. No termination of a Single Employer
Plan under Section 4041(c) of ERISA has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed

 

99



--------------------------------------------------------------------------------

made, exceed the value of the assets of such Single Employer Plan allocable to
such accrued benefits by an amount which would reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or would reasonably be expected to result in a material liability under
ERISA, and neither the Company nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if the Company or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. (a) Schedule 4.15 sets forth the name and jurisdiction of
formation of each Subsidiary and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party, in each case, on the
Closing Date, and (b) except as disclosed to the Administrative Agent by the
Company in writing from time to time after the Closing Date, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Company or any Subsidiary, except as created by the Purchase Agreement, the Loan
Documents and the Liens securing the Target Notes.

4.16 Use of Proceeds.

(a) The proceeds of the Term Loans made on the Closing Date will be used to pay
fees and expenses relating to the Transactions and for general corporate
purposes, including to fund a portion of the acquisition consideration under the
Purchase Agreement on the Closing Date and to repay existing Indebtedness in
connection with the Closing Date Refinancing.

(b) The proceeds of the Revolving Loans shall be used to (i) fund a portion of
the acquisition consideration under the Purchase Agreement and to repay term
loans of the Borrowers under the Existing Company Credit Agreement and
Indebtedness of the Target and its Subsidiaries under the Existing Target Credit
Agreement, in an aggregate amount with respect to this clause (i) not to exceed
$100,000,000, (ii) repay other Indebtedness of the Company and its Subsidiaries
and Indebtedness of the Target and its Subsidiaries (other than the Target
Notes), in each case existing on the Closing Date, (iii) fund certain original
issue discount or upfront fees required to be funded on the Closing Date and
(iv) finance the working capital needs and general corporate purposes of the
Company and its Subsidiaries.

(c) The proceeds of the Swingline Loans and the Letters of Credit shall be used
for general corporate purposes.

4.17 Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

 

100



--------------------------------------------------------------------------------

(a) the facilities and properties owned, leased or operated by the Company or
any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

(b) neither the Company nor any of its Subsidiaries has received or is aware of
any written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Company or any of its Subsidiaries (the “Business”), nor does any
Borrower have Knowledge or reason to believe that any such notice will be
received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the Knowledge of any Borrower, threatened, under any Environmental Law to
which the Company or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Company or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) neither the Company nor any of its Subsidiaries has assumed any liability of
any other Person under Environmental Laws.

4.18 Accuracy of Information, etc.

(a) No statement or information contained in this Agreement, any other Loan
Document or any other document, certificate or written statement furnished by or
on behalf of any Loan Party to the Administrative Agent or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements

 

101



--------------------------------------------------------------------------------

contained herein or therein, when taken as a whole, not materially misleading in
light of the circumstances under which such statements were made; provided that
with respect to projections and pro forma financial information contained in the
materials referenced above, the Company represents only that such information
was prepared based upon good faith estimates and assumptions believed by
management of the Company to be reasonable at the time made, it being recognized
by the Administrative Agent and the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that would reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Exchange Act Report or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

(b) As of the Closing Date, to the best Knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all material respects.

4.19 Security Documents.

(a) Other than during a Suspension Period, the Collateral Agreement is effective
to create in favor of the Collateral Trustee, for the benefit of the
Administrative Agent and the Lenders, a legal, valid and enforceable (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally) security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Collateral Agreement, when the Administrative Agent (or its designee or agent)
obtains control of stock certificates representing such Pledged Stock, and in
the case of the other Collateral described in the Collateral Agreement, when
financing statements and other filings specified on Schedule 4.19(a) in
appropriate form are or have been filed in the offices specified on Schedule
4.19(a), the Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof to the extent a security interest can
be perfected by filings or other action required thereunder as security for the
Obligations (as defined in the Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock with respect to which the Administrative Agent has control
subject to the Intercreditor Agreement (or any other Applicable Intercreditor
Agreement) and Collateral Trust Agreement, Liens permitted by Section 7.3).

(b) Each of the Mortgages is effective to create in favor of the Collateral
Trustee, for the benefit of the Administrative Agent and the Lenders, a legal,
valid and enforceable Lien on the Mortgaged Properties described therein and
proceeds thereof, and when the Mortgages are or have been filed or recorded in
the offices specified on Schedule 4.19(b), each such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person subject only to permitted Liens
described in Section 7.3 hereof. As of the Closing Date, Schedule 1.1B lists
each of the real properties in the United States owned in fee simple by the
Company or any of its Subsidiaries having a value, in the reasonable opinion of
the Company, in excess of $15,000,000.

 

102



--------------------------------------------------------------------------------

(c) This Agreement and the Obligations constitute an “Other First Lien
Agreement” and “Other First Lien Obligations”, respectively, under and as
defined in the Intercreditor Agreement.

(d) As of the Closing Date, the Discharge of PP&E Credit Agreement Secured
Obligations under and as defined in the Intercreditor Agreement has occurred.

4.20 Solvency. Each Loan Party is, and after giving effect to the Transactions
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be, Solvent.

4.21 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to reasonably ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and, to the Knowledge of the
Company, its directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or, to the Knowledge of the Company, any of the
Company’s directors, officers or employees, or (b) to the Knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person. No Loan or Letter of Credit, direct or, to any
Borrower’s Knowledge, indirect use of proceeds, or other transaction by any
Borrower contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

4.22 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to the Closing Date. The agreement of each Lender to enter into
this Agreement and make extensions of credit hereunder is subject to the prior
or concurrent satisfaction of the following conditions precedent (except as set
forth in Section 6.9(f) and Section 6.12):

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by each Borrower and the Lenders, (ii) the
Guarantee Agreement, executed and delivered by each Loan Party and the
Administrative Agent, (iii) the Collateral Agreement, executed and delivered by
each Loan Party, the Administrative Agent and the Collateral Trustee, (iv) the
Collateral Trustee Resignation and Appointment Agreement, executed and delivered
by each party thereto and (v) the Intercreditor Joinder.

(b) Fees. The Administrative Agent shall have received (including by deducting
such amounts from the proceeds of the initial fundings under the Facilities) all
fees required to be paid on the Closing Date and reasonable out-of-pocket
expenses required to be reimbursed on the Closing Date, to the extent invoiced
at least three business days prior to the Closing Date.

 

103



--------------------------------------------------------------------------------

(c) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

(d) Legal Opinion. The Administrative Agent shall have received the executed
legal opinions of (i) Mayer Brown LLP, special New York counsel to the Borrowers
and the other Loan Parties and (ii) Bodman PLC, Michigan counsel to the
Borrowers and the other Loan Parties, (iii) Bass, Berry & Sims PLC, Tennessee
counsel to the Borrowers and the other Loan Parties and (iv) Carmody MacDonald
P.C., Missouri counsel to the Borrowers and the other Loan Parties, in each case
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel. Such legal opinions shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(e) Pledged Stock; Stock Powers; Filings; Registration and Recordings. With
respect to the Facilities, all documents and instruments necessary to create and
perfect a first priority security interest (subject to liens permitted under the
Loan Documents) in the Collateral under the Facilities shall have been delivered
by the Loan Parties; provided, however to the extent any lien search or security
interest in any Collateral is not or cannot be provided and/or perfected on the
Closing Date (other than (i) any Collateral a security interest in which may be
perfected solely by the filing of a financing statement under the Uniform
Commercial Code or (ii) Collateral comprised of capital stock issued by a
Domestic Subsidiary and with respect to which a lien may be perfected by the
delivery of a stock certificate; provided that stock certificates for the
entities comprising the Target and its subsidiaries will only be required to be
delivered on the Closing Date to the extent received from the Seller after use
of commercially reasonable efforts) after use of commercially reasonable efforts
to do so without undue delay, burden or expense, then the provision of such lien
search or the provision and/or perfection of a security interest in such
Collateral shall not constitute a condition precedent to the initial borrowings
under the Facilities, but instead shall be required to be delivered after the
Closing Date pursuant to Section 6.12.

(f) Historical Financial Statements. The Administrative Agent shall have
received (a) audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of (i) the Company and its
Subsidiaries for the fiscal years ending December 31, 2015, December 31, 2016
and December 31, 2017 and (ii) the Target and its Subsidiaries for the fiscal
years ending December 31, 2015, December 31, 2016 and December 31, 2017, and
(b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of (i) the Company and its Subsidiaries, for
each subsequent fiscal quarter ended at least 45 days before the Closing Date
and (ii) the Target and its Subsidiaries, for each subsequent fiscal quarter
ended at least 45 days before the Closing Date; provided that filing of the
required financial statements on form 10-K and form 10-Q by the Company will
satisfy the foregoing requirements as to the Company and its Subsidiaries.

 

104



--------------------------------------------------------------------------------

(g) Pro Forma Financial Statements. The Administrative Agent shall have received
a pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Company and its Subsidiaries as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days prior to the Closing Date,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income), which need not be
prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting, and shall be prepared,
with respect to the Target, based on the most recently received unaudited
financial information for the period ended 45 days prior to such date.

(h) KYC. The Administrative Agent shall have received, at least three business
days prior to the Closing Date, all documentation and other information about
the Loan Parties as has been reasonably requested in writing at least ten
business days prior to the Closing Date by the Administrative Agent or the
Arrangers that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the U.S.A. PATRIOT Act.

(i) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate dated as of the Closing Date in substantially the form of
Exhibit G from the chief financial officer of the Company.

(j) Transactions.

(i) The Acquisition shall be consummated in all material respects in accordance
with the terms of the Purchase Agreement, substantially concurrently with the
initial funding of the Facilities, without giving effect to any amendments,
consents, waivers or other modifications thereto that are materially adverse to
the Lenders or the Arrangers without the prior written consent of the Arrangers
(such consent not to be unreasonably withheld, delayed, denied or conditioned
(it being understood that (a) any reduction in the purchase price of, or
consideration for, the Acquisition is not materially adverse to the interests of
the Lenders or the Arrangers so long as such reduction (i) is less than 10% of
the total amount thereof or (ii) is applied to reduce the amount to be funded
under the Tranche A Term Facility and the Tranche B Term Facility on a pro rata
basis, (b) any increase in purchase price shall be deemed to not be materially
adverse to the Lenders or the Arrangers so long as such increase is funded
solely by internally generated cash on hand (for the avoidance of doubt, not as
a direct or indirect result of drawings under the Revolving Facility) (it being
understood and agreed that neither (x) any purchase price, working capital
adjustment or similar adjustment provisions or (y) the provisions in
Section 1.03 of the Purchase Agreement providing for a reduction in the stock
portion of the consideration for the Acquisition and an increase in cash portion
of such consideration in connection with proceeds received from an equity
offering conducted for such purpose, in each case, as set forth in the Purchase
Agreement shall constitute a reduction or increase in the purchase price) and
(c) any amendment, consent, waiver or other modification to (or, in the case of
a waiver or consent, relating to) the definition of Material Adverse Effect in
the Purchase Agreement shall be materially adverse to the Lenders and the
Arrangers.

(ii) Since December 31, 2017, there shall not have occurred any Company Material
Adverse Effect (as defined in the Purchase Agreement).

 

105



--------------------------------------------------------------------------------

(iii) The Specified Purchase Agreement Representations and the Specified
Representations shall be true and correct in all material respects (unless such
Specified Purchase Agreement Representation, or Specified Representation, relate
to an earlier date, in which case such Specified Purchase Agreement
Representation or Specified Representation shall have been true and correct as
of such earlier date).

(iv) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Company certifying satisfaction of the conditions set forth in
the foregoing clauses (i), (ii) and (iii) of this Section 5.1(j).

(k) Closing Date Refinancing. The Closing Date Refinancing shall have occurred
or shall occur substantially concurrently with the initial funding of the
Facilities.

Notwithstanding anything to the contrary in this Section 5.1, the obligations
and agreements of the Target and any of its Subsidiaries pursuant to the
Guarantee Agreement and the Collateral Agreement shall not become effective
until consummation of the Merger (and shall become effective automatically upon
consummation of the Merger).

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (other than the
Term Loans made on the Closing Date and Revolving Loans made on the Closing Date
the proceeds of which are used to fund a portion of the acquisition
consideration under the Purchase Agreement) is subject to the satisfaction of
the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (and in all respects if any such representation
and warranty is qualified by materiality) on and as of such date as if made on
and as of such date (except to the extent any such representation and warranty
expressly relates to an earlier date, in which case it was true and correct in
all material respects as of such earlier date).

(b) No Default. No Default shall have occurred and be continuing on such date or
after giving effect to the extensions of credit requested to be made on such
date.

Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

5.3 Additional Conditions Applicable to the Foreign Subsidiary Borrowers. The
agreement of each Lender to make any Loan requested to be made by it to any
Foreign Subsidiary Borrower on any date is subject to satisfaction or waiver of,
in addition to the conditions precedent set forth in Sections 5.1 and 5.2, the
truthfulness and correctness in all material respects on and as of such date of
the following additional representations and warranties:

(a) No Immunities, etc. Such Foreign Subsidiary Borrower is subject to civil and
commercial law with respect to its obligations under this Agreement and any
other Loan Document to which it is a party, and the execution, delivery and
performance by such Foreign Subsidiary Borrower of this Agreement and any other
Loan Document to which it is a party

 

106



--------------------------------------------------------------------------------

constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Subsidiary Borrower nor any of its
property, whether or not held for its own account, has any immunity (sovereign
or other similar immunity) from any suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or other similar immunity) under laws of the jurisdiction
in which such Foreign Subsidiary Borrower is organized and existing in respect
of its obligations under this Agreement or any other Loan Document to which it
is a party. Such Foreign Subsidiary Borrower has waived every immunity
(sovereign or otherwise) to which it or any of its properties would otherwise be
entitled from any legal action, suit or proceeding, from jurisdiction of any
court and from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) under the laws of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing in respect of its
obligations under this Agreement and any other Loan Document to which it is a
party. The waiver by such Foreign Subsidiary Borrower described in the
immediately preceding sentence is the legal, valid and binding obligation of
such Foreign Subsidiary Borrower.

(b) No Recordation Necessary. This Agreement and each other Loan Document to
which it is a party, if any, is in proper legal form under the law of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
for the enforcement hereof or thereof against such Foreign Subsidiary Borrower
under the law of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement and any
such other Loan Document. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement or any
such other Loan Document that this Agreement, such other Loan Document or any
other document be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of this Agreement, such other Loan
Document or any other document, except for any such filing, registration or
recording, or execution or notarization, as has been made or is not required to
be made until this Agreement, such other Loan Document or any other document is
sought to be enforced and for any charge or tax as has been timely paid.

(c) Exchange Controls. The execution, delivery and performance by such Foreign
Subsidiary Borrower of this Agreement or any other Loan Document to which it is
a party is, under applicable foreign exchange control regulations of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and
existing, not subject to any notification or authorization except such as have
been made or obtained.

Each borrowing by any Subsidiary Borrower hereunder shall constitute a
representation and warranty by each of the Company and such Subsidiary Borrower
as of the date of such borrowing or such issuance that the conditions contained
in this Section 5.3 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, the Company shall and shall cause
each of its Subsidiaries to:

 

107



--------------------------------------------------------------------------------

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within (i) with respect to any fiscal
year of the Company during which the Acquisition or the Spin-Off is consummated,
120 days after the end of such fiscal year of the Company and (ii) with respect
to each other fiscal year of the Company, 90 days after the end of such fiscal
year of the Company, a copy of the audited consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows (or such
other similar or additional statement then required by the SEC for annual
reports filed pursuant to the Exchange Act) for such year, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit (other than any such exception or explanatory
paragraph, but not a qualification, that is expressly solely with respect to, or
expressly resulting solely from, (i) an upcoming maturity date under
Indebtedness under this Agreement that is scheduled to occur within one year
from the time such audit report is delivered, or (ii) the activities,
operations, financial results, assets or liabilities of any Unrestricted
Subsidiary), by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than (i) with respect to
any of the first three quarterly periods of each fiscal year of the Company
during which the Acquisition or the Spin-Off is consummated, 60 days after the
end of such of quarterly period of the Company and (ii) with respect to each
other of the first three quarterly period of each fiscal year of the Company, 45
days after the end of each such quarterly periods of the Company, the unaudited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows (or such other or similar or additional statement then
required by the SEC for quarterly reports filed pursuant to the Exchange Act)
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance in all
material respects with GAAP applied consistently throughout the periods
reflected therein and with prior periods (except as approved by such accountants
or officer, as the case may be, and disclosed therein).

Financial statements required to be delivered pursuant to this Section 6.1 shall
be deemed to have been delivered on the date on which the Company provides
notice to the Administrative Agent (which notice the Administrative Agent shall
promptly provide to the Lenders) that such financial statements are included in
its annual report on Form 10-K or Form 10-Q, as the case may be, as filed with
the SEC, and such report has been posted on the SEC website on the Internet at
sec.gov/edaux/searches.htm (or any successor website), on the Company’s
IntraLinks site at intralinks.com or at another relevant website identified in
such notice and accessible by the Lenders without charge.

 

108



--------------------------------------------------------------------------------

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender:

(a) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.1(a) and Section 6.1(b) above, the related
consolidating financial information (which may be unaudited) reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements;

(b) within 10 Business Days after the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by the
Company and its Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the fiscal quarter or fiscal year of the Company,
as the case may be (in the case of each Compliance Certificate delivered in
connection with annual financial statements, including a reasonably detailed
calculation of Excess Cash Flow);

(c) no later than three Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any amendment, supplement, waiver or other
modification with respect to any Unsecured Note Agreement; provided this clause
(c) shall not apply with respect to any such amendment, supplement, waiver or
modification if the terms of such amendment, supplement, waiver or modification
are posted on the SEC website or on the Company’s IntraLinks site at least three
Business Days prior to the effectiveness thereof;

(d) promptly upon the mailing thereof, copies of all financial statements and
reports (except to the extent previously delivered pursuant to Section 6.1) that
the Company sends to the holders of any class of its debt securities or public
equity securities and, within five days after the same are filed, copies of all
financial statements and reports that the Company may make to, or file with, the
SEC;

(e) promptly following any reasonable request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation;

(f) as soon as available, but in any event on the date such report is filed with
the SEC, the Form 10 relating to the Spin-Off; and

(g) promptly, such additional financial and other information as any Lender
(through the Administrative Agent) may from time to time reasonably request.

 

109



--------------------------------------------------------------------------------

6.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all Tax obligations of
whatever nature, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Company or
its Subsidiaries, as the case may be, or except where such failure would not, in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its corporate or other organizational existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of the Business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
each of clause (i) (other than with respect to the existence of the Borrowers)
and (ii) above, to the extent that failure to do so would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; (b) comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (c) maintain in effect and enforce
policies and procedures designed to reasonably ensure compliance in all material
respects by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. Notwithstanding anything herein to the contrary, nothing in this
Section 6.4 shall be construed to restrict the Spin-Off to the extent the
Spin-Off is otherwise permitted pursuant to the terms of this Agreement.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except where such failure would not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and accounts in which full, true and correct entries in
conformity in all material respects with GAAP and all Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities and (b) permit representatives of any Lender, upon reasonable prior
written notice, to make reasonable visits to and inspections of any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Company and its Subsidiaries with officers of the Company and its Subsidiaries;
provided that with respect to clause (b), prior to the occurrence and
continuation of an Event of Default, such visit and inspection shall be made by
representatives of the Administrative Agent on behalf of any Lender and no more
than one such visit shall be made per year.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default upon obtaining Knowledge thereof;

 

110



--------------------------------------------------------------------------------

(b) any (i) default or event of default under any Contractual Obligation of the
Company or any of its Subsidiaries that, if not cured, would reasonably be
expected to have a Material Adverse Effect or (ii) litigation, investigation or
proceeding that may exist at any time between the Company or any of its
Subsidiaries and any Governmental Authority that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Company or any of its
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect;

(d) the following events, as soon as possible and in any event within 30 days
after the Company has Knowledge or has reason to have Knowledge thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan that could reasonably be expected to result
in a material liability to the Company, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Company or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination or
Insolvency of, any Plan;

(e) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect; and

(f) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Company or the relevant Subsidiary proposes
to take with respect thereto.

6.8 Environmental Laws.

(a) Comply with, and ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except, in each case with respect to this Section 6.8(a), to
the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so would not, in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

6.9 Additional Collateral, etc. Other than during any Suspension Period,

 

111



--------------------------------------------------------------------------------

(a) With respect to any property or rights acquired after the Closing Date by
the Company or any of its Subsidiaries that is a Loan Party (or is required to
be a Loan Party pursuant to the terms of this Agreement and the other Loan
Documents) (other than (x) any property described in paragraph (b), (c) or
(d) below and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Collateral Trustee, for the benefit of the
Administrative Agent and the Lenders, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent and the Collateral Trustee
such amendments to the Collateral Agreement or such other documents as the
Administrative Agent or the Collateral Trustee deems necessary or advisable to
grant to the Collateral Trustee, for the benefit of the Administrative Agent and
the Lenders, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Collateral Trustee, for the benefit of
the Administrative Agent and the Lenders, a perfected security interest in such
property having the highest priority then available, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Collateral Agreement or by law or as may be reasonably requested
by the Administrative Agent or the Collateral Trustee.

(b) With respect to (i) any fee interest in any real property having a value
(together with improvements thereof) of at least $15,000,000 acquired after the
Closing Date by the Company or any of its Subsidiaries that is a Loan Party (or
is required to be a Loan Party pursuant to the terms of this Agreement and the
other Loan Documents) (other than (x) any such real property subject to a Lien
expressly permitted by Section 7.3(g) and any Excluded Real Property), (ii) any
real property listed in part (b) of Schedule 1.1B that becomes a Mortgaged
Property pursuant to the definition thereof and (iii) any real property in which
a Lien is granted to secure the Target Notes, promptly (and, with respect to the
foregoing clause (iii), substantially concurrently with the granting of such
Lien to secure the Target Notes) deliver the documents required for Mortgaged
Properties pursuant to Section 6.11. Notwithstanding the foregoing, the
Collateral Trustee shall not enter into any Mortgage in respect of any real
property acquired by any Loan Party after the Closing Date until the date that
is (a) if such real property is not located in a “special flood hazard area”,
ten (10) Business Days or (b) if such real property is located in a “special
flood hazard area”, thirty (30) days, after the Administrative Agent has
delivered to the Lenders the following documents in respect of such real
property: (i) a completed flood hazard determination from a third party vendor;
(ii) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable Loan Parties of that fact and (if applicable)
notification to the applicable Loan Parties that flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Loan Parties of such
notice; and (iii) if required by Flood Laws, evidence of required flood
insurance.

(c) With respect to any new Subsidiary (other than any Excluded Subsidiary)
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Subsidiary), promptly (i) execute and
deliver to the Administrative Agent and the Collateral Trustee such amendments
to the Collateral Agreement as the Administrative Agent or the Collateral
Trustee deems necessary or advisable to grant to the Collateral Trustee, for the
benefit of the Administrative Agent and the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
the Company or any of its Subsidiaries that is a Loan Party (or is required to
be a Loan Party pursuant to the terms of this Agreement and the other Loan
Documents), (ii) deliver to the Collateral Trustee the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly

 

112



--------------------------------------------------------------------------------

authorized officer of the Company or such Subsidiary, as the case may be, and
take such other action as may be necessary or, in the reasonable opinion of the
Administrative Agent or the Collateral Trustee, desirable to perfect the
Collateral Trustee’s security interest therein, (iii) cause such new Subsidiary
(A) to become a party to the Guarantee Agreement and the Collateral Agreement
and (B) to deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments and (iv) if reasonably requested by the Administrative Agent or the
Collateral Trustee, deliver to the Administrative Agent and the Collateral
Trustee legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and the Collateral Trustee.

(d) With respect to any new first-tier Foreign Subsidiary (other than any
Excluded Foreign Subsidiary (as defined in the Collateral Agreement)) of a Loan
Party created or acquired after the Closing Date by the Company or any other
Loan Party, promptly (i) execute and deliver to the Administrative Agent and the
Collateral Trustee such amendments to the Collateral Agreement as the
Administrative Agent or the Collateral Trustee deems necessary or advisable to
grant to the Collateral Trustee, for the benefit of the Administrative Agent and
the Lenders, a perfected first priority security interest in the Capital Stock
of such new Subsidiary (provided that in no event shall more than 65% of the
total outstanding voting Capital Stock of any such new Subsidiary that is a CFC,
a CFC Holding Company or a Domestic Subsidiary that is a Subsidiary of a CFC be
required to be so pledged (except, for the avoidance of doubt, with respect to a
pledge pursuant to Section 6.9(g)); provided, further, that no Loan Party shall
be obligated to pledge the Capital Stock of a Foreign Subsidiary to the extent
such pledge would violate the laws of the jurisdiction of such Foreign
Subsidiary’s organization), (ii) deliver to the Collateral Trustee the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of such
Loan Party, as the case may be, and take such other action as may be necessary
or, in the opinion of the Administrative Agent or the Collateral Trustee,
desirable to perfect the Collateral Trustee’s security interest therein and
(iii) if reasonably requested by the Administrative Agent or the Collateral
Trustee, deliver to the Administrative Agent and the Collateral Trustee legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and the Collateral Trustee.

(e) Notwithstanding anything to the contrary set forth in this Agreement or in
any other Loan Document:

(i) with respect to any property or rights of the Company or any of its
Subsidiaries that constitutes collateral securing the Target Notes and as to
which the Collateral Trustee, for the benefit of the Administrative Agent and
the Lenders, does not have a perfected Lien, promptly (i) execute and deliver to
the Administrative Agent and the Collateral Trustee such amendments to the
Collateral Agreement or such other documents as the Administrative Agent or the
Collateral Trustee deems necessary or advisable to grant to the Collateral
Trustee, for the benefit of the Administrative Agent and the Lenders, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Collateral Trustee, for the benefit of the Administrative Agent and
the Lenders, a perfected security interest in such property that is pari passu
with the security interest in such property securing the Target Notes, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent or the Collateral Trustee; and

 

113



--------------------------------------------------------------------------------

(ii) with respect to any Subsidiary that is a guarantor in respect of the Target
Notes but is not a Loan Party, promptly cause such Subsidiary (A) to become a
party to the Guarantee Agreement and the Collateral Agreement, (B) to deliver to
the Administrative Agent a certificate of such Subsidiary, substantially in the
form of Exhibit C, with appropriate insertions and attachments and (C) if
reasonably requested by the Administrative Agent or the Collateral Trustee,
deliver to the Administrative Agent and the Collateral Trustee legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative Agent
and the Collateral Trustee.

(f) In addition, within 45 days of the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), the Company shall
deliver to the Administrative Agent and the Collateral Trustee insurance
certificates and endorsements naming the Collateral Trustee as additional
insured or mortgagee and loss payee under the insurance policies of the Company
and its Subsidiaries in accordance with the Collateral Agreement.

(g) Notwithstanding anything to the contrary set forth in this Agreement:

(i) each Subsidiary Borrower (including any Foreign Subsidiary Borrower) and any
other applicable Loan Party shall, on the date such Subsidiary becomes a
Subsidiary Borrower under this Agreement, (A) execute and deliver to the
Administrative Agent and the Collateral Trustee such amendments to such Security
Documents (or such additional Security Documents) as the Administrative Agent or
the Collateral Trustee deems necessary or advisable to grant to the Collateral
Trustee, for the benefit of the Administrative Agent and the Lenders, a
perfected first priority security interest in the Capital Stock of such
Subsidiary Borrower, (B) deliver to the Collateral Trustee the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Company or such other
Loan Party, as the case may be, and take such other action as may be necessary
or, in the opinion of the Administrative Agent or the Collateral Trustee,
desirable to perfect the Collateral Trustee’s security interest therein,
(C) execute and deliver to the Administrative Agent and the Collateral Trustee
such amendments to such Security Documents (or such additional Security
Documents and guarantee documents) as the Administrative Agent or the Collateral
Trustee deems necessary or advisable for such Subsidiary Borrower to become a
party to each applicable Security Document and guarantee document, (D) execute
and deliver such other documents as the Administrative Agent or the Collateral
Trustee deems necessary or advisable to grant to the Collateral Trustee, for the
benefit of the Administrative Agent and the Lenders, a security interest in such
property of such Subsidiary Borrower that is of the type included in the
Collateral and (E) take all actions necessary or advisable to grant to the
Collateral Trustee, for the benefit of the Administrative Agent and the Lenders,
a perfected security interest in such property having the highest priority then
available, including the filing of Uniform Commercial Code financing statements
(or equivalent documents under local law) in such jurisdictions as may be
required by the Security Documents or by law or as may be reasonably requested
by the Administrative Agent or the Collateral Trustee; provided that any such
security interest granted by a Foreign Subsidiary Borrower shall only secure the
Obligations of such Foreign Subsidiary Borrower.

 

114



--------------------------------------------------------------------------------

(ii) solely with respect to the Obligations of a Foreign Subsidiary Borrower,
(i) each Subsidiary of such Foreign Subsidiary Borrower (other than (x) any
Immaterial Subsidiary, (y) any Excluded Foreign Subsidiary (as such term is
defined in the Collateral Agreement) and (z) any such Subsidiary with respect to
which the Company and the Administrative Agent reasonably determine that (A) a
guarantee of the Obligations of such Foreign Subsidiary Borrower or a grant of
Liens as security for the Obligations of such Foreign Subsidiary Borrower would
result in material adverse tax consequences or (B) the time and expense of
implementing such guarantee or security arrangement is excessive in relation to
the benefits to the Lenders of obtaining the same) and the direct parent of such
Foreign Subsidiary Borrower (each such direct parent and Subsidiary of a Foreign
Subsidiary Borrower, a “Foreign Guarantor”) and each other applicable Loan Party
shall, on the date such Foreign Subsidiary becomes a Foreign Subsidiary Borrower
under this Agreement, (A) execute and deliver to the Administrative Agent and
the Collateral Trustee such amendments to such Security Documents (or such
additional Security Documents) as the Administrative Agent or the Collateral
Trustee deems necessary or advisable to grant to the Collateral Trustee, for the
benefit of the Administrative Agent and the Lenders, a perfected first priority
security interest in the Capital Stock of such Foreign Guarantor that is owned
by a Loan Party, (B) deliver to the Collateral Trustee the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the applicable Loan
Party, and take such other action as may be necessary or, in the opinion of the
Administrative Agent or the Collateral Trustee, desirable to perfect the
Collateral Trustee’s security interest therein, (C) cause such Foreign Guarantor
(I) to become a party to each applicable Security Document and guarantee
document (which documents shall include a provision regarding appointment of an
agent for service of process with respect to such Foreign Guarantor in
substantially the same form as Section 10.12(b)) and (II) to deliver to the
Administrative Agent a certificate of such Foreign Guarantor, substantially in
the form of Exhibit C, with appropriate insertions and attachments, (D) if
requested by the Administrative Agent or the Collateral Trustee, deliver to the
Administrative Agent and the Collateral Trustee legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent and the Collateral
Trustee, (E) execute and deliver such other documents as the Administrative
Agent or the Collateral Trustee deems necessary or advisable to grant to the
Collateral Trustee, for the benefit of the Administrative Agent and the Lenders,
a security interest in such property of such Foreign Guarantor that is of the
type included in the Collateral and (F) take all actions necessary or advisable
to grant to the Collateral Trustee, for the benefit of the Administrative Agent
and the Lenders, a perfected security interest in such property having the
highest priority then available, including the filing of Uniform Commercial Code
financing statements (or equivalent documents under local law) in such
jurisdictions as may be required by the Security Documents or by law or as may
be reasonably requested by the Administrative Agent or the Collateral Trustee;
provided that any such guarantee and security interest granted by a Foreign
Guarantor shall only secure the Obligations of the Foreign Subsidiary Borrower
of which it is a direct parent or a Subsidiary.

 

115



--------------------------------------------------------------------------------

(h) For the avoidance of doubt, references in this Section 6.9 to any asset,
property, right or Capital Stock of any Subsidiary created or acquired after the
Closing Date do not include Excluded Assets (as defined in the Collateral
Agreement).

(i) The Administrative Agent shall at all times be the sole Major
Non-Controlling Authorized Representative under and as defined in the
Intercreditor Agreement.

(j) The Administrative Agent shall have the right to extend any of the time
periods set forth in this Section 6.09 in its sole discretion.

6.10 Designation of Subsidiaries. The Company may at any time designate (such
designation, a “Subsidiary Designation”) any Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Subsidiary by delivering to the
Administrative Agent a certificate of a Responsible Officer of the Company
specifying such designation and certifying that the conditions to such
designation set forth in this Section 6.10 are satisfied; provided that:

(a) both immediately before and immediately after any such designation, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;

(b) the Company shall be in Pro Forma Compliance with the financial covenants
set forth in Section 7.1, recomputed as of the last day of the most recently
ended four fiscal quarter period for which financial statements have been
delivered pursuant to Section 6.1 (or, prior to the delivery of any such
financial statements, the last day of the fiscal quarter ending June 30, 2018);

(c) in the case of a designation of a Subsidiary as an Unrestricted Subsidiary,
each subsidiary of such Subsidiary has been, or concurrently therewith will be,
designated as an Unrestricted Subsidiary in accordance with this Section 6.10;
and

(d) in the case of a designation of an Unrestricted Subsidiary as a Subsidiary,
each subsidiary of such Unrestricted Subsidiary has been, or concurrently
therewith will be, designated as a Subsidiary in accordance with this
Section 6.10.

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Company in such Subsidiary on the date of designation in an
amount equal to the fair market value of the Company’s or its Subsidiary’s (as
applicable) Investment therein (as determined reasonably and in good faith by a
Responsible Officer of the Company). The designation of any Unrestricted
Subsidiary as a Subsidiary shall constitute the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time.

6.11 Post-Closing Real Estate Deliverables. No later than 120 days after the
Closing Date (or such later date selected by the Administrative Agent in its
sole discretion) the Borrower shall cause to be delivered to the Administrative
Agent and the Collateral Trustee:

 

116



--------------------------------------------------------------------------------

(a) Mortgages. A Mortgage encumbering each Mortgaged Property listed on Schedule
1.1B in favor of the Collateral Trustee, for the benefit of the Administrative
Agent and the Lenders, duly executed and acknowledged by each Loan Party that is
the owner of or holder of any interest in such Mortgaged Property, and otherwise
in form for recording in the recording office of each applicable political
subdivision where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
applicable Requirements of Law, and such financing statements and any other
instruments necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Administrative Agent;

(b) Title Insurance Policies. With respect to each Mortgage, (a) a policy of
title insurance (or marked up unconditional title insurance commitment having
the effect of a policy of title insurance) issued by a nationally recognized and
financially stable title insurance company reasonably acceptable to the
Administrative Agent (the “Title Company”) insuring the Lien of such Mortgage as
a valid first mortgage Lien on the Mortgaged Property in an amount not less than
the value of such Mortgaged Property determined in the reasonable opinion of the
Company, which policy (or such marked up unconditional title insurance
commitment) (each, a “Title Policy”) shall (x) to the extent necessary, include
such co-insurance and reinsurance arrangements (with provisions for direct
access, if necessary) as shall be reasonably acceptable to the Administrative
Agent, (y) have been supplemented by such endorsements as shall be reasonably
requested by the Administrative Agent, and (z) contain no exceptions to title
other than Liens permitted pursuant to Section 7.3; (b) evidence reasonably
acceptable to the Administrative Agent of payment by Borrower of all Title
Policy premiums, search and examination charges, escrow charges and related
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of the Mortgages and issuance of the Title Policies; and
(c) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the Title Company to issue the Title Policies and
endorsements;

(c) Surveys. A survey of the applicable Mortgaged Property for which all
necessary fees (where applicable) have been paid (a) prepared by a surveyor
reasonably acceptable to the Administrative Agent, (b) dated or re-certificated
not earlier than three months prior to the date of such delivery or such other
date as may be reasonably satisfactory to the Administrative Agent in its sole
discretion, (c) for Mortgaged Property situated in the United States, certified
to the Administrative Agent, and the Title Company, which certification shall be
reasonably acceptable to the Administrative Agent and (d) complying with current
“Minimum Standard Detail Requirements for ALTA/NSPS Land Title Surveys”, jointly
established and adopted by American Land Title Association, and the National
Society of Professional Surveyors (except for such deviations as are acceptable
to the Administrative Agent) provided, however, that a survey shall not be
required to the extent that (x) an existing survey together with an “affidavit
of no change” is delivered to the Administrative Agent and the Title Company and
(y) the Title Policy for such Mortgaged Property does not contain the standard
survey exception and includes customary survey related endorsements and other
coverages in the applicable Title Policy (including, but not limited to public
road access, survey, contiguity and so-called comprehensive coverage);

 

117



--------------------------------------------------------------------------------

(d) Opinions. Favorable written opinions, addressed to the Administrative Agent,
the Collateral Trustee and the Lenders, of local counsel to the Loan Parties in
each jurisdiction (i) where a Mortgaged Property is located and (ii) where the
applicable Loan Party granting the Mortgage on said Mortgaged Property is
organized, regarding the due authority, execution, delivery, perfection and
enforceability of each such Mortgage, the corporate formation, existence and
good standing of the applicable Loan Party, and such other matters as may be
reasonably requested by the Administrative Agent, each in form and substance
reasonably satisfactory to the Administrative Agent;

(e) Flood Insurance. (a) “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property; and
(b) in the event any such property is located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a “special
flood hazard area,” (x) a notice about special flood hazard area status and
flood disaster assistance, duly executed by the Borrower, (y) evidence of flood
insurance with a financially sounds and reputable insurer, naming the
Administrative Agent, as mortgagee, in an amount and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, and (z) evidence
of the payment of premiums in respect thereof in form and substance reasonably
satisfactory to the Administrative Agent (provided that, notwithstanding the
foregoing, the Collateral Trustee shall not enter into any Mortgage in respect
of any Mortgaged Property listed on Schedule 1.1B until the date that is (a) if
such real property is not located in a “special flood hazard area”, ten
(10) Business Days or (b) if such real property is located in a “special flood
hazard area”, thirty (30) days, after the Administrative Agent has delivered to
the Lenders the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the applicable Loan Parties of that fact and (if applicable) notification to the
applicable Loan Parties that flood insurance coverage is not available and
(B) evidence of the receipt by the applicable Loan Parties of such notice; and
(iii) if required by Flood Laws, evidence of required flood insurance); and

(f) Other Documents. Such other documents related to the deliverables set forth
in this Section 6.11 which the Administrative Agent may reasonably request in
connection with the items listed in clauses (a) through (e) immediately above,
in each case in form and substance reasonably satisfactory to the Administrative
Agent.

6.12 Post-Closing Obligations. The Borrower and each applicable Loan Party shall
comply with each requirement set forth on Schedule 6.12 on or before the date
specified for such requirement (or such later date as the Administrative Agent
may agree in its reasonable discretion).

SECTION 7. NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, the Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:

 

118



--------------------------------------------------------------------------------

7.1 Financial Condition Covenants. Solely with respect to the Revolving Facility
and the Tranche A Term Facility:

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as at the last day of any period of four consecutive fiscal quarters of the
Company to exceed (i) as of the last day of each of the first four full fiscal
quarters ending after the Closing Date, 4.00 to 1.00, (ii) as of the last day of
each of the fifth through the eighth full fiscal quarters ending after the
Closing Date, 3.75 to 1.00 and (iii) as of the last day of any full fiscal
quarter ending thereafter, 3.50 to 1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Company
to be less than 2.75 to 1.0, commencing on the first full fiscal quarter ending
after the Closing Date.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Company to any of its Subsidiaries and of any Subsidiary
to the Company or any other Subsidiary of the Company (including indirect
intercompany indebtedness between Subsidiaries of the Company organized under
the laws of the People’s Republic of China funded through local banks in
reliance on cash collateral posted with such local banks by other such Chinese
Subsidiaries);

(c) Guarantee Obligations incurred in the ordinary course of business by the
Company or any of its Subsidiaries of obligations of any Subsidiary in an
aggregate amount not to exceed the greater of (x) (I) prior to the Spin-Off,
$350,000,000 and (II) from and after the Spin-Off, $350,000,000 multiplied by
the Post-Spin EBITDA Percentage and (y) 20.0% of Consolidated EBITDA for the
most recently ended period of four fiscal quarters for which financial
statements have been delivered pursuant to Section 6.1 at any time, unless
otherwise permitted hereunder;

(d) Indebtedness existing on the Closing Date (or which may have been incurred
pursuant to commitments existing on the Closing Date) listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

(e) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 7.3(i) in an aggregate principal amount not to exceed the
greater of (x) (I) prior to the Spin-Off, $150,000,000 and (II) from and after
the Spin-Off, $150,000,000 multiplied by the Post-Spin EBITDA Percentage and (y)
8.25% of Consolidated EBITDA for the most recently ended period of four fiscal
quarters for which financial statements have been delivered pursuant to
Section 6.1 at any one time outstanding;

 

119



--------------------------------------------------------------------------------

(f) (i) unsecured indebtedness of the Company in respect of its 5-3/8% Senior
Notes due December 15, 2024 (the “2024 Notes”) and its 5% Senior Notes due
July 15, 2026 (the “2026 Notes,” and collectively with the 2024 Notes, the
“Existing Unsecured Notes”) and any Permitted Refinancing Indebtedness in
respect thereof and (ii) unsecured Guarantee Obligations of any Subsidiary
Guarantor in respect of such Indebtedness;

(g) Hedge Agreements (including Guarantee Obligations of the Loan Parties in
respect of Hedge Agreements entered into by Tenneco Management (Europe) Limited
or any Subsidiary that succeeds Tenneco Management (Europe) Limited in the
performance of international treasury management functions) of the Company or
its Subsidiaries as long as such agreements are entered into for substantive
business reasons and not entered into for speculative purposes;

(h) Incremental Equivalent Debt and any Permitted Refinancing Indebtedness in
respect thereof;

(i) Indebtedness of the Company or any of its Subsidiaries in respect of Stub
Debt;

(j) additional Indebtedness of the Company or any of its Subsidiaries in an
aggregate principal amount (for all incurrences by the Company and all
Subsidiaries pursuant to this clause (j)) which when incurred does not exceed
the greater of (x) (I) prior to the Spin-Off, $500,000,000 and (II) from and
after the Spin-Off, $500,000,000 multiplied by the Post-Spin EBITDA Percentage
and (y) 27.5% of Consolidated EBITDA for the most recently ended period of four
fiscal quarters for which financial statements have been delivered pursuant to
Section 6.1;

(k) Capital Lease Obligations arising from Permitted Sale/Leasebacks;

(l) (i) unsecured senior or subordinated Indebtedness of the Company or any of
its Subsidiaries as long as (a) after giving effect thereto and the use of
proceeds thereof, the Company would be in compliance with Section 7.1 as of the
last day of the most recently ended fiscal quarter on a Pro Forma Basis and
(b) such Indebtedness has no required (scheduled and mandatory) principal
payments prior to the date which is 91 days after the Tranche A Final Maturity
Date (or, if later, 91 days after the then scheduled final maturity date of any
Incremental Facility) (other than pursuant to change of control and asset sale
covenants substantially similar to those in the Unsecured Note Agreements for
the Existing Unsecured Notes) and (ii) unsecured Guarantee Obligations of any
Subsidiary Guarantor in respect of such Indebtedness;

(m) Indebtedness in respect of Cash Management Obligations, including Cash
Pooling Agreements, or guarantees thereof, including the guarantee set forth in
the Guarantee Agreement;

(n) additional Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed the greater of the local currency equivalent of (x) (I)
prior to the Spin-Off, €450,000,000 and (II) from and after the Spin-Off,
€450,000,000 multiplied by the Post-Spin EBITDA Percentage and (y) 30.0% of
Consolidated EBITDA for the most recently ended period of four fiscal quarters
for which financial statements have been delivered pursuant to Section 6.1 at
any time;

 

120



--------------------------------------------------------------------------------

(o) unsecured Guarantee Obligations by the Company of Indebtedness otherwise
permitted hereunder of any Subsidiary and by any Subsidiary of Indebtedness
otherwise permitted hereunder of the Company or any other Subsidiary;

(p) Indebtedness of TAOC in connection with the Hart County Facility IDB
Transaction;

(q) Indebtedness under a Permitted Receivables Financing;

(r) to the extent constituting Indebtedness, obligations (including
reimbursement obligations with respect to guaranties, letters of credit or other
similar obligations) in respect of tenders, statutory obligations, leases,
governmental contracts, stay, performance bid, customs, appeal and surety bonds
and performance and/or return of money bonds and completion guarantees or other
obligations of a like nature issued for the account of, or provided by, the
Company and its Subsidiaries in the ordinary course of business;

(s) Indebtedness incurred by a Special Purpose Finance Subsidiary;

(t) Permitted Term Loan Refinancing Indebtedness (including successive Permitted
Term Loan Refinancing Indebtedness permitted hereunder) and Guarantee
Obligations by the Guarantors in respect thereof;

(u) Indebtedness arising from agreements providing for indemnification, purchase
price adjustments or similar obligations incurred by the Company or its
Subsidiaries in connection with any acquisition or Disposition in each case
permitted by this Agreement;

(v) Indebtedness consisting of obligations of the Company or any Subsidiary
under deferred compensation (e.g., earn-outs, indemnifications, incentive
non-competes and other contingent or deferred obligations) or other similar
arrangements incurred by such Person in connection with the Transactions, or any
acquisition or other Investment in each case permitted under Section 7.8;

(w) Indebtedness of a Person which becomes a Subsidiary or is merged into any
Loan Party after the Closing Date in each case to the extent such acquisition or
merger is permitted under this Agreement; provided that (i) such Indebtedness
was in existence on the date such Person became a Subsidiary of, or merged into,
such Loan Party, (ii) such Indebtedness was not created in contemplation of such
Person becoming a Loan Party, (iii) such Indebtedness is not guaranteed in any
respect by or secured by the assets of the Borrower or any of its Subsidiaries
(other than by any such person that so becomes a Subsidiary) and
(iv) immediately after giving effect to the acquisition of or merger with such
person by such Loan Party, no Default or Event of Default shall have occurred
and be continuing;

(x) Indebtedness incurred by the Company or its Subsidiaries in respect of
banker’s acceptances, bank guarantees, letters of credit, warehouse receipts or
similar instruments entered into in the ordinary course of business, including
in respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers compensation claims, in each case in the ordinary course of business;

 

121



--------------------------------------------------------------------------------

(y) Indebtedness consisting of (i) the financing of insurance premiums,
(ii) take-or-pay obligations contained in supply arrangements, (iii) obligations
to reacquire assets or inventory in connection with customer financing
arrangements or (iv) obligations owing under supply, customer, distribution,
license, lease or similar agreements, in each case with respect to clauses
(i) through (iv), entered into in the ordinary course of business;

(z) Indebtedness supported by a letter of credit issued or created by any Person
(other than the Company or any of its Affiliates) by or for the account of the
Company or any of its Subsidiaries pursuant to another clause of this
Section 7.2, the availability of which is subject to a stated quantum in a
principal amount not in excess of the stated amount of such letter of credit;

(aa) Indebtedness related to any letter of credit issued or created by or for
the account of the Company or any of its Subsidiaries other than pursuant to
this Agreement, in an aggregate principal amount not in excess of $60,000,000 at
any time;

(bb) Indebtedness incurred in the ordinary course of business under travel and
expense cards, corporate purchasing cards and car leasing programs, and
Guarantee Obligations of the Company and its Subsidiaries with respect to any
such Indebtedness;

(cc) Indebtedness incurred to fund obligations arising from the exercise of a
right of first refusal or a right of last refusal relating to Turkish Joint
Ventures in an aggregate outstanding principal amount not to exceed at any date
$350,000,000;

(dd) Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit issued in the ordinary course of business;

(ee) intercompany loans or notes incurred in contemplation of or in connection
with the Spin-Off (in either case, including the intercompany loans arising
solely as a result of the recharacterization as Indebtedness of any equity
Investment made by any Loan Party in any other Loan Party and permitted by
Section 7.8);

(ff) the Target Notes and Permitted Refinancing Indebtedness in respect thereof;

(gg) Indebtedness incurred by Spinco or its Subsidiaries; provided (i) such
Indebtedness is incurred in contemplation of the consummation of the Spin-Off
(whether substantially simultaneously with, or in the reasonable judgment of the
Company, within a reasonable time period prior to the Spin-Off) or following the
Spin-Off, (ii) such Indebtedness is not guaranteed, directly or indirectly, by
the Company or any of its Subsidiaries (other than Spinco and its Subsidiaries)
and (iii) no Default or Event of Default shall have occurred and be continuing;
and

(hh) all premiums, interest (including post-petition interest), fees, expenses,
charges and additional or contingent interest on obligations described in this
Section 7.2.

 

122



--------------------------------------------------------------------------------

For purposes of determining the outstanding principal amount of any particular
Indebtedness incurred pursuant to this Section 7.2: (1) Indebtedness permitted
by this Section 7.2 need not be permitted solely by reference to one provision
permitting such Indebtedness but may be permitted in part by one such provision
and in part by one or more other provisions of this covenant permitting such
Indebtedness; and (2) in the event that Indebtedness meets the criteria of more
than one of the types of Indebtedness described in this covenant, the Company,
in its sole discretion, shall classify such Indebtedness (or any portion
thereof) as of the time of incurrence and will only be required to include the
amount of such Indebtedness in one of such clauses (provided that any
Indebtedness originally classified as being incurred under one clause of this
Section 7.2 (other than clauses (a), (h) or (l)) may later be reclassified as
having been incurred pursuant to any other of clause of this Section 7.2 (other
than clauses (a), (h) or

(l)) to the extent that such reclassified Indebtedness could be incurred
pursuant to such other clause if it were incurred at the time of such
reclassification).

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Loan Party or any Excluded Subsidiary, as the
case may be, in conformity with GAAP or in the case of a Subsidiary located
outside of the United States, general accounting principles in effect from time
to time in its jurisdiction of incorporation;

(b) statutory liens of landlords and carriers, warehousemen, mechanics,
materialmen, repairmen or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, governmental contracts, customs,
stay, surety and appeal bonds, performance and/or return of money bonds and
completion guarantees or other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in the aggregate materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Company or any of its Subsidiaries taken
as a whole;

(f) (i) Liens in existence on the Closing Date listed on Schedule 7.3(f)
securing Indebtedness permitted by Section 7.2(d) and (ii) Liens replacing the
Liens set forth on Schedule 7.3(f) securing a refinancing, refunding, renewal or
extension of Indebtedness that is permitted pursuant to Section 7.2(d); provided
that no such Lien is spread to cover any additional property after the Closing
Date unless otherwise permitted by another provision of this Section 7.3 (in
which case, for the avoidance of doubt, such Lien covering any additional
property shall be incurred in reliance on such other provision of this
Section 7.3) and that the amount of Indebtedness secured thereby is not
increased;

 

123



--------------------------------------------------------------------------------

(g) Liens securing the Target Notes and any Permitted Refinancing Indebtedness
in respect thereof;

(h) Liens arising solely by virtue of any contractual, statutory or common law
provisions related to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts and securities accounts;

(i) Liens securing Indebtedness of the Company or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness unless otherwise permitted
by another provision of this Section 7.3 (in which case, for the avoidance of
doubt, such Lien covering any additional property shall be incurred in reliance
on such other provision of this Section 7.3) and (ii) the amount of Indebtedness
secured thereby is not increased;

(j) Liens created pursuant to the Security Documents;

(k) Liens consisting of judgment or judicial attachment Liens and Liens securing
contingent obligations on appeal and other bonds in connection with court
proceedings, settlements or judgments; provided that (i) the attachment or
enforcement of such Liens would not result in an Event of Default hereunder,
(ii) such Liens are being contested in good faith by appropriate proceedings,
(iii) no material assets or property of any Loan Party is subject to material
risk of loss or forfeiture and (iv) a stay of execution pending appeal or
proceeding for review is in effect;

(l) any interest or title of a lessor under any lease entered into by the
Company or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased, including any precautionary Uniform
Commercial Code filing related thereto;

(m) Permitted Receivables Financings (including Liens on the assets subject to a
Permitted Receivables Financing);

(n) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Liens incurred by the
Company and all Subsidiaries pursuant to this clause (n) at any time in effect)
at the time such Lien is incurred the greater of (x) (I) prior to the Spin-Off,
$300,000,000 and (II) from and after the Spin-Off, $300,000,000 multiplied by
the Post-Spin EBITDA Percentage and (y) 17.5% of Consolidated EBITDA for the
most recently ended period of four fiscal quarters for which financial
statements have been delivered pursuant to Section 6.1;

(o) Liens securing Incremental Equivalent Debt; provided that such Liens shall
be subject to (x) with respect to Incremental Equivalent Debt secured on a
junior basis to the Obligations, a customary “junior lien” intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent and (y) with respect to Incremental Equivalent Debt secured on a pari
passu basis with the Obligations, an Applicable Intercreditor Agreement;

 

124



--------------------------------------------------------------------------------

(p) Liens on cash, Cash Equivalents, deposit accounts and similar items of
Foreign Subsidiaries securing Cash Management Obligations, including obligations
in respect of any Cash Pooling Agreement, and Hedge Agreements and guarantees by
the Company or any of its Subsidiaries of such Cash Management Obligations,
Hedge Agreements or other obligations (it being understood that the Company and
the Domestic Subsidiaries may not provide a security interest in the Collateral
or their other assets for Cash Management Obligations, obligations under any
Cash Pooling Agreement or Hedge Agreements to benefit Foreign Subsidiaries
except to the extent the secured party is a Lender (or any Affiliate of a
Lender));

(q) Liens on up to the greater of (x) (I) prior to the Spin-Off, $75,000,000 and
(II) from and after the Spin-Off, $75,000,000 multiplied by the Post-Spin EBITDA
Percentage and (y) 4.0% of Consolidated EBITDA for the most recently ended
period of four fiscal quarters for which financial statements have been
delivered pursuant to Section 6.1 of cash collateral securing obligations to
issuing banks in respect of banker’s acceptances issued through the Company, its
Subsidiaries or any joint ventures thereof in the People’s Republic of China;

(r) Liens on the Hart County Facility and related assets in connection with the
Hart County Facility IDB Transaction;

(s) Liens on Company Stock;

(t) Liens on assets of a Special Purpose Finance Subsidiary to secure
Indebtedness incurred by such Special Purpose Finance Subsidiary;

(u) matters expressly listed as exceptions to title or subordinate matters in
the Administrative Agent’s title insurance policies for such Mortgaged
Properties;

(v) Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt and
any Permitted Refinancing Indebtedness in respect of any of the foregoing
permitted hereunder, and any Guarantee Obligations by the Guarantors in respect
thereof; provided that (x) any such Liens securing any Permitted Pari Passu
Secured Refinancing Debt or Permitted Refinancing Indebtedness in respect
thereof (and Guarantee Obligations by the Guarantors in respect thereof) are
subject to an Applicable Intercreditor Agreement between or among the
Administrative Agent and the representatives for the holders of such Permitted
Pari Passu Secured Refinancing Debt or Permitted Refinancing Indebtedness in
respect thereof in form and substance reasonably satisfactory to the
Administrative Agent and (y) any such Liens securing any Permitted Junior
Secured Refinancing Debt or Permitted Refinancing Indebtedness in respect
thereof (and Guarantee Obligations by the Guarantors in respect thereof) are
subject to a “junior lien” intercreditor agreement between or among the
Administrative Agent and the representatives for the holders of such Permitted
Junior Secured Refinancing Debt or Permitted Refinancing Indebtedness in respect
thereof in form and substance reasonably satisfactory to the Administrative
Agent;

 

125



--------------------------------------------------------------------------------

(w) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(x) Liens (i) on cash or Cash Equivalents advanced in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 7.8 to be
applied against the purchase price for such Investment or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.5 (or, to dispose of any property in a transaction not constituting a
Disposition hereunder to the extent such transaction is otherwise permitted
under this Agreement);

(y) Liens on property or assets acquired by a Loan Party or on property or
assets of any Person which becomes a Subsidiary of a Loan Party, in any such
case existing at the time of the acquisition thereof (including acquisition
through merger or consolidation) and not incurred in contemplation of such
acquisition;

(z) Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;

(aa) (i) Liens on the Capital Stock of a Joint Venture securing obligations of
such Joint Venture that are otherwise permitted under this Agreement and
(ii) customary options, put and call arrangements, rights of first refusal and
similar rights relating to such Joint Venture under its joint venture agreement;

(bb) (i) deposits made or other security provided to secure liabilities to
insurance brokers, insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business and (ii) Liens on insurance
policies and the proceeds thereof securing the financing of insurance premiums
with respect thereto to the extent permitted hereunder;

(cc) Liens on cash deposits in an aggregate amount not to exceed $50,000,000
securing any Hedge Agreement permitted hereunder;

(dd) Liens on assets other than the Collateral securing Indebtedness pursuant to
Section 7.2(aa);

(ee) Liens in favor of any Governmental Authority to secure progress, advance or
other payments pursuant to any contract or provision of any statute;

(ff) Liens created in the ordinary course of business in favor of banks and
other financial institutions on credit balances of any bank accounts of any Loan
Party held at such banks or financial institutions, as the case may be, to
facilitate the operation of cash pooling and/or interest setoff arrangements in
respect of such bank accounts in the ordinary course of business;

(gg) Liens arising from leases, subleases or licenses granted to others which do
not interfere in any material respect with the business of any Loan Party;

 

126



--------------------------------------------------------------------------------

(hh) Liens securing Indebtedness permitted by Section 7.2(cc) (provided that
such Liens are limited to the shares or assets of the applicable Turkish Joint
Venture and do not apply to any other assets) or (ee);

(ii) Liens in connection with a Permitted Sale/Leaseback; provided that any such
Lien shall encumber only the property interest subject to such Permitted
Sale/Leaseback; and

(jj) Liens securing Indebtedness permitted by Section 7.2(gg); provided that
such Liens shall extend solely to the property of Spinco and its Subsidiaries.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) (i) any Subsidiary of the Company may be merged or consolidated with or into
the Company (provided that the Company shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor or any
Subsidiary Borrower (provided that (x) if any such transaction is between a
Wholly Owned Subsidiary Guarantor and a Subsidiary that is not a Wholly Owned
Subsidiary Guarantor or a Subsidiary Borrower, such Wholly Owned Subsidiary
Guarantor shall be the continuing or surviving entity and (y) if any such
transaction is between a Subsidiary Borrower and any Subsidiary that is not a
Subsidiary Borrower, such Subsidiary Borrower shall be the continuing or
surviving entity) and (ii) any Foreign Subsidiary may be merged with or into any
other Subsidiary (provided that, (w) if any such transaction is between a
Domestic Subsidiary and a Foreign Subsidiary that is not a Foreign Subsidiary
Borrower or a Foreign Guarantor, such Domestic Subsidiary shall be the
continuing or surviving entity, (x) if any such transaction is between a Foreign
Subsidiary Borrower and a Foreign Subsidiary that is not a Foreign Subsidiary
Borrower, such Foreign Subsidiary Borrower shall be the continuing or surviving
entity, (y) if any such transaction is between a Foreign Guarantor and a
Subsidiary that is not a Guarantor or a Subsidiary Borrower, such Foreign
Guarantor shall be the continuing or surviving entity and (z) if any such
transaction is between a Foreign Subsidiary Borrower and a Domestic Subsidiary
Borrower, such Domestic Subsidiary Borrower shall be the continuing or surviving
entity);

(b) (i) any Subsidiary of the Company may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Company or any Wholly Owned
Subsidiary Guarantor, (ii) any Foreign Subsidiary (other than any Foreign
Subsidiary Borrower or any Foreign Guarantor) may Dispose of any or all of its
assets upon voluntary liquidation or otherwise to any other Subsidiary and
(iii) any Subsidiary of the Company may Dispose of any or all of its assets
pursuant to a Disposition permitted by Section 7.5 (other than pursuant to
Section 7.5(c)); provided that, for the avoidance of doubt, any Subsidiary of
the Company that only holds Capital Stock of other Subsidiaries of the Company
(a “Subsidiary Holding Company”) may consummate any sale of all or substantially
all of its assets that would be permitted under this Section 7.4(b) with respect
each such Subsidiary or Subsidiaries held by such Subsidiary Holding Company;
provided further that no Subsidiary Borrower shall be permitted to Dispose of
all or substantially all of its assets pursuant to this Section 7.4(b) if such
Subsidiary Borrower has any outstanding Loans or Reimbursement Obligations;

 

127



--------------------------------------------------------------------------------

(c) any Subsidiary (other than a Subsidiary Borrower) (i) in which the Company
and its Subsidiaries own Capital Stock representing less than 80% of the
ordinary voting power of such Subsidiary or (ii) that is a Foreign Subsidiary or
an Immaterial Subsidiary may be liquidated as long as the proceeds of such
liquidation (after satisfying all Contractual Obligations of such Subsidiary)
are distributed to the holders of the Capital Stock of such Subsidiary on an
approximately ratable basis (based on their respective equity ownership
interests in such Subsidiary);

(d) the Company and its Subsidiaries may consummate the transactions
contemplated by and in connection with the Spin-Off to the extent permitted
pursuant to Section 7.5(z) and may consummate the Spin-Off to the extent the
Spin-Off is permitted pursuant to Section 7.5(t).

7.5 Disposition of Property. Dispose of any of its property or rights, whether
now owned or hereafter acquired, except:

(a) the Disposition of unnecessary, obsolete or worn out property in the
ordinary course of business;

(b) the sale of inventory or goods held for sale in the ordinary course of
business;

(c) Dispositions permitted by Section 7.4(b), and Dispositions to effect
Restricted Payments and Investments permitted pursuant to Section 7.6 (other
than Section 7.6(f)) or 7.8 (other than Section 7.8(z) and (cc)), respectively ;

(d) non-exclusive licensing or sublicensing of Intellectual Property;

(e) any Permitted Receivables Financing;

(f) Dispositions listed and described on Schedule 7.5 as in effect on the
Closing Date;

(g) any Disposition of assets (i) from one Foreign Subsidiary (other than any
Loan Party) to a Foreign Subsidiary, (ii) from one Loan Party to another Loan
Party, (iii) from a Subsidiary to a Loan Party or (iv) from one non-Loan Party
to another non-Loan Party;

(h) the Disposition of other property not described in clauses (a)—(g) above or
(i)-(cc) below for not less than fair market value as long as (i) at least 75%
of the consideration consists of cash and cash equivalents (provided that such
minimum cash/cash equivalent requirement shall not apply to any Disposition or
series of related Dispositions of property having a fair market value of
$50,000,000 or less as long as the aggregate fair market value of property
Disposed of which is not subject to such minimum cash/cash equivalent
requirement does not exceed $150,000,000 after the Closing Date) and (ii) the
aggregate fair market value of such property so disposed of does not exceed the
sum of (A) 30% of the Consolidated Total Assets of the Company as determined on
the Closing Date plus (B) the proceeds of all Reinvestment Deferred Amounts with
respect to Dispositions reinvested in the business of the Company and its
Subsidiaries after the Closing Date; provided, that neither the Company nor any
Subsidiary Guarantor shall make Dispositions under this clause (h), the proceeds
of which are reinvested in Subsidiaries that are not Subsidiary Guarantors, with
respect to property having an aggregate fair market value in excess of 30% of
the Consolidated Total Assets of the Company as determined on the Closing Date;

 

128



--------------------------------------------------------------------------------

(i) the Company or any of its Subsidiaries may transfer or contribute ownership
of the Capital Stock of any Foreign Subsidiary or Joint Venture or the assets of
any Foreign Subsidiary or Joint Venture to the Company or a Subsidiary of the
Company;

(j) the Disposition of any Foreign Subsidiary or the assets of a Foreign
Subsidiary as long as (i) at least 35% of the consideration consists of cash and
cash equivalents and (ii) the aggregate fair market value of such property so
disposed of does not exceed €65,000,000;

(k) the Company and its Subsidiaries may sell property pursuant to Permitted
Sale/Leasebacks;

(l) the Disposition of property as an Investment made pursuant to Section 7.8(g)
in any Unrestricted Subsidiary or Joint Venture or in any Person who, prior to
the Investment, is not a Subsidiary and who becomes, as a result of the
Investment, a Subsidiary that is not a Wholly Owned Subsidiary;

(m) the Disposition of the Capital Stock or assets of any Immaterial Subsidiary;

(n) the sale by the Company and its Subsidiaries of (i) instruments in the
People’s Republic of China and (ii) bills of exchange of the Company and its
Subsidiaries in Europe;

(o) sales of Cash Equivalents in the ordinary course of business;

(p) at the request of the Administrative Agent, the shares of any Foreign
Subsidiary formed or organized under the laws of the Czech Republic may be
transferred to any Wholly Owned Subsidiary to the extent necessary to pledge up
to 65% of the voting capital stock of such Subsidiary under the laws of the
Czech Republic pursuant to the Security Documents;

(q) the Disposition of the Hart County Facility from TAOC to the Hart County
Industrial Building Authority, in connection with the Hart County Facility IDB
Transaction;

(r) the Company or any of its Subsidiaries may transfer or contribute ownership
of the Capital Stock of any Foreign Subsidiary formed or organized under the
laws of (a) any European country or (b) any state, province, district or other
subdivision of any such country, in each case to a Foreign Subsidiary that is a
European holding company;

(s) Dispositions of Company Stock;

 

129



--------------------------------------------------------------------------------

(t) the Spin-Off; provided that (i) no Event of Default shall have occurred and
be continuing or would result therefrom, (ii) after giving effect thereto, the
Consolidated Net Leverage Ratio calculated on a Pro Forma Basis (without giving
effect to any Indebtedness of Spinco incurred pursuant to Section 7.2(gg)) would
be less than or equal to 2.80 to 1.0 (as calculated on the last day of the most
recent fiscal quarter for which financial statements are available and when
rounded to the nearest hundredth decimal point), (iii) 100% of the Net Cash
Proceeds from or in connection with the Spin-Off received by the Company and its
Subsidiaries shall be applied on the date such proceeds are received, first to
prepay or redeem the Target Notes until the Target Notes have been prepaid or
redeemed in full, second to prepay the Term Loans until the Term Loans have been
prepaid in full (it being understood that the Company may elect, in its
discretion, to apply such proceeds first to any tranche of Term Loans before
applying such proceeds to any other tranche of Term Loans) and third to prepay
any outstanding Revolving Loans and Swingline Loans until the outstanding
Revolving Loans and Swingline Loans have been prepaid in full and (iv) all
material agreements in connection with the Spin-Off between the Company and its
Subsidiaries, on the one hand, and Spinco and its Subsidiaries, on the other
hand, have been approved by the board of directors of the Company (or any
committee thereof), are consistent with the description of the businesses set
forth in the definition of “Spinco Business” and generally reflect the judgment
of the board of directors of the Company as to the proper allocation of
appropriate assets and liabilities and related matters between the Company and
its Subsidiaries, on the one hand, and Spinco, on the other hand, necessary for
their respective businesses to operate after the Spin-Off consistent with the
business of Remainco as described in the definition of “Remainco Business” and
the business of Spinco as described in the definition of “Spinco Business”,
respectively; provided, further, for the avoidance of doubt, that the provisions
of Section 7.5(z) shall not apply to the provisions of this Section 7.5(t) or
otherwise restrict the ability of the Company and its Subsidiaries to effect the
transactions contemplated by this Section 7.5(t);

(u) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to the net proceeds of such Disposition is promptly applied to the
purchase price of such replacement property;

(v) Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business (which, for the avoidance
of doubt, shall exclude receivable financing);

(w) Transfers of property subject to a casualty event and Dispositions
constituting expropriations or takings by a Governmental Authority;

(x) Dispositions on the Closing Date to effect the Transactions;

(y) the unwinding of Hedge Agreements permitted hereunder pursuant to their
terms;

(z) the Company or any Subsidiary of the Company may Dispose of, contribute,
distribute or otherwise transfer (in one or more transactions) all or any
portion of the Spinco Business to Spinco or any Subsidiaries formed in
contemplation of the Spin-Off and may Dispose of, contribute, distribute or
otherwise transfer (in one or more transactions) any assets of Spinco or any
Subsidiaries formed in contemplation of the Spin-Off to the Company or its
Subsidiaries prior to the time of the consummation of the Spin-Off; provided
that consummation

 

130



--------------------------------------------------------------------------------

of such transactions shall not, individually or in the aggregate, have a
materially adverse impact on the interests of the Administrative Agent or the
Lenders (as determined by the Company in its reasonable discretion); provided,
further, for the avoidance of doubt, that the provisions of Section 7.5(t) shall
not apply to the provisions of this Section 7.5(z) or otherwise restrict the
ability of the Company and its Subsidiaries to effect the transactions
contemplated by this Section 7.5(z);

(aa) Dispositions of in-plant maintenance, repair and operating and perishable
tooling operations to third parties in connection with the outsourcing of such
operations;

(bb) transfers of accounts receivable and related rights by Federal-Mogul Canada
Limited to the Company; and

(cc) permitting registered or pending Intellectual Property to lapse in the
ordinary course of business.

Simultaneously with any transfer described in Section 7.5(i), (q), (r), (t) or
(z) (to the extent such transfer is to a Person that is not a Loan Party) of
this Agreement, the Lenders authorize the Administrative Agent to release the
Lien on and security interest created by the Loan Documents in the Capital Stock
of the Subsidiaries so transferred or contributed and authorize the
Administrative Agent to take any action reasonably requested by the Company to
effect such release.

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock or other applicable common equity interests of
the Person making such dividend) on, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
the Company or any Subsidiary, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Company or any Subsidiary
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Company, any Subsidiary
or to any other Person (ratably based on such other Person’s equity ownership in
such Subsidiary) which owns Capital Stock of such Subsidiary;

(b) so long as no Default shall have occurred and be continuing, the Company may
purchase the Company’s common stock or common stock options from present or
former officers or employees of the Company or its Subsidiaries upon the death,
disability or termination of employment of such officer or employee; provided
that the aggregate amount of Restricted Payments under this paragraph (b) shall
not exceed in the aggregate $5,000,000 in any fiscal year; provided, further,
that any amount not so made as a Restricted Payment in the fiscal year for which
it is permitted may be carried over to be made as a Restricted Payment in
subsequent fiscal years;

(c) the Company may make Restricted Payments if, after giving effect thereto,
the Consolidated Leverage Ratio calculated on a Pro Forma Basis would be less
than 2.25 to 1.0 (as calculated on the last day of the most recent fiscal
quarter for which financial statements are available) (it being understood that
any Restricted Payment permitted at the time it was made shall

 

131



--------------------------------------------------------------------------------

be deemed to be permitted notwithstanding that the conditions specified in this
paragraph (c) for such Restricted Payment may no longer be satisfied
thereafter). No Restricted Payment may be made pursuant to this paragraph
(c) during a Default or Event of Default other than Restricted Payments required
pursuant to contractual obligations to purchase Capital Stock or options of the
Company or any Subsidiary from officers or employees or former officers or
employees of the Company and its Subsidiaries;

(d) (i) the Company may make Restricted Payments in an aggregate amount not to
exceed in any fiscal year (I) prior to the Spin-Off, $200,000,000 and (II) from
and after the Spin-Off, $200,000,000 multiplied by the Post-Spin EBITDA
Percentage; provided that (i) any such amount not so used to make a Restricted
Payment in the fiscal year for which it is permitted may be carried over to make
Restricted Payments in the next succeeding fiscal year only and (ii) in each
fiscal year, amounts carried over from previous years may not be used for
purposes of calculating future carry-over amounts; and (ii) if, after giving
effect to any Restricted Payment, the Consolidated Leverage Ratio calculated on
a Pro Forma Basis would be less than 2.75 to 1.0 (as calculated on the last day
of the most recent fiscal quarter for which financial statements are available),
then the Company may make Restricted Payments pursuant to this clause (d)(ii) in
an aggregate amount after the Closing Date not to exceed the sum of (I) prior to
the Spin-Off, $300,000,000 and (II) from and after the Spin-Off, $300,000,000
multiplied by the Post-Spin EBITDA Percentage, plus 50% of Consolidated Net
Income accruing from the Closing Date, plus the amount of any proceeds of any
issuance or sale of Capital Stock by the Company or its Subsidiaries during such
fiscal year, minus the amount of any Investments made pursuant to Section 7.8(l)
(it being understood that any Restricted Payment permitted at the time it was
made shall be deemed to be permitted notwithstanding that the conditions
specified in this paragraph (d) for such Restricted Payment may no longer be
satisfied thereafter). No Restricted Payment may be made pursuant to this
paragraph (d) during a Default or Event of Default other than Restricted
Payments required pursuant to contractual obligations to purchase Capital Stock
or options of the Company or any Subsidiary from officers or employees or former
officers or employees of the Company and its Subsidiaries;

(e) the Company may withhold shares of Capital Stock of the Company from, and
pay personal payroll taxes of employees in respect of vested restricted shares
of, options to purchase and other equity incentive awards in respect of, the
Capital Stock of the Company; and

(f) the Company and its Subsidiaries may make Restricted Payments to the extent
necessary to consummate (i) the Spin-Off, to the extent the Spin-Off is
permitted pursuant to Section 7.5(t) or (ii) any transaction permitted pursuant
to Section 7.5(z).

7.7 [Intentionally Omitted]

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

 

132



--------------------------------------------------------------------------------

(b) investments in Cash Equivalents;

(c) (i) Guarantee Obligations permitted by Section 7.2 and (ii) Guarantee
Obligations arising in the ordinary course of business with respect to other
obligations that do not constitute Indebtedness;

(d) loans and advances to employees of the Company or any Subsidiary of the
Company in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for the Company or any
Subsidiary of the Company not to exceed the greater of (x) (I) prior to the
Spin-Off, $25,000,000 and (II) from and after the Spin-Off, $25,000,000
multiplied by the Post-Spin EBITDA Percentage and (y) 1.5% of Consolidated
EBITDA for the most recently ended period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 6.1 at any one time
outstanding;

(e) Investments made by the Company or any of its Subsidiaries in the Company or
any of its Subsidiaries with the proceeds of any Reinvestment Deferred Amount;

(f) intercompany Investments by the Company or any of its Subsidiaries in the
Company or any Person that, prior to such investment, is a Subsidiary (including
indirect intercompany investments between Subsidiaries of the Company organized
under the laws of the People’s Republic of China funded through local banks in
reliance on cash collateral posted with such local banks by other such Chinese
Subsidiaries);

(g) Investments in Joint Ventures and in any Person who, prior to the
Investment, is not a Subsidiary and who becomes, as a result of the Investment,
a Subsidiary that is not a Wholly Owned Subsidiary in an aggregate amount not to
exceed in any fiscal year the greater of (x) (I) prior to the Spin-Off,
$400,000,000 and (II) from and after the Spin-Off, $400,000,000 multiplied by
the Post-Spin EBITDA Percentage and (y) 3.0% of Consolidated Total Assets plus,
in each case, all dividends, distributions, interest, payments, returns of
capital, repayments of other amounts received in cash, by the Loan Parties from
Joint Ventures and Persons who become a Subsidiary as a result of such
Investment; provided, that (i) any such amount not so invested in the fiscal
year for which it is permitted may be carried over for investment in the next
succeeding fiscal year only and (ii) in each fiscal year, amounts carried over
from previous years may not be used for purposes of calculating future
carry-over amounts;

(h) Investments in existence on the Closing Date listed on Schedule 7.8(h);
provided that no such Investment is increased except as permitted by the other
provisions of this Section 7.8;

(i) each Finance Subsidiary may execute and deliver one or more subordinated
promissory notes (having terms customary for similar notes issued in
transactions similar to a Permitted Receivables Financing) to the Company and
its Subsidiaries representing the deferred purchase price of receivables sold to
such Finance Subsidiary in a Permitted Receivables Financing, and the Company
and its Subsidiaries may contribute receivables and other assets of the type
referred to in the definition of “Permitted Receivables Financing” to the
capital of any Finance Subsidiary in connection with a Permitted Receivables
Financing;

 

133



--------------------------------------------------------------------------------

(j) acquisitions as long as, after giving effect thereto, the Company would be
in Pro Forma Compliance with the covenants in Section 7.1 for the most recently
ended fiscal quarter for which financial statements are available;

(k) Investments if, after giving effect thereto, the Consolidated Leverage Ratio
calculated on a Pro Forma Basis would be less than 2.50 to 1.0 (as calculated on
the last day of the most recent fiscal quarter for which financial statements
are available) (it being understood that any Investment permitted at the time it
was made shall be deemed to be permitted notwithstanding that the conditions
specified in this paragraph (k) for such Investment may no longer be satisfied
thereafter). No Investment may be made pursuant to this paragraph (k) during an
Event of Default;

(l) Investments if, after giving effect thereto, the Consolidated Leverage Ratio
calculated on a Pro Forma Basis would be less than 2.75 to 1.0 (as calculated on
the last day of the most recent fiscal quarter for which financial statements
are available), in an aggregate amount after the Closing Date not to exceed the
sum of (I) prior to the Spin-Off, $300,000,000 and (II) from and after the
Spin-Off, $300,000,000 multiplied by the Post-Spin EBITDA Percentage, plus 50%
of Consolidated Net Income accruing from the Closing Date, plus the amount of
any proceeds of any issuance or sale of Capital Stock by the Company or its
Subsidiaries during such fiscal year, minus the amount of any Restricted
Payments made pursuant to Section 7.6(d) (it being understood that any
Investment permitted at the time it was made shall be deemed to be permitted
notwithstanding that the conditions specified in this paragraph (l) for such
Investment may no longer be satisfied thereafter). No Investment may be made
pursuant to this paragraph (l) during an Event of Default;

(m) non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the disposition of property permitted by this
Agreement;

(n) Investments consisting of extensions of credit in the nature of accounts
receivable, notes receivable arising from the grant of trade credit, and
guarantees for the benefit of existing or potential suppliers, customers,
distributors, licensors, licensees, lessees and lessors, in each case in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(o) Hedge Agreements entered into to hedge actual exposure and not for
speculative purposes;

(p) deposit accounts and securities accounts maintained in the ordinary course
of business, and to the extent constituting an Investment, Cash Management
Obligations;

(q) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Company or any of its Subsidiaries in an aggregate amount
(valued at cost) (for all Investments by the Company and all Subsidiaries
pursuant to this clause (q)) not to exceed the greater of (x) (I) prior to the
Spin-Off, $480,000,000 and (II) from and after the Spin-Off, $480,000,000
multiplied by the Post-Spin EBITDA Percentage and (y) 3.5% of Consolidated Total
Assets;

 

134



--------------------------------------------------------------------------------

(r) Investments in connection with the purchase of Capital Stock in the Turkish
Joint Ventures pursuant to the right of first refusal or right of last refusal
set forth in the joint venture agreement related thereto.

(s) Investments held by a Person that is acquired and becomes a Subsidiary or of
a Person merged or amalgamated or consolidated into any Subsidiary, in each case
after the Closing Date and which acquisition, merger, amalgamation or
consolidation is permitted in accordance with another provision of this
Section 7.8, to the extent that such Investments held by such Person were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation, and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(t) any Investments in a Joint Venture to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Joint Venture;

(u) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses (or other grants or rights to use or exploit) or leases of other
assets, intellectual property, or other rights, in each case in the ordinary
course of business;

(v) Investments maintained in connection with any Loan Party’s deferred
compensation plan in the ordinary course of business;

(w) Investments to contribute, distribute or otherwise transfer (in one or more
transactions) any assets of the Company or its Subsidiaries to or among the
Company and its Subsidiaries, including any new Subsidiaries created in
contemplation of the Spin-Off, in connection with the separation of the Spinco
Business to Spinco and its Subsidiaries and the Remainco Business to Remainco
and its Subsidiaries; provided that consummation of such transactions shall not,
individually or in the aggregate, have a materially adverse impact on the
interests of the Administrative Agent or the Lenders (as determined by the
Company in its reasonable discretion);

(x) Any Investments acquired by the Company or any of its Subsidiaries:

(i) in exchange for any other Investment or accounts receivables held by the
Company or any such Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of, or settlement or
delinquent accounts and disputes with or judgments against, the issuer of such
Investment or accounts receivable;

(ii) as a result of a foreclosure by the Company or any of its Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(iii) as a result of the settlement, compromise or resolution of litigation,
arbitration or other disputes with Persons who are not Affiliates; or

 

135



--------------------------------------------------------------------------------

(iv) in settlement of debts created in the ordinary course of business;

(y) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and works compensation, performance and similar deposits in
each case entered into as a result of the operations of the business in the
ordinary course;

(z) Investments in notes receivables payable to the Company or any Subsidiary by
the purchasers of assets purchased pursuant to Dispositions permitted in
accordance with Section 7.5;

(aa) Investments by any Loan Party of any Restricted Payment received by such
Person that consists of Capital Stock in a Subsidiary; provided that if the
initial payor of any such Restricted Payment is a Guarantor, the ultimate
recipient of such Restricted Payment shall also be a Guarantor;

(bb) Investments by the Company in any Subsidiary consisting of reimbursement
obligations of the Company in respect of the issuance of Letters of Credit for
the account of such Subsidiary hereunder to support obligations of such
Subsidiary;

(cc) Investments to effect transactions permitted pursuant to Section 7.4 or 7.5
(other than Section 7.5(c) or (l));

(dd) To the extent they constitute Investments, any letters of credit issued or
created by the Company or its Subsidiaries pursuant to Section 7.2(aa); and

(ee) Investments in Unrestricted Subsidiaries in an aggregate amount not to
exceed in any fiscal year the greater of (x) (I) prior to the Spin-Off,
$175,000,000 and (II) from and after the Spin-Off, $175,000,000 multiplied by
the Post-Spin EBITDA Percentage and (y) 1.25% of Consolidated Total Assets plus,
in each case, all dividends, distributions, interest, payments, returns of
capital, repayments of other amounts received in cash, by the Loan Parties from
Unrestricted Subsidiaries; provided, that (i) any such amount not so invested in
the fiscal year for which it is permitted may be carried over for investment in
the next succeeding fiscal year only and (ii) in each fiscal year, amounts
carried over from previous years may not be used for purposes of calculating
future carry-over amounts

Any Investment that when made complies with the requirements of the definition
of the term “Cash Equivalents” may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements.

7.9 [Reserved]

7.10 Transactions with Affiliates. Enter into or suffer to exist any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees but excluding (i) the Transactions, (ii) transactions or agreements between
the Company and/or its Subsidiaries and Spinco and/or its Subsidiaries in
contemplation of or to effect the Spin-Off to the extent approved in accordance
with Section 7.5(t)(iv) and (iii) transactions listed in Schedule 7.10), with
any non-consolidated Affiliate involving aggregate payments or consideration in
excess of $25,000,000 unless such

 

136



--------------------------------------------------------------------------------

transaction is (a) upon fair and reasonable terms not materially less favorable
to the Company or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not a non-consolidated
Affiliate or (b) if in the good faith judgment of the board of directors of the
Company no comparable transaction is available with which to compare such
transaction, such transaction is fair to the Company or such Subsidiary from a
financial point of view; provided that the Company shall deliver to the
Administrative Agent with respect to any such transaction involving aggregate
payments or consideration in excess of $50,000,000, a resolution adopted in good
faith by the majority of the board of directors of the Company approving such
transaction and set forth in an officer’s certificate certifying that such
transaction complies with clause (a) or (b), as applicable, above.

7.11 Sales and Leasebacks. Enter into or suffer to exist any arrangement with
any Person providing for the leasing by the Company or any Subsidiary of real or
personal property that has been or is to be sold or transferred in a related
transaction by the Company or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Company or such
Subsidiary except for such transactions entered into (i) in contemplation of or
in connection with the Spin-Off to the extent approved in accordance with
Section 7.5(t)(iv) and (ii) after the date hereof as long as (a) the aggregate
fair market value of the property sold in connection therewith does not exceed
(I) prior to the Spin-Off, $400,000,000 and (II) from and after the Spin-Off,
$400,000,000 multiplied by the Post-Spin EBITDA Percentage, the consideration
for each such sale shall be cash, and such transactions are consummated on an
arm’s length basis and the Net Cash Proceeds thereof are applied to prepay the
Term Loans to the extent required by Section 2.13(b) and (b) the transaction
involves a lease with a term of one year or less following the related sale
(collectively, the “Permitted Sale/Leasebacks”) (the Company agreeing that all
Permitted Sale/Leasebacks shall be Asset Sales and the Lenders hereby
authorizing the Administrative Agent to release any Lien on or security
interests in any such property created by the Loan Documents upon consummation
of such Permitted Sale/Leasebacks). Notwithstanding anything to the contrary
contained herein, any Permitted Sale/Leasebacks shall be deemed to be expressly
permitted pursuant to each other provision of this Section 7 (other than
Sections 7.1 and 7.10) that would otherwise be construed to prohibit or restrict
such Permitted Sale/Leasebacks with a fair market value of such lease payments
are greater than $25,000,000. In the event that the Company or a Subsidiary
enters into an operating lease in connection with a Permitted Sale/Leaseback,
then the Company shall deliver to the Administrative Agent promptly following
the time it or a Subsidiary enters into such lease, a schedule setting forth the
principal and interest (or equivalent) components of payments to be made under
such lease as reasonably determined by the Company.

7.12 Changes in Fiscal Periods. Permit the fiscal year of the Company to end on
a day other than December 31 or change the Company’s method of determining
fiscal quarters.

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of the Company or any of its
Subsidiaries (other than Foreign Subsidiaries) to create, incur, assume or
suffer to exist any Lien upon any of its property (other than Company Stock) or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing secured Indebtedness
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets

 

137



--------------------------------------------------------------------------------

securing such Indebtedness) or Permitted Receivables Financings (in which case,
any prohibition or limitation shall only be effective against the assets
included in such Permitted Receivables Financing), (c) customary non-assignment
provisions of any contract, (d) customary restrictions on the creation of Liens
on any property or assets arising under a security agreement governing a Lien
permitted under this Agreement and (e) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder.

7.14 Lines of Business. Enter into any material business, either directly or
through any Subsidiary, except for those businesses substantially similar to the
businesses in which the Company and its Subsidiaries are engaged on the date of
this Agreement or that are reasonably related, complementary, synergistic or
ancillary thereto or reasonable extensions thereof after giving effect to the
Acquisitions.

7.15 Optional Payments and Modifications of Subordinated Indebtedness. (a) Make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of such
Subordinated Indebtedness, or (b) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any agreement, instrument or other document evidencing
Subordinated Indebtedness (other than any such amendment, modification, waiver
or other change that is not in the reasonable judgment of the Borrower
materially adverse to the Lenders). Notwithstanding the foregoing, as long as no
Default has occurred and is continuing, the Company may (i) make regularly
scheduled interest and principal payments as and when due in respect of any
Subordinated Indebtedness, other than payments prohibited by the subordination
provisions thereof, (ii) refinance Subordinated Indebtedness with the Net Cash
Proceeds of Permitted Refinancing Indebtedness, (iii) make payments of or in
respect of Subordinated Indebtedness made solely with the Net Cash Proceeds of
Qualified Capital Stock issued by the Company after the Closing Date,
(iv) convert any Subordinated Indebtedness into Qualified Capital Stock issued
by the Company after the Closing Date or (v) make additional payments of or in
respect of Subordinated Indebtedness; provided that the aggregate principal
amount of such payments pursuant to this clause (v) (i) at any time the
Consolidated Leverage Ratio is greater than 2.25 to 1.0, may not exceed
(I) prior to the Spin-Off, $360,000,000 and (II) from and after the Spin-Off,
$360,000,000 multiplied by the Post-Spin EBITDA Percentage, and (ii) shall be
unlimited at any time the Consolidated Leverage Ratio is equal to or less than
2.25 to 1.0; in each of clauses (i) and (ii) calculated on a Pro Forma Basis (as
of the last day of the most recent fiscal quarter for which financial statements
are available) after giving effect to such payment (it being understood and
agreed that any fee, premium or expense paid or payable in connection with such
payment shall not be subject to or included within the calculation of such
amount).

7.16 Use of Proceeds. Request any Loan or Letter of Credit, and no Borrower nor
any Subsidiary shall use, and shall use commercially reasonable efforts to
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan or Letter of Credit
(a) in furtherance of an offer, payment, promise to pay,

 

138



--------------------------------------------------------------------------------

or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
directly or, to any Borrower’s Knowledge, indirectly funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent permitted for a
Person required to comply with Sanctions, or (c) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

7.17 Special Purpose Finance Subsidiaries. Permit any Special Purpose Finance
Subsidiary to engage in any business or activity other than (i) maintaining its
corporate existence, (ii) the incurrence of Indebtedness the proceeds of which
will be placed in escrow pending the use of such proceeds to effect transactions
that, at the time such proceeds are released from escrow, are permitted
hereunder, and (iii) activities incidental, ancillary or reasonably related to
the businesses or activities described in clauses (i) and (ii) of this
Section 7.17.

7.18 Spinco. Upon the earlier of (x) the incurrence of Indebtedness pursuant to
Section 7.2(gg), or (y) the consummation of the Spin-Off, contribute, dispose of
or otherwise transfer to Spinco or any of its Subsidiaries any asset (including
cash) other than the Spinco Business.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made and, with respect to any such default that is capable of being cured, such
default shall continue unremedied for the shorter of (x) 14 days from the
earlier of the first date the Company has Knowledge of such misrepresentation
and the date of notice to the Company of such misrepresentation or (y) so long
as such default would not reasonably be expected to have a Material Adverse
Effect (it being understood that the period of time in the foregoing clauses
(x) and (y) shall not be additive to any grace period included in the applicable
representation and warranty giving rise to such default); or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to any
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 4.05 of
the Collateral Agreement; provided that a default in the observance or
performance of a financial covenant set forth in Section 7.1 will not constitute
an Event of Default for purposes of the Tranche B Term Facility, and no Tranche
B Term Lender will be permitted to exercise any remedies with respect to an
Event of

 

139



--------------------------------------------------------------------------------

Default in respect of such financial covenant set forth in Section 7.1 until the
date, if any, on which the Revolving Commitments have been terminated and the
Revolving Loans and the Tranche A Term Loans have been accelerated as a result
of such default in the observance or performance of such financial covenant set
forth in Section 7.1; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Company from the
Administrative Agent or the Required Lenders; or

(e) the Company or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans and Reimbursement Obligations) on the
scheduled or original due date with respect thereto; (ii) default in making any
payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; (iii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, in each case the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (iv) default under the
Target Notes or any other debt securities or other material Indebtedness of the
Company or the Target or their respective Subsidiaries as a result of the
Membership Interest Purchase, the Merger or any other step of the Acquisition
(in each case determined as of the Closing Date); provided, that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the aggregate outstanding principal amount of which
exceeds in the aggregate of $100,000,000 for the Company and its Subsidiaries;
or

(f) (i) the Company or any of its Subsidiaries (except for Immaterial
Subsidiaries) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, except for any such case, proceeding or action in connection
with any liquidation or dissolution otherwise permitted pursuant to Section 7.4
of this Agreement, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Company or any of its Subsidiaries (except for Immaterial
Subsidiaries) shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Company or any of its Subsidiaries
(except for Immaterial Subsidiaries) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,

 

140



--------------------------------------------------------------------------------

undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Company or any of its Subsidiaries (except for Immaterial
Subsidiaries) any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Company or any
of its Subsidiaries (except for Immaterial Subsidiaries)shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Company or any of its Subsidiaries (except for Immaterial Subsidiaries) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” or “failure to meet the minimum funding
standards” (each as defined in Section 412 of the Code or 302 of ERISA), whether
or not waived, shall exist with respect to any Single Employer Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of the Company or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee would reasonably be expected to result in the termination of such Plan
for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate
for purposes of Title IV of ERISA, (v) the Company or any Commonly Controlled
Entity shall, or would reasonably be expected to, incur any liability in
connection with a withdrawal from, or the Insolvency of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against the Company or any
of its Subsidiaries involving in the aggregate for the Company and its
Subsidiaries a liability (not covered by insurance as to which the relevant
insurance company has not denied coverage) of $100,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof (it being understood that,
notwithstanding the definition of “Default,” no “Default” shall be triggered
solely by the rendering of a judgment or judgments prior to the earlier of
commencement of enforcement proceedings and the attachment of any Liens or the
lapse of such 30 day period so long as such judgments are capable of
satisfaction by payment at any time); or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
if the aggregate value of the affected Collateral is more than $25,000,000,
except to the extent that such cessation results from the failure of the
Collateral Trustee to maintain possession of certificates representing
securities pledged or to file continuation statements under the Uniform
Commercial Code of any applicable jurisdiction; or

 

141



--------------------------------------------------------------------------------

(j) the guarantee contained in the Guarantee Agreement shall cease, for any
reason, to be in full force and effect or any Loan Party shall so assert;

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common voting stock of the Company (other than
in connection with the Merger); or (ii) the board of directors of the Company
shall cease to consist of a majority of Continuing Directors; or (iii) a
Specified Change of Control shall occur (collectively, a “Change of Control”);
or

(l) the Merger shall not have been consummated on or prior to the first Business
Day immediately following the Closing Date.

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments thereof shall immediately terminate; and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, each applicable Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of each such Borrower hereunder and under the other Loan Documents.
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrowers hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the applicable Borrower(s) (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by each Borrower.

 

142



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

9.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) Each Lender hereby relieves the Administrative Agent, in such capacity, for
the purposes described in paragraph (a) above (for the avoidance of doubt,
including, but not limited to, the creation and release of any Collateral and
the entering into and termination of any Security Document), from the
restrictions pursuant to section 181 of the German Civil Code (Bürgerliches
Gesetzbuch) and similar restrictions applicable to it pursuant to any other
applicable law, in each case to the extent legally possible to such Lender. The
Administrative Agent is authorized to delegate its powers of attorney (including
the exemption from the restrictions pursuant to section 181 of the German Civil
Code (Bürgerliches Gesetzbuch) and similar restrictions applicable to it
pursuant to any other applicable law, in each case to the extent legally
possible to such Lender). A Lender which is barred from granting such exemption
shall notify the Administrative Agent accordingly.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

143



--------------------------------------------------------------------------------

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrowers), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default hereunder unless the
Administrative Agent has received notice from a Lender or a Borrower referring
to this Agreement, describing such Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default as
shall be reasonably directed by the Required Lenders (or, if so specified by
this Agreement, all Lenders); provided that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default as it shall deem advisable in the best interests of
the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereinafter taken, including
any review of the affairs of a Loan Party or any affiliate of a Loan Party,
shall be deemed to constitute any representation or warranty by any Agent to any
Lender. Each Lender represents to the Agents that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its extensions of credit hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking

 

144



--------------------------------------------------------------------------------

action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.7 Indemnification. The Lenders agree to severally indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent was not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 20 days’ notice to the Lenders and the Borrowers. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to any Borrower shall have occurred and be continuing) be subject to
approval by the Borrowers (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights,

 

145



--------------------------------------------------------------------------------

powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 20 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

9.10 Co-Documentation Agents. The Co-Documentation Agents shall not have any
duties, liabilities or responsibilities hereunder in their capacities as such.
Without limiting the foregoing, none of the Co-Documentation Agents shall have
or be deemed to have a fiduciary relationship with any Lender.

9.11 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

146



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

 

147



--------------------------------------------------------------------------------

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party that
is a party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party that is a
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default and its consequences; provided, however,
that no such waiver and no such amendment, supplement or modification shall
(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan or extend any L/C Participant’s interest in any Issuing Lender’s
obligations and rights under any Letter of Credit beyond the Revolving
Termination Date, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates and (y) that any amendment or
modification in the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest or commitment fee for purposes of this
clause (i)) or extend the scheduled date of any payment thereof or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment with
respect to any Lender, in each case without the consent of each Lender directly
affected thereby; (ii) reduce any percentage specified in the definition of
Required Lenders or Required Pro Rata Lenders, or change any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any term thereof, release all or substantially all of the
Collateral or release all or substantially all of the Guarantors from their
obligations under the Guarantee Agreement and Collateral Agreement, in each case
without the consent of all Lenders; (iii) amend or modify any provision of
Section 5.03 of the Collateral Agreement without the consent of each Lender
directly and adversely affected thereby; (iv) amend, modify or waive any
provision of Section 2.19 in a manner that would alter the pro rata sharing of
payments or Section 10.7(a) without the consent of

 

148



--------------------------------------------------------------------------------

each Lender directly and adversely affected thereby, or amend, modify or waive
any other provision of Section 2.19 without the consent of the Majority Facility
Lenders in respect of each Facility adversely affected thereby; (v) reduce the
amount of Net Cash Proceeds required to be applied to prepay Loans under this
Agreement without the consent of the Majority Facility Lenders under each
Facility adversely affected thereby; (vi) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
consent of all Lenders under such Facility; (vii) amend, modify or waive any
provision of Section 9 without the consent of the Administrative Agent;
(viii) amend, modify or waive any provision of Section 2.8 or 2.9 without the
consent of each Swingline Lender; (ix) amend, modify or waive any provision of
Section 3 without the consent of each Issuing Lender; (x) add any currencies as
Foreign Currencies under this Agreement in which a Lender is required to make
Loans, in each case without the written consent of each Lender directly affected
thereby; (xi) consent to the assignment or transfer by any Borrower of any of
its rights and obligations under this Agreement and the other Loan Documents
without the consent of each Lender directly affected thereby; (xii) eliminate or
reduce any voting rights under this Section 10.1 without the consent of each
Lender directly affected thereby (it being agreed that, with the consent of the
Required Lenders, additional extensions of credit and tranches and increases in
the amount of the Facilities may be added to this Agreement and may share in any
payments, prepayments, Collateral and voting rights on a pro rata basis and
corresponding amendments to the Loan Documents may be made; provided that the
consent of the Required Lenders shall not be required in connection with any
Incremental Facility, Extension, Replacement Facility or RMB Tranche); provided
that, notwithstanding the foregoing, any waiver, amendment, supplement or other
modification with respect to Section 7.1 (or, for purposes of the financial
covenants set forth in Section 7.1, the definition of “Consolidated Net Leverage
Ratio”, “Consolidated Interest Coverage Ratio” or any defined term used therein)
shall require the written consent only of the Company and the Required Pro Rata
Lenders. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default, or impair any right consequent thereon. Any
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement and the other Loan Documents shall be
restricted as set forth in Section 2.28(d).

(b) Notwithstanding anything to the contrary in this Agreement,

(i) if the Borrowers elect to extend the Revolving Termination Date, they may do
so by providing written notice to the Administrative Agent; provided that

(A) no Revolving Lender shall be obligated to consent to such extension;

(B) such extension shall be effective with respect to a Revolving Lender only if
consented to by such Revolving Lender; and

 

149



--------------------------------------------------------------------------------

(C) no such extension shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments,

and, in connection therewith, this Agreement and the other Loan Documents may be
amended from time to time with the consent of only the Majority Facility Lenders
in respect of the Revolving Facility, the Issuing Lenders, the Administrative
Agent and the Borrowers to the extent necessary to implement the provisions of
this clause (i) (including to reflect the extension of the Revolving Termination
Date); and

(ii) this Agreement may be amended with the written consent of only the
Administrative Agent, the Borrowers and the Lenders providing the relevant
Replacement Term Loans (as defined below) to the extent necessary to permit the
refinancing replacement or modification of all outstanding Tranche A Term Loans
or all outstanding Tranche B Term Loans (each, a “Refinanced Facility”) with a
replacement term loan tranche (including a synthetic term loan tranche)
(“Replacement Term Loans”); provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Facility, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced
Facility, and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Facility at the time of such refinancing; and

(iii) this Agreement and the other Loan Documents may be amended with the
written consent of only the Administrative Agent and the Borrowers to the extent
necessary in order to (A) evidence and implement the Incremental Facilities
pursuant to Section 2.27 or (B) evidence and implement the designation or
removal of Subsidiary Borrowers pursuant to Section 2.29.

(c) The Company shall be permitted to replace any Lender that has not consented
to any amendment, modification, supplement or waiver of or to the Loan Documents
requested by the Company (a “Requested Amendment”) which requires the consent of
each Lender or each Lender affected thereby; provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) the Requested Amendment has
been consented to by the Required Lenders, (iii) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (iv) each applicable
Borrower shall be liable to such replaced Lender under Section 2.22 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (v) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vi) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that each applicable Borrower shall be obligated to pay the registration and
processing fee referred to therein, except to the extent the replacement
financial institution is already a Lender) or pursuant to other procedures
agreed upon by the Company and the Administrative Agent including deemed
assignments upon payment to the replaced Lender of amounts required to be paid
to it pursuant to this paragraph (c), (vii) the replacement Lender shall consent
to the Requested Amendment, (viii)

 

150



--------------------------------------------------------------------------------

until such time as such replacement shall be consummated, each applicable
Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.20 or 2.21(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that any Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

(d) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, including pro rata payment and sharing provisions (but subject to
clause (i) of the proviso clause in paragraph (a) of this Section 10.1), this
Agreement may be amended with the consent of the Borrowers, the Administrative
Agent and the Lenders consenting to any Extended Loans (as defined below) to
extend the maturity of all or a portion of a particular Facility and in
connection therewith make amendments to allow separate treatment thereunder with
respect to Extended Loans and Loans and Commitments under such Facility that are
not converted to Extended Loans; provided that such amendment is made in
connection with the creation of a separate class of loans or commitments under
such Facility through the conversion of certain existing Loans and Commitments
of consenting Lenders under such Facility (any such Loans and Commitments that
are so converted, “Extended Loans”) and to make any necessary amendments to
implement the foregoing, including to extend the scheduled maturity date(s) of
any payment or payments of principal (including at final maturity) and
commitments with respect to such Extended Loans; provided, further that (A) each
applicable Borrower offers such conversion to all Lenders holding Loans and
Commitments under the applicable Facility on a pro rata basis based on the
aggregate principal amount of Loans or Commitments in such Facility then
outstanding, and (B) unless otherwise agreed by each applicable Borrower, the
Administrative Agent and the Lenders holding Extended Loans, the Extended Loans
shall be identical in all material respects to the existing Loans and
Commitments under such Facility from which such Extended Loans are to be
converted, except that (1) all or any of the scheduled amortization or mandatory
payments of principal and payment at maturity of the Extended Loans may be
delayed to later dates than the scheduled amortization or mandatory payments or
principal and payment at maturity of the Loans under the Facility from which
such Extended Loans are to be converted, (2) the Applicable Margins, letter of
credit fees and commitment fees with respect to the Extended Loans may be
different than the Applicable Margins, letter of credit fees and commitment fees
for the Loans under the applicable Facility from which such Extended Loans are
to be converted and may be increased and additional compensation, including
upfront fees may be paid to Lenders converting their Loans and Commitments under
such Facility into Extended Loans, (3) the available Interest Periods for the
Extended Loans may be limited, (4) the Commitments and Loans of Lenders
converting their Loans in such Facility into Extended Loans may be reduced or
repaid, (5) usage of the Revolving Facility (or other revolving Facility) and
participating interests in Letters of Credit and Swingline Loans may be
allocated or reallocated between (or to either) Extended Loans and Loans and
Commitments under the Revolving Facility (or other revolving Facility) that are
not converted to Extended Loans, (6) the Commitments and Loans of Lenders that
do not convert their Loans in such Facility into Extended Loans may be reduced
or repaid prior to the reduction or repayment of the Extended Loans and
(7) other covenants and terms may be added in respect of a Facility (x) that
apply to any period after the latest final maturity of the Loans and Commitments
under such Facility in effect immediately prior to the establishment of such
Extended Loan or after approval thereof by the Required Lenders or (y) that are
reasonably determined by each applicable Borrower and the Administrative Agent
in order to facilitate transactions of the type contemplated by this paragraph
(d).

 

151



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, the Administrative Agent, with the consent of
the Borrowers, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct, amend or cure
any ambiguity, inconsistency or defect or correct any typographical error or
other manifest error in any Loan Document and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

(f) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, this Agreement may be amended in order to create and implement a
separate tranche of revolving commitments and revolving loans for borrowings in
Chinese Renminbi (the “RMB Tranche”), on terms to be agreed among the Borrowers,
the Administrative Agent and such Lenders (including any banks and other
financial institutions or entities that may become parties to this Agreement in
connection therewith, other than any Ineligible Institutions) providing the RMB
Tranche (the “RMB Lenders”), with only the consent of the Borrowers, the
Administrative Agent and such RMB Lenders. It is understood and agreed that
(i) the RMB Tranche shall not cause the Total Revolving Commitments (as amended
to include the RMB Tranche) to exceed the amount of the Total Revolving
Commitments in effect immediately prior to the creation of the RMB Tranche,
except pursuant to a transaction permitted pursuant to Section 2.27 at such time
and (ii) no Lender will be required to participate in the RMB Tranche.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Company, the other Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

  The Company or any other Borrower:    Tenneco Inc.         500 North Field
Drive         Lake Forest, IL 60045         Attention: VP, Finance        
Telecopy: 847-482-5125         Telephone: 847-482-5000      with a copy to:   
Tenneco Inc.         500 North Field Drive         Lake Forest, IL 60045        
Attention: General Counsel         Telecopy: 847-482-5940         Telephone:
847-482-5000   

 

152



--------------------------------------------------------------------------------

  The Administrative Agent:    383 Madison Avenue, 24th Floor         New York,
New York 10179         Attention: Gene R. Riego de Dios         Telecopy:
212-270-5100         Telephone: 212-270-2348         Or, in the case of U.K.
Swingline Loans:        

European Loan Operations

3rd Floor, Prestige Platina, Near Marathahalli Junction,

Sarjapur Outer Ring Road,

Kadabeesanahalli, Vathur Hobli, Bangalore–560087,

India

       

Telephone : +91 80 679 05451

        Fax: +1 214 291 4365         E-Fax: 442074923297@tls.ldsprod.com        
Email: european.loan.operations@jpmorgan.com      with a copy to:    Loan and
Agency Services Group         500 Stanton Christiana Road, NCC5, Floor 1        
Newark, DE, 19713-2107, United States         Attention: Joe Aftanis        
Telecopy: 201-639-5215         Telephone: 302-552-0847   

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. Each Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including the reasonable and documented fees and disbursements of outside
counsel to the Administrative Agent and filing and recording fees and expenses,
(b) to pay all reasonable out-of-pocket expenses incurred by each Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, (c) to pay or reimburse each
Lender, each Issuing Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other

 

153



--------------------------------------------------------------------------------

documents, or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, including the
documented fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Lender and each Issuing Lender and of
counsel to the Administrative Agent and (d) to pay, indemnify, and hold each
Lender, each Issuing Lender and the Administrative Agent and their respective
Affiliates and their respective officers, directors, trustees, employees, agents
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any claim, litigation, investigation or proceeding
regardless of whether any Indemnitee is a party thereto and whether or not the
same are brought by any Borrower, its equity holders, affiliates or creditors or
any other Person, including any of the foregoing relating to the use of proceeds
of the Loans or Letters of Credit (including any refusal by any Issuing Lender
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Company or any
of its Subsidiaries or any of the Properties and (x) the reasonable fees and
expenses of one firm of legal counsel for all Indemnitees, taken as a whole,
(y) if reasonably necessary, a single local counsel for all Indemnitees, taken
as a whole, in each relevant jurisdiction and (z) solely in the case of an
actual or potential conflict of interest, one additional counsel in each
jurisdiction for each group of similarly situated affected Indemnitees, taken as
a whole, in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”); provided, that no Borrower
shall have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities (i) are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or such Indemnitee’s controlled Affiliates or any of its or their
respective officers, directors, employees, agents or advisors (which, in the
case of such agents or advisors are acting at the express direction of such
Indemnitee), (ii) result from a claim brought by any Borrower or any other Loan
Party against an Indemnitee for a material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(iii) relate to any proceeding that does not involve an act or omission of any
Borrower or any of their Affiliates and that is brought by an Indemnitee against
any other Indemnitee, other than claims against an Indemnitee in its capacity,
or in fulfilling its role, as an agent or arranger or any other similar role
under the Facilities. Without limiting the foregoing, and to the extent
permitted by applicable law, each Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such

 

154



--------------------------------------------------------------------------------

damages are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. To the fullest extent permitted by applicable law, each party
hereto agrees that it shall not assert, and hereby waives, any claim against any
other party hereto and any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof; provided that the foregoing shall not limit the
obligations of the Borrowers under this Section 10.5 in respect of any such
damages claimed against the Indemnitees by Persons other than Indemnitees. All
amounts due under this Section 10.5 shall be payable promptly after written
demand therefor. The agreements in this Section 10.5 shall survive repayment of
the Loans and all other amounts payable hereunder. This Section 10.5 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

10.6 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrowers, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that no Borrower may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Lender (except in a transaction permitted by
Section 7.4).

(b) Any Lender may, without the consent of any Borrower or the Administrative
Agent, in accordance with applicable law, at any time sell to one or more banks,
financial institutions or other entities other than an Ineligible Institution
(each, a “Participant”) participating interests in any Loan owing to such
Lender, any Commitment of such Lender or any other interest of such Lender
hereunder and under the other Loan Documents. In the event of any such sale by a
Lender of a participating interest to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Loan for all purposes
under this Agreement and the other Loan Documents, and the Borrowers, the
Issuing Lenders, the other Lenders and the Administrative Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. In no
event shall any Participant under any such participation have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of or interest on,
the Loans or any fees payable hereunder, postpone the date of any scheduled
amortization payment or the final maturity of the Loans, in each case to the
extent subject to such participation. Each Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as

 

155



--------------------------------------------------------------------------------

provided in Section 10.7(a) as fully as if it were a Lender hereunder. Each
Borrower also agrees that each Participant shall be entitled to the benefits of
Sections 2.20, 2.21 and 2.22 (subject to the requirements and limitations in
Section 2.21) with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that such
Participant (i) agrees to be subject to the provisions of Sections 2.23 and 2.24
as if it were an assignee under paragraph (c) of this Section and (ii) shall not
be entitled to receive any greater amount pursuant to Section 2.20 or 2.21 than
the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred except to the extent such entitlement
to receive a greater payment results from an adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Closing Date that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender, each Loan Party and the Administrative Agent shall treat each person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

As used herein, “Ineligible Institution” means (a) a natural person, (b) a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof or (c) any of the
Company and its Subsidiaries and Affiliates.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law, at any
time and from time to time assign to any Lender, any affiliate of any Lender or
any Lender Affiliate or, with the consent of the Borrowers and the
Administrative Agent (which, in each case, shall not be unreasonably withheld or
delayed), to an additional bank, financial institution or other entity other
than an Ineligible Institution (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Assumption,
executed by such Assignee, such Assignor and any other Person whose consent is
required pursuant to this paragraph, and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided that (i) no such
assignment to an Assignee (other than any Lender, any affiliate of any Lender or
any Lender Affiliate) shall be in an aggregate principal amount of less than
$5,000,000 in the case of Revolving Commitments or $500,000 in the case of Term
Loans (provided that assignments made by any Lender on the same day to an
Assignee and its affiliates (including any Lender Affiliates) and
contemporaneous assignments by Lender Affiliates to a single Assignee may be
treated as a single assignment for purposes of satisfying any such minimum
assignment amount requirement (other than in the case of an assignment of all of
a Lender’s interests under the applicable Facility)), (ii) after giving effect
to any such assignment, such Lender and its affiliates (including any Lender

 

156



--------------------------------------------------------------------------------

Affiliates) shall retain Commitments and Term Loans in an aggregate principal
amount of at least $5,000,000 in the case of Revolving Commitments and $500,000
in the case of Term Loans (other than in the case of an assignment of all of a
Lender’s interests under the applicable Facility), in each case unless otherwise
agreed by the applicable Borrower(s) and the Administrative Agent, (iii) no
Lender may assign any interest in the Revolving Facility (other than, with the
consent of the Administrative Agent, not to be unreasonably withheld or delayed,
to an affiliate of such Lender or, to another Lender then holding Revolving
Commitments) without the consent of the Administrative Agent, the Borrowers,
each Issuing Lender and each Swingline Lender (not to be unreasonably withheld
or delayed) and (iv) each Borrower shall be deemed to have consented to an
assignment if it has not objected thereto by written notice to the
Administrative Agent within five Business Days of its receipt of notice thereof.
For purposes of the proviso contained in the preceding sentence, the amount
described therein shall be aggregated in respect of each Lender and its related
Lender Affiliates, if any (other than in the case of an assignment of all of a
Lender’s interests under this Agreement). Any such assignment need not be
ratable as among the Facilities. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Assumption, (x) the Assignee thereunder shall be deemed a party
hereto and, to the extent provided in such Assignment and Assumption, have the
rights and obligations of a Lender hereunder with a Commitment and/or Loans as
set forth therein, and (y) the Assignor thereunder shall, to the extent provided
in such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto). Notwithstanding any provision of this Section 10.6,
the consent of the Borrowers shall not be required for any assignment that
occurs when an Event of Default pursuant to Sections 8(a) or 8(f) shall have
occurred and be continuing with respect to any Borrower.

(d) The Administrative Agent shall, on behalf of the Borrowers, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount
(and stated interest) of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and each Borrower, each other Loan Party, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of the Loans and any Notes evidencing the Loans recorded therein for all
purposes of this Agreement. Any assignment of any Loan, whether or not evidenced
by a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each Note shall expressly so provide). Any
assignment or transfer of all or part of a Loan evidenced by a Note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Assignment and Assumption, and thereupon one or more new Notes shall be issued
to the designated Assignee. The Register shall be available for inspection by
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of an Assignment and Assumption executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 10.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (which shall not be an obligation of the Borrowers),
the Administrative Agent shall (i) promptly accept such Assignment and
Assumption and (ii) record the information contained therein in the Register on
the effective date determined pursuant thereto.

 

157



--------------------------------------------------------------------------------

(f) The Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(g) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of any Loan or Note to any Federal Reserve Bank or other central banking
authority having jurisdiction over such Lender in accordance with applicable
law.

(h) Each applicable Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (g) above.

(i) Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 10.6, whether or not such
assignment or transfer is reflected in the Register, shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (b) of this Section 10.6.

10.7 Adjustments; Set-off.

(a) Except to the extent that (i) this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility or (ii) a payment is made in respect of Cash Management Obligations, if
any Lender (a “Benefitted Lender”) shall receive any payment of all or part of
the Obligations owing to it, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided further, that to the extent prohibited
by applicable law as described in the definition of “Excluded Swap Obligation,”
no amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

158



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders and the Issuing
Lenders provided by law, each Lender and each Issuing Lender shall have the
right, without prior notice to any Borrower, any such notice being expressly
waived by each Borrower to the extent permitted by applicable law, upon any
amount owing by a Borrower hereunder becoming due and payable (whether at the
stated maturity, by acceleration or otherwise) and remaining unpaid past any
applicable grace period, to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, such Issuing
Lender or, in each case, any Affiliate, branch or agency thereof to or for the
credit or the account of such Borrower, as the case may be. Each Lender and each
Issuing Lender agrees promptly to notify each applicable Borrower and the
Administrative Agent after any such setoff and application made by such Lender
or such Issuing Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers.

(a) Each Borrower hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York in New
York County, the courts of the

 

159



--------------------------------------------------------------------------------

United States for the Southern District of New York in New York County, and
appellate courts from any thereof; provided, that nothing contained herein or in
any other Loan Document will prevent any Lender or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right under
the Security Documents or against any Collateral or any other property of any
Loan Party in any other forum in which jurisdiction can be established;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(b) Upon any Subsidiary becoming a Foreign Subsidiary Borrower, such Foreign
Subsidiary Borrower hereby agrees to irrevocably and unconditionally appoint the
Company or an agent for service of process located in the City of New York (the
“New York Process Agent”), reasonably satisfactory to the Administrative Agent,
as its agent to receive on behalf of such Foreign Subsidiary Borrower and its
property service of copies of the summons and complaint and any other process
which may be served in any action or proceeding in any such New York State or
Federal court described in paragraph (a) of this Section and agrees promptly to
appoint a successor New York Process Agent in the City of New York (which
successor New York Process Agent shall accept such appointment in a writing
reasonably satisfactory to the Administrative Agent) prior to the termination
for any reason of the appointment of the initial New York Process Agent. In any
such action or proceeding in such New York State or Federal court, such service
may be made on such Foreign Subsidiary Borrower by delivering a copy of such
process to such Foreign Subsidiary Borrower in care of the New York Process
Agent at the New York Process Agent’s address and by depositing a copy of such
process in the mails by certified or registered air mail, addressed to such
Foreign Subsidiary Borrower at its address specified in the Joinder Agreement
(such service to be effective upon such receipt by the New York Process Agent
and the depositing of such process in the mails as aforesaid). Each Foreign
Subsidiary Borrower hereby irrevocably and unconditionally authorizes and
directs the New York Process Agent to accept such service on its behalf. As an
alternate method of service, each Foreign Subsidiary Borrower irrevocably and
unconditionally consents to the service of any and all process in any such
action or proceeding in such New York State or Federal court by mailing of
copies of

 

160



--------------------------------------------------------------------------------

such process to such Foreign Subsidiary Borrower by certified or registered air
mail at its address specified in the Joinder Agreement. Each Foreign Subsidiary
Borrower agrees that, to the fullest extent permitted by applicable law, a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

To the extent that any Foreign Subsidiary Borrower has or hereafter may acquire
any immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such Foreign Subsidiary Borrower hereby irrevocably waives and
agrees not to plead or claim such immunity in respect of its obligations under
this Agreement or any other Loan Document.

10.13 Acknowledgments. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and each Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among any Borrower and the Lenders.

10.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent and the Collateral Trustee are hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to take any
action requested by the Company having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document (including in connection with
the Spin-Off and transactions related thereto to the extent permitted pursuant
to Section 7.5(t) or Section 7.5(z), as applicable) or that has been consented
to in accordance with Section 10.1, (ii) under the circumstances described in
paragraph (b) below and (iii) upon the occurrence and during the continuation of
a Suspension Period Event, subject to and in accordance with the provisions of
Section 3.15(c) of the Guarantee Agreement and Section 7.12(b), (f), (g) and
(h) of the Collateral Agreement.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedge Agreements and contingent indemnity obligations not due and payable)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, the

 

161



--------------------------------------------------------------------------------

Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent, the Collateral
Trustee and each Loan Party under the Security Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

(c) The Administrative Agent and the Lenders agree that Liens on assets of the
Loan Parties created by the Loan Documents will be terminated and released upon
the transfer of such assets to a Foreign Subsidiary (other than a Foreign
Subsidiary Borrower or Foreign Guarantor) pursuant to Section 7.5(r). The
Administrative Agent and the Collateral Trustee are hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender) to take any action requested by the Company to effect any termination or
release described in this paragraph (c).

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all Information (as defined below); provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
such Information (a) to the Administrative Agent, any other Lender, any
affiliate of any Lender or any Lender Affiliate, (b) to any pledgee referred to
in Section 10.6(g) or any Transferee or prospective Transferee that agrees to
comply with the provisions of this Section or the provisions of another
agreement having comparable confidentiality provisions, (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, including audits and examinations conducted by bank
accountants, any governmental bank regulatory authority exercising examination
or regulatory authority or self-regulatory authorities, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, (j)
to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.15), (k) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Loans, (l) to a credit insurer or (m) if
agreed by the Company in its sole discretion, to any other Person. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, any Issuing Lender or any Lender
on a non-confidential basis prior to disclosure by the Company; provided that,
in the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Administrative Agent, Arrangers and the Lenders
may disclose the existence of this Agreement and information about this
Agreement that is routinely provided by arrangers to such service providers to
market data service providers (including league table providers) that serve the
lending industry.

 

162



--------------------------------------------------------------------------------

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Company and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Company and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Company and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies each Borrower and each Guarantor that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and each Guarantor and other information that will
allow such Lender to identify each Borrower and each Guarantor in accordance
with the Patriot Act.

10.18 No Fiduciary Duty. Each Borrower hereby acknowledges and agrees that
(a) no fiduciary, advisory or agency relationship between the Loan Parties and
the Credit Parties is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, (b) the Credit Parties, on the one hand, and the Loan
Parties, on the other hand, have an arm’s length business relationship that does
not directly or indirectly give rise to, nor do any of the Loan Parties rely on,
any fiduciary duty to any of the Loan Parties or their affiliates on the part of
the Credit Parties, (c) the Loan Parties are capable of evaluating and
understanding, and the Loan Parties understand and accept, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Loan Parties have been advised that the Credit Parties are
engaged in a broad range of transactions that may involve interests that differ
from the Loan Parties’ interests and that the Credit Parties have no obligation
to disclose such interests and transactions to the Loan Parties, (e) the Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent the Loan Parties have deemed appropriate, (f) each Credit Party
has been, is, and will be

 

163



--------------------------------------------------------------------------------

acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties, any of their
affiliates or any other Person and (g) none of the Credit Parties has any
obligation to the Loan Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Loan Parties or any
such affiliate.

10.19 Usury. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excessive interest
shall be applied to the principal of the Obligations or, if it exceeds the
unpaid principal, refunded to the applicable Borrower. In determining whether
the interest contracted for, charged or received by Administrative Agent or any
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread, in
equal or unequal parts, the total amount of interest throughout the contemplated
term of this Agreement.

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

164



--------------------------------------------------------------------------------

10.21 Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto (including, upon any Subsidiary becoming a Subsidiary Borrower, such
Subsidiary Borrower) agrees, to the fullest extent that it may effectively do
so, that the rate of exchange used shall be that at which, in accordance with
normal banking procedures in the relevant jurisdiction, the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given.

(b) The obligations of the Company and the Subsidiary Borrowers in respect of
any sum due to any party hereto or any holder of the obligations owing hereunder
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due hereunder (the “Agreement Currency”), be discharged only to the extent
that, on the Business Day following receipt by the Applicable Creditor of any
sum adjudged to be so due in the Judgment Currency, the Applicable Creditor may
in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Company and the Subsidiary
Borrowers agree, as a separate obligation and notwithstanding any such judgment,
to indemnify the Applicable Creditor against such loss. The obligations of the
Company and the Subsidiary Borrowers contained in this Section 10.21 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

10.22 Separate Obligations. For the avoidance of doubt, the Administrative
Agent, each Issuing Lender, each Lender and each Loan Party acknowledges and
agrees that, notwithstanding anything to the contrary in this Agreement or any
of the other Loan Documents, the Obligations of the Foreign Loan Parties under
this Agreement or any of the other Loan Documents shall be separate and distinct
from the Obligations of the Domestic Loan Parties, and the Obligations of the
Foreign Loan Parties shall be expressly limited to the Obligations of the
Foreign Subsidiary Borrowers and Foreign Guarantors (the “Foreign Obligations”).
In furtherance of the foregoing, each of the parties acknowledges and agrees
that the liability of any Foreign Loan Party for the payment and performance of
its covenants, representations and warranties set forth in this Agreement and
the other Loan Documents shall be several from and not joint with the
Obligations of the Domestic Loan Parties (the “Domestic Obligations”); the
Foreign Loan Parties shall not guarantee the Domestic Obligations (including,
for the avoidance of doubt, any guarantees by the Domestic Loan Parties of the
Foreign Obligations); and the Collateral of the Foreign Loan Parties shall not
secure or be applied in satisfaction, by way of payment, prepayment, or
otherwise, of all or any portion of the Domestic Obligations (including, for the
avoidance of doubt, any guarantees by the Domestic Credit Parties of the Foreign
Obligations). Notwithstanding the above, the Domestic Loan Parties shall
guarantee the payment and performance of the Foreign Obligations, and the
Collateral of the Domestic Loan Parties shall secure such guarantees, in each
case as set forth in and in accordance with the applicable Security Documents.

 

165



--------------------------------------------------------------------------------

10.23 Several Obligations. The respective obligations of the Lenders under this
Agreement are several and not joint and no Lender shall be responsible for the
failure of any other Lender to satisfy its obligations hereunder.

10.24 Intercreditor Agreement. Each of the Administrative Agent and each Lender
hereby acknowledge that it is subject to and bound by the provisions of the
Intercreditor Agreement in its capacity as a holder of Additional Senior
Class Debt (as defined in the Intercreditor Agreement).

[Remainder of page intentionally left blank]

 

166



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

TENNECO INC. By:  

/s/ Paul D. Novas

Name: Paul D. Novas Title: Vice President, Finance TENNECO AUTOMOTIVE OPERATING
COMPANY INC. By:  

/s/ Paul D. Novas

Name: Paul D. Novas Title: Vice President, Finance

[Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By: /s/ Gene
R. Riego de Dios                                     Name: Gene R. Riego de Dios
Title: Executive Director

[Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By: /s/ Craig
Malloy                                                      Name: Craig Malloy
Title: Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By: /s/ Brian
Lukehart                                                  Name: Brian Lukehart
Title: Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By: /s/ Andrew
Padovano                                              Name: Andrew Padovano
Title: Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By: /s/ Eric
Hill                                                              Name: Eric
Hill Title: Authorized Signatory

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By: /s/ Katsuyuki
Kubo                                              Name: Katsuyuki Kubo Title:
Managing Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Matt J.
Perrizo                                                  Name: Matt J. Perrizo
Title: Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By: /s/ John P. Malloy                                                  Name:
John P. Malloy Title: Senior Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Canadian Imperial Bank of Commerce, New York Branch as a Lender By: /s/ Andrew
Campbell                                              Name: Andrew Campbell
Title: Authorized Signatory By: /s/ Melissa
Brown                                                  Name: Melissa Brown
Title: Authorized Signatory

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Commerzbank AG, New York Branch, as a Lender By: /s/ Anne
Culver                                                      Name: Anne Culver
Title: Vice President By: /s/ Tak Cheng                                        
                 Name: Tak Cheng Title: Assistant Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. By: /s/ Andrew M
Horn                                                  Name: Andrew M Horn Title:
Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By: /s/ Raymond Ventura
Jr.                                         Name: Raymond Ventura, Jr. Title:
Managing Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By: /s/ Kristin
Lenda                                                  Name: Kristin Lenda
Title: Senior Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By: /s/ Jeffrey S. Johnson                                              Name:
Jeffrey S. Johnson Title: Senior Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By: /s/ Kurt
Marsan                                                      Name: Kurt Marsan
Title: Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Capital One, N.A., as a Lender By: /s/ Patrick
Flaherty                                                  Name: Patrick Flaherty
Title: Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By: /s/ Stephen A.
Maenhout                                     Name: Stephen A. Maenhout Title:
Senior Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

KBC BANK N.V., NEW YORK BRANCH,

as a Lender

By: /s/ Nicholas Fiore                                                  Name:
Nicholas Fiore Title: Director By: /s/ Susan
Silver                                                      Name: Susan Silver
Title: Managing Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A, as a Lender By: /s/ Bernadette
Collins                                              Name: Bernadette Collins
Title: Senior Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender By: /s/ James F.
Disher                                                  Name: James F. Disher
Title: Authorized Signatory

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Santander Bank, N.A., as a Lender By: /s/ Brett
Johnson                                                      Name: Brett Johnson
Title: Senior Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By: /s/ Monica
Tilani                                                      Name: Monica Tilani
Title: Vice President By: /s/ Richard
Pace                                                       Name: Richard Pace
Title: Managing Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China Limited, New York Branch, as a Lender
By: /s/ Jing Qu                                                             
Name: Jing Qu Title: Assistant Vice President By: /s/ Yuan
Lu                                                              Name: Yuan Lu
Title: Head of Corporate Banking Department

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By: /s/ Lisa
Garling                                                      Name: Lisa Garling
Title: Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

ING Bank N.V., Dublin branch , as a Lender By: /s/ Sean
Hassett                                                      Name: Sean Hassett
Title: Director By: /s/ Shaun Hawley                                        
           Name: Shaun Hawley Title: Director

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

The Huntington National Bank, as a Lender By: /s/ Mark
Zobel                                                      Name: Mark Zobel
Title: Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender By: /s/ Keith L.
Burson                                                  Name: Keith L. Burson
Title: Senior Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

ICICI Bank Limited New York Branch, as a Lender By: /s/ Akashdeep
Sarpal                                              Name: AKASHDEEP SARPAL
Title: COUNTRY HEAD – USA

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Associated Bank N.A., as a Lender By: /s/ Rodney
Murray                                                  Name: Rodney Murray
Title: Group Senior Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By: /s/ Robert
Wilson                                                  Name: Robert Wilson
Title: Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

The First Bank of Highland Park, as a Lender By: /s/ Lynn M.
Rosinsky                                              Name: Lynn M. Rosinsky
Title: Senior Vice President

[Signature Page to Tenneco Credit Agreement]



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING FACILITY (INCLUDING SWINGLINE LOANS) AND TRANCHE A
TERM FACILITY

 

Level    Consolidated Net Leverage
Ratio   

Applicable Margin

for Eurodollar Loans or
Overnight LIBOR Loans

   Applicable Margin for ABR
Loans    Commitment Fee Rate I    Greater than or equal to 2.50 to 1.0    1.75%
   0.75%    0.30% II    Less than 2.50 to 1.0 and greater than or equal to 1.50
to 1.0    1.50%    0.50%    0.25% III    Less than 1.50 to 1.0    1.25%    0.25%
   0.20%

Changes in the Applicable Margin with respect to Revolving Loans, Swingline
Loans, Tranche A Term Loans or the Commitment Fee Rate resulting from changes in
the Consolidated Net Leverage Ratio shall become effective on the date (the
“Adjustment Date”) on which financial statements are delivered to the Lenders
pursuant to Section 6.1(a) or (b) (but in any event not later than the 45th day
after the end of each of the first three quarterly periods of each fiscal year
or the 90th day after the end of each fiscal year, as the case may be) and shall
remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified above, then, until such financial statements
are delivered, the Consolidated Net Leverage Ratio as at the end of the fiscal
period that would have been covered thereby shall for the purposes of this
definition be deemed to be greater than 2.50 to 1.0. In addition, at all times
while an Event of Default shall have occurred and be continuing, the
Consolidated Net Leverage Ratio shall for the purposes of this definition be
deemed to be greater than 2.50 to 1.0. Each determination of the Consolidated
Net Leverage Ratio pursuant to this pricing grid shall be made with respect to
(or, in the case of clause (a) of the definition thereof, as at the end of) the
period of four consecutive fiscal quarters of the Company ending at the end of
the period covered by the relevant financial statements.



--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS

Revolving and Tranche A Commitments

 

Name of Lender

   Revolving
Commitment      Tranche A Term
Commitment      Total  

JPMORGAN CHASE BANK, N.A.

   $ 78,839,285.72      $ 92,589,285.71      $ 171,428,571.43  

BARCLAYS BANK PLC

   $ 78,839,285.72      $ 92,589,285.71      $ 171,428,571.43  

BANK OF AMERICA, N.A.

   $ 78,839,285.71      $ 92,589,285.71      $ 171,428,571.42  

CITIBANK, N.A.

   $ 78,839,285.71      $ 92,589,285.71      $ 171,428,571.42  

MUFG BANK, LTD.

   $ 78,839,285.71      $ 92,589,285.72      $ 171,428,571.43  

SUMITOMO MITSUI BANKING CORPORATION

   $ 78,839,285.71      $ 92,589,285.72      $ 171,428,571.43  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 78,839,285.72      $ 92,589,285.72      $ 171,428,571.44  

BRANCH BANKING AND TRUST COMPANY

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

COMMERZBANK AG, NEW YORK BRANCH

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

HSBC BANK USA, N.A.

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

MIZUHO BANK, LTD.

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

PNC BANK, NATIONAL ASSOCIATION

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

U.S. BANK NATIONAL ASSOCIATION

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

FIFTH THIRD BANK

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

CAPITAL ONE, N.A.

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

CITIZENS BANK, N.A.

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

KBC BANK N.V., NEW YORK BRANCH

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

TD BANK, N.A.

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

ROYAL BANK OF CANADA

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

SANTANDER BANK, N.A.

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  



--------------------------------------------------------------------------------

BNP PARIBAS

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

SUNTRUST BANK

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

ING BANK N.V., DUBLIN BRANCH

   $ 46,875,000.00      $ 53,125,000.00      $ 100,000,000.00  

THE HUNTINGTON NATIONAL BANK

   $ 23,437,500.00        26,562,500.00        50,000,000.00  

THE NORTHERN TRUST COMPANY

   $ 23,437,500.00      $ 26,562,500.00      $ 50,000,000.00  

ICICI BANK LIMITED NEW YORK BRANCH

   $ 20,000,000.00      $ 0.00      $ 20,000,000.00  

ASSOCIATED BANK N.A.

   $ 14,062,500.00      $ 15,937,500.00      $ 30,000,000.00  

COMERICA BANK

   $ 11,718,750.00      $ 13,281,250.00      $ 25,000,000.00  

THE FIRST BANK OF HIGHLAND PARK

   $ 11,718,750.00      $ 13,281,250.00      $ 25,000,000.00     

 

 

    

 

 

    

 

 

 

Total

   $ 1,500,000,000.00      $ 1,700,000,000.00      $ 3,200,000,000.00     

 

 

    

 

 

    

 

 

 

L/C Commitments

 

Issuing Lender

   L/C Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 33,333,333.34  

BARCLAYS BANK PLC

   $ 33,333,333.33  

BANK OF AMERICA, N.A.

   $ 33,633,333.33  

CITIBANK, N.A.

   $ 33,333,333.33  

MUFG BANK, LTD.

   $ 33,333,333.33  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 33,333,333.33     

 

 

 

Total

   $ 200,299,999.99 *    

 

 

 

 

*

L/C Commitments subject to limit set forth Section 3.1(a) of the Credit
Agreement.

Tranche B Term Commitments

 

Name of Lender

   Tranche B Term
Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 1,700,000,000.00     

 

 

 

Total

   $ 1,700,000,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1B

MORTGAGED PROPERTY

Part A

 

1.

  

Facility:

  

Paragould, Arkansas*

  

Address:

  

1601 Highway 49B North

Paragould, AR 72450

  

County Situated In:

  

Greene

  

Owned by:

  

Tenneco Automotive Operating Company Inc.

2.

  

Facility:

  

Paragould, Arkansas*

  

Address:

  

2000 Bolton St.

Paragould, AR 72450

  

County Situated In:

  

Greene

  

Owned by:

  

Tenneco Automotive Operating Company Inc.

3.

  

Facility:

  

Grass Lake, Michigan*

  

Address:

  

3901 Willis Road

Grass Lake, Michigan 49240

  

County Situated In:

  

Jackson

  

Owned by:

  

Tenneco Automotive Operating Company Inc.

4.

  

Facility:

  

Napoleon, Ohio*

  

Address:

  

11800 State Route 424

Napoleon, Ohio 43545

  

County Situated In:

  

Henry

  

Owned by:

  

The Pullman Company

5.

  

Facility:

  

Smithville, Tennessee*

  

Address:

  

645 East Broad Street

Smithville, TN 37166

  

County Situated In:

  

DeKalb

  

Owned by:

  

Tenneco Automotive Operating Company Inc.

6.

  

Facility:

  

Hartwell, Georgia*

  

Address:

  

200 McIntyre Drive

Hartwell, GA 30643-1709

  

County Situated In:

  

Hart

  

Owned by:

  

Tenneco Automotive Operating Company Inc.

 

*

Indicates that the property falls below the $15,000,000 threshold for purposes
of Section 4.19(b) of the Credit Agreement.



--------------------------------------------------------------------------------

7.   

Facility:

  

Seward, Nebraska

  

Address:

  

1111 Izaak Walton Road

Seward, NE 68434

  

County Situated In:

  

Seward

  

Owned by:

  

Tenneco Automotive Operating Company Inc.

8.   

Facility:

  

South Bend, Indiana*

  

Address:

  

3605 West Cleveland Road

South Bend, IN 46628

  

County Situated In:

  

St. Joseph

  

Owned by:

  

Federal-Mogul Powertrain LLC

9.   

Facility:

  

Plymouth, Michigan*

  

Address:

  

47001 Port Street

Plymouth, MI 48170

  

County Situated In:

  

Wayne

  

Owned by:

  

Federal-Mogul Powertrain LLC

10.   

Facility:

  

Exton, Pennsylvania*

  

Address:

  

241 Welsh Pool Road

Exton, PA 19341

  

County Situated In:

  

Chester

  

Owned by:

  

Federal-Mogul Powertrain LLC

11.   

Facility:

  

Winchester, Virginia*

  

Address:

  

2410 Papermill Road

Winchester, VA 22601

  

County Situated In:

  

Frederick

  

Owned by:

  

Federal-Mogul Products US LLC

Part B   

1.

  

Facility:

  

Monroe, Michigan

  

Address:

  

1 International Drive

Monroe, Michigan 48161

  

County Situated In:

  

Monroe

2.

  

Facility:

  

Harrisonburg, Virginia

  

Address:

  

3160 Abbott Lane

Harrisonburg, Virginia 22801

  

County Situated In:

  

Rockingham

3.

  

Facility:

  

Skokie, Illinois

 

*

Indicates that the property falls below the $15,000,000 threshold for purposes
of Section 4.19(b) of the Credit Agreement.



--------------------------------------------------------------------------------

  

Address:

  

7450 N. McCormick Blvd.

Skokie, Illinois 60076

  

County Situated In:

  

Cook

 

*

Indicates that the property falls below the $15,000,000 threshold for purposes
of Section 4.19(b) of the Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE 1.1C

EXISTING LETTERS OF CREDIT

 

Reference
#    LC#     

Issuing Bank

  

For the Account of

  

Beneficiary

   Amount      Expiration
Date      Auto
Renew 1.      68138658      Bank of America    Federal-Mogul LLC f/b/o Fel-Pro
Inc.    Illinois Workers Compensation Commission    $ 525,000.00        03/07/19
     Yes 2.      68138069      Bank of America    Federal-Mogul LLC on behalf of
T&N Industries LLC    Liberty Mutual Insurance Company    $ 435,189.00       
03/07/19      Yes 3.      68138073      Bank of America    Federal-Mogul LLC   
Ohio Bureau of Workers Compensation    $ 170,000.00        03/07/19      Yes 4.
     68138072      Bank of America    Federal-Mogul LLC    The Travelers
Indemnity Company    $ 2,600,000.00        03/07/19      Yes 5.      68138071  
   Bank of America    Federal-Mogul LLC    The Travelers Indemnity Company    $
23,350,000.00        03/07/19      Yes 6.      68138074      Bank of America   
Federal-Mogul LLC    United States Environmental Protection Agency, Region III
   $ 300,000.00        03/13/19      Yes 7.      68138100      Bank of America
   Federal-Mogul LLC    XL Insurance America Inc.    $ 75,000.00        03/13/19
     Yes 8.      68138223      Bank of America    Federal-Mogul LLC    State of
Minnesota Department of Commerce    $ 150,000.00        03/15/19      Yes 9.   
  68138147      Bank of America    Federal-Mogul Products, Inc.    Commonwealth
of Virginia Department of Environmental Quality    $ 398,429.00        03/19/19
     Yes



--------------------------------------------------------------------------------

10.      68138146      Bank of America    Federal-Mogul Powertrain LLC   
Commonwealth of Virginia Department of Environmental Quality    $ 1,674,430.00  
     03/19/19      Yes 11.      68138110      Bank of America    Federal-Mogul
LLC o/b/o Federal-Mogul Motorparts LLC    Fr LEO Lane Property Holding LP    $
200,000.00        03/19/19      Yes 12.      68138109      Bank of America   
Federal-Mogul LLC    Michigan Department of Environmental Quality    $
175,000.00        03/19/19      Yes 13.      68138101      Bank of America   
Federal-Mogul LLC    Skymark Properties SPE LLC    $ 3,000,000.00       
03/19/19      Yes 14.      68138489      Bank of America    Federal-Mogul LLC   
Indiana Department of Environmental Management    $ 295,536.00        04/05/19  
   Yes 15.      68138490      Bank of America    Federal-Mogul Products, Inc.   
Commonwealth of Virginia Department of Environmental Quality    $ 269,765.00  
     04/12/19      Yes 16.      68138869      Bank of America    Federal-Mogul
Powertrain LLC    Michigan Underground Storage Tank Authority    $ 10,000.00  
     05/01/19      Yes



--------------------------------------------------------------------------------

SCHEDULE 1.1D

PERMITTED CASH POOLING AGREEMENTS

 

1.

Cash Pooling Agreement, dated as of October 1, 2001, among Federal Mogul Holding
Deutschland GmbH, Federal Mogul Netherlands BV, Irish Branch, Federal Mogul
Ignition SA, Federal Mogul Holding Srl, Federal Mogul SA, Federal Mogul Friction
Products SA, Federal Mogul Sarl, Federal Mogul Corporation, Federal Mogul SA and
Bank Mendes Gans nv.

 

2.

Addendum to the Cash Pooling Agreement, dated as of July 28, 2005, among Federal
Mogul Holding Deutschland GmbH, Federal Mogul Netherlands BV, Irish Branch,
Federal Mogul Ignition SA, Federal Mogul Operations Italy Srl, Federal Mogul
Friction Products SA, Federal Mogul Sarl, Federal Mogul SA, Federal Mogul
Friction Producuts, a.s., Federal Mogul Gorzyce SA, Federal Mogul Sealing
Systems Hungaria Bt, Federal Mogul Bimet Spolka Akcyjna, Federal Mogul
Investments BV, Federal Mogul Canada Ltd., Coventry Assurance Ltd.,
Federal-Mogul Global B.V., Federal-Mogul Holdings B.V., Federal-Mogul Growth
B.V., Federal-Mogul Ibérica, S.L., Federal Mogul de Mexico S.A. de C.V.,
Servicios Administrativos Industriales S.A. de C.V. and Bank Mendes Gans nv.

 

3.

Guaranty, dated as of January 15, 2015, by Federal-Mogul Corporation and
accepted and agreed by Bank Mendes Gans N.V.

 

4.

Agreement on db-CashSweep, dated as of June 18, 2007, between Federal-Mogul
Luxembourg S.a.r.l. and Deutsche Bank AG, as amended by (i) the Sweep Terms,
dated as of September 24, 2007, among T&N Limited, AE International Ltd, AE
Limited, Federal Mogul Aftermarket UK Limited, Federal Mogul Bradford Limited,
Federal Mogul Camshaft Castings Limited, Federal Mogul Camshafts Limited,
Federal Mogul Friction Products Limited, Federal Mogul Global Growth Limited,
Federal Mogul Sintered Products Limited, Federal Mogul Sealing Systems Limited,
T&N International Limited, T&N Investments Limited, T&N Trade Marks Limited,
Federal Mogul Export Services Limited, as amended, restated, supplemented or
otherwise modified from time to time; (ii) the Sweeping Terms, dated as of
June 15, 2015, among F-M Motorparts Ltd., Federal-Mogul Aftermarket UK Ltd.,
Federal-Mogul Friction Products Ltd. and Payen International Ltd.; (iii) the
Sweep Terms, dated February 24, 2011, between Federal Mogul Ltd and Piston Rings
(UK) Limited.

 

5.

Entrustment Loan Omnibus Agreement, dated June 22, 2014, among Tenneco (Dalian)
Exhaust System Co. Ltd., Tenneco (China) Co. Ltd., Tenneco Lingchuan (Chongqing)
Exhaust System Co. Ltd., Tenneco (Guangzhou) Co. Ltd., Tenneco (Suzhou) Co.
Ltd., Tenneco FAWSN (Changchun) Automobile Parts Co. Ltd., Tenneco Fusheng
(Chengdu) Automobile Parts Co. Ltd., Tenneco FAWSN (Foshan) Automobile Parts Co.
Ltd., Tenneco (Suzhou) Emission System Co. Ltd., Tenneco (Suzhou) Ride Control
Co. Ltd. and JPMorgan Chase Bank (China) Company Limited Shanghai Branch.

 

6.

Multi-Entity Physical Cash Pooling Agreement, dated as of May 15, 2007, among
Federal-Mogul Management (Shanghai) Co., Ltd, Federal-Mogul (Shanghai)
Automotive Parts Co., Ltd, Federal-Mogul Friction Products Co., Ltd,
Federal-Mogul (Qingdao) Automotive Parts Co., Ltd, Federal-Mogul Sealing System
(Nanchang) Co., Ltd and Federal-Mogul Champion Spark Plug (Guangzhou) Limited,
et el and Citibank (China) CO., Ltd. (Shanghai Branch) as amended from time to
time and modified to revise the Federal-Mogul participants to include
Federal-Mogul (China) Co., Ltd., Federal-Mogul (Qingdao) Automotive Parts Co.,
Ltd., Federal-Mogul Sealing System (Nanchang) Co., Ltd., Federal-Mogul Dongsuh
(Qingdao) Piston Co., Ltd., Federal-Mogul Zhengsheng (Changsha) Piston Ring Co.,
Ltd., Federal-Mogul (Changshu) Automotive Parts Co., Ltd., Federal-Mogul
(Dalian) Co., Ltd., Federal-Mogul (Shanghai) Automotive Parts Co., Ltd.,
Federal-Mogul Friction Products Co., Ltd., Federal-Mogul (Chongqing) Friction
Materials Co., Ltd., Federal-Mogul (Langfang) Automotive Components Co., Ltd.,
Federal-Mogul Motorparts (Zhejiang) Limited.

 

7.

Overdraft and Cash Pooling Agreement between Federal-Mogul Holding Deutschland
GmbH, Federal-Mogul Wiesbaden GmbH, Federal-Mogul Burscheid GmbH, Federal-Mogul
Nurnberg GmbH, Federal-Mogul Friedberg GmbH, Federal-Mogul Vermogensverwaltungs
GmbH and Commerzbank Aktiengesellschaft as amended.



--------------------------------------------------------------------------------

SCHEDULE 4.4

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

In connection with the Acquisition:

 

  1.

Filings with, and/or consents from, any government, agent, bureau, board,
commission, court, department, agency or instrumentality thereof with
jurisdiction over the formation, maintenance and good standing of entities (or
similar ministerial requirements) required to be made by Federal-Mogul LLC or
its Subsidiaries in jurisdictions they operate due to the change in the
beneficial owner of such Subsidiaries resulting from the consummation of the
transactions contemplated by the Membership Interest Purchase Agreement.

 

  2.

Reportable event filing with the PBGC, made on May 4, 2018.

 

  3.

Filings required under, and compliance under the other applicable requirements
of, the HSR Act (as defined in the Membership Interest Purchase Agreement),
including the filing of a Notification and Report Form pursuant to the HSR Act,
made on April 24, 2018 and which waiting period expired on May 24, 2018.

 

  4.

Approvals, consents or consultations required to consummate the transaction
contemplated by the Membership Interest Purchase Agreement pursuant to any
Antitrust Law (as defined in the Membership Interest Purchase Agreement) in any
of the following jurisdictions, all of which have been obtained:

 

  a.

European Union

 

  b.

Brazil;

 

  c.

Canada;

 

  d.

China;

 

  e.

India;

 

  f.

Mexico;

 

  g.

Russia;

 

  h.

South Africa; and

 

  i.

Turkey.

 

  5.

Compliance with the Exchange Act, including filing with the SEC of the Proxy
Statement (as defined in the Membership Interest Purchase Agreement), which was
filed on August 2, 2018.

 

  6.

Compliance with the rules and regulations of the New York Stock Exchange.

 

  7.

Compliance with any applicable state securities or blue sky Requirements of Law.



--------------------------------------------------------------------------------

SCHEDULE 4.15

SUBSIDIARIES

 

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

1.    Armstrong Properties Pty. Ltd.      100 %    South Africa 2.    Autopartes
Walker, S. de R.L. de C.V.      100 %    Mexico 3.    CED’s Inc.      100 %   
Illinois 4.    Clevite Industries Inc.      100 %    Delaware 5.    Fric-Rot
S.A.I.C.      99.85 %    Argentina 6.    Gillet Exhaust Manufacturing Ltd.     
100 %    United Kingdom 7.    Gillet Pressings Cardiff Limited      100 %   
United Kingdom 8.    J.W. Hartley (Motor Trade) Ltd.      100 %    United
Kingdom 9.    Kinetic Pty. Ltd.      100 %    Australia 10.    Maco Inversiones
S.A.      99.999983 %    Argentina 11.    McPherson Strut Company LLC      100
%    Delaware 12.    Monroe Amortisor Imalat Ve Ticaret Anonim Sirketi     
99.9386 %    Turkey 13.    Monroe Australia Pty. Limited      100 %    Australia
14.    Monroe Czechia s.r.o.      100 %    Czech Republic 15.    Monroe Holding,
S. de R.L. de C.V.      100 %    Mexico 16.    Monroe Manufacturing (Pty.) Ltd.
     100 %    South Africa 17.    Monroe Mexico, S. de R.L. de C.V.      100 % 
  Mexico 18.    Monroe Packaging BVBA      100 %    Belgium 19.    Monroe
Springs (Australia) Pty. Ltd.      100 %    Australia 20.    Monroe Springs (New
Zealand) Limited      100 %    New Zealand 21.    Montagewerk Abgastechnik Emden
GmbH      50 %    Germany 22.    Precision Modular Assembly Corp.      100 %   
Delaware 23.    Proveedora Walker S. de R.L. de C.V.      100 %    Mexico 24.   
Pullman Standard Inc.      100 %    Delaware 25.    Qingdao Tenneco FAWSN
Automobile Parts Co., Ltd.      100 %    China 26.    Shanghai Tenneco Exhaust
System Co., Ltd.      55 %    China 27.    TA (Australia) Group Pty. Ltd.     
100 %    Australia 28.    Tenneco (Beijing) Exhaust System Co., Ltd.      51 % 
  China

 

1 

Indicates direct and indirect ownership by any Loan Party.



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

29.    Tenneco (Beijing) Ride Control System Co., Ltd.      65 %    China 30.   
Tenneco (Changzhou) Ride Performance Co., Ltd.      100 %    China 31.   
Tenneco (China) Co., Ltd. f/k/a Tenneco Automotive China Company (Shanghai) Ltd.
     100 %    China 32.    Tenneco (Dalian) Exhaust System Co. Ltd. f/k/a
Tenneco Tongtai (Dalian) Exhaust System Co., Ltd.      100 %    China 33.   
Tenneco (Guangzhou) Co., Ltd.      100 %    China 34.    Tenneco (Mauritius)
Limited      100 %    Mauritius 35.    Tenneco (MSCan) Operations Inc.      100
%    Canada 36.    Tenneco (MUSA)      100 %    California 37.    Tenneco
(Suzhou) Co., Ltd.      100 %    China 38.    Tenneco (Suzhou) Emission System
Co., Ltd.      100 %    China 39.    Tenneco (Suzhou) Ride Control System Co.,
Ltd.      100 %    China 40.    Tenneco (TM Asia) Ltd.      100 %    Taiwan 41.
   Tenneco (TM Belgium) BVBA      100 %    Belgium 42.    Tenneco Asheville Inc.
     100 %    Delaware 43.    Tenneco Asia Inc.      100 %    Delaware 44.   
Tenneco Automotive (Thailand) Limited      99.6 %    Thailand 45.    Tenneco
Automotive Brasil Ltda.      99.99 %    Brazil 46.    Tenneco Automotive
Deutschland GmbH      100 %    Germany 47.    Tenneco Automotive Eastern Europe
Sp. z.o.o.      100 %    Poland 48.    Tenneco Automotive Europe BVBA      100
%    Belgium 49.    Tenneco Automotive Europe Coordination Center BVBA      100
%    Belgium 50.    Tenneco Automotive Foreign Sales Corporation Limited     
100 %    Jamaica 51.    Tenneco Automotive France S.A.S.      100 %    France
52.    Tenneco Automotive Holdings South Africa Pty. Ltd.      74.9 %    South
Africa 53.    Tenneco Automotive Iberica, S.A.      100 %    Spain 54.   
Tenneco Automotive Inc. Nevada      100 %    Nevada 55.    Tenneco Automotive
India Private Limited      100 %    India 56.    Tenneco Automotive Italia
S.r.l.      100 %    Italy 57.    Tenneco Automotive Nederland B.V.      100 % 
  Netherlands 58.    Tenneco Automotive Operating Company Inc.      100 %   
Delaware



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

59.    Tenneco Automotive Polska Sp. z.o.o.      100 %    Poland 60.    Tenneco
Automotive Port Elizabeth (Proprietary) Ltd.      100 %    South Africa 61.   
Tenneco Automotive Portugal-Componentes Para Automovel, Unipessoal, LDA.     
100 %    Portugal 62.    Tenneco Automotive Romania S.r.l.1      100 %   
Romania 63.    Tenneco Automotive RSA Company      100 %    Delaware 64.   
Tenneco Automotive Second RSA Company      100 %    Delaware 65.    Tenneco
Automotive Services S.A.S.      100 %    France 66.    Tenneco Automotive
Servicios Mexico, S. de R.L. de C.V.      100 %    Mexico 67.    Tenneco
Automotive Trading Company      100 %    Delaware 68.    Tenneco Automotive UK
Limited      100 %    United Kingdom 69.    Tenneco Automotive Volga LLC     
100 %    Russia 70.    Tenneco Automotive Walker Inc.      100 %    Delaware 71.
   Tenneco Brake, Inc.      100 %    Delaware 72.    Tenneco Brazil Ltda.     
99.99 %    Brazil 73.    Tenneco Canada Inc.      100 %    Canada 74.    Tenneco
Deutschland Holding GmbH      100 %    Germany 75.    Tenneco Eastern European
Holdings S.a.r.l.      100 %    Luxembourg 76.   

Tenneco Eberspacher (Beijing) Exhaust

System Co. Ltd.

     100 %    China 77.    Tenneco Emission Control (Pty) Ltd f/k/a Gillet
Exhaust Technologie      100 %    South Africa 78.    Tenneco Etain S.A.S. f/k/a
Gillet Tubes Technologies S.A.S.      100 %    France q 79.    Tenneco Europe
Limited      100 %    Delaware 80.    Tenneco FAWSN (Changchun) Automobile Parts
Co., Ltd. f/k/a Tenneco FAW Sihuan (Changchun) Automobile Parts Co., Ltd.     
51 %    China 81.    Tenneco FAWSN (Foshan) Automobile Parts Co., Ltd.      100
%    China 82.    Tenneco FAWSN (Tianjin) Automobile Parts Co., Ltd.      100 % 
  China 83.    Tenneco Fusheng (Chengdu) Automobile Parts Co., Ltd. f/k/a
Chengdu Tenneco Tongtai Exhaust System Co., Ltd.      55 %    China



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

84.    Tenneco Global Holdings Inc.      100 %    Delaware 85.    Tenneco GmbH
f/k/a Heinrich Gillet GmbH      100 %    Germany 86.    Tenneco Holdings Danmark
ApS      100 %    Denmark 87.    Tenneco Hong Kong Holdings Limited      100 % 
  Hong Kong 88.    Tenneco Hungary Korlatolt Felelossegu Tarsasag      100 %   
Hungary 89.    Tenneco Innovacion S.L.      100 %    Spain 90.    Tenneco
International Holding Corp.      100 %    Delaware 91.    Tenneco International
Luxembourg S.a.r.l.      100 %    Luxembourg 92.    Tenneco International
Manufacturing S.a.r.l.      100 %    Luxembourg 93.    Tenneco Japan Ltd. f/k/a
Tenneco Automotive Japan Ltd.      100 %    Japan 94.    Tenneco Korea Limited
     100 %    Korea 95.    Tenneco Lingchuan (Chongqing) Exhaust System Co.,
Ltd.      60 %    China 96.    Tenneco Management (Europe) Limited      100 %   
United Kingdom 97.    Tenneco Mauritius China Holdings Ltd.      100 %   
Mauritius 98.    Tenneco Mauritius Holdings Limited      100 %    Mauritius 99.
   Tenneco Mexico, S. de R.L. de C.V.      100 %    Mexico 100.    Tenneco Ride
Control South Africa (Pty) Ltd. f/k/a Armstrong Hydraulics South Africa (Pty.)
Ltd.      100 %    South Africa 101.    Tenneco Silesia Sp. z.o.o.      100 %   
Poland 102.    Tenneco Sverige AB f/k/a Tenneco Automotive Sverige AB      100
%    Sweden 103.    Tenneco Walker (Tianjin) Exhaust System Co. Ltd.      100 % 
  China 104.    Tenneco Zwickau GmbH f/k/a Gillet-Abgassysteme Zwickau GmbH     
100 %    Germany 105.    Tenneco-Eberspacher (Dalian) Exhaust System Co., Ltd.
     55 %    China 106.    Tenneco-Walker (UK) Ltd.      100 %    United Kingdom
107.    The Pullman Company      100 %    Delaware 108.    The Tenneco
Automotive (UK) Pension Scheme Trustee Limited      100 %    United Kingdom 109.
   Thompson and Stammers (Dunmow) Number 6 Limited      100 %    United Kingdom



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

110.    Thompson and Stammers (Dunmow) Number 7 Limited      100 %    United
Kingdom 111.    TM S.r.l.      100 %    Italy 112.    TMC Texas Inc.      100 % 
  Delaware 113.    Walker Australia Pty. Limited      100 %    Australia 114.   
Walker Danmark ApS      100 %    Denmark 115.    Walker Electronic Silencing,
Inc.      100 %    Delaware 116.    Walker Europe, Inc.      100 %    Delaware
117.    Walker Exhaust (Thailand) Company Limited      99.9 %    Thailand 118.
   Walker Gillet (Europe) GmbH      100 %    Germany 119.    Walker Limited     
100 %    United Kingdom 120.    Walker Manufacturing Company      100 %   
Delaware 121.    Walker UK Limited      100 %    United Kingdom 122.    Wimetal
S.A.S.      100 %    France 123.    Federal Mogul Argentina SA      96.3349 %   
Argentina 124.    Federal-Mogul Plasticos Puntanos, S.A.      96.3349 %   
Argentina 125.    Federal-Mogul Automotive Pty Ltd      100 %    Australia 126.
   Federal-Mogul Motorparts Pty Ltd      100 %    Australia 127.   
Federal-Mogul Pty Ltd      100 %    Australia 128.    Federal-Mogul EMEA
Distribution Services, B.V.B.A.      100 %    Belgium 129.    Federal-Mogul
Global Aftermarket EMEA, B.V.B.A.      100 %    Belgium 130.    Federal-Mogul
S.A.      100 %    Belgium 131.    Coventry Assurance, Ltd.      100 %   
Bermuda 132.    Federal-Mogul Componentes de Motores Ltda.      100 %    Brazil
133.    Federal-Mogul Industria de Autopecas Ltda.      100 %    Brazil 134.   
Federal-Mogul Sistemas Automotivos Ltda.      100 %    Brazil 135.   
Federal-Mogul Sistemas de Limpadores de Para-Brisas Ltda.      100 %    Brazil
136.    Federal-Mogul Sorocaba-Holding Ltda.      100 %    Brazil 137.    FM
Participacoes e Investimentos Ltda.      100 %    Brazil 138.    Federal-Mogul
Canada Limited      100 %    Canada 139.    Federal-Mogul (Changshu) Automotive
Parts Co., Ltd      100 %    China 140.    Federal-Mogul (China) Co., Ltd.     
100 %    China 141.    Federal-Mogul (Chongqing) Friction Materials Co., Ltd.   
  100 %    China



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

142.    Federal-Mogul (Dalian) Co., Ltd.      100 %    China 143.   
Federal-Mogul Dong Feng (Shiyan) Engine Components, Co., Ltd.      60 %    China
144.    Federal-Mogul (Langfang) Automotive Components Co., Ltd.      100 %   
China 145.    Federal-Mogul (Qingdao) Piston Co., Ltd.      61.5 %    China 146.
   Federal-Mogul (Shanghai) Automotive Parts Co., Ltd      100 %    China 147.
   Federal-Mogul (Tianjin) Surface Treatment Co., Ltd.      100 %    China 148.
   Federal-Mogul ARN (Anqing) Powder Metallurgy Co., Ltd.      50.1 %    China
149.    Federal-Mogul Deva (Qingdao) Automotive Parts Co. Ltd.      100 %   
China 150.    Federal-Mogul Dongsuh (Qingdao) Pistons Co., Ltd      75.5 %   
China 151.    Federal-Mogul Friction Products Co., Ltd      100 %    China 152.
   Federal-Mogul Motorparts (Pinghu) Trading Limited      100 %    China 153.   
Federal-Mogul Motorparts (Qingdao) Co., Ltd.      100 %    China 154.   
Federal-Mogul Motorparts (Zhejiang) Co., Ltd.      100 %    China 155.   
Federal-Mogul Motorparts Management (Shanghai) Co., Ltd.      100 %    China
156.    Federal-Mogul Sealing System (Nanchang) Co., Ltd.      100 %    China
157.    Federal-Mogul Shanghai Bearings Co. Ltd.      60 %    China 158.   
Federal-Mogul Shanghai Compound Material Co. Ltd.      60 %    China 159.   
Federal-Mogul Yura Qingdao Ignition Co., Ltd.      100 %    China 160.   
Federal-Mogul Zhengsheng (Changsha) Piston Ring Co., Ltd.      95 %    China
161.    Federal-Mogul Motorparts Colombia S.A.S.      100 %    Colombia 162.   
Federal Mogul de Costa Rica, S.A.      100 %    Costa Rica 163.    Sapav
Marketing Ltd      100 %    Cyprus 164.    Sibirica Energy Limited      100 %   
Cyprus 165.    Federal-Mogul Friction Products a.s.      100 %    Czech Republic
166.    Federal-Mogul Valvetrain s.r.o.      100 %    Czech Republic



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

167.    Federal-Mogul Aftermarket Egypt Ltd.      100 %    Egypt 168.   
Ateliers Juliette Adam SAS      100 %    France 169.    Federal Mogul
Aftermarket France SAS      100 %    France 170.    Federal-Mogul Financial
Services SAS      100 %    France 171.    Federal-Mogul Garennes SAS      100 % 
  France 172.    Federal-Mogul Ignition Products SAS      100 %    France 173.
   Federal-Mogul Operations France S.A.S.      100 %    France 174.   
Federal-Mogul SAS      100 %    France 175.    Federal-Mogul Services sarl     
100 %    France 176.    Federal-Mogul Systems Protection SAS      100 %   
France 177.    Federal-Mogul Valvetrain La Source SAS      100 %    France 178.
   Federal-Mogul Valvetrain Schirmeck SAS      100 %    France 179.    Fonciere
de Liberation SAS      100 %    France 180.    Saxid SAS      100 %    France
181.    Federal-Mogul Aftermarket GmbH      100 %    Germany 182.   
Federal-Mogul Automotive GmbH & Co. KG      100 %    Germany 183.   
Federal-Mogul Automotive Verwaltungs GmbH      100 %    Germany 184.   
Federal-Mogul Betriebsgrundstucke Burscheid GmbH      100 %    Germany 185.   
Federal-Mogul Bremsbelag GmbH      100 %    Germany 186.    Federal-Mogul
Burscheid Beteiligungs GmbH      100 %    Germany 187.    Federal-Mogul
Burscheid GmbH      100 %    Germany 188.    Federal-Mogul Deva GmbH      100 % 
  Germany 189.    Federal-Mogul Friction Products GmbH      100 %    Germany
190.    Federal-Mogul Friction Products International GmbH      100 %    Germany
191.    Federal-Mogul Friedberg GmbH      100 %    Germany 192.    Federal-Mogul
Germany Investments Holding GmbH      100 %    Germany 193.    Federal-Mogul
Holding Deutschland GmbH      100 %    Germany 194.    Federal-Mogul Ignition
Deutschland Niederlassung der Federal-Mogul Ignition Company      100 %   
Germany 195.    Federal-Mogul Ignition GmbH      100 %    Germany 196.   
Federal-Mogul Motorparts Holding GmbH      100 %    Germany 197.   
Federal-Mogul Nürnberg GmbH      100 %    Germany 198.    Federal-Mogul
Powertrain Russia GmbH      100 %    Germany



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

199.    Federal-Mogul R&L Friedberg Casting GmbH & Co. KG      100 %    Germany
200.    Federal-Mogul Sealing Systems GmbH      100 %    Germany 201.   
Federal-Mogul TP Europe GmbH & Co. KG      66.67 %    Germany 202.   
Federal-Mogul TP Piston Rings GmbH      66.6 %    Germany 203.    Federal-Mogul
Valvetrain GmbH      100 %    Germany 204.    Federal-Mogul Vermogensverwaltungs
GmbH      100 %    Germany 205.    Federal-Mogul Verwaltungs und Beteiligungs
GmbH      100 %    Germany 206.    Federal-Mogul Wiesbaden GmbH      100 %   
Germany 207.    Goetze Wohnungsbau GmbH      100 %    Germany 208.    ISA
Installations Steuerungs und Automatislerungs GmbH      55 %    Germany 209.   
VTD Vakuumtechnik Dresden GmbH      100 %    Germany 210.    Federal-Mogul de
Guatemala, S.A.      100 %    Guatemala 211.    Federal-Mogul (T&N) Hong Kong
Limited      100 %    Hong Kong 212.    Federal-Mogul World Trade (Asia) Limited
     100 %    Hong Kong 213.    Federal-Mogul Hungary KFT      100 %    Hungary
214.    Federal-Mogul Systems Protection Hungary KFT      100 %    Hungary 215.
   Federal-Mogul Wipers Hungary Kft.      100 %    Hungary 216.    Federal-Mogul
Anand Bearings India Limited      51 %    India 217.    Federal-Mogul Anand
Sealings India Limited      50.99999 %    India 218.    Federal-Mogul Goetze
(India) Ltd.      74.98 %    India 219.    Federal-Mogul Ignition Products India
Limited      99.999985 %    India 220.    Federal-Mogul Motorparts (India)
Limited      100 %    India 221.    Federal-Mogul Powertrain Solutions India
Private Limited      100 %    India 222.    Motocare India Private Limited     
99.99 %    India 223.    Federal-Mogul Italy S.R.L.      100 %    Italy 224.   
Federal-Mogul Powertrain Italy S.R.L      100 %    Italy 225.    Saxid S.R.L.   
  100 %    Italy 226.    Federal-Mogul Japan K.K.      100 %    Japan 227.   
Federal-Mogul Luxembourg S.a.r.l.      100 %    Luxembourg 228.    Federal-Mogul
Holdings, Ltd.      100 %    Mauritius 229.    Federal-Mogul de Matamoros, S.de
R.L. de C.V.      100 %    Mexico 230.    Federal-Mogul de Mexico, S. de R.L. de
C.V.      99.97 %    Mexico



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

231.    Federal-Mogul Distribucion de Mexico, S. de R.L. de C.V.      100 %   
Mexico 232.    Federal-Mogul FIL-P43, S. de R.L. de C.V.      100 %    Mexico
233.    Federal-Mogul FIL-S43, S. de R.L. de C.V.      100 %    Mexico 234.   
Federal-Mogul Juarez S de RL de CV      100 %    Mexico 235.    Federal-Mogul
Lighting, S. de R.L. de C.V.      100 %    Mexico 236.    Federal-Mogul
Powertrain Mexico Distribucion S. de R.L. de C.V.      100 %    Mexico 237.   
Federal-Mogul S. de R.L. de C.V.      98.26 %    Mexico 238.    Federal-Mogul SP
Mexico, S. de R.L. de C.V.      100 %    Mexico 239.    Federal-Mogul Valve
Train S. de R.L. de C.V.      100 %    Mexico 240.    F-M Holding Mexico, S.A.
de C.V.      100 %    Mexico 241.    Forjas y Maquinas, S. de R.L. de C.V.     
100 %    Mexico 242.    McCord Payen de Mexico S. de R.L. de C.V.      100 %   
Mexico 243.    Productos de Frenos Automotrices de Calidad S.A. de C.V.      100
%    Mexico 244.    Raimsa, S. de R.L. de C.V.      99.99 %    Mexico 245.   
Servicios Administrativos Industriales, S de R.L. de CV      100 %    Mexico
246.    Servicios de Componentes Automotrices, S.de R.L. de C.V.      100 %   
Mexico 247.    Subensambles Internacionales, S. de R.L. de C.V.      100 %   
Mexico 248.    T&N de Mexico, S. de R.L. de C.V.      100 %    Mexico 249.   
Federal-Mogul Systems Protection Morocco SARL AU      100 %    Morocco 250.   
Coöperatief Federal-Mogul Dutch Investments B.A.      100 %    Netherlands 251.
   Federal-Mogul Investments B.V.      100 %    Netherlands 252.   
Federal-Mogul Motorparts (Netherlands) B.V.      100 %    Netherlands 253.   
Federal-Mogul Motorparts Holding B.V.      100 %    Netherlands 254.   
Federal-Mogul Motorparts Minority Holding B.V.      100 %    Netherlands 255.   
Federal-Mogul Powertrain (Netherlands) B.V.      100 %    Netherlands 256.   
Federal-Mogul Powertrain Eastern Europe B.V.      100 %    Netherlands 257.   
Federal-Mogul VCS Holding B.V.      100 %    Netherlands 258.    Federal-Mogul
Motorparts Philippines, Inc.      100 %    Philippines 259.    Federal-Mogul
Bimet Spolka Akcyjna      94.9998 %    Poland



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

260.    Federal-Mogul Financial Services Poland Sp.z.o.o.      100 %    Poland
261.    Federal-Mogul Gorzyce Sp. z o.o.      100 %    Poland 262.   
Federal-Mogul Motorparts Poland Sp.z.o.o.      100 %    Poland 263.   
Federal-Mogul Friction Products Ploiesti SRL      100 %    Romania 264.   
Federal-Mogul Motorparts Ploiesti SRL      100 %    Romania 265.   
Federal-Mogul Motorparts Services SRL      100 %    Romania 266.   
Federal-Mogul Dimitrovgrad LLC      100 %    Russia 267.    Federal-Mogul
Naberezhnye Chelny LLC      60.61 %    Russia 268.    Federal-Mogul Powertrain
Vostok OOO      100 %    Russia 269.    Federal-Mogul VCS OOO      100 %   
Russia 270.    Federal-Mogul Motorparts (Singapore) Pte. Ltd.      100 %   
Singapore 271.    Federal-Mogul Singapore Investments Pte. Ltd.      100 %   
Singapore 272.    Federal-Mogul (Pty) Ltd.      100 %    South Africa 273.   
Federal-Mogul Aftermarket Southern Africa (Pty) Ltd.      100 %    South Africa
274.    Federal-Mogul of South Africa (Pty) Ltd.      100 %    South Africa 275.
   Federal-Mogul Powertrain Systems SA (Pty) Ltd.      100 %    South Africa
276.    Federal-Mogul Asia Investments Holding Korea, Ltd.      100 %    South
Korea 277.    Federal-Mogul Sejong Co., Ltd      100 %    South Korea 278.   
Federal-Mogul Sejong Tech Ltd      100 %    South Korea 279.    Yura Federal
Mogul Sejong Ignition Limited Liability Company      51 %    South Korea 280.   
Federal-Mogul Aftermarket Espana, SA      51 %    Spain 281.    Federal-Mogul
Friction Products Barcelona S.L.      100 %    Spain 282.    Federal-Mogul
Friction Products S.A.      100 %    Spain 283.    Federal-Mogul Friction Spain
S.L.      100 %    Spain 284.    Federal-Mogul Iberica S.L.      100 %    Spain
285.    Federal-Mogul Goteborg AB      100 %    Sweden 286.    Federal-Mogul
Holding Sweden AB      100 %    Sweden 287.    F-M Holding Daros AB      100 % 
  Sweden 288.    Federal-Mogul GmbH      100 %    Switzerland 289.    Taiwan
Federal-Mogul Motorparts Co. Ltd.      100 %    Taiwan 290.    Federal-Mogul
(Thailand) Ltd.      100 %    Thailand 291.    Federal-Mogul Motorparts
(Thailand) Limited      100 %    Thailand 292.    Federal-Mogul Serina Co. Ltd.
     66 %    Thailand 293.    Parts Zone (Thailand) Co., Ltd      53.6769 %   
Thailand



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

294.    A.E. Group Machines Limited      100 %    United Kingdom 295.    AE
International Limited      100 %    United Kingdom 296.    FDML Holdings Ltd.   
  100 %    United Kingdom 297.    Federal-Mogul Aftermarket UK Limited      100
%    United Kingdom 298.    Federal-Mogul Asia Investments Ltd      100 %   
United Kingdom 299.    Federal-Mogul Bradford Ltd      100 %    United Kingdom
300.    Federal-Mogul Controlled Power Limited      100 %    United Kingdom 301.
   Federal-Mogul Coventry Limited      100 %    United Kingdom 302.   
Federal-Mogul Employee Trust Administration Limited      100 %    United Kingdom
303.    Federal-Mogul Engineering Limited      100 %    United Kingdom 304.   
Federal-Mogul Friction Products Limited      100 %    United Kingdom 305.   
Federal-Mogul Global Growth Ltd      100 %    United Kingdom 306.   
Federal-Mogul Limited      100 %    United Kingdom 307.    Federal-Mogul
Technology Ltd      100 %    United Kingdom 308.    Federal-Mogul UK Investments
Ltd      100 %    United Kingdom 309.    Federal-Mogul UK Powertrain Limited   
  100 %    United Kingdom 310.    Federal-Mogul Valvetrain Ltd      100 %   
United Kingdom 311.    Ferodo Ltd.      100 %    United Kingdom 312.    F-M
Motorparts Ltd      100 %    United Kingdom 313.    F-M Trademarks Ltd      100
%    United Kingdom 314.    Leeds Piston Ring—Eng Co Ltd      100 %    United
Kingdom 315.    Payen International Limited      100 %    United Kingdom 316.   
Piston Rings (UK) Ltd.      100 %    United Kingdom 317.    Saxid Limited     
100 %    United Kingdom 318.    Sintration Ltd      100 %    United Kingdom 319.
   Wellworthy Ltd      100 %    United Kingdom 320.    Beck Arnley Holdings LLC
     100 %    United States 321.    Carter Automotive Company LLC      100 %   
United States 322.    Federal-Mogul Chassis LLC      100 %    United States 323.
   Federal-Mogul Filtration LLC      100 %    United States 324.   
Federal-Mogul Finance 1, LLC      100 %    United States 325.    Federal-Mogul
Finance 2, LLC      100 %    United States 326.    Federal-Mogul Financing
Corporation      100 %    United States 327.    Federal-Mogul Ignition LLC     
100 %    United States 328.    Federal-Mogul Motorparts LLC      100 %    United
States 329.    Federal-Mogul Piston Rings, LLC      100 %    United States



--------------------------------------------------------------------------------

    

SUBSIDIARY NAME

   PERCENTAGE
OF EACH
CLASS OF
CAPITAL
STOCK
OWNED BY
ANY LOAN
PARTY1    

JURISDICTION

OF

FORMATION

330.    Federal-Mogul Powertrain IP LLC      100 %    United States 331.   
Federal-Mogul Powertrain LLC      100 %    United States 332.    Federal-Mogul
Products Company LLC      100 %    United States 333.    Federal-Mogul Risk
Advisory Services LLC      100 %    United States 334.    Federal-Mogul
Sevierville, LLC      100 %    United States 335.    Federal-Mogul Transaction
LLC      100 %    United States 336.    Federal-Mogul Valve Train International
LLC      100 %    United States 337.    Federal-Mogul World Wide LLC      100 % 
  United States 338.    Felt Products MFG. CO. LLC      100 %    United States
339.    Ferodo America, LLC      100 %    United States 340.    FM
International, LLC      100 %    United States 341.    F-M Motorparts TSC LLC   
  100 %    United States 342.    F-M TSC Real Estate Holdings LLC      100 %   
United States 343.    Gasket Holdings, LLC      100 %    United States 344.   
Muzzy-Lyon Auto Parts LLC      100 %    United States 345.    Speyside Real
Estate, LLC      100 %    United States 346.    T&N Industries, LLC      100 % 
  United States 347.    Federal-Mogul de Venezuela, C.A.      100 %    Venezuela
348.    Federal-Mogul (Vietnam) Ltd.      100 %    Vietnam



--------------------------------------------------------------------------------

SCHEDULE 4.19(a)

FINANCING STATEMENTS / FILING OFFICES

 

GRANTOR

  

FILING OFFICE

Tenneco Inc.    Delaware Tenneco Automotive Operating Company Inc.    Delaware
Tenneco International Holding Corp.    Delaware The Pullman Company    Delaware
Tenneco Global Holdings Inc.    Delaware Clevite Industries Inc.    Delaware TMC
Texas Inc.    Delaware Carter Automotive Company LLC    Delaware Federal-Mogul
World Wide LLC    Michigan Felt Products MFG. CO. LLC    Delaware Muzzy-Lyon
Auto Parts LLC    Delaware Federal-Mogul Powertrain LLC    Michigan
Federal-Mogul Powertrain IP, LLC    Delaware Federal-Mogul Piston Rings, LLC   
Delaware Federal-Mogul Ignition LLC    Delaware Federal-Mogul Motorparts LLC   
Delaware Federal-Mogul Chassis LLC    Delaware F-M Motorparts TSC LLC   
Delaware F-M TSC Real Estate Holdings LLC    Delaware Federal-Mogul Valve Train
International LLC    Delaware Federal-Mogul Sevierville, LLC    Tennessee Beck
Arnley Holdings LLC    Delaware Federal-Mogul Filtration LLC    Delaware
Federal-Mogul Financing Corporation    Delaware Federal-Mogul Products US LLC   
Missouri



--------------------------------------------------------------------------------

SCHEDULE 4.19(b)

MORTGAGE FILING JURISDICTIONS

 

1.    Facility:    Paragould, Arkansas    Address:   

1601 Highway 49B North

Paragould, AR 72450

   County Situated In:    Greene    Owned by:    Tenneco Automotive Operating
Company Inc. 2.    Facility:    Paragould, Arkansas    Address:   

2000 Bolton St.

Paragould, AR 72450

   County Situated In:    Greene    Owned by:    Tenneco Automotive Operating
Company Inc. 3.    Facility:    Grass Lake, Michigan    Address:   

3901 Willis Road

Grass Lake, Michigan 49240

   County Situated In:    Jackson    Owned by:    Tenneco Automotive Operating
Company Inc. 4.    Facility:    Monroe, Michigan    Address:   

1 International Drive

Monroe, Michigan 48161

   County Situated In:    Monroe    Owned by:    Tenneco Automotive Operating
Company Inc. 5.    Facility:    Napoleon, Ohio    Address:   

11800 State Route 424

Napoleon, Ohio 43545

   County Situated In:    Henry    Owned by:    The Pullman Company 6.   
Facility:    Harrisonburg, Virginia    Address:   

3160 Abbott Lane

Harrisonburg, Virginia 22801

   County Situated In:    Rockingham    Owned by:    Tenneco Automotive
Operating Company Inc.



--------------------------------------------------------------------------------

7.    Facility:    Smithville, Tennessee    Address:   

645 East Broad Street

Smithville, TN 37166

   County Situated In:    DeKalb    Owned by:    Tenneco Automotive Operating
Company Inc. 8.    Facility:    Hartwell, Georgia    Address:   

200 McIntyre Drive

Hartwell, GA 30643-1709

   County Situated In:    Hart    Owned by:    Tenneco Automotive Operating
Company Inc. 9.    Facility:    Seward, Nebraska    Address:   

1111 Izaak Walton Road

Seward, NE 68434

   County Situated In:    Seward    Owned by:    Tenneco Automotive Operating
Company Inc. 10.    Facility:    Skokie, Illinois    Address:   

7450 N. McCormick Blvd.

Skokie, IL 60076

   County Situated In:    Cook    Owned by:    Federal-Mogul Motorparts LLC 11.
   Facility:    South Bend, Indiana    Address:   

3605 West Cleveland Road

South Bend, IN 46628

   County Situated In:    St. Joseph    Owned by:    Federal-Mogul Powertrain
LLC 12.    Facility:    Plymouth, Michigan    Address:   

47001 Port Street

Plymouth, MI 48170

   County Situated In:    Wayne    Owned by:    Federal-Mogul Powertrain LLC 13.
   Facility:    Exton, Pennsylvania    Address:   

241 Welsh Pool Road

Exton, PA 19341

   County Situated In:    Chester    Owned by:    Federal-Mogul Powertrain LLC



--------------------------------------------------------------------------------

14.    Facility:    Winchester, Virginia    Address:   

2410 Papermill Road

Winchester, VA 22601

   County Situated In:    Frederick    Owned by:    Federal-Mogul Products US
LLC



--------------------------------------------------------------------------------

SCHEDULE 6.12

POST-CLOSING OBLIGATIONS

Within 90 days of the Closing Date (or such later date as the Administrative
Agent may agree in its reasonable discretion), the Company shall, and shall
cause the applicable Grantors (as defined in the Collateral Agreement) to,
execute and deliver to the Administrative Agent such Deposit Account Control
Agreements (as defined in the Collateral Agreement) with respect to Deposit
Account (other than Excluded Deposit Accounts) (as each such term is defined in
the Collateral Agreement) of such Grantor in existence on the Closing Date as
required by Section 4.09 of the Collateral Agreement.

Within 90 days of the Closing Date (or such later date as the Administrative
Agent may agree in its reasonable discretion), the Company shall provide
evidence reasonably satisfactory to the Administrative Agent of the termination
and release of all liens, encumbrances, security interests or related filings
with respect to the Existing Credit Agreement in jurisdictions other than the
United States.

Within 90 days of the Closing Date (or such later date as the Administrative
Agent may agree in its reasonable discretion), the Company, and shall cause the
applicable Loan Parties and Foreign Subsidiaries to, execute and deliver to the
Administrative Agent such pledge, security, certificates or related collateral
perfection matters with respect to Pledged Stock of Foreign Subsidiaries
organized in jurisdictions other than the United States.



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

(DOMESTIC INDEBTEDNESS)

 

1.

Guarantees by Tenneco Inc. of Indebtedness of Foreign Subsidiaries incurred up
to limits and under facilities (or extensions or refinancings thereof that do
not increase the aggregate amount of available borrowings) listed on Schedule
7.2(d) (Foreign Indebtedness).

 

2.

Daylight overdraft by Tenneco Automotive Trading Company with Citibank, with a
limit of up to $400,000.00.

 

3.

Repurchase Agreement not to exceed $15m, dated as of September 9, 2014, by and
between U.S. Bank National Association and Federal-Mogul Motorparts LLC, as
amended by Amendment to Repurchase Agreement with BMO Harris as successor to
U.S. Bank National Association, dated as of September 30, 2017 maturing
September 2020.

 

4.

$2.75m agreement between Federal-Mogul Motorparts LLC and 21st Century Graphic
Technologies LLC maturing October 2020.

 

5.

Capital Lease between Motorparts and Hitachi Capital with a value of ~$0.1m
maturing March 2019.

 

6.

Capital Lease between Motorparts and IBM Capital with a value of ~$0.05m
maturing October 2018.

 

7.

Capital Lease between Powertrain and Hitachi Capital with a value of ~$0.5m
maturing April 2022.

 

8.

The following letters of credit:

 

Reference #

  

LC#

  

Issuing Bank

  

Issuer

  

Beneficiary

   Amount      Expiration
Date   

Auto
Renew

1.

   SBGT - 757788    CIBC    Tenneco Inc.    Tamauligas S.A De C.V    $ 60,362.27
     07/22/18    Yes

2.

   SBGT - 757789    CIBC    Tenneco Inc.   

Commerzbank

Aktiengesellschaft Grobkundencenter

   $ 3,509,640.00      07/22/18    Yes

3.

   SBGT - 757785    CIBC    Tenneco Inc.    Ohio Bureau of Workers Compensation
   $ 35,000.00      07/22/18    Yes

4.

   SBGT - 757784    CIBC    Tenneco Inc.    Ohio Bureau of Workers Compensation
   $ 1,500,000.00      07/22/18    Yes



--------------------------------------------------------------------------------

5.

   SBGT - 757783    CIBC    Tenneco Inc.    Pacific Employers Insurance Company
and ACE American Insurance Company    $ 14,628,446.00        07/22/18      Yes

6.

   SBGT - 757780    CIBC    Tenneco Inc.    Liberty Mutual Insurance Company   
$ 300,000.00        07/22/18      Yes

7.

   SBGT - 757787    CIBC    Tenneco Inc.    NE Dept. of Enviromental Quality   
$ 52,366.34        07/22/18      Yes

8.

   SBGT - 758265    CIBC    Tenneco Inc.    Travelers Casualty and Surety Co.   
$ 250,000.00        09/02/18      Yes

9.

   SBGT - 757782    CIBC    Tenneco Inc.    Regional Administrator U.S.
Environmental Protection Agency    $ 5,096,243.00        08/03/18      Yes

10.

   SBGT - 758645    CIBC    Tenneco Inc.    Georgia Dept of Natural Resources
Environmental Protection Agency    $ 2,156,000.00        10/24/18      Yes

11.

   S519566N    BTMU    Tenneco Inc.    MUFG Australia    $ 661,092.00       
04/30/20      No

12.

   S502448N    BTMU    Tenneco Inc.    BTMU Australia    $ 646,236.00       
04/30/20      No

9. The following guarantees:

 

Type

   Amount      Origination
Date      Termination /
Expiry Date   

Guarantor

  

Beneficiary

  

Purpose

Guarantee

   $ 1,500,000        08/01/97        

Tenneco Inc.

  

Mabeck Co

  

Lease on Lake Forest Building

Guarantee

        04/06/04        

Tenneco Inc.

  

Fraccionadora Industrial

   Operating Lease on Reynosa Building

Guarantee

        04/22/97        

Tenneco Inc.

  

CWB Ltd Partnership III

  

Lease on Ligonier Building

Guarantee

   $ 93,500        09/30/99        

Tenneco Inc.

   Virginia Dept of Environ. Quality   

Environmental Cleanup



--------------------------------------------------------------------------------

Guarantee

   $ 991,898        01/01/12        04/30/23      Tenneco Inc.    Pactiv LLC   
Guarantees TAOCI’s obligations under the Sublease of the Lincolnshire Land and
Building

Guarantee

        10/24/11        None      Tenneco Automotive Operating Company Inc.   
GE Canada Leasing Service Co.    Tenneco Canada Inc. Operating Leases with GE

Guarantee

     EUR 14,096.05        12/03/14        -         Tenneco Inc.   
Amministrazione Finanziaria - Agenzia delle Entrare - Direzione Provinciale Di
Bologna    Guarantees repayment of a VAT refund in the event it is determined on
audit that it was not due.

Guarantee

        01/17/02         Tenneco Inc.    Hitachi Automotive Systems Ltd
(successor to Tokico Ltd.)    Guarantees Fric Rot SAIC and Tenneco Ride Control
South Africa (pty) Ltd.’s royalty payments to Hitachi Automotive Systems Ltd.

Guaranty

        03/31/17         Tenneco Inc.    CIBanco, S.A.    Guaranty Autopartes
Walker, S. de R.L. de C.V. obligations under a lease agreement.

Guaranty

        08/11/16         Tenneco Inc.    FINSA III Puebla, S. de RL. de C.V.   
Guaranty Autopartes Walker, S. de R.L. de C.V. obligations under a lease
agreement.

Guarantee

   $ 4.6m        02/6/2015        02/06/2025      Federal-Mogul LLC    THK
Rhythm Automotive a.s    Federal-Mogul Valvetrain s.r.o (Dacice) Building Lease

Guarantee

   $ 2.5m        08/01/2018        07/31/2023      Federal-Mogul LLC    CIBanco,
S.A., Institución de Banca Múltiple    Federal-Mogul Lighting, S. de R.L. de
C.V. (Juarez) Building Lease

Guarantee

   $ 0.5m        01/22/2015        01/22/2020      Federal-Mogul Powertrain LLC
   Guillermo Jose Garcia Viesca    Federal-Mogul SP Mexico, S. de R.L. de C.V.
(Queretaro) Building Lease

Guarantee

   $ 3.3 m        06/19/2000        09/30/2025      Federal-Mogul Motorparts LLC
   Ecom de Mexico SA de CV    Subensambles Internacionals S.A. de C.V. (Juarez
Wipers) Building Lease 651 property

Guarantee

   $ 6.0m        11/27/1996        9/30/2025      Federal-Mogul Motorparts LLC
   Ecom de Mexico SA de CV    Subensambles Internacionals S.A. de C.V. (Juarez
Wipers) Building Lease 7151-C property



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

(FOREIGN INDEBTEDNESS)

 

1.

Arrangements (2) between Federal-Mogul China Co. Ltd. and China Merchant Bank
totaling CNY250m.

 

2.

Credit Agreement ($50m facility), dated as of December 9, 2015, between Federal
Mogul, S.A. de C.V., and Banco Nacional Comercio Exterior, S.N.C. (as amended,
restated, supplemented or otherwise modified from time to time).

 

3.

General Conditions for Future Factoring Transactions (Condizioni Generali Per Le
Future Operazioni Di Factoring), dated as of February 5, 2016, between
Federal-Mogul-Powertrain Italy S.r.l., and Medio Credito Italian s.p.a.

 

4.

General Conditions for Factoring Transactions (Condizioni Generali Per
Operazioni Di Factoring), between Federal Mogul Italy S.r.L. and Medio Credito
Italian s.p.a. (f/k/a Intesa Mediofactoring S.p.A.)

 

5.

Contract (€25m overdraft facility), among Federal-Mogul Holding Deutschland GmbH
and certain other Subsidiaries of the Company party thereto, and Commerzbank AG.

 

6.

Purchase Agreement, dated as of February 24, 2016, between Federal-Mogul Canada
Limited and Bank of America, N.A.

 

7.

CNY25m agreement between Federal-Mogul Motorparts (Zhejiang) Limited and Bank of
China.

 

8.

CNY20m agreement between Federal-Mogul Dongsuh (Qingdao) Pistons Co. Ltd. and
Minsheng.

 

9.

Agreements (2) between Federal-Mogul Dongsuh (Qingdao) Pistons Co. Ltd. and Bank
of China totaling CNY43.5m.

 

10.

KRW5b agreement between Federal-Mogul Sejong Tech Ltd. and Industrial Bank.

 

11.

CNY30m agreement between Federal-Mogul ARN (Anqing) Powder Meallurgy Co. Ltd and
ATG (Joint Venture partner).

 

12.

CNY60m agreement between Federal-Mogul (Chongqing) Friction Materials Co. Ltd.
and Bank of China.

 

13.

CNY100m arrangement between Federal-Mogul China Co. Ltd. and Bank of
Communications.

 

14.

CNY100m arrangement between Federal-Mogul China Co. Ltd. and Bank of China.



--------------------------------------------------------------------------------

15.

CNY58m arrangement between Federal-Mogul Shanghai Bearings Co Ltd and SAIC
Financing Co.

 

16.

CNY50m arrangement between Federal-Mogul Shanghai Bearings Co Ltd and China
Construction Bank.

 

17.

CNY45m arrangement between Federal-Mogul Sealing Systems (Nanchang) Co Ltd and
Shanghai Pudong Development Bank.

 

18.

CNY20m agreement between Federal-Mogul Dongsuh (Qingdao) Pistons Co. Ltd. and
Industrial Bank.

 

19.

CNY27m agreement between Federal-Mogul Dongsuh (Qingdao) Pistons Co. Ltd. and
Qingdao bank.

 

20.

CNY60m agreement between F-M Friction Products Co Ltd and CITIC Industrial Bank.

 

21.

INR460m arrangement between Federal-Mogul Goetze (India) Limited and HDFC Bank.

 

22.

INR1.1b arrangement between Federal-Mogul Goetze (India) Limited and Kotak
Mahindra Bank.

 

23.

INR200m arrangement between Federal-Mogul Goetze (India) Limited and State Bank
of India.

 

24.

INR445m arrangement between Federal-Mogul Goetze (India) Limited and Yes Bank.

 

25.

INR135m arrangement between Federal-Mogul Goetze (India) Limited and Deutsche
Bank.

 

26.

INR240m arrangement between Federal-Mogul Goetze (India) Limited and Bank of
America.

 

27.

Arrangements (2) between Motorcare India Private Limited and Kotak Mahindra Bank
totaling INR200m.

 

28.

INR70m arrangement between Federal-Mogul Motorparts (India) Limited and Kotak
Mahindra Bank.

 

29.

INR100m arrangement between Federal-Mogul TPR (India) Limited and Mizuho Bank.

 

30.

INR110m arrangement between Federal-Mogul TPR (India) Limited and Kotak Mahindra
Bank.

 

31.

INR200m arrangement between Federal-Mogul Anand Bearings India Limited and HDFC
Bank.

 

32.

INR120m arrangement between Federal-Mogul Anand Sealings India Limited and HDFC
Bank.



--------------------------------------------------------------------------------

33.

JPY500m arrangement between Federal-Mogul Japan KK Ltd and Bank of Tokyo
Mitsubishi.

 

34.

THB7.9m arrangement between Parts Zone (Thailand) Co Ltd and Krungthai Bank.

 

35.

THB30m arrangement between Parts Zone (Thailand) Co Ltd and EXIM.

 

36.

THB22m arrangement between Parts Zone (Thailand) Co Ltd and Bangkok Bank.

 

37.

ZAR19m arrangement between F-M of South Africa Pty Ltd and Standard Bank.

 

38.

Capital Leases (18) between Kostelec Czech Republic and CSOB Leasing with a
value of ~$0.3m, maturing between 2018-2022.

 

39.

Capital Lease between Herdorf Germany and Rhenag Rheinische Energie AG with a
value of ~$0.1m, maturing in 2024.

 

40.

Capital Lease between Bimet Poland and Arval Service Lease Polska sp. z o.o.
with a value ~$0.05m, maturing in 2023.

 

41.

Capital Lease between Bimet Poland and Xerox Polska sp. z o.o. with a value of
~$0.05m, maturing in 2021.

 

42.

Capital Leases (7) between Gorzyce Poland and BGŻ BNP with a value of ~$0.3m,
maturing between 2019-2022.

 

43.

The following letters of credit:

 

Reference #

   LC#    Issuing Bank   

For the Account of

  

Beneficiary

   Amount      Expiration
Date    Auto
Renew 1.    GFLAV70023370001    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Burscheid GmbH    €
10,000.00      n/a    No 2.    DAJAV70099260001    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Burscheid GmbH    €
3,000.00      n/a    No 3.    DAJAV70138110001    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Friedberg GmbH    €
5,000.00      n/a    No 4.    GFLAV70023640001    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul R&L Friedberg Casting
GmbH & Co. KG    € 30,000.00      n/a    No



--------------------------------------------------------------------------------

5.    DAJAV70049970001    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Nürnberg GmbH    €
20,000.00      n/a    No 6.    DAMAV70109590301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 7,635.00  
   n/a    No 7.    DAMAV70378220301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 11,550.00  
   n/a    No 8.    DAMAV70377020301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 6,837.58  
   n/a    No 9.    DAMAV70362440301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 9,302.00  
   3/31/2019    No 10.    DAMAV70295670301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 11,177.47  
   9/30/2018    No 11.    DAMAV70295650301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 20,845.63  
   10/30/2018    No 12.    DAMAV70335300001    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 17,810.40  
   6/30/2019    No 13.    DAMAV70345930301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 6,678.65  
   10/30/2019    No 14.    DAMAV70350980301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 6,574.60  
   8/31/2018    No 15.    DAMAV70357760301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 486.20     
1/31/2019    No 16.    DAMAV70357780301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 781.40     
1/31/2019    No 17.    DAMAV70357790301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 5,654.08  
   1/31/2019    No 18.    DAMAV70364830301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 667.60     
5/31/2019    No 19.    DAMAV70366000301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 3,229.96  
   1/31/2020    No 20.    DAMAV70363920301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 5,336.40  
   4/30/2019    No



--------------------------------------------------------------------------------

21.    LEVAV07232000100    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul TP Europe GmbH & Co. KG   
€ 22,000.00      n/a    No 22.    LEVAV05308000100    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Nürnberg GmbH    €
5,625.00      n/a    No 23.    GFLAV70022220001    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Valvetrain GmbH    €
822,944.00      12/20/2019    No 24.    DAMAV70388370301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 6,078.20  
   2/29/2020    No 25.    DAMAV70388390301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 6,986.30  
   2/29/2020    No 26.    DAMAV70388380301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 9,834.20  
   2/29/2020    No 27.    DAMAV70390510301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    VTD Vakuumtechnik Dresden GmbH    €
47,894.70      12/20/2018    No 28.    DAMAV70390510301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 13,486.60  
   2/29/2020    No 29.    DAMAV70390510301    Commerzbank
AG    Federal-Mogul Deutschland GmbH    Federal-Mogul Deva GmbH    € 6,753.25  
   3/31/2020    No 30.    003LM01180950014    YES Bank    Federal-Mogul Goetze
(India) Ltd.    PLANTAR SIDERURGICA S/A      INR13.09m      1/31/2019    No 31.
   0172IDC180002672/01


72IDC180002621/0172

IDC180002626

   Kotak
Mahindra
Bank    Federal-Mogul Goetze (India) Ltd.    NALCO      INR108.88m     
9/30/2018    No



--------------------------------------------------------------------------------

44. The following foreign obligations:

 

   

COUNTRY

 

ENTITY

 

BANK

 

CURRENCY

  FOREIGN
CURRENCY LIMIT     CURRENT USD
EQUIVALENT    

PURPOSE

1   Australia   Monroe Australia Pty. Ltd.   The Bank of Tokyo-Mitsubishi UFG  
AUD     890,000.00     $ 648,050.39     Guarantee Facility 2   Australia  
Monroe Australia Pty. Ltd.   Citibank   AUD     5,000,000.00     $ 3,640,732.52
    Daylight Overdraft 3   Australia   Walker Australia Pty. Ltd.   The Bank of
Tokyo-Mitsubishi UFG   AUD     890,000.00     $ 648,050.39     Guarantee
Facility 4   Australia   Monroe Springs (Australia) Pty. Ltd.   JPMorgan Chase
bank   AUD     850,000.00     $ 618,924.53     Guarantee Facility 5   Australia
  Monroe Springs (Australia) Pty. Ltd.   JPMorgan Chase bank   AUD    
500,000.00     $ 364,073.25     Guarantee Facility 6   Argentina   Fric Rot
S.A.I.C.   Industrial and Commercial Bank of China (Argentina) S.A.   ARS    
63,000,000.00     $ 1,747,010.67     Overdraft Overnight/WC Loan 7   Argentina  
Fric Rot S.A.I.C.   Banco Francés   ARS     54,000,000.00     $ 1,497,437.72    
Overdraft Overnight/WC Loan 8   Belgium   Tenneco Automotive Netherlands BV
(Gent Branch)   BELFIUS BANK   EUR     2,000,000.00     $ 2,336,421.30    
Overdraft Overnight 9   Belgium   Tenneco Automotive Europe BVBA   ING Bank  
EUR     500,000.00     $ 584,105.33     Guarantee Facility 10   Belgium  
Tenneco Automotive Europe BVBA   KBC Bank   EUR     3,500,000.00     $
4,088,737.28     Overdraft Overnight 11   Belgium   Tenneco Automotive Europe
BVBA   KBC Bank   EUR     20,000,000.00     $ 23,364,213.03     Daylight
Overdraft 12   Belgium   Tenneco Automotive Europe BVBA   KBC Bank   EUR    
75,000.00     $ 87,615.80     Guarantee Facility 13   Belgium   Tenneco
Automotive Europe BVBA   KBC Bank   EUR     500,000.00     $ 584,105.33    
Guarantee Facility 14   Brazil   Tenneco Automotive Brasil Ltda   Banco Itaú  
BRL     20,000,000.00     $ 4,840,247.63     Working Capital / FX 15   Brazil  
Tenneco Automotive Brasil Ltda   Banco Bradesco   BRL     1,750,000.00     $
423,521.67     Overdraft 16   Brazil   Tenneco Automotive Brasil Ltda   Banco
Bradesco   BRL     2,400,000.00     $ 580,829.72     Credit Cards Facility 17  
Brazil   Tenneco Automotive Brasil Ltda   Banco Bradesco   USD     1,000,000.00
    $ 1,000,000.00     FX Facility 18   Brazil   Tenneco Automotive Brasil Ltda
  Banco Bradesco   BRL     10,000,000.00     $ 2,420,123.81     Guarantee
Facility 19   Brazil   Tenneco Automotive Brasil Ltda   Banco Bradesco   BRL    
5,000,000.00     $ 1,210,061.91     Daylight Overdraft Facility 20   Brazil  
Tenneco Automotive Brasil Ltda   Banco do Brasil   BRL     20,000,000.00     $
4,840,247.63     FX



--------------------------------------------------------------------------------

21    Canada    Tenneco Canada Inc    Scotiabank    USD      4,000,000.00      $
4,000,000.00      Overdraft Overnight 22    Canada    Tenneco Canada Inc.   
JPMorgan Chase Bank    USD      2,000,000.00      $ 2,000,000.00      Overdraft
Overnight 23    China    Shanghai Tenneco Exhaust Systems Co. Ltd.   
BOCOM/Shanghai Automotive Group Finance Co.,Ltd    RMB      85,000,000.00      $
12,438,320.56     

Short Term Loan

& Banker’s Acceptance

24    China    Tenneco Lingchuan (Chongqing) Exhaust System Co. Ltd.   
Industrial And Commercial Bank of China    RMB      70,000,000.00      $
10,243,322.82      L/C & Bankers acceptance 25    China    Tenneco Lingchuan
(Chongqing) Exhaust System Co. Ltd.    HSBC    RMB      35,000,000.00      $
5,121,661.41      Bank Acceptance Draft issuance 26    China   
Tenneco-Eberspacher (Dalian) Exhaust System Co. Ltd.    Bank of China JinZhou
Branch    RMB      50,000,000.00      $ 7,316,659.15      L/C & Bankers
acceptance 27    China    Tenneco-Eberspacher (Dalian) Exhaust System Co. Ltd.
   HSBC    RMB      50,000,000.00      $ 7,316,659.15      L/C & Bankers
acceptance 28    China    Tenneco FAWSN (Foshan) Automotive Parts Co., Ltd   
HSBC    RMB      10,000,000.00      $ 1,463,331.83      Bank Acceptance Draft
issuance 29    China    Tenneco（Guangzhou） Co., Ltd    HSBC    RMB     
10,000,000.00      $ 1,463,331.83      Bank Acceptance Draft issuance 30   
China    Tenneco (Dalian) Exhaust System Co. Ltd    HSBC    RMB     
150,000,000.00      $ 21,949,977.46      Bank Acceptance Draft issuance 31   
China    Tenneco FAWSN (Changchun) Automobile Parts Co., Ltd    HSBC    RMB     
100,000,000.00      $ 14,633,318.31      Bank Acceptance Draft issuance 32   
China    Tenneco Fusheng (Chengdu) Automobile Parts Co., Ltd    HSBC    RMB     
25,000,000.00      $ 3,658,329.58      Bank Acceptance Draft issuance 33   
Czech Republic    Monroe Czechia s.r.o.    HSBC    CZK      200,000,000.00     
$ 9,075,151.33      Overdraft Overnight 34    Denmark    Tenneco Holdings
Danmark ApS    Danske Bank A/S    DKK      2,000,000.00      $ 313,352.91     
Overdraft Overnight 35    Denmark    Walker Danmark ApS    Danske Bank A/S   
DKK      23,800,000.00      $ 3,728,899.60      Overdraft Overnight 36    France
   Tenneco Etain    HSBC    EUR      100,000.00      $ 116,821.07      Overdraft
Overnight 37    France    Tenneco Etain    HSBC    EUR      1,500,000.00      $
1,752,315.98      Daylight Overdraft 38    France    Wimetal    HSBC    EUR     
100,000.00      $ 116,821.07      Overdraft Overnight



--------------------------------------------------------------------------------

39    France    Wimetal    HSBC    EUR      1,500,000.00      $ 1,752,315.98  
   Daylight Overdraft 40    France    Tenneco Automotive France    HSBC    EUR
     50,000.00      $ 58,410.53      Overdraft Overnight 41    France    Tenneco
Automotive France    HSBC    EUR      1,500,000.00      $ 1,752,315.98     
Daylight Overdraft 42    France    Tenneco Automotive Services    HSBC    EUR   
  50,000.00      $ 58,410.53      Overdraft Overnight 43    France    Tenneco
Automotive Services    HSBC    EUR      1,500,000.00      $ 1,752,315.98     
Daylight Overdraft 44    Germany    Tenneco Deutschland Holdinggesellschaft mbH
   Commerzbank AG    EUR      3,000,000.00      $ 3,504,631.96      Guarantee
Facility 45    Germany    Tenneco Deutschland Holdinggesellschaft mbH   
Commerzbank AG    EUR      8,500,000.00      $ 9,929,790.54      Guarantee
Facility 46    Germany    Tenneco GmbH    Commerzbank AG    EUR      100,000.00
     $ 116,821.07      Guarantee Facility 47    Germany    Tenneco Deutschland
Holdinggesellschaft mbH    Commerzbank AG    EUR      80,000,000.00      $
93,456,852.14      Daylight overdraft 48    India    Tenneco Automotive India
Pvt. Ltd.    Bank of America    USD      11,000,000      $ 11,000,000.00      WC
Loan 49    India    Tenneco Automotive India Pvt. Ltd.    Bank of America    USD
     3,000,000      $ 3,000,000.00      Overdraft Overnight 50    India   
Tenneco Automotive India Pvt. Ltd.    Citibank    USD      100,000      $
100,000.00      CHEQUES PURCHASED 51    India    Tenneco Automotive India Pvt.
Ltd.    Citibank    USD      2,450,000      $ 2,450,000.00      OMNIBUS SHORT
TERM CREDIT LINE 52    India    Tenneco Automotive India Pvt. Ltd.    Citibank
   USD      1,450,000      $ 1,450,000.00      STANDBY LETTERS OF CREDITS AND
GUARANTEES 53    India    Tenneco Automotive India Pvt. Ltd.    Citibank    USD
     5,000,000      $ 5,000,000.00      FOREIGN EXCHANGE 54    India    Tenneco
Automotive India Pvt. Ltd.    ICICI Bank Ltd    INR      700,000,000      $
9,886,726.36      WORKING CAPITAL FACILITY 55    Italy    Tenneco Automotive
Italia Srl    ING Bank    EUR      75,000.00      $ 87,615.80      Overdraft
Overnight 56    Japan    Tenneco Japan Limited    MUFG Bank, Ltd.    JPY     
763,000,000.00      $ 6,849,806.98      Term Loan 57    Japan    Tenneco Japan
Limited    Citibank    JPY      200,000,000.00      $ 1,795,493.31      Daylight
Overdraft 58    Korea    Tenneco Korea Limited    JPMorgan Chase Bank    KRW   
  33,400,000,000.00      $ 30,078,979.84      WC Loan



--------------------------------------------------------------------------------

59    Luxembourg    Tenneco International Manufacturing Sarl    Citibank NY   
USD      10,000,000.00      $ 10,000,000.00      Daylight overdraft 60   
Luxembourg    Tenneco International Manufacturing Sarl    Citibank NY    USD   
  5,000,000.00      $ 5,000,000.00      ACH Facility 61    Mexico    Tenneco
Mexico S de RL de CV    Citibank NY    USD      5,000,000.00      $ 5,000,000.00
     Daylight overdraft 62    Poland    Tenneco Automotive Eastern Europe Sp.
Z.o.o.    Bank Handlowy w Warszawie S.A.    EUR      5,000,000.00      $
5,841,053.26      Daylight overdraft 63    Poland    Tenneco Automotive Eastern
Europe Sp. Z.o.o.    Bank Millenium S.A    PLN      217,921.38      $ 59,320.61
     Fleet Lease 64    Poland    Tenneco Automotive Eastern Europe Sp. Z.o.o.   
Athlon Car Lease Polska Sp. Z o.o.    PLN      833,153.13      $ 226,793.50     
Fleet Lease 65    Poland    Tenneco Automotive Polska Sp.z.o.o.    Bank Handlowy
w Warszawie S.A.    EUR      22,000,000.00      $ 25,700,634.34      Daylight
overdraft 66    Poland    Tenneco Silesia Sp.z.o.o.    Bank Handlowy w Warszawie
S.A.    EUR      20,000,000.00      $ 23,364,213.03      Daylight overdraft 67
   Singapore    Tenneco Automotive Trading Company, Singapore Branch    Citibank
NA, Singapore    USD      400,000.00      $ 400,000.00      Daylight Overdraft
Facility 68    South Africa    Tenneco Emission Control Pty Ltd    Standard Bank
of South Africa    ZAR      54,000.00      $ 3,703.88      Fleet Management 69
   South Africa    Tenneco Emission Control Pty Ltd    Standard Bank of South
Africa    ZAR      150,000.00      $ 10,288.56      Credit Cards 70    South
Africa    Tenneco Emission Control Pty Ltd    Standard Bank of South Africa   
ZAR      253,000.00      $ 17,353.37      Guarantee Facility 71    South Africa
   Tenneco Emission Control Pty Ltd    Standard Bank of South Africa    ZAR     
450,000,000.00      $ 30,865,679.42      FX Facility 72    South Africa   
Tenneco Emission Control Pty Ltd    Citibank    USD      500,000.00      $
500,000.00      Overdraft—5 days 73    South Africa    Tenneco Emission Control
Pty Ltd    Citibank    USD      1,000,000.00      $ 1,000,000.00      FX
Facility 74    South Africa    Tenneco Emission Control Pty Ltd    Citibank   
USD      3,000,000.00      $ 3,000,000.00      FX Facility 75    South Africa   
Tenneco Emission Control Pty Ltd    Standard Bank of South Africa    ZAR     
20,000,000.00      $ 1,371,807.97      Overdraft Overnight 76    South Africa   
Tenneco Emission Control Pty Ltd    Absa Bank Limited    ZAR      814,200,000.00
     $ 55,846,302.63      FX Facility 77    South Africa    Tenneco Ride Control
SA Pty Ltd    Standard Bank of South Africa    ZAR      20,000,000.00      $
1,371,807.97      Overdraft Overnight



--------------------------------------------------------------------------------

78    South Africa    Tenneco Ride Control SA Pty Ltd    Standard Bank of South
Africa    ZAR      500,000.00      $ 34,295.20      Guarantee Facility 79   
South Africa    Tenneco Ride Control SA Pty Ltd    Standard Bank of South Africa
   ZAR      33,000,000.00      $ 2,263,483.16      FX Facility 80    Spain   
Tenneco Automotive Iberica, S.A.    Banco Bilbao Vizcaya Argentaria, S.A.    EUR
     4,000,000.00      $ 4,672,842.61      Vendor Financing 81    Spain   
Tenneco Automotive Iberica, S.A.    Banco Santander Central Hispano, S.A.    EUR
     500,000.00      $ 584,105.33      Overdraft Overnight 82    Spain   
Tenneco Automotive Iberica, S.A.    Ministry of Industry    EUR     
1,165,819.15      $ 1,361,922.35      LT Note 83    Spain    Tenneco Automotive
Iberica, S.A.    Ministry of Industry    EUR      2,209,563.61      $
2,581,235.74      LT Note 84    Spain    Tenneco Automotive Iberica, S.A.   
Ministry of Industry    EUR      775,357.80      $ 905,781.24      LT Note 85   
Spain    Tenneco Automotive Iberica, S.A.    Ministry of Industry    EUR     
2,158,756.20      $ 2,521,881.99      LT Note 86    Spain    Tenneco Automotive
Iberica, S.A.    CDTI (Ministry of Economy)    EUR      767,788.76      $
896,939.01      LT Note 87    Spain    Tenneco Automotive Iberica, S.A.    CDTI
(Ministry of Economy)    EUR      306,649.89      $ 358,231.67      LT Note 88
   Spain    Tenneco Automotive Iberica, S.A.    CDTI (Ministry of Economy)   
EUR      282,739.81      $ 330,299.66      LT Note 89    Spain    Tenneco
Automotive Iberica, S.A.    IVACE (Instituto Valenciano Competitividad
Industrial)    EUR      129,057.20      $ 150,766.00      LT Note 90    Spain   
Tenneco Automotive Iberica, S.A.    CDTI (Ministry of Economy)    EUR     
360,648.20      $ 421,313.07      LT Note 91    Spain    Tenneco Automotive
Iberica, S.A.    CDTI (Ministry of Economy)    EUR      1,224,180.00      $
1,430,100.12      LT Note 92    Spain    Tenneco Automotive Iberica, S.A.   
CDTI (Ministry of Economy)    EUR      617,739.20      $ 721,649.51      LT Note
93    Spain    Tenneco Innovación, S.L.    CDTI (Ministry of Economy)    EUR   
  413,120.25      $ 482,611.48      LT Note 94    Spain    Tenneco Automotive
Iberica, S.A.    Banco Santander Central Hispano, S.A.    EUR      23,202.00  
   $ 27,104.82      Guarantee Facility 95    Spain    Tenneco Automotive
Iberica, S.A.    Banco Santander Central Hispano, S.A.    EUR      214,054.00  
   $ 250,060.16      Guarantee Facility 96    Spain    Tenneco Innovación, S.L.
   Banco Santander Central Hispano, S.A.    EUR      10,000.00      $ 11,682.11
     Guarantee Facility



--------------------------------------------------------------------------------

97    Spain    Tenneco Innovación, S.L.    Banco Santander Central Hispano, S.A.
   EUR      7,436.10      $ 8,686.93      Guarantee Facility 98    Spain   
Tenneco Innovación, S.L.    Banco Santander Central Hispano, S.A.    EUR     
7,436.10      $ 8,686.93      Guarantee Facility 99    Spain    Tenneco
Innovación, S.L.    Banco Santander Central Hispano, S.A.    EUR      7,436.10  
   $ 8,686.93      Guarantee Facility 100    Spain    Tenneco Innovación, S.L.
   Banco Santander Central Hispano, S.A.    EUR      7,436.10      $ 8,686.93  
   Guarantee Facility 101    Spain    Tenneco Innovación, S.L.    Banco
Santander Central Hispano, S.A.    EUR      1,239.62      $ 1,448.14     
Guarantee Facility 102    Spain    Tenneco Innovación, S.L.    Banco Santander
Central Hispano, S.A.    EUR      9,914.80      $ 11,582.57      Guarantee
Facility 103    Spain    Tenneco Innovación, S.L.    Banco Santander Central
Hispano, S.A.    EUR      9,914.80      $ 11,582.57      Guarantee Facility 104
   Spain    Tenneco Innovación, S.L.    Banco Santander Central Hispano, S.A.   
EUR      9,914.80      $ 11,582.57      Guarantee Facility 105    Spain   
Tenneco Innovación, S.L.    Banco Santander Central Hispano, S.A.    EUR     
9,914.80      $ 11,582.57      Guarantee Facility 106    Spain    Tenneco
Innovación, S.L.    Banco Santander Central Hispano, S.A.    EUR      1,652.82  
   $ 1,930.84      Guarantee Facility 107    Spain    Tenneco Automotive
Iberica, S.A.    Banco Bilbao Vizcaya Argentaria, S.A.    EUR      417,847.97  
   $ 488,134.45      Guarantee Facility 108    Spain    Tenneco Automotive
Iberica, S.A.    Banco Bilbao Vizcaya Argentaria, S.A.    EUR      32,264.30  
   $ 37,691.50      Guarantee Facility 109    Sweden    Tenneco Sverige AB   
Swedbank    EUR      665,000.00      $ 776,860.08      Overdraft Overnight 110
   Sweden    Tenneco Sverige AB    Swedbank    SEK      8,000,000.00      $
876,629.71      Overdraft Overnight 111    Thailand    Tenneco Automotive
(Thailand) Limited    Citibank N.A. Bangkok Branch    THB      300,000,000     
$ 9,178,241.45      Overnight Overdraft 112    Turkey    Monroe Amortisor Imalat
ve Ticaret A.S.    Turkiye Is Bankasi    TRY      20,000      $ 3,024.73     
Overdraft Facility 113    UK    Tenneco Management (Europe) Limited    US Bank
N.A.    USD      50,000,000      $ 50,000,000.00      FX Facility 114    UK   
Tenneco Management (Europe) Limited    Bank of America    USD      40,000,000  
   $ 40,000,000.00      FX Facility 115    UK    Tenneco Management (Europe)
Limited    Commerzbank AG    USD      68,850,000      $ 68,850,000.00      FX
Facility 116    UK    Tenneco Management (Europe) Limited    MUFG Bank, Ltd.   
USD      150,000,000      $ 150,000,000.00      FX Facility



--------------------------------------------------------------------------------

117    UK    Tenneco Management (Europe) Limited    Citibank, N.A.    USD     
25,000,000.00      $ 25,000,000.00      Overnight Overdraft 118    UK    Tenneco
Management (Europe) Limited    Citibank, N.A.    USD      125,000,000.00      $
125,000,000.00      Daylight Overdraft 119    UK    Tenneco Management (Europe)
Limited    Citibank, N.A.    GBP      120,000.00      $ 156,213.39      BACS
Facility 120    UK    Tenneco Walker UK Ltd    Barclays Bank    GBP     
16,000,000.00      $ 20,828,451.66      Daylight Overdraft 121    UK    Tenneco
Walker UK Ltd    Barclays Bank    GBP      1,500,000.00      $ 1,952,667.34     
BACS Facility 122    UK    Tenneco Walker UK Ltd    Barclays Bank    EUR     
6,000,000.00      $ 7,009,263.91      Daylight Overdraft 123    UK    Tenneco
Automotive UK Ltd    Barclays Bank    GBP      2,000,000.00      $ 2,603,556.46
     Daylight Overdraft 124    UK    Tenneco Automotive UK Ltd    Barclays Bank
   GBP      300,000.00      $ 390,533.47      BACS Facility 125    UK    Tenneco
Automotive UK Ltd    Barclays Bank    EUR      3,000,000.00      $ 3,504,631.96
     Daylight Overdraft          CURRENT USD EQUIVALENT TOTAL

 

   $ 1,042,638,891.81     

As of August 31, 2018

 

Exchange Rates Used to Calculate “CURRENT USD EQUIVALENT”

 

ARS

     36.06160  

AUD

     1.37335  

BRL

     4.13202  

CZK

     22.03820  

DKK

     6.38258  

EUR

     0.85601  

GBP

     0.76818  

INR

     70.80200  

JPY

     111.39000  

KRW

     1110.41000  

MXN

     19.05260  

PLN

     3.67362  

RMB

     6.83372  

SEK

     9.12586  

THB

     32.68600  

TRY

     6.61216  

USD

     1.00000  

ZAR

     14.57930  



--------------------------------------------------------------------------------

SCHEDULE 7.3(f)

LIENS

 

1.

Any right of set-off, right to preferential payment or other encumbrance on
deposits or other assets in the bank’s possession from time to time, in respect
of any of the Indebtedness (or any extensions or refinancings thereof that do
not increase the aggregate amount of available borrowings) identified on
Schedule 7.2(d) (which may or may not constitute a lien under applicable law).
Any other Lien in respect of any of the Indebtedness (or any extensions or
refinancings thereof that do not increase the aggregate amount of available
borrowings) identified on Schedule 7.2(d).

 

2.

Any Liens granted pursuant to the items 3-5 and items 7-9 set forth under
Schedule 7.2(d) Domestic Indebtedness.

 

3.

Any Liens (x) granted pursuant to the items 2-6, 21-32, 34-36 and 38-42 set
forth under Schedule 7.2(d) Foreign Indebtedness and (y) to be granted or
purported to be granted in connection with items 1, 7-20, 33 and 37 set forth
under Schedule 7.2(d) Foreign Indebtedness.

 

4.

Liens on cash deposits supporting the pensions of two former directors of
Tenneco GmbH (f/k/a Heinrich Gillet GmbH) in an aggregate amount of $657,216.68
as of the Closing Date.

 

5.

Lien on cash deposit supporting Tenneco Korea Limited’s credit card program with
Hana Bank in an aggregate amount of $18,000.00 as of the Closing Date.

 

6.

Lien on cash deposit supporting the obligations of Tenneco Automotive Iberica
S.A. to CDTI (Ministry of Economy) listed in item 44 set forth under Schedule
7.2(d) Foreign Indebtedness.



--------------------------------------------------------------------------------

SCHEDULE 7.3(m)

EXISTING RECEIVABLES FINANCING

Each of the following Permitted Receivables Financings:

 

Entity

  

Bank

   Currency    Facility Amount      USD Equivalent  

Monroe Czechia s.r.o.

   HSBC Bank plc    CZK      624,000,000      $ 25,459,200  

Wimetal S.A.S.

   BNP Paribas Factor    EUR      13,000,000      $ 14,209,000  

Tenneco Automotive Iberica S.A.

   BBVA Factoring E.F.C., S.A.    EUR      13,900,000      $ 15,192,700  

Tenneco GmbH (f/k/a Heinrich Gillet GmbH)

Tenneco Zwickau GmbH (f/k/a Gillet—Abgassysteme Zwickau GmbH)

Tenneco Automotive Deutschland GmbH

   CommerzFactoring GmbH    EUR      90,000,000      $ 98,370,000  

Tenneco Automotive Polska Sp z.o.o.

   mFactoring Spolka Akcyjna    EUR      30,000,000      $ 32,790,000  

Tenneco-Walker (UK) Limited

   Barclays Bank PLC    GBP      33,000,000      $ 42,335,700  

Tenneco Automotive Europe BVBA

   Belfius Bank    EUR      32,000,000      $ 34,976,000  

Tenneco Automotive RSA Company

  

JPMorgan Chase Bank, N.A.

The Bank of Nova Scotia

Wells Fargo Bank, N.A.

(First Lien)

   USD      155,000,000      $ 155,000,000  

Tenneco Automotive RSA Company

  

Wells Fargo Bank, N.A.

(Second Lien)

   USD      25,000,000      $ 25,000,000  

Tenneco Automotive Operating Company Inc.

   Canadian Imperial Bank of Commerce    USD      Uncommitted        Uncommitted
 

Federal-Mogul Transaction LLC

   JPMorgan Chase Bank, N.A.    USD      N/A        N/A  

Federal-Mogul Transaction LLC

   SunTrust Bank    USD      N/A        N/A  

Federal-Mogul Transaction LLC

   BB&T Company    USD      N/A        N/A  

Federal-Mogul Transaction LLC

   JPMorgan Chase Bank, N.A.    USD      N/A        N/A  

Federal-Mogul Canada Limited

   Bank of America    CAD      N/A        N/A  



--------------------------------------------------------------------------------

Federal-Mogul Powertrain SRL

   Medio Credito Italian s.p.a.    EUR      35,000,000        41,000,000  

Federal-Mogul Italy s.r.l

   Medio Credito Italian s.p.a.    EUR      25,000,000        29,000,000  

Federal-Mogul Holding Deutschland GmbH – Coordinator

Federal-Mogul Burscheid GmbH

Federal-Mogul Friedberg GmbH

Federal-Mogul Nürnberg GmbH

Federal-Mogul Sealing Systems GmbH

Federal-Mogul Ignition GmbH

Federal-Mogul Valvetrain GmbH

Federal-Mogul Wiesbaden GmbH

   Kaiserplatz no. 15 Ltd.    EUR      85,000,000        99,000,000  

Federal-Mogul Bremsbelag

Federal-Mogul Friction Products International

   Postbank Factoring    EUR      30,000,000        35,000,000  

Federal-Mogul Systems Protection

Federal-Mogul Garennes

Federal-Mogul Ignition Products SAS

Federal-Mogul Operations France

Federal-Mogul Valvetrain La Source

Federal-Mogul Valvetrain Schirmeck

   Natixis Factor    EUR      70,000,000        81,000,000  

Federal-Mogul Aftermarket France SAS

   GE Factofrance    EUR      23,000,000        27,000,000  



--------------------------------------------------------------------------------

SCHEDULE 7.5

DISPOSITIONS

 

1.

As separately disclosed to the Administrative Agent by the Company via email on
September 19, 2018, the Company is in discussions with potential buyers
concerning the disposition of various assets for total purchase consideration
not to exceed $175,000,000 in the aggregate. Such potential dispositions are in
the preliminary stages, and may or may not occur.

 

2.

The Company shall be permitted to sell to the public the Shares acquired
pursuant to the tender offer referred to in item 12 of Schedule 7.8(h).



--------------------------------------------------------------------------------

SCHEDULE 7.8(h)

PERMITTED INVESTMENTS

1. Existing Investments by the Borrower and its Subsidiaries in Subsidiaries and
Joint Ventures.

2. Economic Development revenue Bonds, series 2013 held by Tenneco Automotive
Operating Company Inc. in an aggregate principal amount of $1,888,000 maturing
on February 1, 2022.

3. Investment constituting of 14,897 shares of Dayco, LLC, valued at $476,704.

4. Project Omega: Platin 966.GmbH and Saxid SAS, both indirectly-owned European
subsidiaries of Federal-Mogul Corporation, have entered into an agreement with
Honeywell International, Inc. to purchase certain business assets of Honeywell’s
automotive and industrial brake friction business for a base purchase price of
approximately $155 million, subject to certain closing and post-closing
adjustments and a potential earn-out payment of up to $5 million.

5. Project Quest: VCS Quest Acquisition LLC, now known as Federal-Mogul Chassis
LLC, as indirect wholly-owned subsidiary of Federal-Mogul Corporation, has
entered into an agreement with Affinia Group, Inc. to acquire certain business
assets of Affinia’s aftermarket chassis component business for a base purchase
price of $150 million, subject to certain closing and post-closing adjustments.

6. Capital Contribution Agreement, dated as of March 19, 2018, between Yuratech
Co., Ltd. and AE International Limited to support working capital, CAPEX and
other cash contributions or investments made in this newly formed Joint Venture
in the ordinary course.

7. Joint Venture Contract, dated as of February 22, 2018, among Federal-Mogul
Dongsuh (Qingdao) Piston Co., Ltd. and Federal-Mogul (China) Co., Ltd. Dong Feng
Motor Parts and Components Group Co., Ltd for the initial equity investment(s)
as well as to support working capital, CAPEX and other cash contributions or
investments made in this Joint Venture in the ordinary course.

8. Agreement related to Federal-Mogul Zhengsheng (Changsha) Piston Ring Co. Ltd
to purchase the remaining 5% ($500k) ownership stake.

9. As separately disclosed to the Administrative Agent by the Company via email
on September 19, 2018 (and as supplemented on September 25, 2018), the Company
is in discussions with multiple counterparties concerning a series of potential
Investments, which Investments would together involve payment of consideration
by the Company and its Subsidiaries in an aggregate amount not to exceed
$290,000,000. Such potential Investments are in the preliminary stages, and may
or may not occur.



--------------------------------------------------------------------------------

10. FM PBW Bearings Private Limited share increase from 10% to 51%, to take a
majority position in the Joint Venture, with a cost estimated at $12.5 million.
This entity is indirectly owned by Federal-Mogul LLC.

11. Nashik share increase with a cost estimate of $5,000,000. On the Closing
Date, Federal-Mogul LLC indirectly owns 19.5% of this Joint Venture.

12. The Company’s public tender offer for the purchase of up to 13,916,676 fully
paid-up equity shares of Federal-Mogul Goetze (India) Limited (“FMGIL”), face
value 10 Indian Rupees per share (the “Shares”), from the public shareholders of
FMGIL, at a per-share cash purchase price equal to the sum of: (i) 400 Indian
Rupees (the “Base Price”) plus (ii) interest on the Base Price computed at rate
of 10% per annum and otherwise pursuant to Regulation 8(12) of the Securities
and Exchange Board of India (Substantial Acquisition of Shares and Takeovers)
Regulations (the “SAST Regulations”). The Shares represent the 25.02% of the
voting share capital of FMGIL on a fully diluted basis. The Company is required
to conduct the tender offer pursuant to SAST Regulations as a result of the
Company’s announcement of its acquisition of Federal-Mogul, which is the
indirect holder of 74.98% of all outstanding equity shares of FMGIL.



--------------------------------------------------------------------------------

SCHEDULE 7.10

TRANSACTIONS WITH AFFILIATES

None.



--------------------------------------------------------------------------------

EXHIBIT A-1

TO THE CREDIT AGREEMENT

FORM OF GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

GUARANTEE AGREEMENT

made by

TENNECO INC.,

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,

and

THE OTHER GUARANTORS FROM TIME TO TIME PARTIES HERETO

in favor of

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

Dated as of October 1, 2018

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1. DEFINED TERMS

     1  

1.1

 

Definitions

     1  

1.2

 

Other Definitional Provisions

     3  

SECTION 2. GUARANTEE

     3  

2.1

 

Guarantee

     3  

2.2

 

Right of Contribution

     4  

2.3

 

No Subrogation

     5  

2.4

 

Amendments, etc. with respect to the Primary Obligations

     5  

2.5

 

Guarantee Absolute and Unconditional

     6  

2.6

 

Reinstatement

     7  

2.7

 

Payments

     7  

2.8

 

Keepwell

     7  

SECTION 3. MISCELLANEOUS

     7  

3.1

 

Amendments in Writing

     7  

3.2

 

Notices

     7  

3.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     8  

3.4

 

Enforcement Expenses; Indemnification

     8  

3.5

 

Successors and Assigns

     8  

3.6

 

Set-Off

     8  

3.7

 

Counterparts

     9  

3.8

 

Severability

     9  

3.9

 

Section Headings

     9  

3.10

 

Integration

     9  

3.11

 

GOVERNING LAW

     9  

3.12

 

Submission To Jurisdiction; Waivers

     10  

3.13

 

Acknowledgements

     10  

3.14

 

Additional Guarantors

     11  

3.15

 

Releases

     11  

3.16

 

WAIVER OF JURY TRIAL

     12  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1

  

Notice Addresses

ANNEX

  

Annex 1

  

Assumption Agreement

 



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of October 1, 2018, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”), in favor of JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of October 1, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Tenneco Inc., a Delaware corporation (the “Company”), Tenneco Automotive
Operating Company Inc., a Delaware corporation and a Subsidiary of the Company,
any other Subsidiary Borrowers (as defined in the Credit Agreement) from time to
time parties thereto, the Lenders, and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally made and
agreed to make extensions of credit to the Borrowers (as defined in the Credit
Agreement) upon the terms and subject to the conditions set forth therein;

WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each other Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
have been and will be used in part to enable the Borrowers to make valuable
transfers to one or more of the other Guarantors in connection with the
operation of their respective businesses;

WHEREAS, the Borrowers and the other Guarantors are engaged in related
businesses, and each Guarantor derives and will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Agreement
to the Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers under the Credit Agreement, the parties hereto agree as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as the same may be further amended,
supplemented or otherwise modified from time to time.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Guarantor Obligations”: with respect to any Guarantor (i) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, (ii) all obligations or liabilities of such
Guarantor under or in respect of Lender Hedge Agreements to which such Guarantor
is a party and (iii) all obligations and liabilities of such Guarantor in
respect of or in connection with Cash Management Obligations; in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise and whether material or contingent
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).

“Guarantors”: the collective reference to each Guarantor (for the avoidance of
doubt, including the Company); provided that each Guarantor shall be considered
a Guarantor only with respect to the Primary Obligations of any other Loan
Party.

“Lender Hedge Agreements”: all interest rate swaps, caps, forward, future,
option or collar agreements or similar arrangements entered into by the Company
or any of its Subsidiaries with any Lender (or any Affiliate of any Lender)
providing for protection against fluctuations in interest rates, currency
exchange rates or the exchange of nominal interest obligations or commodities,
either generally or under specific contingencies.

“Obligations”: with respect to any Loan Party, the collective reference to its
Primary Obligations and Guarantor Obligations.

“Primary Obligations”: with respect to any Loan Party, the collective reference
to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Lender Hedge Agreement or Cash
Management Obligations, any Affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the

 

2



--------------------------------------------------------------------------------

Credit Agreement, this Agreement, the other Loan Documents, any Letter of
Credit, any Lender Hedge Agreement (including any guarantees of any Borrower of
any Lender Hedge Agreements entered into by any Subsidiary), any Cash Management
Obligation (including any guarantees of any Borrower of any Cash Management
Obligations entered into by any Subsidiary) or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by any Loan Party pursuant to the terms of any of the
foregoing agreements); provided, that for purposes of determining any Guarantor
Obligations of any Guarantor under this Agreement, the definition of “Primary
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

1.2 Other Definitional Provisions. (a) The other definitional and interpretive
provisions of Section 1.2 and 1.3 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their Affiliates and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Primary Obligations (other than, with respect
to any Guarantor, any Excluded Swap Obligations of such Guarantor).

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder (other than
any Borrower with respect to its Primary Obligations) and under the other Loan
Documents shall in no event exceed the amount which can be guaranteed by such
Guarantor under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 2.2).

 

3



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that the Primary Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Primary Obligations (other than contingent indemnity
obligations not due and payable) and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Loan Parties may be free from any Primary Obligations.

(e) No payment made by any Borrower, any other Loan Party with Primary
Obligations, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from any
Borrower, any other Loan Party with Primary Obligations, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Primary Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Primary Obligations or any payment received or
collected from such Guarantor in respect of the Primary Obligations), remain
liable for the Primary Obligations up to the maximum liability of such Guarantor
hereunder until the Primary Obligations are paid in full (other than obligations
under or in respect of Hedge Agreements and other than contingent indemnity
obligations not due and payable), no Letter of Credit shall be outstanding and
the Commitments are terminated.

(f) Each Guarantor hereby unconditionally guarantees to the Administrative
Agent, for the ratable benefit of the Lenders (and their Affiliates) and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by Subsidiaries of such Guarantor of their Cash
Management Obligations, including (for the avoidance of doubt) any obligations
of such Subsidiaries to a Lender (or its Affiliate) under any Cash Pooling
Agreement to which such Lender (or its Affiliate) is a party, and the
obligations and liabilities of Subsidiaries of such Guarantor under the Lender
Hedge Agreements (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor). For the avoidance of doubt, the guarantee
provided in this clause (f) is secured by the Collateral pursuant to the
Collateral Agreement and, so long as the applicable Cash Management Obligation
was permitted to be entered into or designated as a Cash Management Obligation
under the Credit Agreement at the time such obligation was entered into or so
designated, the guarantee provided in this clause (f) shall continue to be
secured by the Collateral pursuant to the Collateral Agreement even though a
limitation under the Credit Agreement may be exceeded solely as a result of a
change in the currency exchange rates from the currency exchange rates
applicable at the time such Cash Management Obligation was entered into or
designated.

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its

 

4



--------------------------------------------------------------------------------

proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.3. The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent and the
Lenders, and each Subsidiary Guarantor shall remain liable to the Administrative
Agent and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against any Borrower, any
other Loan Party with Primary Obligations, or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Primary Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower, any other Loan Party with Primary Obligations, or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Loan Parties on account of
the Primary Obligations are paid in full (other than obligations under or in
respect of Hedge Agreements and other than contingent indemnity obligations not
due and payable), no Letter of Credit shall be outstanding (other than Letters
of Credit that are cash collateralized or backstopped on terms reasonably
satisfactory to the applicable Issuing Lender) and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Primary Obligations shall not
have been paid in full (other than obligations under or in respect of Hedge
Agreements and other than contingent indemnity obligations not due and payable),
such amount shall be held by such Guarantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Primary Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Primary Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Primary Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Primary Obligations continued, and the Primary
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Primary Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Primary Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

5



--------------------------------------------------------------------------------

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Primary
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Primary Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2; and all dealings between the Loan Parties, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower, any other Loan Party with Primary Obligations, or any of
the Guarantors with respect to the Primary Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Primary Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower, any other Loan Party or any other Person against the Administrative
Agent or any Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of any Borrower, any other Loan Party with Primary
Obligations or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Loan Parties for the Primary
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower, any other Loan Party with Primary
Obligations, any other Guarantor or any other Person or against any collateral
security or guarantee for the Primary Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Borrower, any other Loan Party with
Primary Obligations, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

6



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Primary Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower, any other Loan Party with Primary Obligations or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower, any other Loan Party with
Primary Obligations or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in the
applicable currency and at the relevant funding office as set forth in
Section 2.19(e) of the Credit Agreement.

2.8 Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and effect until such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Obligations in respect of
Hedge Agreements and other than contingent indemnity obligations not due and
payable) shall have been paid in full, the Commitments have been terminated and
no Letters of Credit shall be outstanding (other than Letters of Credit that are
cash collateralized or backstopped on terms reasonably satisfactory to the
applicable Issuing Lender). Each Qualified Keepwell Provider intends that this
Section 2.8 constitute, and this Section 2.8 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3. MISCELLANEOUS

3.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
subsection 10.1 of the Credit Agreement.

3.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
subsection 10.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

7



--------------------------------------------------------------------------------

3.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 3.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

3.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable in connection with any of the
transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrowers
would be required to do so pursuant to subsection 10.5 of the Credit Agreement.

(d) The agreements in this Section 3.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

3.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

3.6 Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default pursuant to subsection 8(a) of the Credit Agreement shall have occurred
and be continuing, without notice to such Guarantor or any other Guarantor, any
such notice being expressly waived by each Guarantor, to set-off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in

 

8



--------------------------------------------------------------------------------

any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of such Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against such Guarantor,
in any currency, whether arising hereunder, under the Credit Agreement, any
other Loan Document or otherwise, as the Administrative Agent or such Lender may
elect, whether or not the Administrative Agent or any Lender has made any demand
for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent and each Lender shall notify
such Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof; provided that
(a) the failure to give such notice shall not affect the validity of such
set-off and application and (b) to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligations,” no amounts received
from, or set-off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor. The rights of the Administrative Agent and
each Lender under this Section 3.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.

3.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

3.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

3.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

3.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9



--------------------------------------------------------------------------------

3.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof; provided, that nothing contained herein or in any other
Loan Document will prevent any Lender or the Administrative Agent from bringing
any action to enforce any award or judgment or exercise any right under the
Security Documents or against any Collateral or any other property of any Loan
Party in any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 3.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

3.13 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

 

10



--------------------------------------------------------------------------------

3.14 Additional Guarantors. Each Domestic Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 6.9 of the
Credit Agreement shall become a Guarantor for all purposes of this Agreement
upon execution and delivery by such Domestic Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto. For the avoidance of doubt, only
Domestic Loan Parties shall be parties to this Agreement (unless the
Administrative Agent and the Company otherwise agree, in which case this
Agreement shall be amended in accordance with Sections 2.29(d) and
Section 10.1(b)(iii) of the Credit Agreement to reflect such terms and
limitations with respect to any Foreign Loan Parties (subject to applicable
legal, tax, accounting, regulatory and other similar considerations) as the
Administrative Agent and the Company shall reasonably agree).

3.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations shall have been paid in full (other than obligations under
or in respect of Hedge Agreements and other than contingent indemnity
obligations not due and payable), the Commitments have been terminated and no
Letters of Credit shall be outstanding (other than Letters of Credit that are
cash collateralized or backstopped on terms reasonably satisfactory to the
applicable Issuing Lender), this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Guarantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party. At the request and sole expense of any
Guarantor following any such termination, the Administrative Agent shall execute
and deliver to such Guarantor such documents as such Guarantor shall reasonably
request to evidence such termination.

(b) At the request and sole expense of the Company, a Subsidiary Guarantor shall
be released from its obligations hereunder in the event that all the Capital
Stock of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement (provided that,
if the other party to such transaction is the Company or a Subsidiary of the
Company, the effect of such transaction is to cause such Subsidiary to become an
Excluded Subsidiary), including any releases requested in connection with any
such transaction pursuant to Section 7.5(z) of the Credit Agreement in
connection with the Spin-Off, or such Subsidiary is no longer required by the
Loan Documents to be (and the Company notifies the Administrative Agent that
such Subsidiary shall no longer be) a Subsidiary Guarantor; provided that the
Company shall have delivered to the Administrative Agent, at least five Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Company stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

(c) This Agreement shall not apply and shall cease to be effective, without
delivery of any instrument or performance of any act by any party, upon the
occurrence and during the continuation of a Suspension Period Event; provided
that this Agreement shall be automatically reinstated and shall become
immediately effective, without delivery of any instrument or performance of any
act by any party, at any time that the requirements of a Suspension Period Event
are no longer satisfied.

 

11



--------------------------------------------------------------------------------

3.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered.

 

TENNECO INC. By:                                     
                                                  Name:
                                         Title:
                                     TENNECO AUTOMOTIVE OPERATING COMPANY INC.
By:                                          
                                            Name:
                                         Title:
                                     TENNECO INTERNATIONAL HOLDING CORP. By:
                                         
                                       
    Name:                                          Title:
                                     TENNECO GLOBAL HOLDINGS INC. By:
                                         
                                       
    Name:                                     
    Title:                                      THE PULLMAN COMPANY By:
                                         
                                            Name:
                                         Title:
                                    

 

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

TMC TEXAS INC. By:                                          
                                            Name:
                                         Title:
                                     CLEVITE INDUSTRIES INC.
By:                                     
                                                  Name:
                                         Title:
                                     FEDERAL-MOGUL FINANCING CORPORATION
By:                                     
                                                  Name:
                                         Title:
                                     CARTER AUTOMOTIVE COMPANY LLC By:
                                         
                                            Name:
                                         Title:
                                     FEDERAL-MOGUL IGNITION LLC
By:                                     
                                                  Name:
                                         Title:
                                    

 

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

FEDERAL-MOGUL PISTON RINGS, LLC By:                                     
                                                  Name:
                                         Title:
                                     FEDERAL-MOGUL POWERTRAIN LLC
By:                                     
                                                  Name:
                                         Title:
                                     FEDERAL-MOGUL POWERTRAIN IP LLC
By:                                     
                                                  Name:
                                         Title:
                                     FEDERAL-MOGUL PRODUCTS US LLC
By:                                     
                                             
    Name:                                     
    Title:                                      FEDERAL-MOGUL MOTORPARTS LLC
By:                                     
                                                  Name:
                                         Title:
                                     FEDERAL-MOGUL WORLD WIDE LLC
By:                                     
                                                  Name:
                                         Title:
                                    

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

FELT PRODUCTS MFG. CO. LLC By:                                     
                                                  Name:
                                         Title:
                                     MUZZY-LYON AUTO PARTS LLC
By:                                     
                                                  Name:
                                         Title:
                                     FEDERAL-MOGUL CHASSIS LLC
By:                                     
                                                  Name:
                                         Title:
                                     F-M MOTORPARTS TSC LLC
By:                                     
                                                  Name:
                                         Title:
                                     F-M TSC REAL ESTATE HOLDINGS LLC
By:                                     
                                                  Name:
                                         Title:
                                    

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

FEDERAL-MOGUL VALVE TRAIN INTERNATIONAL LLC
By:                                     
                                                  Name:
                                         Title:
                                     FEDERAL-MOGUL SEVIERVILLE, LLC
By:                                     
                                                  Name:
                                         Title:
                                     BECK ARNLEY HOLDINGS LLC
By:                                     
                                                  Name:
                                         Title:
                                     FEDERAL-MOGUL FILTRATION LLC
By:                                     
                                                  Name:
                                         Title:
                                    

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date hereof: JPMORGAN CHASE BANK, N.A. as
Administrative Agent By:                                     
                                                  Name:
                                         Title:
                                    

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of                      , 20    , made by
                , a                  [limited liability company][corporation]
(the “Additional Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Tenneco Inc. (the “Company”), Tenneco Automotive Operating Company
Inc., any other Subsidiary Borrowers (as defined in the Credit Agreement) from
time to time parties thereto, the Lenders, and the Administrative Agent have
entered into the Credit Agreement, dated as of October 1, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Company and certain of its
Affiliates (other than the Additional Guarantor) have entered into the Guarantee
Agreement, dated as of October 1, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 3.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedule 1 to the Guarantee Agreement.



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By: _________________________________     Name:
    Title:

 

2.



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1



--------------------------------------------------------------------------------

EXHIBIT A-2

TO THE CREDIT AGREEMENT

FORM OF COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

COLLATERAL AGREEMENT

made by

TENNECO INC.,

as Company and as a Borrower,

and certain of its Subsidiaries

in favor of

WILMINGTON TRUST, NATIONAL ASSOCIATION

not individually but solely as Collateral Trustee

Dated as of October 1, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE 1    DEFINED TERMS   

Section 1.01.

  Definitions      3  

Section 1.02.

  Other Definitional Provisions      11  

ARTICLE 2

GRANTS OF SECURITY INTERESTS

     

Section 2.01.

  Grants of Security Interests      11  

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

  

Section 3.01.

  Title; No Other Liens      12  

Section 3.02.

  Perfected Security Interests      12  

Section 3.03.

  Perfection Certificate      12  

Section 3.04.

  Farm Products      12  

Section 3.05.

  Pledged Securities      12  

Section 3.06.

  Intellectual Property      13  

Section 3.07.

  Deposit Accounts      13  

Section 3.08.

  Material Government Contracts      13  

Section 3.09.

  Commercial Tort Claims      13  

Section 3.10.

  Pledged Promissory Notes      14  

ARTICLE 4

COVENANTS

     

Section 4.01.

  Delivery of Instruments, Certificated Securities and Chattel Paper      14  

Section 4.02.

  [Reserved]      14  

Section 4.03.

  [Reserved]      14  

Section 4.04.

  Maintenance of Perfected Security Interests      14  

Section 4.05.

  Changes in Locations, Name, etc.      14  

Section 4.06.

  Notices      14  

Section 4.07.

  Investment Property      15  

Section 4.08.

  Intellectual Property      16  

Section 4.09.

  Deposit Accounts      17  

Section 4.10.

  Receivables      17  

Section 4.11.

  Material Government Contracts      18  

Section 4.12.

  Commercial Tort Claims      18  

 

 

i



--------------------------------------------------------------------------------

ARTICLE 5

REMEDIAL PROVISIONS

     

Section 5.01.

  Investment Property, Including Pledged Stock      18  

Section 5.02.

  Proceeds To Be Turned Over to Collateral Trustee      19  

Section 5.03.

  Application of Proceeds      19  

Section 5.04.

  UCC and Other Remedies      20  

Section 5.05.

  Certain Matters Relating to Receivables      21  

Section 5.06.

  Certain Matters Relating to Material Government Contracts      21  

Section 5.07.

  Grant of License to Use Intellectual Property      21  

ARTICLE 6

THE COLLATERAL TRUSTEE

     

Section 6.01.

  Collateral Trustee’s Appointment as Attorney-in-fact, etc.      22  

Section 6.02.

  Duty of Collateral Trustee      23  

Section 6.03.

  Execution of Financing Statements      24  

Section 6.04.

  Authority of Collateral Trustee      25  

ARTICLE 7

MISCELLANEOUS

     

Section 7.01.

  Amendments in Writing      25  

Section 7.02.

  Notices      25  

Section 7.03.

  No Waiver by Course of Conduct; Cumulative Remedies      25  

Section 7.04.

  Successors and Assigns      26  

Section 7.05.

  Counterparts      26  

Section 7.06.

  Severability      26  

Section 7.07.

  Section Headings      26  

Section 7.08.

  Governing Law      26  

Section 7.09.

  Submission to Jurisdiction; Waivers      26  

Section 7.10.

  Acknowledgements      27  

Section 7.11.

  Additional Grantors      27  

Section 7.12.

  Termination of Security Interests; Release of Collateral      27  

Section 7.13.

  Excluded Subsidiaries      30  

Section 7.14.

  Waiver of Jury Trial      30  

Section 7.15.

  Collateral Trust Agreement and Pari Passu Intercreditor Agreement      30  

Section 7.16.

  The Administrative Agent      31  

Section 7.17.

  Consent of Certain Grantors      31  

Section 7.18.

  Extensions      31  

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND ANNEXES Schedule 1.01A    Pledged Promissory Notes Schedule 1.01B
   Pledged Stock Schedule 1.01C    Excluded Joint Ventures Schedule 3.02   
Perfection Matters Schedule 3.06    Intellectual Property Schedule 3.07   
Deposit Accounts Schedule 3.09    Commercial Tort Claims Schedule 4.01   
Certain Certificated Securities Exhibit A    Assumption Agreement Exhibit B   
Deposit Account Control Agreement Exhibit C    Perfection Certificate Exhibit
D-1    List of Material Government Contracts Exhibit D-2    Assignment of
Government Contracts Exhibit D-3    Notice of Assignment of Government Contracts

 

iii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT

COLLATERAL AGREEMENT, dated as of October 1, 2018, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of Wilmington Trust,
National Association, as Collateral Trustee (in such capacity, the “Collateral
Trustee”), for the benefit of the Credit Facility Secured Parties (such term,
and each other capitalized term used herein, having the meaning assigned thereto
in Article 1 hereof).

RECITALS

A. Reference is made to that certain Credit Agreement, dated as of October 1,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tenneco Inc., a Delaware corporation (the “Company”),
Tenneco Automotive Operating Company Inc., a Delaware corporation and a
Subsidiary of the Company, any other Subsidiary Borrowers (as defined in the
Credit Agreement) from time to time parties thereto, the Lenders (as defined in
the Credit Agreement), and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”).

B. Reference is made (I) to that certain Amended and Restated Collateral Trust
Agreement, dated as of April 15, 2014 (as amended, supplemented or otherwise
modified from time to time (including pursuant to those certain Collateral Trust
Joinders (as defined below) and the Collateral Trustee Resignation and
Appointment Agreements (as defined below)), the “Collateral Trust Agreement”),
among the Company, Federal-Mogul LLC, the other Subsidiaries of the Company
party thereto, the Collateral Trustee and each of JPMorgan Chase Bank, N.A. and
the Existing Notes Trustees as First Priority Representatives (as therein
defined) and (II) to that certain Pari Passu Intercreditor Agreement, dated as
of March 30, 2017 (as amended, supplemented or otherwise modified from time to
time (including pursuant to the Joinders to Pari Passu Intercreditor Agreement
(as defined below)), the “Pari Passu Intercreditor Agreement”), among the
Existing Notes Trustees and JPMorgan Chase Bank, N.A. (each as an Authorized
Representative, as therein defined), the Collateral Trustee, and acknowledged
and agreed to by the Company and the Guarantors party thereto.

C. Reference is made (I) to that certain Collateral Trust Joinder, dated as of
March 30, 2017, among Citibank, N.A., as Collateral Trustee (the “Initial
Collateral Trustee”) and Wilmington Trust, National Association, as trustee
under the Target March 2017 Indenture (the “March 2017 Notes Trustee”) (such
joinder, the “March 2017 Notes Collateral Trust Joinder”), pursuant to which the
March 2017 Notes Trustee became a party to the Collateral Trust Agreement as a
First Priority Representative (as therein defined), (II) to that certain
Collateral Trust Joinder, dated as of June 29, 2017, among the Initial
Collateral Trustee and The Bank of New York Mellon, London Branch, as trustee
under the Target June 2017 Indenture (the “June 2017 Notes Trustee” and,
together with the March 2017 Notes Trustee, the “Existing Notes Trustees”) (such
joinder, the “June 2017 Notes Collateral Trust Joinder”), pursuant to which the
June 2017 Notes Trustee became a party to the Collateral Trust Agreement as a
First Priority Representative (as therein defined) and (III) to that certain
Collateral Trust Joinder, dated as of the date hereof, among the Collateral
Trustee and JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreement (such joinder, the “Credit Facility Collateral Trust Joinder” and
together with the March 2017 Notes Collateral Trust Joinder and the June 2017
Notes Collateral Trust Joinder, the “Collateral Trust Joinders”), pursuant to
which the Administrative Agent shall become a party to the Collateral Trust
Agreement as a First Priority Representative (as therein defined).



--------------------------------------------------------------------------------

D. Reference is made (I) to that certain Collateral Trustee Resignation and
Appointment Agreement, dated as of February 23, 2018, entered into by and among
Bank of America, N.A. (“BANA”), Citibank, N.A. (“Citibank”), each Existing Notes
Trustee, in its capacity as a PP&E First Lien Agent (as defined in the
Collateral Trust Agreement) and the other parties thereto, pursuant to which
BANA replaced Citibank as successor Collateral Trustee under the Collateral
Trust Agreement and under each other Collateral Trust Security Document (as
defined in the Collateral Trust Agreement) (the “Prior Collateral Trustee
Resignation and Appointment Agreement”) and (II) to that certain Collateral
Trustee Resignation and Appointment Agreement, dated as of October 1, 2018,
entered into by and among Wilmington Trust, National Association (“Wilmington”),
Bank of America, N.A. (“BANA”), each Existing Notes Trustee, in its capacity as
a PP&E First Lien Agent (as defined in the Collateral Trust Agreement), the
Administrative Agent, in its capacity as a PP&E First Lien Agent (as defined in
the Collateral Trust Agreement) and the other parties thereto, pursuant to which
Wilmington shall replace BANA as successor Collateral Trustee under the
Collateral Trust Agreement and under each other Collateral Trust Security
Document (as defined in the Collateral Trust Agreement) (the “New Collateral
Trustee Resignation and Appointment Agreement” and, together with the Prior
Collateral Trustee Resignation and Appointment Agreement, the “Collateral
Trustee Resignation and Appointment Agreements”).

E. Reference is made (I) to that certain Joinder No. 1, dated as of June 29,
2017, to the Pari Passu Intercreditor Agreement, among the Initial Collateral
Trustee, Credit Suisse AG, Cayman Islands Branch and each Existing Notes Trustee
(“Joinder No. 1 to Pari Passu Intercreditor Agreement”), pursuant to which the
June 2017 Notes Trustee became a party to the Pari Passu Intercreditor Agreement
(as an Additional Senior Class Debt Representative, as therein defined) and
(II) to that certain Joinder No. 2, dated as of October 1, 2018, to the Pari
Passu Intercreditor Agreement, among the Collateral Trustee, each Existing Notes
Trustee and the Administrative Agent (“Joinder No. 2 to Pari Passu Intercreditor
Agreement” and, together with Joinder No. 1 to Pari Passu Intercreditor
Agreement, the “Joinders to Pari Passu Intercreditor Agreement”), pursuant to
which the Administrative Agent shall become a party to the Pari Passu
Intercreditor Agreement (as an Additional Senior Class Debt Representative, as
therein defined).

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as provided herein.

 

2



--------------------------------------------------------------------------------

ARTICLE 1

DEFINED TERMS

Section 1.01. Definitions.

(a) Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

(b) Terms Defined in UCC. Each of the following terms are used herein as defined
in the New York UCC: Accounts, Authenticate, Certificated Security, Chattel
Paper, Commercial Tort Claim, Documents, Equipment, Farm Products, Instruments,
Inventory and Letter-of-Credit Rights, Record and Security.

(c) Additional Definitions. The following additional terms shall have the
following meanings:

“Agreement” shall mean this Collateral Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Applicable Notice of Event of Default” shall have the meaning set forth in the
Collateral Trust Agreement.

“Applicable Representative” shall have the meaning set forth in the Collateral
Trust Agreement.

“Assignment of Claims Act” shall mean the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. Section 3727 and 41 U.S.C. 6305.

“Closing Date” shall mean October 1, 2018.

“Collateral” shall mean, with respect to each Grantor, all of the following in
which such Grantor now has or may hereafter acquire any right, title or
interest: all Accounts, Chattel Paper, Commercial Tort Claims, Copyright
Licenses, Copyrights, Deposit Accounts, Documents, Equipment, General
Intangibles, Instruments, Intellectual Property, Intercompany Loans,
Intercompany Notes, Inventory, Investment Property, Letter-of-Credit Rights,
Patent Licenses, Patents, Pledged Stock, Trademark Licenses, Trademarks and all
other personal property, whether tangible or intangible, not described above in
this definition, all books and records pertaining to any of the foregoing and,
to the extent not otherwise included in the foregoing, all Proceeds and products
of any and all of the foregoing and all collateral, guarantees and other
supporting obligations given by any Person with respect to any of the foregoing;
provided that (i) Collateral shall in any event not include any Excluded Assets
of such Grantor and (ii) so long as such assets do not constitute collateral
securing the Existing Indenture Secured Obligations or any Other First Lien
Obligations (as defined in the Pari Passu Intercreditor Agreement), the term
“Collateral” shall not include, and the grant of a security interest as provided
hereunder shall not extend to (I) (x) accounts receivable and related assets
transferred or purportedly transferred pursuant to, and in accordance with, a
Permitted Receivables Financing (it being understood that each account
receivable and related asset of a Grantor that is not transferred or purported
to have been transferred pursuant to a Permitted Receivables Financing shall
constitute “Collateral” hereunder) and (y) any Deposit Account that is used to
hold collections on any of such accounts receivable and related assets described
in the foregoing clause (x) or (II) any Company Stock.

“Collateral Trust Agreement” shall have the meaning set forth in the preamble
hereto.

 

3



--------------------------------------------------------------------------------

“Collateral Trustee” shall have the meaning set forth in the preamble hereto.

“Company” shall have the meaning set forth in the preamble hereto.

“Controlled Deposit Account” shall mean, with respect to each Grantor, a Deposit
Account maintained by such Grantor (i) that is subject to a Deposit Account
Control Agreement or (ii) as to which the Collateral Trustee is the Depositary
Bank’s “customer” (as defined in UCC Section 4-104).

“Copyright Licenses” shall mean, with respect to each Grantor, any written
agreement naming such Grantor as licensor or licensee (including, without
limitation, those listed in Schedule 3.06), granting any right under any
Copyright, including, without limitation, the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Copyrights” shall mean, (i) all copyrights arising under the laws of the United
States, whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 3.06), all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

“Credit Agreement” shall have the meaning set forth in the preamble hereto.

“Credit Facility Secured Obligations” shall mean with respect to any Grantor,
the collective reference to its Primary Obligations and Guarantor Obligations.

“Credit Facility Secured Parties” shall mean the holders of the Credit Facility
Secured Obligations, including, without limitation, the Collateral Trustee, the
Administrative Agent and the Lenders from time to time.

“Credit Facility Security Interests” shall have the meaning set forth in
Section 2.01 hereto.

“Deposit Account” shall have the meaning set forth in the UCC of any applicable
jurisdiction and, in any event, shall include, without limitation, any demand,
time, savings, passbook or like account maintained with a depositary
institution. Notwithstanding the foregoing, demand, time, savings, passbook or
like accounts established or maintained pursuant to and solely for the purposes
of the BMG Cash Pooling Arrangement shall not constitute “Deposit Accounts” of
any Group Member.

“Deposit Account Control Agreement” shall mean, with respect to any Deposit
Account of any Grantor, a Deposit Account Control Agreement substantially in the
form of Exhibit B (with any changes or in such other form that the Collateral
Trustee shall have approved at the direction of the Applicable Representative
among such Grantor, the Collateral Trustee and the relevant Depositary Bank,
(i) providing that such Depositary Bank will comply with instructions originated
by the Collateral Trustee directing disposition of the funds in such Deposit
Account without further consent by such Grantor and (ii) subordinating to the
Credit Facility Security Interests granted hereunder all claims of the
Depositary Bank to such Deposit Account (except its right to deduct its normal
operating charges and any uncollected funds previously credited thereto), in
each case as amended, supplemented or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------

“Depositary Bank” shall mean a bank at which a Controlled Deposit Account is
maintained.

“Discharge of Credit Facility Secured Obligations” means (a) payment in full of
the Loans, the Reimbursement Obligations and the other Obligations (other than
obligations under or in respect of Hedge Agreements and other than contingent
indemnity obligations not due and payable), (b) termination of the Commitments
and (c) that no Letters of Credit shall be outstanding (other than Letters of
Credit that are cash collateralized or backstopped on terms reasonably
satisfactory to the applicable Issuing Lender).

“Event of Default” shall mean any “Event of Default” under (and as such term is
defined in) any Specified Agreement.

“Excluded Assets” shall mean, collectively, with respect to each Grantor,
(a) any contract, General Intangible, Copyright License, Patent License or
Trademark License (“Intangible Assets”), in each case to the extent the grant by
such Grantor of a security interest pursuant to this Agreement in such Grantor’s
right, title and interest in such Intangible Asset (i) is prohibited by any
contract, agreement, instrument or indenture governing such Intangible Asset,
(ii) would give any other party to such contract, agreement, instrument or
indenture the right to terminate its obligations thereunder or (iii) is
permitted only with the consent of another party, if such consent has not been
obtained (except, in the case of clauses (i), (ii) and (iii), to the extent such
prohibition, right of termination, or requirement of consent, as applicable, is
rendered ineffective by the applicable provisions of the New York UCC or other
applicable law); provided that any Receivable or any money or other amounts due
or to become due under any such contract, agreement, instrument or indenture
shall not be Excluded Assets, (b) any intent-to-use Trademark application prior
to the filing of a “Statement of Use” or an “Amendment to Allege Use” with
respect thereto, solely to the extent, if any, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, (c) all Securitization
Assets, (d) Receivables that have been disposed of by a Grantor pursuant to a
Factoring Arrangement, (e) Excluded Deposit Accounts, (f) Excluded Joint
Ventures, (g) any assets specifically described in Section 7.13 as not being
subject to pledge under the Loan Documents and (h) the Capital Stock of any
Excluded Subsidiary other than 66  2⁄3% of the issued and outstanding voting
Capital Stock and 100% of the issued and outstanding nonvoting Capital Stock of
(A) each wholly owned Domestic Subsidiary that is described in clause (v) or
(vi) of the definition of “Excluded Subsidiary” that is directly owned by the
Company or any Grantor and (B) each wholly owned Foreign Subsidiary that is
directly owned by the Company or any Grantor.

“Excluded Deposit Account” shall mean, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll (including salaries and
wages and workers’ compensation), payroll taxes and other compensation and
benefits (and similar expenses) or for administering foreign tax credits, and
(b) any Deposit Account the funds in which consist solely of (i) funds held by
Company or any Subsidiary in trust for any director, officer or employee of
Company or any Subsidiary or any employee benefit plan maintained by Company or
any Subsidiary or (ii) funds representing deferred compensation for the
directors, officers and employees of Company and its Subsidiaries. As of the
Closing Date, all Excluded Deposit Accounts are listed on Schedule 3.07.

 

5



--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary” shall mean at any time (i) any Foreign Subsidiary
of a Grantor (other than a Wholly Owned Subsidiary) where such Grantor is
prohibited from pledging its ownership interests in such Foreign Subsidiary
without the consent of the other owner or owners of such Foreign Subsidiary,
(ii) any Foreign Subsidiary where the consent of a Governmental Authority is
required for a Grantor to pledge the Capital Stock of such Foreign Subsidiary
owned by the Grantor and such consent has not been obtained, which for the
avoidance of doubt shall include all Foreign Subsidiaries and Joint Ventures
organized under the law of the People’s Republic of China other than Tenneco
(China) Co., Ltd., (iii) any Foreign Subsidiary where the Grantors collectively
directly own less than 1% of the Capital Stock of such Foreign Subsidiary,
(iv) any Foreign Subsidiary with respect to which the Company and the
Administrative Agent reasonably determine that the time and expense of
implementing a security arrangement is excessive in relation to the benefits of
the Lenders in obtaining the same, and (v) any Foreign Subsidiary of a Grantor
having total assets (as determined in accordance with GAAP) in an amount of less
than 1% of Consolidated Total Assets of the Company; provided, however, that the
total assets (as so determined) of all Excluded Foreign Subsidiaries referenced
in the foregoing clause (v) shall not exceed 5% of Consolidated Total Assets of
the Company. In the event that the total assets of all Excluded Foreign
Subsidiaries referenced in clause (v) of the foregoing sentence exceed 5% of
Consolidated Total Assets of the Company, the Company will designate in writing
to the Administrative Agent Foreign Subsidiaries which would otherwise
constitute Excluded Foreign Subsidiaries to be excluded as Excluded Foreign
Subsidiaries until such 5% threshold is met.

“Excluded Joint Venture” shall mean (a) each joint venture listed on Schedule
1.01C and (b) each joint venture of a Grantor to the extent the grant by such
Grantor of a security interest pursuant to this Agreement in such Grantor’s
right, title and interest in such joint venture (i) is prohibited by any
contract, agreement, instrument or indenture governing such joint venture,
(ii) would give any other party to such contract, agreement, instrument or
indenture the right to terminate its obligations thereunder or (iii) is
permitted only with the consent of another party, if such consent has not been
obtained; provided, that the foregoing exclusions shall not apply to the extent
that any such prohibition, right to terminate, consent right or other term would
be ineffective pursuant to the UCC.

“Existing Indenture Secured Obligations” shall mean all Obligations under the
Target Indentures and under the Target Notes, including, in each case, all
amounts accruing on or after the commencement of any Insolvency or Liquidation
Proceeding relating to any Grantor and all amounts that would have accrued or
become due under the terms of the Target Indentures or the Target Notes but for
the effect of the Insolvency or Liquidation Proceeding and irrespective of
whether a claim for all or any portion of such amounts is allowable or allowed
in such Insolvency or Liquidation Proceeding.

“Existing Indenture Secured Parties” shall mean the holders of the Existing
Indenture Secured Obligations, including, without limitation, the Collateral
Trustee, the Existing Notes Trustees and the holders of the Target Notes from
time to time.

 

6



--------------------------------------------------------------------------------

“Existing Notes Collateral Agreements” shall mean (i) the Collateral Agreement,
dated as of March 30, 2017, made by Federal-Mogul LLC and certain of its
Subsidiaries in favor of Citibank, N.A., as Collateral Trustee and (ii) the
Collateral Agreement, dated as of June 30, 2017, made by Federal-Mogul LLC and
certain of its Subsidiaries in favor of Citibank, N.A., as Collateral Trustee,
in each case as amended, supplemented or otherwise modified from time to time.

“Existing Notes Trustees” shall have the meaning set forth in the recitals
hereto.

“Existing Security Interests” shall have the meaning set forth in Section 2.01
hereto.

“Factoring Arrangements” shall mean any arrangements between a Group Member and
a third party (other than an Affiliate) under which the Receivables of such
Group Member are factored on a non-recourse basis.

“Federal Government” shall mean the federal government of the United States or
any agency or instrumentality thereof.

“Final Release Date” shall mean the date on which the Discharge of Credit
Facility Secured Obligations shall have occurred.

“Foreign Subsidiary” shall mean any Subsidiary organized under the laws of any
jurisdiction outside the United States.

“Foreign Subsidiary Voting Stock” shall mean the voting Capital Stock of any
Foreign Subsidiary.

“General Intangibles” shall mean, with respect to each Grantor, all “general
intangibles” as such term is defined in Article 9 of the New York UCC and, in
any event, including, without limitation, with respect to such Grantor, all
contracts, agreements, instruments and indentures in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented
or otherwise modified, including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder.

“Grantor” shall have the meaning set forth in the preamble hereto.

“Group Members” shall mean Company and its Subsidiaries.

“Guarantor Obligations” shall have the meaning provided in the Guarantee
Agreement.

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, service marks, trademark and
service mark licenses, trade names, technology, know-how, trade secrets and
processes, all registrations and applications for registration of any of the
foregoing, all goodwill associated with any of the foregoing, and all rights to
sue at law or in equity for any infringement or other impairment or violation of
any of the foregoing, including the right to receive all proceeds and damages
therefrom.

 

7



--------------------------------------------------------------------------------

“Intercompany Loans” shall mean the collective reference to all loans and
advances, whether or not evidenced by any promissory note or other instrument,
made by any Grantor to any Subsidiary, other than such loans and advances in
respect of which the pledge thereof would, in the good faith judgment of
Company, result in adverse tax consequences to any Group Member.

“Intercompany Notes” shall mean any promissory note or other instrument
evidencing an Intercompany Loan that may be issued to, or held by, any Grantor
while this Agreement is in effect (including, without limitation, those
promissory notes evidencing Intercompany Loans included on Schedule 1.01A).

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Article 9 of the New York UCC (other than
any voting stock of any Excluded Subsidiary or Capital Stock of any Excluded
Joint Venture excluded from the definition of “Pledged Stock”) and (ii) whether
or not constituting “investment property” as so defined, all Pledged Securities.

“Investment Property Issuer” shall mean with respect to any Investment Property,
each issuer of such Investment Property.

“Material Government Contract” shall mean, with respect to each Grantor, a
contract between such Grantor and either (i) the Federal Government or (ii) a
state or local government of the United States or any agency or instrumentality
thereof, that provides for payments to such Grantor in an aggregate amount
exceeding $2,000,000.

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Collateral Trustee on the Mortgaged Property,
in form and substance reasonably satisfactory to the Collateral Trustee and the
Administrative Agent.

“Mortgaged Property” means each parcel of real estate required to be encumbered
by a Mortgage pursuant to Schedule 5(a) of the Perfection Certificate.

“New York UCC” shall mean the UCC as from time to time in effect in the State of
New York.

“Notice of Event of Default” shall have the meaning set forth in the Collateral
Trust Agreement.

“Pari Passu Intercreditor Agreement” shall have the meaning set forth in the
recitals hereto.

“Patent License” shall mean, with respect to each Grantor, all agreements,
whether written or oral, providing for the grant by or to such Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, including, without limitation, any of the foregoing referred to in
Schedule 3.06.

 

8



--------------------------------------------------------------------------------

“Patents” shall mean, (i) all letters patent of the United States, all reissues
and extensions thereof and all goodwill associated therewith, including, without
limitation, any of the foregoing referred to in Schedule 3.06, (ii) all
applications for letters patent of the United States and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 3.06, and (iii) all rights to
obtain any reissues or extensions of the foregoing.

“Perfection Certificate” shall mean, with respect to each Grantor that is a
Domestic Subsidiary, a certificate substantially in the form of Exhibit C,
completed and supplemented with the schedules contemplated thereby, and signed
by an officer of the Company on behalf of such Grantor.

“Permitted Liens” shall mean (i) the Existing Security Interests, (ii) the
Credit Facility Security Interests and (iii) any other Liens on the Collateral
not prohibited by any Specified Agreement.

“Permitted Securitization Transaction” shall mean one or more securitization
transactions permitted under each of the Specified Agreements pursuant to which
any Group Member securitizes Receivables and Related Security, including without
limitation, as a result of the sale or granting of a Lien on such Receivables
and Related Security to any SPV and the contribution of Receivables and Related
Security to such SPV.

“Pledged Securities” shall mean the collective reference to the Pledged Stock
and the Intercompany Notes.

“Pledged Stock” shall mean the shares of Capital Stock listed on Schedules 1.01B
and 1.01C, together with any other shares, stock certificates, options or rights
of any nature whatsoever in respect of the Capital Stock of any Person that may
be issued or granted to, or held by, any Grantor while this Agreement is in
effect; provided, however, that (i) in no event shall more than 66  2⁄3% of the
total outstanding voting and 100% of the total outstanding non-voting Capital
Stock of any Excluded Subsidiary constitute Pledged Stock hereunder and under
the other Loan Documents, (ii) no Capital Stock of any Excluded Joint Venture
shall constitute Pledged Stock hereunder and under the other Loan Documents and
(iii) no Capital Stock of any Excluded Foreign Subsidiary shall constitute
Pledged Stock hereunder and under the other Loan Documents so long as such
Capital Stock does not constitute collateral securing the Existing Indenture
Secured Obligations or any Other First Lien Obligations (as defined in the Pari
Passu Intercreditor Agreement).

“Primary Obligations” shall mean, with respect to any Grantor, the collective
reference to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Grantor
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Grantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Lender Hedge Agreement (as defined
in the Guarantee Agreement) or Cash

 

9



--------------------------------------------------------------------------------

Management Obligations, any Affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, the other Loan Documents, any Letter of
Credit, any Lender Hedge Agreement (including any guarantees of any Borrower of
any Lender Hedge Agreements entered into by any Subsidiary), any Cash Management
Obligation (including any guarantees of any Borrower of any Cash Management
Obligations entered into by any Subsidiary) or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders) that are
required to be paid by any Grantor pursuant to the terms of any of the foregoing
agreements.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
New York UCC and, in any event, shall include, without limitation, all dividends
or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Related Security” shall mean, with respect to any Receivables, (a) all Liens
and property subject thereto from time to time securing or purporting to secure
the payment of such Receivable by the Person obligated thereon, (b) all
guaranties, indemnities and warranties, insurance policies, financing statements
and other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable, (c) all right, title and
interest of any Group Member or any SPV in and to any goods (including returned,
repossessed or foreclosed goods) the sale of which gave rise to such Receivable;
provided that Related Security will not include returned goods only to the
extent that all amounts required to be paid pursuant to Securitization
Transactions in respect of such goods have been paid, (d) all collections with
respect to any of the foregoing, (e) all records with respect to any of the
foregoing, and (f) all proceeds of such Receivable or with respect to any of the
foregoing.

“Securitization Assets” shall mean (i) all Securitized Receivables; (ii) all
Related Security with respect to all Securitized Receivables; (iii) all cash
collections and other cash proceeds of Securitized Receivables, including,
without limitation, cash proceeds of all Related Security with respect to all
Securitized Receivables; (iv) each concentration account, depositary account,
lockbox account or similar account in which any cash collections or cash
proceeds described in the preceding clause (iii) are collected or deposited and
all balances, checks, money orders and other instruments from time to time
therein; and (v) all documentation evidencing any Permitted Securitization
Transaction.

“Securitized Receivables” shall mean all Receivables that have been sold,
transferred or assigned pursuant to a Permitted Securitization Transaction.

“Security Documents” shall mean, collectively (i) the “Security Documents” as
defined in the Credit Agreement and (ii) each Deposit Account Control Agreement.

“Specified Agreements” shall mean, collectively, the Credit Agreement, the
Target Indentures and the Pari Passu Intercreditor Agreement.

 

10



--------------------------------------------------------------------------------

“SPV” shall mean a wholly-owned Subsidiary of Company which is created for the
sole purpose of purchasing Receivables from any Group Member as part of a
Permitted Securitization Transaction, which engages in no activities other than
in connection with the financing of Receivables and which is designated as an
SPV by the board of directors of Company.

“Subsidiary Grantors” shall mean, collectively, each Grantor other than the
Company.

“Trademark License” shall mean, with respect to any Grantor, any agreement,
whether written or oral, providing for the grant by or to such Grantor of any
right to use any Trademark, including, without limitation, any of the foregoing
referred to in Schedule 3.06.

“Trademarks” shall mean, (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States or any State thereof, or
otherwise, and all common-law rights related thereto, including, without
limitation, any of the foregoing referred to in Schedule 3.06, and (ii) the
right to obtain all renewals thereof.

Section 1.02. Other Definitional Provisions. (a) The words. “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

ARTICLE 2

GRANTS OF SECURITY INTERESTS

Section 2.01. Grants of Security Interests. Each Grantor, pursuant to the
Existing Notes Collateral Agreements, has granted to the Collateral Trustee for
the benefit of the Existing Indenture Secured Parties as security for such
Grantors’ Existing Secured Obligations, a security interest in all right, title
and interest of such Grantor in all Collateral, whether then existing or
thereafter acquired (the “Existing Security Interests”). Pursuant to this
Agreement, each Grantor hereby grants to the Collateral Trustee for the benefit
of the Credit Facility Secured Parties, as security for such Grantor’s Credit
Facility Secured Obligations, a security interest in all right, title and
interest of such Grantor in all Collateral, whether now existing or hereafter
acquired (the security interests granted hereby to secure the Credit Facility
Secured Obligations, the “Credit Facility Security Interests”).

 

11



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants to the Collateral Trustee and the
Credit Facility Secured Parties that:

Section 3.01. Title; No Other Liens. Such Grantor owns or has rights in each
item of its Collateral free and clear of any and all Liens or claims of others
other than Permitted Liens. To the knowledge of each Grantor, no financing
statement, security agreement, mortgage or other public notice, in any such case
authorized by any such Grantor, with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed with respect to Permitted Liens.

Section 3.02. Perfected Security Interests.

(a) Each Credit Facility Security Interest, upon execution and delivery of the
Collateral Trust Joinder and completion of the filings and other actions
specified on Schedule 3.02 (which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the Collateral
Trustee in completed and duly executed form) will constitute valid, perfected
(to the extent it can be perfected by the completion of such filings and other
applicable actions under applicable law), separate and distinct security
interests in all of the Collateral in favor of the Collateral Trustee, for the
benefit of the Credit Facility Secured Parties that are secured parties with
respect to the Credit Facility Security Interests, as collateral security for
the Credit Facility Secured Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor.

(b) The Credit Facility Security Interests are prior to all other Liens on the
Collateral except for other Permitted Liens described in clauses (i) and (ii) of
the definition thereof which have priority over, or parity with, the Credit
Facility Security Interests by operation of law; provided that no
representations are made with respect to the requirements of any laws of any
jurisdiction other than the United States or any State thereof with respect to
the perfection or priority of the Credit Facility Security Interests.

Section 3.03. Perfection Certificate. Such Grantor (if a Domestic Subsidiary)
has delivered a Perfection Certificate to the Collateral Trustee. The
information set forth therein is correct and complete as of the date hereof.

Section 3.04. Farm Products. None of the Collateral of such Grantor constitutes,
or is the Proceeds of, Farm Products.

Section 3.05. Pledged Securities. (a) The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Investment Property Issuer owned by such
Grantor; provided that with respect to each Investment Property Issuer which is
an Excluded Subsidiary, not more than 66 2⁄3% of the voting and 100% of the
nonvoting stock of any such Investment Property Issuer is pledged hereunder.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and non-assessable.

 

12



--------------------------------------------------------------------------------

(c) Each of the Intercompany Notes, when issued, will constitute the legal,
valid and binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and Permitted Liens.

Section 3.06. Intellectual Property. (a) Schedule 3.06 lists all Intellectual
Property consisting of United States Patents, Trademarks and Copyrights,
applications for United States Patents, and applications for registration of
United States Trademarks and Copyrights, and each Patent License, Trademark
License and Copyright License in respect of which the annual license payment is
greater than $2,000,000, in each case owned by such Grantor in its own name (or
in the name of a predecessor entity or in a prior name) on the date hereof.

(b) Each Grantor owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted. No material
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property by such Grantor or the validity or
effectiveness of any Intellectual Property owned by such Grantor, nor does
Company know of any valid basis for any such claim. To the knowledge of Company,
the use of Intellectual Property by each Grantor does not infringe on the rights
of any Person in any material respect.

(c) Except as set forth in Schedule 3.06, on the date hereof, none of the
Intellectual Property is the subject of any material licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.

Section 3.07. Deposit Accounts. On the date hereof, all Deposit Accounts
(including Excluded Deposit Accounts) of such Grantor are listed in Schedule
3.07.

Section 3.08. Material Government Contracts. (a) Exhibit D-1 lists all Material
Government Contracts to which such Grantor is a party as of the date hereof.
Such Grantor has executed and delivered to the Collateral Trustee assignments
and notices of assignment, substantially in the forms of Exhibits D-2 and D-3,
with respect to each of its Material Government Contracts with the Federal
Government.

(b) When any notice of assignment referred to in Section 3.08(a) or
Section 4.11(a) is filed with the governmental authority or agency or other
office described therein, the Credit Facility Security Interests will constitute
a valid assignment of the Material Government Contract identified therein, to
the extent that such validity is governed by the Assignment of Claims Act.

Section 3.09. Commercial Tort Claims. On the date hereof, all Commercial Tort
Claims held by such Grantor are listed in Schedule 3.09.

 

13



--------------------------------------------------------------------------------

Section 3.10. Pledged Promissory Notes. On the date hereof, all promissory notes
evidencing amounts owed to any Grantor are set forth on Schedule 1.01A.

ARTICLE 4

COVENANTS

Each Grantor covenants and agrees with the Collateral Trustee and the Credit
Facility Secured Parties that, from and after the Closing Date until the Final
Release Date:

Section 4.01. Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security or Chattel
Paper, such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Collateral Trustee, duly indorsed to the Collateral
Trustee, to be held as Collateral pursuant to this Agreement.

Section 4.02. [Reserved].

Section 4.03. [Reserved].

Section 4.04. Maintenance of Perfected Security Interests. Such Grantor shall
maintain each of the Credit Facility Security Interests as perfected security
interests having at least the priority described in Section 3.02 and shall
defend the Credit Facility Security Interests against the claims and demands of
all Persons whomsoever (other than with respect to claims and demands by the
beneficiaries of any Credit Facility Security Interests granted or permitted
hereunder). Without limiting the generality of the foregoing, such Grantor
agrees to record and file, at its own expense, financing statements (and
continuation statements when applicable) with respect to the Collateral now
existing or hereafter created meeting the requirements of applicable state or
federal law in such manner and in such jurisdictions as are necessary to
perfect, and maintain perfected the Credit Facility Security Interests in the
Collateral, and to deliver a file stamped copy of each such financing statement
or other evidence of filing to the Collateral Trustee promptly after each such
filing. The Collateral Trustee shall be under no obligation whatsoever to file
such financing or continuation statements or to make any other filing under the
UCC or any other applicable law in connection with the Collateral.

Section 4.05. Changes in Locations, Name, etc. Such Grantor will not, except
upon prior written notice to the Collateral Trustee and delivery to the
Collateral Trustee of all additional executed financing statements and other
documents that are necessary, or that are reasonably requested by the Collateral
Trustee to maintain the validity, perfection and priority of the security
interests provided for herein: (i) change its jurisdiction of organization or
the location of its chief executive office or sole place of business from that
referred to in Section 3.03, or (ii) change its name, identity or corporate or
other organizational structure.

Section 4.06. Notices. Promptly after having knowledge thereof, such Grantor
will notify in writing the Collateral Trustee and the Administrative Agent, in
reasonable detail, of:

(a) any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect, in a material respect, the ability of the Collateral Trustee
to exercise any of its remedies hereunder; and

 

14



--------------------------------------------------------------------------------

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

Section 4.07. Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Investment Property Issuer pledged by a Grantor, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
Investment Property, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Collateral Trustee, hold the same in trust for the
Collateral Trustee and deliver the same forthwith to the Collateral Trustee in
the exact form received, duly indorsed by such Grantor to the Collateral
Trustee, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor (if required to perfect the
Collateral Trustee’s Lien over such Investment Property), to be held by the
Collateral Trustee, subject to the terms hereof, as additional collateral
security for the Credit Facility Secured Obligations of such Grantor. At all
times while an event of default has occurred and is continuing under the
provisions of the Credit Agreement or any other Loan Documents and subject to
the Pari Passu Intercreditor Agreement, any sums paid upon or in respect of the
Investment Property pledged by such Grantor upon the liquidation or dissolution
of any Investment Property Issuer shall be paid over to the Collateral Trustee
to be held by it hereunder as additional collateral security for the Credit
Facility Secured Obligations of such Grantor, and in case any distribution of
capital shall be made on or in respect of the Investment Property pledged by
such Grantor or any property shall be distributed upon or with respect to the
Investment Property pledged by such Grantor pursuant to the recapitalization or
reclassification of the capital of any Investment Property Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Trustee, be
delivered to the Collateral Trustee to be held by it hereunder as additional
collateral security for the Credit Facility Secured Obligations of such Grantor.
If any sums of money or property so paid or distributed in respect of the
Investment Property pledged by a Grantor shall be received by such Grantor while
an event of default has occurred and is continuing under the provisions of the
Loan Documents, such Grantor shall, until such money or property is paid or
delivered to the Collateral Trustee, hold such money or property in trust for
the Collateral Trustee, segregated from other funds of such Grantor, as
additional collateral security for the Credit Facility Secured Obligations of
such Grantor, in each case subject to the Pari Passu Intercreditor Agreement.

(b) In the case of each Grantor which is an Investment Property Issuer, such
Investment Property Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Collateral Trustee promptly in writing of the occurrence of any of the events
described in Section 4.07(a) with respect to the Investment Property issued by
it and (iii) the terms of Section 5.01(b) shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 5.01(b) with respect to the Investment Property issued by it.

 

15



--------------------------------------------------------------------------------

Section 4.08. Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark owned by such Grantor that is
material to Company and its Subsidiaries, taken as a whole (a “Material
Trademark”) in order to maintain such Material Trademark in full force free from
any claim of abandonment for non-use, (ii) use such Material Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law and (iii) not (and not permit any licensee or
sub-licensee thereof to) knowingly do any act or knowingly omit to do any act
whereby such Material Trademark may become invalidated or impaired in any
material respect.

(b) Such Grantor (either itself or through licensees) will not knowingly do any
act, or knowingly omit to do any act, whereby any Patent owned by such Grantor
that is material to Company and its Subsidiaries, taken as a whole (a “Material
Patent”) may become forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees) will not knowingly do any
act or knowingly omit to do any act whereby any Copyright owned by such Grantor
that is material to Company and its Subsidiaries, taken as a whole (a “Material
Copyright”) may become invalidated or otherwise impaired. Such Grantor will not
(either itself or through licensees) knowingly do any act whereby any Material
Copyright may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not knowingly do any
act or omit to do any act if the performance or nonperformance of such act could
reasonably be expected to result in a material infringement to the Intellectual
Property of any Person.

(e) Such Grantor will notify the Collateral Trustee and the Administrative Agent
immediately if it knows that any application or registration relating to any
Intellectual Property owned by such Grantor that is material to Company and its
Subsidiaries, taken as a whole (“Material Intellectual Property”), may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) challenging such Grantor’s ownership of, or the validity of, any
such Material Intellectual Property or such Grantor’s right to register the same
or to own and maintain the same.

(f) If during any fiscal quarter such Grantor, either by itself or through any
agent, employee, licensee or designee, shall file an application for a Patent
with the United States Patent and Trademark Office, or an application for the
registration of any Trademark or Copyright with the United States Patent and
Trademark Office or the United States Copyright Office, respectively,
(ii) otherwise acquire any Patent or Trademark issued by, registered with, or
applied for in the United States Patent and Trademark Office, or any Copyright
registered with or applied for in the United States Copyright Office, or
(iii) file a “Statement of Use” or an “Amendment to Allege Use” with respect to
any intent-to-use Trademark application owned by such Grantor, such Grantor
shall report such acquisition or filing to the Collateral Trustee and the
Administrative Agent within 45 days after the last day of such fiscal quarter.
Upon request of the Collateral Trustee (acting at the direction of the
Administrative Agent), such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Collateral Trustee may reasonably request to evidence the Collateral Trustee’s
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

 

16



--------------------------------------------------------------------------------

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the Material Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

(h) In the event that any Material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Material Intellectual Property (which may include
the grant of a license to such third party).

Section 4.09. Deposit Accounts. Each Grantor will ensure that (i) each Deposit
Account (other than Excluded Deposit Accounts) of such Grantor in existence on
the Closing Date (or on the date on which such Grantor becomes a “Grantor”
hereunder, as the case may be) shall at all times be a Controlled Deposit
Account and (ii) each Deposit Account (other than Excluded Deposit Accounts) of
such Grantor established after the Closing Date (or after the date on which such
Grantor becomes a “Grantor” hereunder, as the case may be) shall be a Controlled
Deposit Account within 20 days after such Deposit Account is established (or
such longer period of time as the Collateral Trustee shall agree in its
reasonable discretion); provided however that the foregoing shall be subject to
any post-close periods following the Closing Date permitted in the Credit
Agreement for execution of control agreements with respect to the Deposit
Accounts.

Section 4.10. Receivables.

(a) While an Applicable Notice of Event of Default shall be in effect, the
Collateral Trustee shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Collateral Trustee, acting at the direction of the Applicable
Representative, may require in connection with such test verifications.

(b) [Reserved].

(c) Subject to the provisions of Section 5.05, each Grantor is authorized to
continue to collect such Grantor’s Receivables in accordance with its customary
practices, at its own expense, and to adjust, settle or compromise the amount or
payment of any Receivable, or release wholly or partly any account debtor or
obligor thereof, or allow any credit or discount thereon, all in accordance with
its customary practices.

(d) At the Collateral Trustee’s request (acting at the direction of the
Administrative Agent), each Grantor shall deliver to the Collateral Trustee all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.

 

17



--------------------------------------------------------------------------------

(e) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables (or any agreement giving rise thereto) to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Collateral Trustee nor any Credit Facility
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by any Credit Facility Secured Party of any payment relating
thereto.

Section 4.11. Material Government Contracts.

(a) Each Grantor will promptly amend and supplement Exhibit D-1 to include each
Material Government Contract entered into by it after the Closing Date, by
delivering to the Collateral Trustee a supplemental schedule of Material
Government Contracts. Concurrently therewith, such Grantor will execute and
deliver to the Collateral Trustee assignments and notices of assignment,
substantially in the forms of Exhibits D-2 and D-3, with respect to each
Material Government Contract with the Federal Government listed on such
supplemental schedule.

(b) Each Grantor will, from time to time, execute and file (and deliver copies
thereof to the Collateral Trustee) all assignments, notices of assignment and
other documents required to be filed with any state or local government or
agency to insure that such Grantor’s Material Government Contracts with such
government or agency are validly assigned to the Collateral Trustee to the
extent that such validity is governed by applicable provisions of state or local
law.

Section 4.12. Commercial Tort Claims. Each Grantor agrees that within 10 days of
the identification of the existence of any Commercial Tort Claim, such Grantor
shall notify the Collateral Trustee of such Commercial Tort Claim, and shall
execute such additional documents as shall be required to ensure that such
Commercial Tort Claim is subject to each of the Credit Facility Security
Interests hereunder.

ARTICLE 5

REMEDIAL PROVISIONS

Section 5.01. Investment Property, Including Pledged Stock. (a) Unless an
Applicable Notice of Event of Default shall be in effect and the Collateral
Trustee shall have given notice to the relevant Grantor of the Collateral
Trustee’s intent to exercise its corresponding rights pursuant to
Section 5.01(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Investment Property, paid in the ordinary course of
business of the relevant Investment Property Issuer, to the extent permitted
under the Specified Agreements, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided
that no vote shall be cast or corporate or other organizational right exercised
or other action taken which, as the Collateral Trustee shall be advised by the
Administrative Agent, would impair the Collateral or which would be inconsistent
with or result in any violation of any provision of this Agreement or any
Specified Agreement.

 

18



--------------------------------------------------------------------------------

(b) If an Applicable Notice of Event of Default shall be in effect and the
Collateral Trustee shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, subject to the Pari Passu Intercreditor
Agreement, (i) the Collateral Trustee shall have the right to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Investment
Property pledged by a Grantor and make application thereof as specified in
Section 3.04 of the Collateral Trust Agreement, and (ii) any or all of the
Investment Property pledged by a Grantor shall be registered in the name of the
Collateral Trustee or its nominee, and the Collateral Trustee or its nominee may
(but shall not be obligated to) during such period exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Investment Property Issuer or Investment
Property Issuers or otherwise and (y) any and all rights of conversion, exchange
and subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Investment Property Issuer, or upon the exercise
by any Grantor or the Collateral Trustee of any right, privilege or option
pertaining to such Investment Property, and in connection therewith, the right
to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Trustee may determine), all without
liability except to account for property actually received by it, but the
Collateral Trustee shall have no duty to any Grantor or Secured Party to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Investment Property Issuer
of any Investment Property pledged by such Grantor hereunder to, subject to the
Pari Passu Intercreditor Agreement, (i) comply with any instruction received by
it from the Collateral Trustee in writing that (x) states that an Applicable
Notice of Event of Default is in effect and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Investment Property Issuer shall be
fully protected in so complying, and (ii) if an Applicable Notice of Event of
Default is in effect, pay any dividends or other payments with respect to such
Investment Property directly to the Collateral Trustee.

Section 5.02. Proceeds To Be Turned Over to Collateral Trustee. If an Applicable
Notice of Event of Default shall be in effect, all Proceeds paid in respect of
any Collateral received by any Grantor consisting of cash, checks and other
similar items shall be held by such Grantor in trust for the Collateral Trustee,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Trustee in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral
Trustee, if required) subject to the Pari Passu Intercreditor Agreement.

Section 5.03. Application of Proceeds.

(a) All Proceeds of the Collateral received by the Collateral Trustee hereunder
shall be held and applied in accordance with Section 3.04 of the Collateral
Trust Agreement.

(b) At such intervals as may be agreed upon by the Company and the
Administrative Agent, or, if an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds received by the
Administrative Agent from the Collateral Trustee in accordance with Section 3.04
of the Collateral Trust Agreement in payment of the Obligations in the following
order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

19



--------------------------------------------------------------------------------

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Lenders according to the amounts of the Obligations then due
and owing and remaining unpaid to the Lenders;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders; and

Fourth, any balance remaining after the Obligations shall have been paid in full
(other than obligations under or in respect of Hedge Agreements and other than
contingent indemnity obligations not due and payable), no Letters of Credit
shall be outstanding and the Commitments shall have terminated shall be paid
over to the Company or to whomsoever may be lawfully entitled to receive the
same.

Section 5.04. UCC and Other Remedies. If an Applicable Notice of Event of
Default is in effect, the Collateral Trustee, on behalf of the Credit Facility
Secured Parties, may (but shall not be obligated to) exercise (subject to the
Pari Passu Intercreditor Agreement, and in accordance with the Collateral Trust
Agreement), in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Credit Facility Secured Obligations, all rights and remedies of
a secured party under the New York UCC or any other applicable law. Without
limiting the generality of the foregoing, the Collateral Trustee, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Trustee or any Credit Facility Secured Party or elsewhere upon
such terms and conditions and prices as it may deem advisable, for cash or on
credit or for future delivery without assumption of any credit risk. The
Collateral Trustee or any Credit Facility Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Collateral Trustee’s request, to assemble the Collateral and make
it available to the Collateral Trustee at places which the Collateral Trustee
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Trustee shall apply the net proceeds of any action taken by it
pursuant to this Section 5.04, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights

 

20



--------------------------------------------------------------------------------

of the Collateral Trustee and the Credit Facility Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Credit Facility Secured Obligations, in
the order specified in the Collateral Trust Agreement, and only after such
application and after the payment by the Collateral Trustee of any other amount
required by any provision of law, including, without limitation, Article 9 of
the New York UCC, shall the Collateral Trustee account for the surplus, if any,
to any Grantor. To the extent permitted by applicable law, each Grantor waives
all claims, damages and demands it may acquire against the Collateral Trustee or
any Credit Facility Secured Party arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

Section 5.05. Certain Matters Relating to Receivables. While an Applicable
Notice of Event of Default shall be in effect, each Grantor will, if requested
to do so by the Collateral Trustee, promptly notify (and such Grantor authorizes
the Collateral Trustee so to notify) each account debtor in respect of any of
its Receivables that such Receivables have been assigned to the Collateral
Trustee hereunder, and that any payments due or to become due in respect of such
Receivables are to be made directly to the Collateral Trustee or its designee,
as instructed by the Collateral Trustee.

Section 5.06. Certain Matters Relating to Material Government Contracts. While
an Applicable Notice of Event of Default shall be in effect, the Collateral
Trustee may, at the Grantors’ expense: (i) cause to be filed, delivered and
recorded with the Federal Government in accordance with the Assignment of Claims
Act any or all assignments and/or notices of assignment executed and delivered
to the Collateral Trustee pursuant to Section 3.08(a) and Section 4.11(a); and
(ii) cause to be filed, delivered and/or recorded with the relevant state or
local government or agency any or all assignments, notices of assignment and/or
other documents executed and delivered to the Collateral Trustee pursuant to
Section 4.11(b).

Section 5.07. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Trustee to exercise rights and remedies under this
Agreement, and in accordance with the Pari Passu Intercreditor Agreement, each
Grantor, solely during the continuance of an Event of Default, grants to the
Collateral Trustee an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located,
solely in connection with Collateral Trustee’s exercise of its rights to the
Collateral; provided, however, that nothing in this Section 5.07 shall require a
Grantor to grant any license that (a) violates the terms of any agreement
between a Grantor and a third party governing the applicable Grantor’s use of
such Collateral consisting of Intellectual Property, or gives such third party
any right of acceleration, modification or cancellation therein, or (b) is
prohibited by any Requirements of Law; provided further that such licenses to be
granted hereunder with respect to Trademarks shall be subject to the maintenance
of quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks. The
use of such license by the Collateral Trustee may only be exercised, at the
option of the Collateral Trustee, during the continuation of an Event of
Default; provided further that any license, sublicense or other transaction
entered into by the Collateral Trustee in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.

 

21



--------------------------------------------------------------------------------

ARTICLE 6

THE COLLATERAL TRUSTEE

Section 6.01. Collateral Trustee’s Appointment as Attorney-in-fact, etc.
(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Trustee and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact while an Applicable Notice of Event of
Default is in effect, with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Trustee the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following while an
Applicable Notice of Event of Default is in effect:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise as the Collateral Trustee
(acting at the direction of the Applicable Representative) may deem as necessary
for the purpose of collecting any and all such moneys due under any Receivable
or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Trustee may reasonably request to evidence the Collateral Trustee’s
and the Credit Facility Secured Parties’ security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.04, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Trustee or as the Collateral Trustee shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts,

 

22



--------------------------------------------------------------------------------

drafts against debtors, assignments, verifications, notices and other documents
in connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Trustee
(acting at the direction of the Applicable Representative) may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Trustee
(acting in consultation with the Applicable Representative) shall in its
reasonable discretion determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Collateral Trustee were the absolute owner
thereof for all purposes, and do, at the Collateral Trustee’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Trustee may reasonably deem necessary to protect, preserve or
realize upon the Collateral and the Collateral Trustee’s and the Credit Facility
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Trustee, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Trustee incurred in connection with actions
undertaken as provided in this Section 6.01, together with interest thereon at a
rate per annum equal to 2%, from the date of payment by the Collateral Trustee
to the date reimbursed by the relevant Grantor, shall be promptly paid by such
Grantor to the Collateral Trustee on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 6.02. Duty of Collateral Trustee. (a) The Collateral Trustee’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Article 9 of the New York UCC or otherwise,
shall be as provided in the Collateral Trust Agreement. Neither the Collateral
Trustee, any Credit Facility Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Trustee and the Credit Facility Secured Parties
hereunder are solely to protect the Collateral Trustee’s and the Credit Facility
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Collateral Trustee or any Credit Facility Secured Party to exercise any such
powers. The Collateral Trustee and the Credit Facility Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

23



--------------------------------------------------------------------------------

(b) Any other provision of this Agreement notwithstanding, neither the
Collateral Trustee nor the Administrative Agent shall be responsible for filing
any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral.

(c) Neither the Collateral Trustee nor the Administrative Agent shall be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Credit Facility
Security Interests in any of the Collateral, whether impaired by operation of
law or by reason of any of any action or omission to act on its part hereunder,
except to the extent such action or omission constitutes gross negligence, or
willful misconduct on the part of the Collateral Trustee, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title of any Grantor to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or liens upon the
Collateral or otherwise as to the maintenance of the Collateral.

(d) The Collateral Trustee shall be under no obligation to exercise any of its
rights or powers vested in it by this Agreement (subject to the Pari Passu
Intercreditor Agreement), at the request, order or direction of the
Administrative Agent or Credit Facility Secured Party, pursuant to the
provisions of this Agreement, unless the Administrative Agent or Credit Facility
Secured Party shall have offered to the Collateral Trustee security or indemnity
satisfactory to the Collateral Trustee against the losses costs, expenses and
liabilities (including, without limitation, reasonable attorneys’ fees) which
might be incurred therein or thereby.

(e) The Collateral Trustee shall have no duty to act outside of the United
States in respect of any Collateral located in any jurisdiction other than the
United States (“Foreign Collateral”) but shall, at the specific request of the
Administrative Agent, appoint a person or persons to act on behalf of the Credit
Facility Secured Parties with respect to such Foreign Collateral. Such person or
persons (provided the same are reasonably acceptable to the Collateral Trustee)
and the Collateral Trustee shall enter into a collateral assignment pledge
agreement, mortgage, enforcing document or other security agreement purporting
to relate to the Credit Facility Security Interest in such item of Foreign
Collateral pursuant to which such person or persons shall exercise the rights
and remedies of the Collateral Trustee and the Credit Facility Secured Parties
in the Foreign Collateral for their respective benefit.

(f) In exercising any right, power or discretion under this Agreement and any
other Security Document, the Collateral Trustee shall be entitled to seek the
direction of the Administrative Agent.

Section 6.03. Execution of Financing Statements. Pursuant to Article 9 of the
New York UCC and any other applicable law, each Grantor authorizes the
Collateral Trustee to file or record, or cause to be filed or recorded,
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as shall be appropriate to perfect the security interests of the
Collateral Trustee under this Agreement. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

24



--------------------------------------------------------------------------------

Section 6.04. Authority of Collateral Trustee. Each Grantor acknowledges that
the rights and responsibilities of the Collateral Trustee under this Agreement
with respect to any action taken by the Collateral Trustee or the exercise or
non-exercise by the Collateral Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Trustee and the Credit
Facility Secured Parties, be governed by the Collateral Trust Agreement, the
Pari Passu Intercreditor Agreement, and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Trustee and the Grantors, the Collateral Trustee shall be
conclusively presumed to be acting as agent for the Credit Facility Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority. The Grantors and the Credit Facility Secured Parties
acknowledge that the rights, privileges, protections, immunities and benefits
given to the Collateral Trustee under the Collateral Trust Agreement, including,
without limitation, its right to be indemnified, are hereby incorporated herein
by reference thereto as if set forth herein in full.

ARTICLE 7

MISCELLANEOUS

Section 7.01. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by
an instrument in writing executed by the Grantors and by the Collateral Trustee
(pursuant to instructions given in accordance with the Collateral Trust
Agreement).

Section 7.02. Notices. All notices, requests and demands to or upon the
Collateral Trustee or any Grantor hereunder shall be effected in the manner
provided for in Section 6.01 of the Collateral Trust Agreement; provided that
any such notice, request or demand to or upon any Subsidiary Grantor shall be
addressed to such Subsidiary Grantor c/o Company and that any such notice,
request or demand to or upon the Collateral Trustee shall be addressed to the
Collateral Trustee at its notice address set forth in the Collateral Trust
Agreement.

Section 7.03. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Trustee nor any Credit Facility Secured Party shall by any act
(except by a written instrument pursuant to Section 7.01), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Trustee or any Credit
Facility Secured Party, any right, power or privilege hereunder shall operate as
a waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Trustee or
any Credit Facility Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Trustee or such Credit Facility Secured Party would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

25



--------------------------------------------------------------------------------

Section 7.04. Successors and Assigns. This Agreement shall be binding upon the
successors and permitted assigns of each Grantor and shall inure to the benefit
of the Collateral Trustee and the Credit Facility Secured Parties and their
successors and permitted assigns; provided that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Collateral Trustee or as otherwise expressly
permitted in the Credit Agreement.

Section 7.05. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 7.06. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 7.07. Section Headings. The Section headings used in this Agreement are
solely for convenience of reference only and shall not constitute a part of this
Agreement or affect the meaning, construction or effect of any provision hereof.

Section 7.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7.09. Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Security Documents to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York in New
York County, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof; provided, that
nothing contained herein or in any other Security Document will prevent the
Collateral Trustee or any Credit Facility Secured Party from bringing any action
to enforce any award or judgment or exercise any right under the Security
Documents or against the Collateral or any other property of any Grantor in any
other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 7.02 or at such other address of which the
Collateral Trustee shall have been notified pursuant thereto;

 

26



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7.09 any special, exemplary, punitive or consequential damages.

Section 7.10. Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Credit Agreement and the other Security Documents to which
it is a party;

(b) neither the Collateral Trustee nor any Credit Facility Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement, the Specified Agreements or the other Security
Documents, and the relationship between the Grantors, on the one hand, and the
Collateral Trustee and Credit Facility Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by any of the Specified Agreements or
other Security Documents, or otherwise exists by virtue of the transactions
contemplated hereby among the Credit Facility Secured Parties or among the
Grantors and the Credit Facility Secured Parties.

Section 7.11. Additional Grantors. Each Subsidiary of Company that is required
to become a party to this Agreement pursuant to any Specified Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an Assumption Agreement in the form of Exhibit A hereto.
For the avoidance of doubt, only Domestic Loan Parties shall be parties to this
Agreement (unless the Administrative Agent and the Company otherwise agree, in
which case this Agreement shall be amended in accordance with Sections 2.29(d)
and Section 10.1(b)(iii) of the Credit Agreement to reflect such terms and
limitations with respect to any Foreign Loan Parties (subject to applicable
legal, tax, accounting, regulatory and other similar considerations) as the
Administrative Agent and the Company shall reasonably agree).

Section 7.12. Termination of Security Interests; Release of Collateral.

(a) The Credit Facility Security Interests shall terminate on the Final Release
Date.

(b) Notwithstanding anything herein to the contrary, this Agreement shall not
apply and shall cease to be effective, without delivery of any instrument or
performance of any act by any party, upon the occurrence and during the
continuation of a Suspension Period Event; provided that this Agreement shall be
automatically reinstated and shall become immediately effective, without
delivery of any instrument or performance of any act by any party, at any time
that the requirements of a Suspension Period Event are no longer satisfied.

 

27



--------------------------------------------------------------------------------

(c) [Reserved].

(d) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement (but other
than to any other Grantor), including pursuant to Section 7.5(t) or
Section 7.5(z) thereof in connection with or in contemplation of the Spin-Off,
then the Credit Facility Security Interests on such Collateral (but not on any
Proceeds thereof) shall be automatically released upon the consummation of such
sale, transfer or other disposition. The Collateral Trustee, at the request and
sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable to evidence the
release of the Credit Facility Security Interests on such Collateral effected
pursuant to this Section 7.12(d); provided that as a condition precedent to the
execution of any such releases or other documents, Company shall have delivered
to the Collateral Trustee and to the Administrative Agent, at least 10 Business
Days prior to the date of the relevant proposed release pursuant to this
Section 7.12(d), a written request for release identifying the relevant Grantor,
together with a certification by Company stating that such transaction is in
compliance with the Credit Agreement.

(e) If (x)(i) all the Capital Stock of a Subsidiary Grantor shall be sold,
transferred or otherwise disposed of (but other than to any other Grantor), (ii)
a Subsidiary Grantor shall enter into any merger, consolidation or amalgamation
with a Person that is not a Grantor (and is not required to be a Grantor) and
such Subsidiary Grantor is not the survivor of such merger, consolidation or
amalgamation, or (iii) a Subsidiary Grantor shall liquidate, wind up or dissolve
itself (or be liquidated or dissolved), in the case of each of clauses (i), (ii)
and (iii) pursuant to a transaction permitted by the Credit Agreement, including
pursuant to Section 7.5(t) or Section 7.5(z) thereof in connection with or in
contemplation of the Spin-Off, or (y) a Subsidiary Grantor is designated an
“Unrestricted Subsidiary” in accordance with Section 6.10 of the Credit
Agreement and the definition of “Unrestricted Subsidiary” in the Credit
Agreement, in each case such Subsidiary Grantor shall be automatically released
from its obligations hereunder. The Collateral Trustee, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable to evidence the release of
the Credit Facility Security Interests on such Collateral effected pursuant to
this Section 7.12(e); provided that as a condition precedent to the execution of
any such releases or other documents, Company shall have delivered to the
Collateral Trustee and to the Administrative Agent, at least 10 Business Days
prior to the date of the relevant proposed release pursuant to this
Section 7.12(e), a written request for release identifying the relevant
Subsidiary Grantor, together with a certification by Company stating that such
transaction is in compliance with the Credit Agreement.

(f) Upon the termination of any Credit Facility Security Interests in accordance
with any of clauses (a), (d) and (e) above and upon the occurrence and during
the continuation of a Suspension Period Event in accordance with clause
(b) above, the Collateral shall be released from such Credit Facility Security
Interests, all without delivery of any instrument or performance of any act by
any party; provided that, to the extent such Collateral was released from the
Credit Facility Security Interests upon the occurrence and during the
continuation of a Suspension Period Event in accordance with clause (b) above,
such Credit Facility Security Interests shall be automatically reinstated,
granted and shall become immediately effective, all without delivery of any
instrument or performance of any act by any party, at any time that the
requirements of a

 

28



--------------------------------------------------------------------------------

Suspension Period Event are no longer satisfied. Upon the occurrence of the
Final Release Date, this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Trustee and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the relevant Grantors. At the request and sole expense of any Grantor
following the Final Release Date, the Collateral Trustee shall deliver to such
Grantor any Collateral held by the Collateral Trustee hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination. In addition, the Collateral Trustee shall release
the Collateral as provided in Section 6.10 of the Collateral Trust Agreement.

(g) Upon the termination of any Credit Facility Security Interests in accordance
with clause (a) above and upon the occurrence and during the continuation of a
Suspension Period Event in accordance with clause (b) above, at the request and
sole expense of any Grantor, the Collateral Trustee shall execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination of the Credit Facility Security Interests; provided that, to
the extent such Credit Facility Security Interests were terminated upon the
occurrence and during the continuation of a Suspension Period Event in
accordance with clause (b) above, within fifteen (15) Business Days after the
first date that the requirements of such Suspension Period Event are no longer
satisfied, each Grantor shall (i) execute and deliver to the Collateral Trustee
such amendments to this Agreement or such other documents as are necessary or
advisable to grant to the Collateral Trustee, for the benefit of the Credit
Facility Secured Parties, a security interest in the Collateral and (ii) take
all actions necessary or advisable to grant to the Collateral Trustee, for the
benefit of the Credit Facility Secured Parties, a perfected security interest in
the Collateral having at least the priority described in Section 3.02, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by this Agreement or by law or as may be reasonably requested
by the Administrative Agent or the Collateral Trustee.

(h) The Collateral Trustee will, at any time, upon the written instruction of
the Administrative Agent, at the sole expense of the relevant Grantor, execute
and deliver to the relevant Grantor all releases or other documents reasonably
necessary or desirable for any release contemplated above in this Section 7.12
of the Credit Facility Security Interests securing the Credit Facility Secured
Obligations with respect to which the Administrative Agent is the Administrative
Agent in the Collateral specified by the Administrative Agent in such
instruction; provided that, to the extent such Credit Facility Security
Interests were released upon the occurrence and during the continuation of a
Suspension Period Event in accordance with clause (b) above, within fifteen
(15) Business Days after the first date that the requirements of such Suspension
Period Event are no longer satisfied, each Grantor shall (i) execute and deliver
to the Collateral Trustee such amendments to this Agreement or such other
documents as are necessary or advisable to grant to the Collateral Trustee, for
the benefit of the Credit Facility Secured Parties, a security interest in the
Collateral and (ii) take all actions necessary or advisable to grant to the
Collateral Trustee, for the benefit of the Credit Facility Secured Parties, a
perfected security interest in the Collateral having at least the priority
described in Section 3.02, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by this Agreement
or by law or as may be reasonably requested by the Administrative Agent or the
Collateral Trustee.

 

29



--------------------------------------------------------------------------------

(i) By acceptance of the benefits hereof, each Credit Facility Secured Party
acknowledges and consents to the provisions of this Section 7.12, agrees that
the Collateral Trustee shall incur no liability whatsoever to any Credit
Facility Secured Party for any release effected by the Collateral Trustee in
accordance with this Section 7.12 and agrees that the Administrative Agent shall
not incur any liability whatsoever to any Credit Facility Secured Party for any
release directed or consented to by it in accordance with the applicable
Specified Agreement.

(j) If any Subsidiary becomes an Excluded Subsidiary, (i) such Excluded
Subsidiary shall be automatically released from its obligations hereunder as a
Grantor, (ii) any Security Interest on the Capital Stock of such Excluded
Subsidiary shall be automatically released except to the extent that this
agreement otherwise permits a Security Interest on the Capital Stock of an
Excluded Subsidiary and (iii) any Security Interest on the assets of such
Excluded Subsidiary shall be automatically released.

Section 7.13. Excluded Subsidiaries. (a) Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, except with respect to any
Foreign Loan Party, no pledges or other security documentation governed by the
law of any jurisdiction other than the United States of America (or any
political subdivision thereof) shall be required with respect to any Capital
Stock of any Foreign Subsidiary that is evidenced by a certificate delivered to
the Collateral Trustee.

(b) If any Grantor delivers Certificated Securities to the Collateral Trustee
representing in excess of 66 2⁄3% of the voting and 100% of the non-voting
Capital Stock of any Excluded Subsidiary (“Excess Securities”) in order to
facilitate compliance with Section 4.01, the Collateral Trustee agrees that
(i) such Excess Securities shall not constitute Pledged Stock or Collateral,
(ii) the Collateral Trustee shall have no right, title or interest in or to such
Excess Securities (including, without limitation, voting rights) and (iii) the
Collateral Trustee shall hold such Excess Securities solely as a nominee for the
benefit of such Grantor.

Section 7.14. Waiver of Jury Trial. EACH OF THE GRANTORS, AND, BY ACCEPTANCE OF
THE BENEFITS HEREOF, EACH OF THE COLLATERAL TRUSTEE AND THE CREDIT FACILITY
SECURED PARTIES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER SECURITY
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 7.15. Collateral Trust Agreement and Pari Passu Intercreditor Agreement.
Notwithstanding anything herein to the contrary, the liens and security
interests granted pursuant to this Agreement and the exercise of any right or
remedy with respect thereto are subject to the provisions of the Pari Passu
Intercreditor Agreement and the Collateral Trust Agreement. In the event of any
conflict or inconsistency between the provisions of the Pari Passu Intercreditor
Agreement and this Agreement, the provisions of the Pari Passu Intercreditor
Agreement shall control, and between the Collateral Trust Agreement and this
Agreement, the provisions of the Collateral Trust Agreement shall control. Each
Credit Facility Secured Party, by acceptance of the benefits hereof, hereby
acknowledges that it is subject to and bound by the provisions of the Pari Passu
Intercreditor Agreement in its capacity as a holder of Additional Senior
Class Debt (as defined in the Pari Passu Intercreditor Agreement).

 

30



--------------------------------------------------------------------------------

Section 7.16. The Administrative Agent. The Grantors and the Credit Facility
Secured Parties acknowledge that when acting hereunder, including without
limitation, when exercising any discretion or right to direct the Collateral
Trustee, the Administrative Agent shall be entitled to all of the rights,
privileges, protections, immunities and benefits given to the Administrative
Agent under the Credit Agreement, including, without limitation, its right to be
indemnified.

Section 7.17. Consent of Certain Grantors. Each of (i) F-M Motorparts TSC LLC,
in its capacity as member of F-M TSC Real Estate Holdings LLC,
(ii) Federal-Mogul Motorparts LLC, in its capacity as member of each of
Muzzy-Lyon Auto Parts LLC, Federal-Mogul Chassis LLC, Federal-Mogul Filtration
LLC, Federal-Mogul World Wide LLC, Carter Automotive Company LLC, Beck Arnley
Holdings LLC, Federal-Mogul Products US LLC and F-M Motorparts TSC LLC,
(iii) Federal-Mogul Valve Train International LLC, in its capacity as member of
Federal-Mogul Sevierville, LLC, (iv) Federal-Mogul Powertrain LLC, in its
capacity as member of Federal-Mogul Piston Rings, LLC, Federal-Mogul Powertrain
IP LLC, Felt Products MFG. CO. LLC, Federal-Mogul Ignition LLC and Federal-Mogul
Value Train International LLC, and (v) Tenneco Inc., in its capacity as member
of Federal-Mogul Motorparts LLC and Federal-Mogul Powertrain LLC, hereby
acknowledge and agree that this Agreement shall constitute a waiver of the
provisions of Section 12.9 (or, with respect to Federal-Mogul Chassis LLC,
Section 13.9) of each such Grantor’s limited liability company agreement and, to
the extent applicable, constitute satisfaction and fulfillment of the
requirement that the member of each such Grantor consent to the acquisition by
the Collateral Trustee, the Administrative Agent and any other Secured Party, as
creditors of such Grantor or the member of Grantor under the Credit Agreement,
of a membership interest or interest in the profits or property of such Grantor
as required pursuant to the second sentence thereof.

Section 7.18. Extensions. Notwithstanding anything to the contrary set forth in
this Agreement or the other Loan Documents, the Collateral Trustee may, at the
direction of the Administrative Agent (which shall give such direction in the
Administrative Agent’s sole discretion), grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets of any Loan Party (including extensions beyond the Closing Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Closing Date).

[SIGNATURE PAGES FOLLOW]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

TENNECO INC. By:  

                                         

  Name:                                        Title:
                                     TENNECO AUTOMOTIVE OPERATING COMPANY INC.
By:  

                                         

  Name:                                        Title:
                                     TENNECO INTERNATIONAL HOLDING CORP. By:  

                                     

  Name:                                        Title:
                                     TENNECO GLOBAL HOLDINGS INC. By:  

                                     

  Name:                                      
Title:                                    



--------------------------------------------------------------------------------

THE PULLMAN COMPANY By:  

                                     

  Name:                                      
Title:                                     TMC TEXAS INC. By:  

                                     

  Name:                                      
Title:                                     CLEVITE INDUSTRIES INC. By:  

                                     

  Name:                                        Title:
                                     FEDERAL-MOGUL FINANCING CORPORATION By:  

                                      

  Name:                                      
Title:                                     CARTER AUTOMOTIVE COMPANY LLC By:  

                                      

  Name:                                        Title:
                                     FEDERAL-MOGUL IGNITION LLC By:  

                                      

  Name:                                      
Title:                                    



--------------------------------------------------------------------------------

FEDERAL-MOGUL PISTON RINGS, LLC By:  

                                      

  Name:                                      
Title:                                     FEDERAL-MOGUL POWERTRAIN LLC By:  

                                      

  Name:                                      
Title:                                     FEDERAL-MOGUL POWERTRAIN IP LLC By:  

                                      

  Name:                                      
Title:                                     FEDERAL-MOGUL PRODUCTS US LLC By:  

                                      

  Name:                                      
Title:                                     FEDERAL-MOGUL MOTORPARTS LLC By:  

                                      

  Name:                                      
Title:                                     FEDERAL-MOGUL WORLD WIDE LLC By:  

                                      

  Name:                                      
Title:                                    



--------------------------------------------------------------------------------

FELT PRODUCTS MFG. CO. LLC By:  

                                      

  Name:                                      
Title:                                     MUZZY-LYON AUTO PARTS LLC By:  

                                      

  Name:                                      
Title:                                     FEDERAL-MOGUL CHASSIS LLC By:  

                                      

  Name:                                        Title:
                                     F-M MOTORPARTS TSC LLC By:  

                                      

  Name:                                        Title:
                                     F-M TSC REAL ESTATE HOLDINGS LLC By:  

                                      

  Name:                                        Title:
                                    



--------------------------------------------------------------------------------

FEDERAL-MOGUL VALVE TRAIN INTERNATIONAL LLC By:  

                                      

  Name:                                      
Title:                                     FEDERAL-MOGUL SEVIERVILLE, LLC By:  

                                      

 

Name:                                     

 

Title:                                     

BECK ARNLEY HOLDINGS LLC By:  

                                      

  Name:                                        Title:
                                     FEDERAL-MOGUL FILTRATION LLC By:  

                                      

 

Name:                                     

 

Title:                                     



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit A to

Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                     (the “Additional Grantor”), in favor of Wilmington Trust,
National Association, not individually but solely as Collateral Trustee (the
“Collateral Trustee”) under the Collateral Agreement, dated as of October 1,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among Tenneco Inc., a Delaware corporation (the
“Company”), the Subsidiaries of Company parties thereto and the Collateral
Trustee.

W I T N E S S E T H :

WHEREAS, Company and certain of its Subsidiaries (other than the Additional
Grantor) have entered into the Collateral Agreement in favor of the Collateral
Trustee for the benefit of the Credit Facility Secured Parties;

WHEREAS, the Additional Grantor desires to become a party to the Collateral
Agreement as a Grantor thereunder; and

WHEREAS, terms defined in the Collateral Agreement and not otherwise defined
herein have, as used herein, the respective meanings provided for therein;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 7.11 of the Collateral Agreement,
hereby becomes a party to the Collateral Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Collateral Agreement. The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Article 3 of the Collateral Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.



--------------------------------------------------------------------------------

[ADDITIONAL GRANTOR] By:  

                    

  Name:   Title:



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1.01A

Supplement to Schedule 1.01B

Supplement to Schedule 1.01C

Supplement to Schedule 3.02

Supplement to Schedule 3.06

Supplement to Schedule 3.07

Supplement to Schedule 3.09

Supplement to Schedule 4.01



--------------------------------------------------------------------------------

Exhibit B to

Collateral Agreement

DEPOSIT ACCOUNT CONTROL AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT dated as of             , 20     among
                     (the “Lien Grantor”), ***NAME OF LIEN GRANTEE***, as
Collateral Trustee (the “Secured Party”), and                      (the “Bank”).
All references herein to the “UCC” refer to the Uniform Commercial Code as in
effect from time to time in [the State of New York]. Terms defined in the UCC
have the same meanings when used herein.

W I T N E S S E T H:

WHEREAS, the Lien Grantor is the Bank’s customer (as defined in
Section 4104(1)(e) of the UCC) with respect to the Account (as defined below);

WHEREAS, pursuant to a Collateral Agreement, dated as of October 1, 2018 (as
such agreement may be amended and/or supplemented from time to time, the
“Security Agreement”), the Lien Grantor has granted to the Secured Party a
continuing security interest (the “Transaction Lien”) in all right, title and
interest of the Lien Grantor in, to and under the Account; and

WHEREAS, the parties hereto are entering into this Agreement in order to perfect
the Transaction Lien on the Account and any and all funds or deposits from time
to time held therein or credited thereto, whether now owned or existing or
hereafter acquired or arising;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Establishment of Account. The Bank confirms that:

(i) the Bank has established account number [identify account number] in the
name of “[name of Lien Grantor]” (such account and any successor account, the
“Account”);

(ii) the Account is a “deposit account” as defined in Section 9-102(a)(29) of
the UCC; and

(iii) the Bank is a “bank” (as defined in section 9-102 of the UCC) and is
acting in such capacity in respect of the Account.

Section 2. Instructions. The Lien Grantor, the Secured Party and the Bank agree
that the Bank will comply with (i) any instruction originated by the Secured
Party directing disposition of funds in the Account and (ii) any other
instruction from the Secured Party in respect of the Account, in each case
without further consent by the Lien Grantor or any other person.



--------------------------------------------------------------------------------

Section 3. Waiver of Lien; Waiver of Set-off. The Bank waives any security
interest, lien or right to make deductions or setoffs that it may now have or
hereafter acquire in or with respect to the Account or any or all funds or
deposits from time to time held therein or credited thereto. No amounts credited
to the Account will be subject to deduction, set-off, banker’s lien, or any
other right in favor of any person other than the Secured Party [(except that
the Bank may set off (i) all amounts due to it in respect of its customary fees
and expenses for the routine maintenance and operation of the Account and
(ii) the face amount of any checks that have been credited to the Account but
are subsequently returned unpaid because of uncollected or insufficient funds)].

Section 4. Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of [the State of New York]. [The State of New York]
shall be deemed to be the bank’s jurisdiction (as defined in Section 9-304 of
the UCC) with respect to the Account.

Section 5. Conflict with Other Agreements. There is no agreement (except this
Agreement) between the Bank and the Lien Grantor with respect to the Account
[except for [identify any existing other agreements] (the “Existing Other
Agreements”)]. In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Bank and the Lien Grantor with respect to the Account or
any or all funds or deposits from time to time held therein or credited thereto,
whether now existing or hereafter entered into, the terms of this Agreement
shall prevail. [If any Existing Other Agreement does not specify that it is
governed by the laws of [the jurisdiction specified in Section 4], such Existing
Other Agreement is hereby amended to specify that it is governed by the laws of
[the jurisdiction specified in Section 4].

Section 6. Amendments. No amendment or modification of this Agreement or waiver
of any right hereunder shall be binding on any party hereto unless it is in
writing and is signed by all the parties hereto.

Section 7. Notice of Adverse Claims. Except for the claims and interests of the
Secured Party and the Lien Grantor, the Bank does not know of any claim to, or
interest in, the Account or any or all funds or deposits held therein or
credited thereto. If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, attachment, execution or similar
process) against the Account or any or all funds or deposits held therein or
credited thereto, the Bank will promptly notify the Secured Party and the Lien
Grantor thereof.

Section 8. Maintenance of Account. In addition to, and not in lieu of, the
obligation of the Bank to honor instructions originated by the Secured Party as
agreed in Section 2 hereof, the Bank agrees to maintain the Account as follows:

(i) Lien Grantor Entitlement Orders; Notice of Exclusive Control. So long as the
Bank has not received a Notice of Exclusive Control (as defined below), the Bank
may comply with instructions originated by the Lien Grantor or any duly
authorized agent of the Lien Grantor in respect of the Account and any or all
funds or deposits held therein or credited thereto. After the Bank receives a
written notice from the Secured Party that it is exercising exclusive control
over the Account (a “Notice of Exclusive Control”), the Bank will cease
complying with instructions originated by the Lien Grantor or any of its agents.



--------------------------------------------------------------------------------

(ii) Statements. The Bank will promptly send copies of all statements and other
correspondence concerning the Account simultaneously to each of the Lien Grantor
and the Secured Party at their respective addresses specified in Section 11
hereof.

(iii) Tax Reporting. All items of income, gain, expense and loss recognized in
the Account or in respect of any funds or deposits held therein or credited
thereto shall be reported to the Internal Revenue Service and all state and
local taxing authorities under the name and taxpayer identification number of
the Lien Grantor.

Section 9. Representations, Warranties and Covenants of the Bank. The Bank makes
the following representations, warranties and covenants:

(i) The Account has been established as set forth in Section 1 above and will be
maintained in the manner set forth herein until this Agreement is terminated.
The Bank will not change the name or account number of the Account without the
prior written consent of the Secured Party.

(ii) Neither the Account nor any funds or deposits at any time held therein or
credited thereto is or will be evidenced by any instrument (as defined in
Section 9-102 of the UCC) or constitutes or will constitute investment property
(as defined in Section 9-102 of the UCC)

(iii) This Agreement is a valid and binding agreement of the Bank enforceable in
accordance with its terms.

(iv) The Bank has not entered into, and until the termination of this Agreement
will not enter into, any agreement with any person (other than the Secured
Party) relating to the Account and/or any funds or deposits held therein or
credited thereto pursuant to which it has agreed, or will agree, to comply with
instructions of such person. The Bank has not entered into any other agreement
with the Lien Grantor or the Secured Party purporting to limit or condition the
obligation of the Bank to comply with instructions originated by the Secured
Party as agreed in Section 2 hereof.

Section 10. Successors. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

Section 11. Notices. Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:

Lien Grantor:

Secured Party:

Bank:

Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.



--------------------------------------------------------------------------------

Section 12. Termination. The rights and powers granted herein to the Secured
Party (i) have been granted in order to perfect the Transaction Lien, (ii) are
powers coupled with an interest and (iii) will not be affected by any bankruptcy
of the Lien Grantor or any lapse of time. The obligations of the Bank hereunder
shall continue in effect until the Secured Party has notified the Bank in
writing that the Transaction Lien has been terminated pursuant to the terms of
the Security Agreement.



--------------------------------------------------------------------------------

[NAME OF LIEN GRANTOR] By:  

 

  Name:   Title: ***NAME OF LIEN GRANTEE***,   as Collateral Trustee By:  

 

  Name:   Title: [NAME OF BANK] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit A

[Letterhead of Secured Party]

[Date]

[Name and Address of Bank]

Attention:

Re: Notice of Exclusive Control

Ladies and Gentlemen:

As referenced in the Deposit Account Control Agreement dated as of             ,
             among [name of Lien Grantor], us and you (a copy of which is
attached), we notify you that we will hereafter exercise exclusive control over
deposit account number                         (the “Account”) and all funds and
deposits from time to time held therein or credited thereto. You are instructed
not to accept any directions or instructions with respect to the Account or the
funds or deposits held therein or credited thereto from any person other than
the undersigned unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
[name of Lien Grantor].

 

Very truly yours, ***NAME OF LIEN GRANTEE***, as Collateral Trustee By:  

                    

  Name:   Title:

cc: [name of Lien Grantor]



--------------------------------------------------------------------------------

Exhibit C to

Collateral Agreement

PERFECTION CERTIFICATE

                     , 2018

With reference to the (x) Collateral Agreement dated as of the date hereof among
TENNECO INC. (“Company”), Wilmington Trust, National Association, as collateral
trustee under the Collateral Trustee Agreement (in such capacity, the
“Collateral Trustee”) and the Subsidiaries of Company (together with Company,
collectively the “Grantors” and, individually a “Grantor”) (the “Collateral
Agreement”), and (y) the Collateral Trust Agreement (as defined in the
Collateral Agreement) (capitalized terms used but not defined herein shall have
the meaning assigned to such term in the Collateral Agreement), the Company, on
behalf of each Grantor, hereby certifies as follows:

Section 1. Legal Names, Organizations and Jurisdictions of Organization. (a) Set
forth on Schedule 1(a) is the exact legal name, the type of organization and the
jurisdiction of organization or formation, as applicable, of each Grantor.

(b) Except as set forth on Schedule 1(b), no Grantor has, within the past five
years, changed its legal name, jurisdiction of organization or its corporate
structure in any way (e.g., by merger or consolidation with any other Person or
acquired all or substantially all of the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) another Person (other than any other Grantor)).

(c) Set forth on Schedule 1(c) is each trade name or assumed name used by any
Grantor during the past five years or by which any Grantor has been known or has
transacted any business during the past five years.

Section 2. Organizational and Federal Taxpayer Identification Numbers. Set forth
on Schedule 2 is (i) the jurisdiction of organization and the form of
organization of each Grantor, (ii) the organizational identification number, if
any, assigned by such jurisdiction, (iii) the address (including street address,
city, county and state) of the chief executive office of such Grantor or the
registered office of such Grantor, if applicable, at any time in the past five
years and (iv) the U.S. federal taxpayer identification number of each Grantor.

Section 3. Acquisitions of Capital Stock or Assets. Except as set forth on
Schedule 3, no Grantor has acquired any Capital Stock of another entity or
substantially all the assets of another entity within the past five years.

Section 4. UCC Filings; Authorization to File Financing Statements.
(a) Financing statements have been prepared for filing in the proper Uniform
Commercial Code filing office in the jurisdiction in which each Grantor is
located. Set forth on Schedule 4 is a true and correct list of each such filing
and the Uniform Commercial Code filing office in which such filing is to be
made.



--------------------------------------------------------------------------------

(b) Each Grantor, to the extent permitted by applicable law, hereby agrees to
file and hereby authorizes the Collateral Trustee to file financing or
continuation statements, and amendments thereto, in all jurisdictions and with
all filing offices as the Collateral Trustee may determine, in its reasonable
discretion, are necessary or advisable to perfect the security interest granted
or to be granted to the Collateral Trustee for the benefit of the Credit
Facility Secured Parties. Such financing statements may describe the collateral
in the same manner as described in the agreement granting a security interest or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Trustee may determine, in its
reasonable discretion, is necessary or advisable to ensure the perfection of the
security interest in the collateral granted or to be granted to the Collateral
Trustee for the benefit of the Credit Facility Secured Parties, including,
without limitation, describing such property as “all assets” or “all personal
property.”

Section 5. Real Property. (a) Set forth on Schedule 5(a) is a true and correct
list of (i) all real property owned, leased or otherwise held by each Grantor as
of the Closing Date (including fixtures) having a value, in the reasonable
opinion of Company, of $[5,000,000] or greater to be encumbered by a Mortgage
and fixture filing, which real property includes all real property owned by each
Grantor as of the Closing Date, (iii) the common names, addresses and uses of
each Mortgaged Property (stating improvements located thereon), (iv) the county
or other jurisdiction in which a Mortgage and, if applicable, a fixture filing
on each Mortgage is to be recorded and/or filed and (v) any other information
relating thereto required by Schedule 5(a).

(b) Except as described in Schedule 5(b), (i) no Grantor has entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property listed in Schedule 5(a) and (ii) no Grantor
has any leases which require the approval, consent, exemption, authorization, or
other action by, or notice to, or filing with any federal, state, local,
supranational or foreign court or governmental agency, authority,
instrumentality or regulatory body, or any other Person for the transactions
contemplated by the Credit Agreement.

Section 6. Tangible Personal Property. Set forth on Schedule 6 are all the
locations where any Grantor currently maintains or has maintained within the
past five years any of its tangible personal property (including goods,
inventory and equipment), including property in the possession of a third party
(e.g., warehouseman or other bailee) to the extent not provided pursuant to
Section 5 above.

Section 7. Investment-Related Property. Set forth on Schedule 7 is a true and
correct list, for each Grantor, of all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
Capital Stock of Company or any Subsidiary or (to the extent such Capital Stock
is certificated) of any other Person owned, beneficially or of record, by such
Grantor, specifying the issuer and certificate number (if any) of, and the
number and percentage of ownership represented by, such Capital Stock and
setting forth the percentage of such Capital Stock pledged under the Security
Documents.

Section 8. Debt Instruments. Set forth on Schedule 8 is a true and correct list,
for each Grantor, of all promissory notes and other instruments held by such
Grantor that are required to be pledged under the Security Documents, including
all intercompany notes between or among Company and the Subsidiaries, and to the
extent applicable, specifying the creditor and debtor thereunder and the
outstanding principal amount thereof.



--------------------------------------------------------------------------------

Section 9. Intellectual Property. (a) Set forth on Schedule 9(a) is a true and
correct list, for each Grantor, of all Patents and Patent applications owned by
such Grantor (except, for the avoidance of doubt, as otherwise indicated on
Schedule 9(a)), including the name of the owner, title, registration or
application number of any registrations or applications.

(b) Set forth on Schedule 9(b) is a true and correct list, for each Grantor, of
all Trademark and service mark registrations and applications owned by such
Grantor (other than intent-to-use Trademark and service mark applications),
including the name of the registered owner and the registration or application
number of any registrations and applications.

(c) Set forth on Schedule 9(c) is a true and correct list, for each Grantor, of
all Copyright registrations and applications owned by such Grantor, including
the name of the registered owner, title and the registration number of any
Copyright registrations.

(d) Set forth on Schedule 9(d) is a true and correct list, for each Grantor, of
all exclusive Copyright Licenses under which such Grantor is a licensee,
including the name and address of the licensor under such exclusive Copyright
License and the name of the registered owner, title and the registration or
serial number of any copyright registration to which such exclusive Copyright
License relates.

Section 10. Commercial Tort Claims. Set forth on Schedule 10 is a true and
correct list of Commercial Tort Claims held by any Grantor, including a brief
description thereof.

Section 11. Letter of Credit Rights. Set forth on Schedule 11 is a true and
correct list of all letters of credit issued in favor of any Grantor, as
beneficiary thereunder.

Section 12. Securities Accounts. Set forth on Schedule 12 is a true and correct
list of all securities accounts in which any Grantor maintains securities or
other similar assets.

Section 13. Deposit Accounts. Set forth below on Schedule 13 is a true and
correct list of all deposit accounts of each Grantor.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Perfection Certificate to be
executed as of the date first written above by its officer thereunto duly
authorized.

 

TENNECO INC. By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 1(a)

Legal Names, Organizations and Jurisdictions of Organization

 

Grantor’s Legal Name

  

Type of Organization

  

Jurisdiction of

Organization/Formation

1.       2.       3.      

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1(b)

Changes to Legal Name, Jurisdiction or Organization

 

Grantor

  

Corporate Name of

Predecessor Entity

  

Description of

Change (and date)

  

Jurisdiction of

Organization/

Formation

1.          2.          3.         

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 1(c)

Trade Names

 

Grantor

  

Trade Name

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 2

Organizational and Federal Taxpayer Identification Numbers

 

Grantor

  

Jurisdiction of Organization

(and form)

  

Organizational Identification

Number

  

Address of Chief

Executive Office

  

Federal

Taxpayer

Identification

Number

1.             2.             3.             4.            

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 3

Acquisitions of Capital Stock or Assets

 

Acquired Business

  

Acquiring Grantor

  

Acquisition Date

  

Operations & Locations(s)

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 4

UCC Filings

 

Grantor

  

UCC Filing Office / County Recorder’s Office

1.    2.    3.   

 

S-7



--------------------------------------------------------------------------------

SCHEDULE 5(a)

Real Property

I. Owned Real Property

 

Entity of Record

  

Common Name
and Address

  

County or Other
Recording/Filing
Office (if subject
to Mortgage)

  

Purpose/Use

  

Improvements
Located on Real
Property

  

Approximate
Square Footage
(for non-landfill
properties)

  

To be
Encumbered by
Mortgage and
Fixture Filing

  

Option to
Purchase/Right
of First Refusal

                                                              

II. Real Property Leased or Otherwise Held by a Grantor

 

Owner/Landlord of
Record

  

Lessee/Grantor

  

Common Name
and Address

  

To Be
Encumbered by
Mortgage or
Fixture Filing

  

County or Other
Recording/Filing
Office (if subject
to Mortgage)

  

Purpose/Use

  

Improvements
Located on
Property

  

Approximate
Square Footage
(for non-landfill
properties if
subject to
mortgage) (1)

                                                              

 

S-8



--------------------------------------------------------------------------------

Operating Leases/Agreements

 

Owner/Landlord

of Record

  

Lessee/Grantor

  

Common Name
and Address

  

To Be
Encumbered by
Mortgage or
Fixture Filing

  

County or Other
Recording/Filing
Office (if subject
to Mortgage)

  

Purpose/Use

  

Improvements
Located on
Property

  

Approximate
Square Footage
(for non-landfill
properties if
subject to
mortgage) (1)

                    

 

(1)

Square footage estimates represent amounts provided for property and casualty
insurance coverage purposes and do not represent net usable area. Furthermore,
Grantors make no representations or warranties whatsoever as to the actual
square footage of any improvements.

 

S-9



--------------------------------------------------------------------------------

SCHEDULE 5(b)

I. Landlord’s / Grantor’s Consent Required

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Grantor holds Landlord’s / Grantor’s
Interest

 

S-10



--------------------------------------------------------------------------------

SCHEDULE 6

Tangible Personal Property

(to the extent not listed in Schedule 5(a) above)

 

S-11



--------------------------------------------------------------------------------

SCHEDULE 7

Stock Ownership and Other Capital Stock

 

Grantor

  

Issuer and Type

of Organization

  

Certificate

Number (if certificated)

  

Number of

Capital Stock

  

Percentage of
Ownership

  

Percentage

Pledged

                                            

 

S-12



--------------------------------------------------------------------------------

SCHEDULE 8

Debt Instruments

 

Grantor

  

Type and Description of

Debt Instrument

(including date)

  

Original Principal

Amount

  

Maturity Date

                          

 

S-13



--------------------------------------------------------------------------------

SCHEDULE 9

Intellectual Property

Schedule 9(a): Patents

Schedule 9(b): Trademarks

Schedule 9(c): Copyrights

Schedule 9(d): Copyright Licenses

 

S-14



--------------------------------------------------------------------------------

SCHEDULE 10

Commercial Tort Claims

 

Grantor

  

Amount of Commercial Tort Claim

  

Description

           

 

S-15



--------------------------------------------------------------------------------

SCHEDULE 11

Letter of Credit Rights

 

S-16



--------------------------------------------------------------------------------

SCHEDULE 12

Securities Accounts

 

S-17



--------------------------------------------------------------------------------

SCHEDULE 13

Deposit Accounts

 

Grantor

  

Depository Institution

& Address

  

Account Number

  

Type of Account

  

Account Name

                                   

 

S-18



--------------------------------------------------------------------------------

Exhibit D-1 to

Collateral Agreement

LIST OF MATERIAL GOVERNMENT CONTRACTS

 

Contract Number

  

Name of

Government

Entity Purchaser

  

Type of Products

Sold

  

Agreement Start

Date/End Date

  

Commitment to

Purchase (Y/N)

 

S-19



--------------------------------------------------------------------------------

Exhibit D-2 to

Collateral Agreement

ASSIGNMENT OF GOVERNMENT CONTRACTS

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
Wilmington Trust, National Association, as Collateral Trustee, all monies due or
to become due under the contracts identified in Exhibit D-1 hereto, on this
[        ] day of [                    ], 20[        ].

 

[GRANTOR] By:  

 

  Name:   Title:

 

S-20



--------------------------------------------------------------------------------

Exhibit D-3 to

Collateral Agreement

NOTICE OF ASSIGNMENT OF GOVERNMENT CONTRACTS

TO: [Name of Government Entity]

This has reference to Contract No.          dated                     , entered
into between [GRANTOR], [GRANTOR’S ADDRESS] (the “Contractor”), and
                                 [governmental agency, name of office, and
address], for                                                   [describe nature
of the contract].

Moneys due or to become due under the contract described above have been
assigned to the undersigned under the provisions of the Assignment of Claims Act
of 1940, as amended, 31 U.S.C. Section 3727 and 41 U.S.C. 6305.

A true copy of the instrument of assignment executed by the Contractor on
                                 is attached to the original notice.

Payments due or to become due under this contract should be made to the
undersigned assignee.

Please return to the undersigned the three enclosed copies of this notice with
appropriate notations showing the date and hour of receipt, and signed by the
person acknowledging receipt on behalf of the addressee.

 

Very truly yours,

Wilmington Trust, National Association, as

        Collateral Trustee

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Receipt is acknowledged of the above notice and of a copy of the instrument of
assignment. They were received at                  (a.m.) (p.m.) on
                            ,         .

 

 

[signature and title]

 

On Behalf of

 

[name of addressee of this notice]



--------------------------------------------------------------------------------

EXHIBIT B

TO THE CREDIT AGREEMENT

FORM OF

COMPLIANCE CERTIFICATE

[For the Fiscal Quarter ending                 ]

[For the Fiscal Year ending                 ]

Pursuant to Section 6.2(b) of the Credit Agreement, dated as of October 1, 2018
(as amended, modified or supplemented from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined unless otherwise
defined), among TENNECO INC. (the “Company”), TENNECO AUTOMOTIVE OPERATING
COMPANY INC., any other Subsidiary Borrowers (as defined in the Credit
Agreement) from time to time parties thereto, the lenders parties thereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent, the
undersigned, duly elected, qualified and acting Responsible Officer of the
Company hereby certifies that:1

As of the date hereof such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as
follows:                                    .

The financial statements referred to in Section 6.1 of the Credit Agreement
which have been delivered concurrently with the delivery of this Compliance
Certificate fairly present in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as at the date of such
financial statements, and the consolidated results of their operations and their
consolidated cash flows for the fiscal quarter then ended (subject to normal
year-end audit adjustments in the case of quarterly financial statements). Such
financial statements have been prepared in accordance with GAAP applied
consistently throughout the period involved and with prior periods (except as
approved by a Responsible Officer and disclosed therein).

The covenants as listed and calculated in Attachment 1 are based on the
financial statements referred to in Section 6.1 of the Credit Agreement which
are delivered concurrently with the delivery of this Compliance Certificate.

[Attached hereto as Attachment 2 is a calculation of Excess Cash Flow for the
most recent fiscal year.]2

 

1 

NTD: Certification regarding default/event of default is already knowledge
qualified, and the other statements below are not typically knowledge qualified.

2 

To be included in any Compliance Certificate delivered in connection with annual
financial statements pursuant to Section 6.1(a) of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereto set my name in my capacity as an officer of
the Company.

 

Dated:         By:         Name:       Title:   [Responsible Officer of the
Company]



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

 

1.  Consolidated Net Leverage Ratio3 (Section 7.1(a))

  

The ratio of

 

(i) The result of (x) Consolidated Total Debt plus (to the extent not included
in Consolidated Total Debt) the Domestic Receivables Program Amount (excluding
any portion of the Domestic Receivables Program Amount that constitutes an
off-balance sheet true sale transaction with customary limited recourse based
upon the collectability of the receivables sold and without any guarantee by the
Company or any of its Subsidiaries) [add in any amounts under European
receivables program that are recharacterized as debt.] on such day less (y) the
aggregate amount of unrestricted cash and cash equivalents of the Company and
its Subsidiaries (such amount of unrestricted cash and cash equivalents not to
exceed (x) prior to the consummation of the Spin-Off, $500,000,000 and (y) from
and after the consummation of the Spin-Off, an amount equal to 30% of
Consolidated EBITDA for the most recently ended period of four fiscal quarters
for which financial statements have been delivered pursuant to Section 6.1 of
the Credit Agreement) as of such day

   $ ___________  

to

 

(ii)  Consolidated EBITDA for such period

   $ ___________  

Ratio:

     ___________  

(must not be greater than [4.00]4 [3.75]5 [3.50]6 to 1.00)

     ___________  

 

3 

See Schedule 1 for calculations.

4 

Select this option for each of the first four full fiscal quarters ending after
the Closing Date.

5 

Select this option for each of the fifth through the eighth full fiscal quarters
ending after the Closing Date.

6 

Select this option for each fiscal quarter ending after the eighth full fiscal
quarter ending after the Closing Date.



--------------------------------------------------------------------------------

2.  Consolidated Interest Coverage Ratio (Section 7.1(b))

 

The ratio of

 

(i) Consolidated EBITDA for the period of four consecutive fiscal quarters

   $ ___________  

to

 

(ii) Consolidated Interest Expense for such period

   $ ___________  

Ratio:

     ___________   (must not be less than 2.75 to 1.00)      ___________  

3.  Limitation on Indebtedness (Section 7.2)

  

(a) Aggregate amount of Guarantee Obligations incurred in the ordinary course of
business by the Company and its Subsidiaries of obligations of any Subsidiary
not otherwise permitted under the Credit Agreement in an aggregate amount not to
exceed the greater of (x) (I) prior to the Spin-Off, $350,000,000 and (II) from
and after the Spin-Off, $350,000,000 multiplied by the Post-Spin EBITDA
Percentage and (y) 20.0% of Consolidated EBITDA for the most recently ended
period of four fiscal quarters for which financial statements have been
delivered pursuant to Section 6.1 of the Credit Agreement

   $ ___________  

(b) Aggregate amount of Indebtedness of the Company and its Subsidiaries,
including Capital Lease Obligations, permitted by Section 7.2(e) of the Credit
Agreement, in an amount not to exceed the greater of (x) (I) prior to the
Spin-Off, $150,000,000 and (II) from and after the Spin-Off, $150,000,000
multiplied by the Post-Spin EBITDA Percentage and (y) 8.25% of Consolidated
EBITDA for the most recently ended period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 6.1 of the Credit
Agreement

   $ ___________  

(c) Aggregate amount of additional Indebtedness of the Company or any of its
Subsidiaries permitted by Section 7.2(j) of the Credit Agreement) when incurred
not to exceed the greater of (x) (I) prior to the Spin-Off, $500,000,000 and
(II) from and after the Spin-Off, $500,000,000 multiplied by the Post-Spin
EBITDA Percentage and (y) 27.5% of Consolidated EBITDA for the most recently
ended period of four fiscal quarters for which financial statements have been
delivered pursuant to Section 6.1 of the Credit Agreement

   $ ___________  

 

2



--------------------------------------------------------------------------------

(d) Aggregate amount of additional Indebtedness of Foreign Subsidiaries in an
aggregate principal amount not to exceed the greater of the local currency
equivalent of (x) (I) prior to the Spin-Off, €450,000,000 and (II) from and
after the Spin-Off, €450,000,000 multiplied by the Post-Spin EBITDA Percentage
and (y) 30.0% of Consolidated EBITDA for the most recently ended period of four
fiscal quarters for which financial statements have been delivered pursuant to
Section 6.1 of the Credit Agreement

   $ ___________  

(e) Aggregate amount of Indebtedness related to any letter of credit issued or
created by or for the account of the Company or any of its Subsidiaries other
than pursuant to the Credit Agreement, in an aggregate principal amount not to
exceed $60,000,000 at any time

   $ ___________  

(f) Aggregate amount of Indebtedness incurred to fund obligations arising from
the exercise of a right of first refusal or a right of last refusal relating to
Turkish Joint Ventures in an aggregate outstanding principal amount not to
exceed at any date $350,000,000

   $ ___________  

4.  Limitation on Liens (Section 7.3)

  

(a) Aggregate amount of additional Liens with (i) an aggregate outstanding
principal amount or (ii) an aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto not to exceed (as to
all liens incurred pursuant to this provision) at the time such Lien is incurred
the greater of (x) (I) prior to the Spin-Off, 300,000,000 and (II) from and
after the Spin-Off, $300,000,000 multiplied by the Post-Spin EBITDA Percentage
and (y) 17.5% of Consolidated EBITDA for the most recently ended period of four
fiscal quarters for which financial statements have been delivered pursuant to
Section 6.1 of the Credit Agreement

   $ ___________  

(b) Aggregate amount of Liens on cash collateral securing obligations to issuing
banks in respect of banker’s acceptances issued through the Company, its
Subsidiaries or any joint ventures thereof in the People’s Republic of China not
to exceed the greater of (x) (I) prior to the Spin-Off, $75,000,000 and
(II) from and after the Spin-Off, $75,000,000 multiplied by the Post-Spin EBITDA
Percentage and (y) 4.0% of Consolidated EBITDA for the most recently ended
period of four fiscal quarters for which financial statements have been
delivered pursuant to Section 6.1 of the Credit Agreement

   $ ___________  

(c) Aggregate amount of Liens on cash deposits in an aggregate amount not to
exceed $50,000,000 securing any Hedge Agreement permitted under the Credit
Agreement

   $ ___________  

 

3



--------------------------------------------------------------------------------

5.  Dispositions of Property (Section 7.5)

  

(a) Dispositions pursuant to Section 7.5(h) of the Credit Agreement so long as
the fair market value of such disposed property does not exceed
$            (i.e., 30% of Consolidated Total Assets of the Company on the
Closing Date ($            ) plus the proceeds of any Reinvestment Deferred
Amount reinvested in the business of the Company and its Subsidiaries after the
Closing Date ($            )); provided that Dispositions under this provision,
the proceeds of which are reinvested in Subsidiaries that are not Subsidiary
Guarantors, shall not exceed property having an aggregate fair market value in
excess of 30% of the Consolidated Total Assets of the Company as determined on
the Closing Date ($            )

   $ ___________  

(b) Disposition of any Foreign Subsidiary or the assets of a Foreign Subsidiary
pursuant to Section 7.5(j) of the Credit Agreement as long as the aggregate fair
market value of such property so disposed of does not exceed €65,000,000

   $ ___________  

6.  Restricted Payments (Section 7.6)

  

(a) Aggregate amount of purchases by the Company of the Company’s common stock
or common stock options from present or former officers or employees of the
Company pursuant to Section 7.6(b) of the Credit Agreement not to exceed in the
aggregate $5,000,000 in any fiscal year (plus any amount not so made as a
Restricted Payment in the fiscal year for which it is permitted and carried over
to be made as a Restricted Payment in subsequent fiscal years ($            ))

   $ ___________  

(b) Restricted Payments made pursuant to Section 7.6(c) of the Credit Agreement,
if the Consolidated Leverage Ratio calculated on a Pro Forma Basis would be less
than 2.25 to 1.0 (as calculated on the last day of the most recent fiscal
quarter for which financial statements are available)

   $ ___________  

 

4



--------------------------------------------------------------------------------

(c) Restricted Payments made pursuant to Section 7.6(d)(i) of the Credit
Agreement so long as the aggregate amount of such Restricted Payments does not
exceed in any fiscal year (I) prior to the Spin-Off, $200,000,000 and (II) from
and after the Spin-Off, $200,000,000 multiplied by the Post-Spin EBITDA
Percentage (plus any such amount not so made as a Restricted Payment in the
fiscal year for which it is permitted and carried over to be made as a
Restricted Payment in the next succeeding fiscal year only ($            )7)

   $ ___________  

(d) Restricted Payments made pursuant to Section 7.6(d)(ii) of the Credit
Agreement so long as the Consolidated Leverage Ratio calculated on a Pro Forma
Basis would be less than 2.75 to 1.0 and the aggregate amount of such Restricted
Payments does not exceed the sum of (I) prior to the Spin-Off, $300,000,000 and
(II) from and after the Spin-Off, $300,000,000 multiplied by the Post-Spin
EBITDA Percentage, plus 50% of Consolidated Net Income accruing from the Closing
Date, plus the amount of any proceeds of any issuance or sale of Capital Stock
by the Company or its Subsidiaries during such fiscal year, minus the amount of
any Investments made pursuant to Section 7.8(l) of the Credit Agreement

   $ ___________  

7.  Investments (Section 7.8)

  

(a) Aggregate amount of loans and advances to employees of the Company or any of
its Subsidiaries as described in Section 7.8(d) of the Credit Agreement (not to
exceed the greater of (x) (I) prior to the Spin-Off, $25,000,000 and (II) from
and after the Spin-Off, $25,000,000 multiplied by the Post-Spin EBITDA
Percentage and (y) 1.5% of Consolidated EBITDA for the most recently ended
period of four fiscal quarters for which financial statements have been
delivered pursuant to Section 6.1 of the Credit Agreement at any one time
outstanding)

   $ ___________  

 

 

7 

Amounts carried over from previous years may not be used for purposes of
calculating future carry-over amounts.

 

5



--------------------------------------------------------------------------------

(b) Aggregate amount of Investments in Joint Ventures or any Person who, prior
to such Investment, was not a Subsidiary and who becomes as a result of such
Investment, a Subsidiary that is not a Wholly Owned Subsidiary as described in
Section 7.8(g) of the Credit Agreement (not to exceed in any fiscal year the
greater of (x) (I) prior to the Spin-Off, $400,000,000 and (II) from and after
the Spin-Off, $400,000,000 multiplied by the Post-Spin EBITDA Percentage and (y)
3.0% of Consolidated Total Assets year plus, in each case, all dividends,
distributions, interest, payments, returns of capital, repayments of other
amounts received in cash, by the Loan Parties from Joint Ventures and Persons
who become a Subsidiary as a result of such Investment (plus any such amount not
so invested in the fiscal year for which it is permitted and carried over for
investment in the next succeeding fiscal year only ($            )8)

   $ ___________  

(c) Investments if the Consolidated Leverage Ratio calculated on a Pro Forma
Basis would be less than 2.50 to 1.0 (as calculated on the last day of the most
recent fiscal quarter for which financial statements are available)

   $ ___________  

(d) Investments if the Consolidated Leverage Ratio calculated on a Pro Forma
Basis would be less than 2.75 to 1.0, in an aggregate amount after the Closing
Date not to exceed the sum of (I) prior to the Spin-Off, $300,000,000 and
(II) from and after the Spin-Off, $300,000,000 multiplied by the Post-Spin
EBITDA Percentage, plus 50% of Consolidated Net Income accruing from the Closing
Date plus the amount of any proceeds of any issuance or sale of Capital Stock by
the Company or its Subsidiaries during such fiscal year, minus the amount of any
Restricted Payments made pursuant to Section 7.6(d) of the Credit Agreement

   $ ___________  

(e) Aggregate amount of other Investments not otherwise expressly permitted by
Section 7.8 of the Credit Agreement so long as the aggregate amount expended in
connection therewith (valued at cost) does not exceed the greater of (x) (I)
prior to the Spin-Off, $480,000,000 and (II) from and after the Spin-Off,
$480,000,000 multiplied by the Post-Spin EBITDA Percentage and (y) 3.5% of
Consolidated Total Assets

   $ ___________  

 

 

8 

Amounts carried over from previous years may not be used for purposes of
calculating future carry-over amounts.

 

6



--------------------------------------------------------------------------------

(f) Investments in Unrestricted Subsidiaries in an aggregate amount not to
exceed in any fiscal year the greater of (x) (I) prior to the Spin-Off,
$175,000,000 and (II) from and after the Spin-Off, $175,000,000 multiplied by
the Post-Spin EBITDA Percentage and (y) 1.25% of Consolidated Total Assets plus,
in each case, all dividends, distributions, interest, payments, returns of
capital, repayments of other amounts received in cash, by the Loan Parties from
Unrestricted Subsidiaries (plus any such amount not so invested in the fiscal
year for which it is permitted and carried over for investment in the next
succeeding fiscal year only ($            )9)

   $ ___________  

8.  Miscellaneous

  

(a) Aggregate amount of Supplemental Cash Management Obligations shall not
exceed $450,000,000

   $ ___________  

 

 

9 

Amounts carried over from previous years may not be used for purposes of
calculating future carry-over amounts.

 

7



--------------------------------------------------------------------------------

Schedule 1 to Attachment 1

Compliance Certificate

Calculations

 

Consolidated Total Debt: for the Company and its

Subsidiaries as of any date, without duplication, shall be:

 

the sum of

 

(a) all indebtedness for borrowed money,

   $___________

(b) all obligations for the deferred purchase price of property or services
(other than any such obligations incurred in the ordinary course of business
maturing less than one year from the creation thereof), including Contingent
Purchase Price Obligations solely to the extent satisfying the definition
thereof,

   $___________

(c) all obligations evidenced by notes, bonds (excluding surety bonds),
debentures or other similar instruments (other than an operating lease,
synthetic lease or similar arrangement),

   $___________

(d) all unpaid reimbursement obligations in respect of drawings under letters of
credit and surety bonds,

   $___________

(e) all obligations of the kind referred to in clauses (a) through (d) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by any such Person, whether or not such
Person has assumed or become liable for the payment of such obligation,

   $___________

minus any New Indebtedness incurred to refinance Existing Indebtedness to the
extent (i) such Existing Indebtedness shall still be outstanding as of the
calculation date and shall have been counted for purposes of calculating the
Consolidated Net Leverage Ratio, (ii) the Company shall have begun a tender
offer or solicitation to purchase such Existing Indebtedness or shall have
irrevocably called such Existing Indebtedness for payment and (iii) proceeds of
such New Indebtedness are used to repay the Existing Indebtedness within sixty
(60) days after the incurrence thereof.10

  

excluding (to the extent included above) Indebtedness permitted by
Section 7.2(gg) of the Credit Agreement to the extent such Indebtedness is used
(x) to repay other Indebtedness of the Company and its Subsidiaries existing
prior to the incurrence of such Indebtedness or (y) to finance a dividend to the
Company to repay other Indebtedness of the Company and its Subsidiaries existing
prior to the incurrence of such Indebtedness

   $___________ CONSOLIDATED TOTAL DEBT    $___________

Consolidated EBITDA: for any period with respect to the Company and its
Subsidiaries:

  

 

 

10 

NTD: This appears in the credit agreement at the end of “Consolidated Leverage
Ratio.”

 

8



--------------------------------------------------------------------------------

Consolidated Net Income for such period

     $___________  

plus the sum of (without duplication and to the extent reflected as a charge in
the statement of Consolidated Net Income for such period)

  

(a) total income tax expense

     $___________  

(b) Consolidated Interest Expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees, charges and
expenses associated with Indebtedness

     $___________  

(c) depreciation and amortization expense and impairment charges

     $___________  

(d) amortization of intangibles and organization costs

     $___________  

(e) any extraordinary expenses or losses, determined in accordance with GAAP

  

(f) any unusual or non-recurring non-cash expenses or losses,

     $___________  

(g) all premiums and interest rate hedge termination costs in connection with
any purchase or redemption of the Unsecured Notes

     $___________  

(h) other non-cash charges

     $___________  

(i) restructuring charges and related charges

     $___________  

(j) pro forma adjustments, pro forma cost savings, operating expense reductions
and cost synergies, in each case, related to any Specified Transaction
consummated by the Company or any of its Subsidiaries and projected by the
Company in good faith to result from actions taken or expected to be taken (in
the good faith determination of the Company) within 18 months after the date any
such Specified Transaction is consummated, and any “run rate” cost savings,
operating expense reductions and synergies projected by the Company to result
from actions either taken or expected to be taken within 18 months after the
date of determination to take such action

     $___________  

(k) any costs, expenses, fees, fines, penalties, judgments, legal settlements
and other amounts associated with any restructuring, litigation, claim,
proceeding or investigation related to or undertaken by the Company or any of
its subsidiaries, together with any related provision for taxes

     $___________  

(l) consulting fees and advisory fees incurred and taxes incurred or accrued in
connection with the Acquisition

     $___________  

(m) non-cash expenses resulting from any employee benefit or management
compensation plan or grant of stock and stock options or other equity and
equity-based interests to employees of the Company or any Subsidiary pursuant to
a written plan or agreement or the treatment of such options or other equity and
equity-based interests under variable plan accounting

     $___________  

(n) consulting fees, advisory fees, financing fees incurred and taxes incurred
or accrued in connection with the Spin-Off

     $___________  

(o) costs and expenses incurred in connection with the preparation, negotiation
and delivery of the Loan Documents

     $___________  

(p) non-recurring transaction fees and expenses incurred, or amortization
thereof, in connection with, to the extent permitted hereunder, any Investment,
any issuance of debt or equity, any Disposition, any casualty event or any
amendments or waivers of the Loan Documents, and refinancing, refunding,
renewals or extensions permitted hereunder in connection therewith, in each
case, whether or not consummated

   $ ___________  

 

9



--------------------------------------------------------------------------------

(q) cash expenses relating to customary earn outs and similar obligations with a
finite duration to the extent constituting Indebtedness

   $ ___________   The sum of (a) through (q), provided that the aggregate
amount of all adjustments pursuant to the foregoing clauses (f), (i), (j) and
(k) shall not exceed (x) 20% of Consolidated EBITDA during the first four full
fiscal quarters following the Closing Date, (y) 17.5% of Consolidated EBITDA
during the fifth through eighth full fiscal quarters following the Closing Date
and (z) 15% of Consolidated EBITDA thereafter (such percentage, in each case,
calculated before any amounts are added to Consolidated EBITDA pursuant to
clauses (f), (i), (j) and (k)), and    $ ___________  

minus the sum of (without duplication and to the extent included in the
statement of Consolidated Net Income for such period)

 

(a) interest income

   $ ___________  

(b) any extraordinary income or gains, determined in accordance with GAAP

   $ ___________  

(c) any unusual or non-recurring non-cash income or gains, and

  

(d) any noncash income, all as determined on a consolidated basis in accordance
with GAAP.

   $ ___________   The sum of (a) through (d)    $ ___________   CONSOLIDATED
EBITDA    $ ___________  

Consolidated Interest Expense: for any period, the sum of:

 

(a) total interest expense for such period determined in accordance with GAAP
(excluding, to the extent otherwise included in such interest expense, (i) all
premiums and interest rate hedge termination costs in connection with any
purchase or redemption of the Unsecured Notes, (ii) any fees, including upfront
fees and any other fees and expenses associated or paid in connection with the
Credit Agreement or the consummation of the Transaction, (iii) annual agency
fee, paid to the Administrative Agent, (iv) fees and expenses associated with
any Investment permitted pursuant to Section 7.8 of the Credit Agreement or any
issuance of Capital Stock or Indebtedness permitted under the Credit Agreement
(whether or not consummated), (v) any interest component relating to the
accretion or accrual of discounted liabilities and (iv) any writeoff of
unamortized debt issuance costs upon any prepayment of the Unsecured Notes), net
of interest income.

   $ ___________   CONSOLIDATED INTEREST EXPENSE    $ ___________  

 

10



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

Excess Cash Flow

 

Excess Cash Flow: for any fiscal year, an amount equal to

 

(a) the sum, without duplication, of:

   (i) Consolidated Net Income for such fiscal year, adjusted to exclude any
gains or losses attributable to Asset Sale or Recovery Events or the incurrence
by the Company or any Subsidiary of any Indebtedness (other than any
Indebtedness permitted to be incurred under Section 7.2 of the Credit Agreement)
   $___________ (ii) depreciation, depletion, amortization and other non-cash
charges, expenses or losses, including the non-cash portion of interest expense
or any deferred tax expense, deducted in determining such consolidated net
income or loss for such fiscal year    $___________ (iii) the sum of (x) the
amount, if any, by which Net Working Capital decreased during such fiscal year
(except as a result of (i) the reclassification of items from short-term to
long-term or vice-versa or (ii) the Spin-Off) and (y) the net amount, if any, by
which the consolidated deferred revenues of the Company and its consolidated
Subsidiaries increased during such fiscal year    $___________ (iv) income tax
expense, including penalties and interest, to the extent deducted in determining
Consolidated Net Income for such period    $___________ (v) cash inflows in
respect of Hedge Agreements during such fiscal year to the extent they exceed
the amount of expenditures expensed in determining Consolidated Net Income for
such period    $___________

I. The sum of (a)(i) through (a)(v)

   $___________ minus    (b) the sum, without duplication, of:    $___________
(i) the amount of all non-cash gains included in arriving at such Consolidated
Net Income for such fiscal year    $___________ (ii) the sum of (x) the amount,
if any, by which Net Working Capital increased during such fiscal year (except
as a result of (i) the reclassification of items from long-term to short-term or
vice-versa or (ii) the Spin-Off) and (y) the net amount, if any, by which the
consolidated deferred revenues of the Company and its consolidated Subsidiaries
decreased during such fiscal year    $___________ (iii) the sum of, in each case
except to the extent financed with Long-Term Indebtedness, (x) the aggregate
amount of Restricted Payments by the Company made in cash for such fiscal year
pursuant to Section 7.6(b) or 7.6(f) of the Credit Agreement, (y) the aggregate
amount of cash consideration paid during such fiscal year by the Company and its
consolidated Subsidiaries to make acquisitions permitted by Section 7.8(j) of
the Credit Agreement and other Investments   



--------------------------------------------------------------------------------

permitted pursuant to Section 7.8(d), (g) or (q) of the Credit Agreement
(including contracted acquisitions permitted by Section 7.8(j) of the Credit
Agreement and other Investments permitted pursuant to Section 7.8(d), (g) or
(q) of the Credit Agreement so long as (1) such amounts are contractually
committed by December 31 of the applicable fiscal year for which Excess Cash
Flow is being calculated (the “ECF Calculation Year”), (2) such amounts are
utilized (and, for the avoidance of doubt, shall not be deducted when used)
during the fiscal year immediately following such ECF Calculation Year and
(3) any amounts not utilized during the fiscal year immediately following such
ECF Calculation Year shall be included in the calculation of Excess Cash Flow
for the fiscal year immediately following such ECF Calculation Year) and
(z) payments in cash made by the Company and its consolidated Subsidiaries with
respect to any noncash charges added back pursuant to clause (a)(ii) above in
computing Excess Cash Flow for any prior fiscal year    $____________ (iv)
Consolidated Scheduled Funded Debt Payments (except to the extent financed with
the proceeds of Funded Debt other than revolving Indebtedness)    $___________
(v) (x) income taxes, including penalties and interest, and (y) payments and
other contributions to employee pension benefit, retirement or similar plans, in
each case paid in cash during such period    $___________ (vi) the aggregate
amount of voluntary or mandatory permanent principal payments or mandatory
repurchases of (A) Indebtedness for borrowed money and (B) the principal
component of payments in respect of Capital Lease Obligations (in each case,
excluding the Consolidated Scheduled Funded Debt Payments and Revolving
Commitments)    $___________ (vii) the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash during such period that are
required to be made in connection with any prepayment or satisfaction and
discharge of Indebtedness (except to the extent financed with the proceeds of
Funded Debt other than revolving Indebtedness) to the extent that the amount so
prepaid, satisfied or discharged is not deducted from Consolidated Net Income
for purposes of calculating Excess Cash Flow)    $___________ (viii) cash
payments made (to the extent not deducted in arriving at Consolidated Net
Income) in satisfaction of noncurrent liabilities (excluding payments of
Indebtedness for borrowed money) not made directly or indirectly using proceeds,
payments or any other amounts available from events or circumstances that were
not included in determining Consolidated Net Income during such period   
$___________ (ix) to the extent not deducted in arriving at Consolidated Net
Income, cash fees, expenses and purchase price adjustments incurred in
connection with, to the extent permitted hereunder, any Investment, asset
disposition, equity issuance or debt issuance (whether or not consummated)   
$___________ (x) cash expenditures in respect of Hedge Agreements during such
fiscal year to the extent they exceed the amount of expenditures expensed in
determining Consolidated Net Income for such period    $___________

II. The sum of (b)(i) through (b)(x)

   $___________ II) Excess Cash Flow (I minus II)    $___________



--------------------------------------------------------------------------------

EXHIBIT C

TO THE CREDIT AGREEMENT

FORM OF

CLOSING CERTIFICATE

[NAME OF LOAN PARTY]

                    , 20        

I,                     , the [President/Vice President/Chief Financial Officer]
of [NAME OF LOAN PARTY], a corporation organized under the laws of the State of
                     (the “Company”), do hereby certify on behalf of the Company
that:

1. This Closing Certificate (this “Certificate”) is furnished pursuant to the
Credit Agreement, dated as of October 1, 2018 (“Closing Date”), among Tenneco
Inc., Tenneco Automotive Operating Company Inc., any other Subsidiary Borrowers
(as defined in the Credit Agreement) from time to time parties thereto, the
lenders parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(such Credit Agreement, as in effect on the date of this Certificate, being
called the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used in this Certificate shall have the respective meanings set forth in
the Credit Agreement.

2. The individuals named on Exhibit A are elected or appointed officers of the
Company, and each holds the office of the Company set forth opposite his or her
name and has held such office since at least [the Closing Date/the date hereof].
The signature written opposite the name and title of each such officer is his or
her genuine signature.

3. Attached hereto as Exhibit B is a certified copy of the Certificate of
Incorporation of the Company, as filed in the Office of the Secretary of State
of the State of                      on                                     ,
20        , together with all amendments thereto adopted through the date
hereof. The Certificate of Incorporation is in full force and effect on this
date. No action has been taken by the Board of Directors or, to my knowledge,
the stockholders of the Company for the purpose of effecting any further
amendment to or modification of such Certificate of Incorporation.

4. A true and correct copy of the By-laws of the Company is attached as Exhibit
[ ]. Such By-laws have been duly adopted and are in full force and effect on the
[Closing Date][date hereof].

5. [As of the Closing Date][On the date hereof], no proceedings with regard to
the consolidation, sale of all or substantially all of the assets and business,
liquidation, or dissolution of the Company are pending nor has the Board of
Directors or, to my knowledge, the stockholders of the Company taken any steps
to authorize or institute any of the foregoing.

6. True and correct copies of resolutions duly adopted by the Board of Directors
of the Company on ____________, 20__, [at a meeting at which a quorum was
present and acting throughout][by unanimous written consent of the Board of
Directors of the Company], and resolutions duly adopted by the Finance Committee
of the Company’s Board of Directors as of



--------------------------------------------------------------------------------

                    , 20         are attached as Exhibit [ ] (the “Corporate
Authorizations”). Such Corporate Authorizations constitute the only actions
taken by the Company’s Board of Directors or any committee thereof relating to
the execution, delivery or performance of the Loan Documents, have not been
amended, modified or rescinded and are in full force and effect on the Closing
Date.

7. [On the Closing Date, all of the conditions set forth in Section 5.1 of the
Credit Agreement have been satisfied or waived in accordance with the Credit
Agreement.]11

8. [On the date hereof, the representations and warranties of the Company set
forth in the Credit Agreement are true and correct in all material respects (and
in all respects if any such representation and warranty is qualified by
materiality) with the same effect as though such representations and warranties
had been made on and as of the date hereof (except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
it was true and correct in all material respects as of such earlier date).]12

9. [On the date hereof, no Default has occurred and is continuing or would
result from any Borrowing to occur on the date hereof or the application of the
proceeds thereof, as applicable.]13

[Remainder of page left intentionally blank]

 

 

 

 

11 

For use by Loan Parties that are party to the Credit Agreement as of the Closing
Date.

12 

To be included in certificates delivered after the Closing Date.

13 

To be included in certificates delivered after the Closing Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

[NAME OF LOAN PARTY] By:                                     
                             Name: Title:

I,                             , do hereby certify that:

1. I am the duly elected, qualified and acting [Secretary/Assistant Secretary]
of [NAME OF LOAN PARTY] (the “Company”).

2. [Name of Person making above certifications] is the duly elected, qualified
and acting [President/Vice President/Chief Financial Officer] of the Company,
and the signature appearing above is such person’s true and genuine signature.

3. On behalf of the Company, I certify that the certifications made by [Name of
Person making above certifications] above are true and correct.

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

[NAME OF LOAN PARTY] By:                                     
                             Name: Title:



--------------------------------------------------------------------------------

EXHIBIT A

 

NAME    TITLE    SIGNATURE [NAME OF OFFICER]    [TITLE OF OFFICER]         

 

[NAME OF OFFICER]    [TITLE OF OFFICER]         

 

[NAME OF OFFICER]    [TITLE OF OFFICER]         

 

[NAME OF OFFICER]    [TITLE OF OFFICER]         

 

[NAME OF OFFICER]    [TITLE OF OFFICER]         

 



--------------------------------------------------------------------------------

EXHIBIT B

CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

EXHIBIT C

BY-LAWS



--------------------------------------------------------------------------------

EXHIBIT D

CORPORATE AUTHORIZATIONS



--------------------------------------------------------------------------------

EXHIBIT D

TO THE CREDIT AGREEMENT

FORM OF

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of                             ,             , made
by each signatory hereto (each, a “Subsidiary Borrower”), in favor of JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the several banks and other financial institutions (the “Lenders”)
from time to time parties to the Credit Agreement, dated as of October 1, 2018
(as amended, modified and supplemented, or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”), among Tenneco Inc. (the
“Company”), Tenneco Automotive Operating Company Inc., any other Subsidiary
Borrowers (as defined in the Credit Agreement) from time to time parties
thereto, the Lenders party thereto and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the parties to this Joinder Agreement wish to add Subsidiary Borrowers
to the Credit Agreement in the manner hereinafter set forth; and

WHEREAS, this Joinder Agreement is entered into pursuant to Section 2.29(a)(i)
of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1. Each of the undersigned Subsidiaries of the Company, hereby acknowledges that
it has received and reviewed a copy of the Credit Agreement, and acknowledges
and agrees to:

 

  (a)

join the Credit Agreement as a Subsidiary Borrower, as indicated with its
signature below;

 

  (b)

be bound by all covenants, agreements and acknowledgments attributable to a
Subsidiary Borrower that is a [Domestic][Foreign Subsidiary] Borrower[, as
applicable,] in the Credit Agreement; and

 

  (c)

perform all obligations and duties required of it by the Credit Agreement.

2. Each of the undersigned Subsidiaries of the Company hereby represents and
warrants that the representations and warranties with respect to it contained in
Section 4 of the Credit Agreement and each of the other Loan Documents to which
such Subsidiary of the Company is a party or which are contained in any
certificate furnished by or on behalf of such Subsidiary of the Company are true
and correct in all material respects (and in all respects if any such
representation and warranty is qualified by materiality) on the date hereof
(except to the extent any such representation and warranty expressly relates to
an earlier date, in which case it was true and correct in all material respects
as of such earlier date).



--------------------------------------------------------------------------------

3. The address, taxpayer identification number and jurisdiction of incorporation
of each of the undersigned Subsidiaries of the Company is set forth in Annex I
to this Joinder Agreement.

4. The Company hereby agrees and acknowledges that its guarantees contained in
Section 2 of the Guarantee Agreement shall remain in full force and effect after
giving effect to this Joinder Agreement.

5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the date set forth below.

 

  [NAME OF SUBSIDIARY], Dated:                             ,                 as
a Subsidiary Borrower   By:                                     
                                             Name:         Title:  

[NAME OF SUBSIDIARY],

as a Subsidiary Borrower

  By:                                                                          
        Name:         Title:

 

ACKNOWLEDGED AND AGREED TO: TENNECO INC.
By:                                                                  
      Name:       Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:                                                                  
      Name:       Title:



--------------------------------------------------------------------------------

ANNEX I

[Insert address, taxpayer identification number and jurisdiction of
incorporation of each Subsidiary Borrower]



--------------------------------------------------------------------------------

EXHIBIT E

TO THE CREDIT AGREEMENT

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:                                         
                                                                         
                               2.   Assignee:   [and is a Lender Affiliate of
[identify Lender]] 3.   Borrowers:   Tenneco Inc., Tenneco Automotive Operating
Company Inc. and any other Subsidiary Borrowers (as defined in the Credit
Agreement) from time to time parties thereto



--------------------------------------------------------------------------------

4.   Agent:   JPMorgan Chase Bank, N.A., as administrative agent under the
Credit Agreement 5.   Credit Agreement:   The Credit Agreement, dated as of
October 1, 2018, among Tenneco Inc., Tenneco Automotive Operating Company Inc.,
any other Subsidiary Borrowers (as defined in the Credit Agreement) from time to
time parties thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent 6.   Assigned Interest:  

 

Facility
Assigned1

    Aggregate Amount of
Commitment/Loans
for all Lenders     Amount of
Commitment/Loans
Assigned     Percentage Assigned
of
Commitment/Loans2     1.     $       $         %     $       $         %     $  
    $         %  

Effective Date:                         , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

 

 

1 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Tranche A Term
Loan,” “Tranche B Term Loan,” “Revolving Commitment” or “Swingline Commitment”).

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:                                     
                                           Title: ASSIGNEE

 

NAME OF ASSIGNEE By:                                     
                                           Title:



--------------------------------------------------------------------------------

Consented to and Accepted:1 JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:                                                                  
      Title: [JPMORGAN CHASE BANK, N.A.], as Issuing Lender
By:                                                                  
      Title: [JPMORGAN CHASE BANK, N.A.]2, as a Swingline Lender
By:                                                                  
      Title: [WELLS FARGO BANK, N.A.]3, as a Swingline Lender
By:                                                                  
      Title: Consented to:4 TENNECO INC.
By                                                                  
      Title:

 

1 

To be added only if the consent of the Administrative Agent, Issuing Lender
and/or Swingline Lender is required by the terms of the Credit Agreement.

2 

JPMorgan Chase Bank, N.A. (“JPMCB”), in its capacity as the lender of U.S.
Swingline Loans, or JPMorgan Chase Bank, N.A., London Branch, an affiliate of
JPMCB, in its capacity as the lender of U.K. Swingline Loans.

3 

Wells Fargo Bank, N.A., in its capacity as the lender of LIBOR Swingline Loans.

4 

Consent of the Borrowers required pursuant to Section 10.6(c) of the Credit
Agreement. Add other Subsidiary Borrowers if applicable. Each Borrower shall be
deemed to have consented to the transfer contemplated hereby if it does not
object within five Business Days after receipt of written notice thereof.



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.
By                                                                 Title:



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

The Credit Agreement, dated as of October 1, 2018, among Tenneco Inc., Tenneco
Automotive Operating Company Inc., any other Subsidiary Borrowers (as defined in
the Credit Agreement) from time to time parties thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of each
Borrower, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by each
Borrower, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT F

TO THE CREDIT AGREEMENT

[FORM OF]

U.S. TAX EXEMPTION CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 1, 2018
(as amended, modified and supplemented from time to time, the “Credit
Agreement”), among Tenneco Inc., Tenneco Automotive Operating Company Inc., any
other Subsidiary Borrowers (as defined in the Credit Agreement) from time to
time parties thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Domestic Borrower within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to any Domestic
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Domestic
Borrowers with a certificate of its non-U.S. person status on IRS Form W-8BEN or
IRS Form W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Domestic Borrowers and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Domestic Borrowers
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                     
                               Name:       Title: Date:
                                           , 20[     ]



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX EXEMPTION CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 1, 2018
(as amended, modified and supplemented from time to time, the “Credit
Agreement”), among Tenneco Inc., Tenneco Automotive Operating Company Inc., any
other Subsidiary Borrowers (as defined in the Credit Agreement) from time to
time parties thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Domestic Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to any Domestic Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                     
                                   Name:       Title: Date:
                                           , 20[     ]



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX EXEMPTION CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 1, 2018
(as amended, modified and supplemented from time to time, the “Credit
Agreement”), among Tenneco Inc., Tenneco Automotive Operating Company Inc., any
other Subsidiary Borrowers (as defined in the Credit Agreement) from time to
time parties thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Domestic Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to any Domestic Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                     
                                       Name:       Title:
Date:                                        , 20[     ]



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX EXEMPTION CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 1, 2018
(as amended, modified and supplemented from time to time, the “Credit
Agreement”), among Tenneco Inc., Tenneco Automotive Operating Company Inc., any
other Subsidiary Borrowers (as defined in the Credit Agreement) from time to
time parties thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Domestic
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Domestic Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Domestic
Borrowers with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Domestic Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Domestic Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                     
                                   Name:       Title: Date:
                                       , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT G

TO THE CREDIT AGREEMENT

FORM OF SOLVENCY CERTIFICATE

Date: [        ]

Reference is made to Credit Agreement, dated as of October 1, 2018 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among
Tenneco Inc. (the “Company”), Tenneco Automotive Operating Company Inc., any
other Subsidiary Borrowers (as defined in the Credit Agreement) from time to
time parties thereto, the banks and other financial institutions from time to
time parties thereto, and JPMorgan Chase Bank, N.A., as administrative agent.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. This certificate is furnished pursuant
to Section 5.1(i) of the Credit Agreement.

Solely in my capacity as a Responsible Officer of the Company and not
individually (and without personal liability), I hereby certify, that as of the
date hereof, after giving pro forma effect to the consummation of the
Transactions:

 

  1.

The amount of the “present fair saleable value” of the assets of the Loan
Parties, on a consolidated basis, will, as of such date, exceed the amount of
all “liabilities of such Persons, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors.

 

  2.

The present fair saleable value of the assets of the Loan Parties, on a
consolidated basis, will, as of such date, be greater than the amount that will
be required to pay the probable liability of the Loan Parties, on a consolidated
basis, on its debts as such debts become absolute and matured.

 

  3.

The Loan Parties, on a consolidated basis, will not have, as of such date, an
unreasonably small amount of capital with which to conduct their business.

 

  4.

The Loan Parties, on a consolidated basis, will be able to pay their debts as
they mature.

For purposes of this Certificate, (i) “debt” means liability on a “claim,” (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) the amount of any contingent liability has been computed
as the amount that, in light of all of the facts and circumstances existing as
of the date hereof, represents the amount that would reasonably be expected to
become an actual or matured liability in the ordinary course of business.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

TENNECO INC. By:                                     
                            